
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2


AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT,
LEASE AGREEMENT AND CONSTRUCTION AGENCY AGREEMENT

Dated as of April 15, 2002

among

ROSS DISTRIBUTION, INC.
as Lessee and ROSS STORES, INC.,
as the Construction Agent,

ROSS STATUTORY TRUST 2001A,
as Lessor,

WELLS FARGO BANK
NORTHWEST, N.A.,
not in its individual capacity except as
specifically set forth herein, but solely as Trustee,

BANCBOSTON LEASING INVESTMENTS INC. and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Investors,

BREEDS HILL CAPITAL COMPANY, LLC,
as the Conduit Loan Lender,

FLEET NATIONAL BANK and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Liquidity Providers

WACHOVIA BANK, NATIONAL ASSOCIATION,
as the B Lender,

and

FLEET NATIONAL BANK,
as Administrative Agent, Collateral Agent and Liquidity Agent

--------------------------------------------------------------------------------


Lease (Ross)



[EXECUTION COPY]


        AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT, LEASE AGREEMENT
AND CONSTRUCTION AGENCY AGREEMENT

        THIS AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT, LEASE AGREEMENT AND
CONSTRUCTION AGENCY AGREEMENT is dated as of April 15, 2002 (this "Amendment"),
among ROSS DISTRIBUTION, INC., a California corporation (the "Lessee"), ROSS
STORES INC., a Delaware corporation, in its capacity as the construction agent
(the "Construction Agent"); ROSS STATUTORY TRUST 2001A, a Connecticut statutory
business trust (the "Trust"), as Lessor; WELLS FARGO BANK NORTHWEST, N.A. (the
"Trust Company"), not in its individual capacity except as specifically set
forth herein, but solely as Trustee; BANCBOSTON LEASING INVESTMENTS INC., a
Delaware corporation ("BLII") and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association ("Wachovia"; together with BLII, individually
referred to as an "Investor", and collectively referred to as the "Investors");
BREEDS HILL CAPITAL COMPANY, LLC, a Delaware limited liability company (the
"Conduit Loan Lender"); FLEET NATIONAL BANK, a national banking association
("FNB") and WACHOVIA, as Liquidity Providers (the "Liquidity Providers"),
WACHOVIA as a B Lender (the "B Lender"); and FNB, as Administrative Agent,
Collateral Agent and Liquidity Agent.

W I T N E S S E T H:

        WHEREAS, the Lessee, the Construction Agent, the Lessor, the Trustee,
the Administrative Agent, the Collateral Agent, the Liquidity Agent and the
Participants have heretofore entered into a certain Participation Agreement,
dated as of December 17, 2001 (as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof, the "Existing Participation
Agreement" and as modified hereby, the "Participation Agreement");

        WHEREAS, the Lessor and the Lessee have heretofore entered into a
certain Lease Agreement, dated as of December 17, 2001 (as amended, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
"Existing Lease" and as modified hereby, the "Lease");

        WHEREAS, the Lessor and the Construction Agent have heretofore entered
into a certain Construction Agency Agreement, dated as of December 17, 2001 (as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, the "Existing CAA" and as modified hereby, the "CAA");

        WHEREAS, the Lessee, the Construction Agent and the Participants had
contemplated having an A1 Lender become a party to the Participation Agreement
and execute an A1 Loan Agreement to make Loans to the Lessor who would advance
funds to the Construction Agent to purchase Equipment;

        WHEREAS, the Lessee and the Construction Agent have decided to obtain an
unsecured line of credit outside the Operative Documents in order to fund the
purchase of Equipment;

        WHEREAS, the Lessor and the Participants have agreed to modify the
Operative Documents so that the Lessee and the Construction Agent can obtain
such unsecured line of credit outside the Operative Documents;

        WHEREAS, it is the intent of the Construction Agent and the Lessee that
the Lessor and the Participants will have a security interest in the Equipment
following the purchase thereof by the Construction Agent or the Lessee and that
the Equipment will secure the Obligations;

--------------------------------------------------------------------------------


        NOW, THEREFORE, in consideration of the mutual terms and conditions
herein contained, the parties hereto agree as follows:

PART I
DEFINITIONS

        SUBPART 1.1.    Use of Defined Terms; Rules of Usage.    Capitalized
terms used but not otherwise defined in this Amendment shall have the meanings
provided in Appendix A to the Participation Agreement, and the rules of
interpretation set forth therein shall apply to this Amendment.

PART II
AMENDMENTS TO THE EXISTING PARTICIPATION AGREEMENT

        Effective on (and subject to the occurrence of) the Effective Date, the
Existing Participation Agreement is hereby amended in accordance with this
Part II.

        SUBPART 2.1.    Global Amendments to the Existing Participation
Agreement.    The Existing Participation Agreement and Appendix A thereto
containing the defined terms used therein are hereby amended mutatis mutandis to
the extent necessary to eliminate all references to the A1 Lender and the A1
Loans and their prospective usage for the purchase of Equipment, including by
deleting:

        (a)  each reference to the A1 Lender, A1 Loan, A1 Loan Agreement, A1
Loan Event of Default, A1 Loan Maturity Date, A1 Loan Termination Date, A1 Note,
A1 Percentage and A1 Share;

        (b)  each reference to Category and Equipment Costs;

        (c)  the text set forth in clause (b) of Section 2.2.4 of the Existing
Participation Agreement and Section 4.2 of the Existing Participation Agreement
and replacing the text set forth in such clause and such Section with
"[INTENTIONALLY OMITTED]";

        (d)  all references to any repayment of principal or payment of interest
on A1 Loans, calculations of interest rates on A1 Loans, payment of fees
relating to A1 Loans, distribution of proceeds of any collateral to the A1
Lender and any references to notices being given to the A1 Lender;

        (e)  any reference to the joinder of an A1 Lender, including clause (w)
of Section 6.1, which is hereby deleted and replaced with "[INTENTIONALLY
OMITTED]";

        (f)    the words "and Equipment" from the lead-in to Section 10.5 of the
Existing Participation Agreement; and

        (g)  the fifth recital to the Existing Participation Agreement and
replacing it with "WHEREAS, the Lessee and the Construction Agent have decided
to obtain an unsecured line of credit outside the Operative Documents in order
to fund the purchase of Equipment and the Lessee and the Construction Agent will
grant a security interest to the Administrative Agent in such Equipment to
secure their obligations to the Participants under the Operative Documents".

        SUBPART 2.2.    Amendments to Article II of the Existing Participation
Agreement.    

        SUBPART 2.2.1 Sections 2.2.2 and 2.2.3, and clause (a) and (c) of
Section 2.2.4 of the Existing Participation Agreement are each hereby amended by
deleting the words "each Category of Property Costs" each time they appear
therein and replacing them with "the Advance Request Amount".

        SUBPART 2.2.2 Section 2.2.2 of the Existing Participation Agreement is
hereby amended by inserting the words "(less Yield to be paid to such Investor
with the proceeds of such Advance if such Investor has made a Book-Entry
Election)" after the words "being funded on such Advance Date."

2

--------------------------------------------------------------------------------


        SUBPART 2.2.3 Section 2.2.3 of the Existing Participation Agreement is
hereby amended by inserting the words "(less interest to be paid to the Conduit
Loan Lender with the proceeds of such Advance if the Conduit Loan Lender has
made a Book-Entry Election)" after the words "being funded on such Advance
Date."

        SUBPART 2.2.4 Clause (a) of Section 2.2.4 of the Existing Participation
Agreement is hereby amended by inserting the words "(less interest to be paid to
such Liquidity Provider with the proceeds of such Advance if such Liquidity
Provider has made a Book-Entry Election)" after the words "being funded on such
Advance Date."

        SUBPART 2.2.5 Clause (c) of Section 2.2.4 of the Existing Participation
Agreement is hereby amended by inserting the words "(less interest to be paid to
such B Lender with the proceeds of such Advance if such B Lender has made a
Book-Entry Election)" after the words "being funded on such Advance Date."

        SUBPART 2.2.6 Clause (a) of Section 2.2.5 of the Existing Participation
Agreement is hereby amended by inserting "; provided, further, however that in
the event that an amount required to be funded on such Advance Date by a
Participant who has made a Book-Entry Election is less than the amount of
Construction Period Amounts due and payable to such Participant on such Advance
Date, the Construction Agent may pay such amounts with the proceeds of Advances
made on such Advance Date or request that the Administrative Agent pay such
amounts directly to the appropriate Participant with the proceeds of Advances
made on such Advance Date" prior to the period at the end of such clause.

        SUBPART 2.3.    Amendment to Section 3.1 of the Existing Participation
Agreement.    

        SUBPART 2.3.1 Clause (ii)(B) of Section 3.1 of the Existing
Participation Agreement is hereby amended by inserting the words "and the
Equipment" following the word "Facility".

        SUBPART 2.3.2 The next to last sentence of Section 3.1 of the Existing
Participation Agreement is hereby deleted and replaced with "The Lessor shall
have a valid and binding security interest in and Lien on the Facility and the
Equipment, free and clear of all Liens other than Permitted Liens, as security
for the obligations of the Lessee and the Construction Agent under the Operative
Documents".

        SUBPART 2.4.    Amendments to Article V of the Existing Participation
Agreement.    

        SUBPART 2.4.1 Sections 5.1(a)(vi) and 5.6(a)(ii) of the Existing
Participation Agreement are hereby amended by inserting the words "and the
Equipment" after the word "Facility" each time it appears therein.

        SUBPART 2.4.2 Section 5.1(c) of the Existing Participation Agreement is
hereby amended by inserting the words "and the Equipment" after the word
"Facility" each time it appears therein.

        SUBPART 2.5.    Amendments to Article VI of the Existing Participation
Agreement.    Sections 6.5 and 6.6 of the Existing Participation Agreement are
hereby amended by inserting the words "and the Equipment" after the word
"Facility" each time it appears therein.

        SUBPART 2.6.    Amendments to Article X of the Existing Participation
Agreement.    Clauses second of Section 10.5 of the Existing Participation
Agreement is hereby amended and restated as follows:

        second, the balance, if any, shall be distributed on a pari passu basis
to the repayment in full of the remaining principal amount of the outstanding
Loans, together with all accrued and unpaid interest thereon and all other
amounts due to the Lenders under the Operative Documents; provided, that if
amounts available for distribution under this clause are not sufficient to repay
in full all amounts payable under this clause, then the balance, if any, shall
be allocated and distributed to the Liquidity Providers and the Conduit Loan
Lender until amounts owing to the

3

--------------------------------------------------------------------------------

Liquidity Providers and the Conduit Loan Lender are paid in full (it being
understood that the Lenders other than the B Lenders first shall be paid in full
and until they are all paid in full, no payments on Investor Amounts or B Loans
shall be made under this clause second); provided, further that the amounts
otherwise payable to the Liquidity Providers under this clause shall be applied
first to pay amounts owing to the Conduit Loan Lender which would not otherwise
be paid from such amounts available for distribution;

        SUBPART 2.7.    Amendments to Appendix A to Existing Participation
Agreement.    

        SUBPART 2.7.1 Appendix A to the Existing Participation Agreement
("Existing Appendix A") is hereby amended by adding the following definitions in
the appropriate alphabetical order

        "Advance Request Amount" means the total amount requested in any Advance
Request less Advisory Fees requested in such Advance Request.

        "Book-Entry Election" means the election of a Participant to effect
payment of Construction Period Amounts by book-entry pursuant to
clause (b)(i) of Section 2.2.9 of the Participation Agreement.

        "Construction Period Amounts" means Construction Period Unused Fees,
Construction Period Accrued Interest, Construction Period Accrued Yield and any
other Construction Period Fees.

        SUBPART 2.7.2 Existing Appendix A is hereby amended by amending and
restating the following definitions in their entirety:

        "Advisory Fee" means an amount equal $420,000 payable pursuant to the
Engagement Letter.

        "Available Commitment" means (a) as to each Liquidity Provider, such
Liquidity Provider's Commitment Amount under the A2/B Loan Agreement or the
Liquidity Agreement, reduced in either case by the sum of the amount of (i) the
aggregate principal amount of all outstanding fundings made by such Liquidity
Provider under the Liquidity Agreement, (ii) the aggregate principal amount of
all outstanding Facility Loans made by such Liquidity Provider under the A2/B
Loan Agreement or (iii) the aggregate principal amount of all outstanding
Conduit Loans made by the Conduit Loan Lender under the A2/B Loan Agreement,
(b) as to each B Lender, such B Lender's Commitment Amount under the A2/B Loan
Agreement, reduced by the aggregate outstanding principal amount of all B Loans
funded by such B Lender, and (c) as to each Investor, such Investor's Commitment
Amount, reduced by its then Investor Contribution.

        "B Percentage" means 11% of the Advance Request Amount; provided,
however that once the total amount of Advances funded by the B Lenders equals
11% of the Total Project Cost, the B Percentage shall be reduced to 0%.

        "Construction" means the construction and installation of all Facility
Improvements contemplated by the Approved Plans and Specifications.

        "Construction Period Unused Fee" means, with respect to each Investor,
the Liquidity Providers and the B Lender, a fully earned and non-refundable fee
payable in arrears on each Scheduled Payment Date on or prior to the
Construction Period Termination Date at a rate of 0.15% per annum on the sum of
the average daily amount of (a) with respect to each Investor, each Investor's
Available Commitment, (b) with respect to the Liquidity Providers, the aggregate
Available Commitments of the Liquidity Providers and (c) with respect to the B
Lender, the aggregate Available Commitments of the B Lender.

        "Equity Percentage" means 4% of the Advance Request Amount plus 100% of
Advisory Fees set forth in such Advance Request; provided, however that once the
total amount of Advances funded by the Investors equals 4% of the Total Project
Cost, the Equity Percentage shall be reduced to 0%.

4

--------------------------------------------------------------------------------




        "Facility" means the Site and the Facility Improvements, collectively.

        "Facility Percentage" means 85% of the Advance Request Amount; provided
that once the Equity Percentage has been reduced to 0%, the Facility Percentage
shall increase to 89% and once the B Percentage has been reduced to 0%, the
Facility Percentage shall increase to 100%; provided further that once the total
amount of Advances funded by the Conduit Loan Lender and the Liquidity
Providers, in the aggregate equals 85% of the Total Project Cost, the Facility
Percentage shall be reduced to 0%.

        "Improvements" means the Facility Improvements and the Land
Improvements.

        "Total Project Cost" means $80,000,000.

        SUBPART 2.7.3 The definition of "Appraisal Procedure" in Existing
Appendix A is hereby amended by deleting the parenthetical "(and the
Equipment)".

        SUBPART 2.7.4 The definitions of "Construction Agent Collateral",
"Lessee Collateral" and "Lessor Liens" are each hereby amended by inserting the
words "and the Equipment" after the words "the Facility" each time they appear
therein.

PART III
AMENDMENTS TO EXISTING LEASE

        Effective on (and subject to the occurrence of) the Effective Date, the
Existing Lease is hereby amended in accordance with this Part III.

        SUBPART 3.1.    Amendments to Section 2.2 of the Existing Lease.    

        SUBPART 3.1.1 Section 2.2 of the Existing Lease is hereby amended by:

        (a)  inserting the words "and the Equipment" following the word
"Facility" in clause (ii)(B);

        (b)  deleting the word "and" at appearing at the end of clause (ii)(C)
and replacing it with a ",";

        (c)  inserting the word "and" at the end of clause (ii)(D); and

        (d)  inserting a new clause (ii)(E) in appropriate alphabetical order to
read "the Equipment is to be owned by the Construction Agent or the Lessee and
the Construction Agent and the Lessee shall grant a security interest in the
Equipment to the Administrative Agent for the benefit of the Participants to
secure their respective obligations under the Operative Documents".

        SUBPART 3.1.2 The last sentence of Section 2.2 of the Existing Lease
Agreement is hereby deleted and replaced with "The Lessor shall have a valid and
binding security interest in and Lien on the Facility and the Equipment, free
and clear of all Liens other than Permitted Liens, as security for the
obligations of the Lessee under the Operative Documents".

        SUBPART 3.2.    Amendment to Article XII of the Existing Lease.    The
following sentences are added to the end of Section 12.1 of the Existing Lease:
"Upon a return of the Facility as described above, the Lessee hereby agrees
that, upon the request of the Lessor, it will not remove the Equipment and will
promptly assign any and all assignable rights, warranties, licenses and permits
relating to the Equipment to the Lessor, without representation, warranty or
recourse of any sort whatsoever. The Lessee and the Lessor agree that the Lessee
will be entitled to the proceeds of the Equipment upon the sale of the Facility
and the Equipment by the Lessor, determined by the Appraisal Procedure;
provided, however, that for the purposes of this Section, the appraiser shall be
chosen solely by the Lessor. In accordance with the Appraisal Procedure, the
appraiser shall determine a relative percentage value of the Equipment and the
Facility to the overall value of the Equipment and the Facility and, following a
sale of the Equipment and the Facility, the net proceeds of such sale shall be
divided

5

--------------------------------------------------------------------------------


between the Lessor, who shall receive the relative percentage value of the
Facility and the Lessee who shall receive the relative percentage value of the
Equipment.

        SUBPART 3.3.    Amendment to Article XVIII of the Existing Lease.    

        SUBPART 3.3.1 Clause (f) of Section 18.1 of the Existing Lease is hereby
amended by inserting the words "or the Equipment" following the word "Facility".

        SUBPART 3.3.2 Clause (a) of Section 18.4 of the Existing Lease is hereby
amended by inserting the words "and the Equipment" following the word "Facility"
each time they appear therein.

        SUBPART 3.4.    Amendment to Article XX of the Existing
Lease.    Clauses (a) and (c) of Section 20.2 of the Existing Lease are hereby
amended by inserting the words "and the Equipment" following the word "Facility"
each time they appear therein.

        SUBPART 3.5.    Amendment to Article XXIII of the Existing Lease.    

        SUBPART 3.5.1 The first sentence of Section 23.17 of the Existing Lease
is hereby amended by inserting the words "and the Equipment" following the word
"Facility".

        SUBPART 3.5.2 Clause (c) of Section 23.17 of the Existing Lease is
hereby amended by inserting the words "or use of the Equipment" following the
word "Facility".

        SUBPART 3.6.    Amendment to Schedule 11.1 of the Existing
Lease.    Part B, Builder's Risk Insurance of Schedule 11.1 is amended and
restated to read in its entirety as follows:

Builder's Risk Insurance on an "all risk" basis in the amount no less than the
higher of the full replacement value (exclusive of land) at completion or Lease
Balance, with endorsements for contingent liability from operation of building
laws, increased cost of construction and demolition due to the operation of
building laws, with no co-insurance provisions, and with no right of
contribution from any insurance policies carried by the Lessor or any of the
financing parties. Insured perils must include but are not limited to vandalism,
malicious mischief, sprinkler leakage, earth movement (including but not limited
to earthquake, landslide, subsidence and volcanic eruption), wind, flood, boiler
and machinery accidents, and other perils normally included within the
definition of extended coverage; provided that the insured peril of terrorism
shall be covered by the Builder's Risk Insurance if and when such coverage
becomes commercially available for properties similar to the Facility at
commercially reasonable rates.

6

--------------------------------------------------------------------------------



PART IV
AMENDMENTS TO EXISTING CAA

        Effective on (and subject to the occurrence of) the Effective Date, the
Existing Lease is hereby amended in accordance with this Part IV.

        SUBPART 4.1.    Amendment to Article II to the Existing CAA.    

        SUBPART 4.1.1 The last sentence of Section 2.3 of the Existing CAA is
hereby amended by deleting the words "One Hundred Thirty Million Dollars" and
replacing them with "the Total Project Cost".

        SUBPART 4.1.2 Clause (h) of Section 2.6 of the Existing CAA is hereby
amended by inserting the words "or the installation of the Equipment" following
the words "Construction of the Facility".

        SUBPART 4.1.3 Clause (i) of Section 2.6 of the Existing CAA is hereby
amended by inserting the words "and the Equipment" following the word
"Facility".

        SUBPART 4.2.    Amendment to Article V to the Existing
CAA.    Clause (g) of Section 5.1.1 of the Existing CAA is hereby amended by
inserting the words "or the Equipment" following the word "Facility".

        SUBPART 4.3.    Amendment to Schedule 2.6(f) of the Construction Agency
Agreement.    Part B, Builder's Risk Insurance of Schedule 2.6(f) is amended and
restated to read in its entirety as follows:

Builder's Risk Insurance on an "all risk" basis in the amount no less than the
higher of the full replacement value (exclusive of land) at completion or Lease
Balance, with endorsements for contingent liability from operation of building
laws, increased cost of construction and demolition due to the operation of
building laws, with no co-insurance provisions, and with no right of
contribution from any insurance policies carried by the Lessor or any of the
financing parties. Insured perils must include but are not limited to vandalism,
malicious mischief, sprinkler leakage, earth movement (including but not limited
to earthquake, landslide, subsidence and volcanic eruption), wind, flood, boiler
and machinery accidents, and other perils normally included within the
definition of extended coverage; provided that the insured peril of terrorism
shall be covered by the Builder's Risk Insurance if and when such coverage
becomes commercially available for properties similar to the Facility at
commercially reasonable rates.

PART V
CONDITIONS PRECEDENT

        SUBPART 5.1.    Conditions to Effectiveness.    This Amendment shall
become effective as of the date hereof (the "Effective Date") when (a) each of
the conditions precedent set forth in this Part V shall have been satisfied or
waived in writing by the Lessor and the Participants and (b) the Administrative
Agent shall have received counterparts hereof executed on behalf of the Lessee,
the Construction Agent, the Lessor, the Investors, the Conduit Loan Lender, the
Liquidity Providers and the B Lender.

        SUBPART 5.2.    Compliance with Warranties.    The representations and
warranties set forth in Part VI hereof shall be true and correct.

        SUBPART 5.3.    Transaction Costs; Fees.    All fees, costs and expenses
due and payable pursuant to Section 12.26 of the Participation Agreement shall
have been paid in full.

        SUBPART 5.4.    Construction Materials.    True and correct copies of
the Construction Materials shall have been delivered to the Lessor, the
Investors, the Lenders and each Agent.

7

--------------------------------------------------------------------------------


        SUBPART 5.5.    Software Licenses.    The Collateral Agent shall have
received an assignment of all licenses of the Construction Agent and the Lessee
to all proprietary software necessary or available to operate the Facility
as-built.

        SUBPART 5.6.    Satisfactory Legal Form.    All documents executed or
submitted pursuant hereto by or on behalf of the Lessee shall be satisfactory in
form and substance to the Lessor and its counsel; and the Lessor and its counsel
shall have received all information, approvals, documents or instruments
relating to this Amendment as the Lessor or its counsel may have reasonably
requested.

PART VI
REPRESENTATIONS AND WARRANTIES

        In order to induce the Lessor and each Participant to enter into this
Amendment, the Construction Agent and the Lessee hereby represent and warrant
unto the Lessor and each Participant on and as of the date hereof.

        SUBPART 6.1.    Corporate and Governmental Authorization;
Non-Contravention; Due Execution, etc.    The execution, delivery and
performance by the Construction Agent and the Lessee of this Amendment are
within the corporate powers of the Construction Agent and the Lessee, have been
duly authorized by all necessary corporate action, require no action by or in
respect of, or filing with, any Governmental Authority (other than customary
building permits obtained in the ordinary course of business which the Lessee
has no reason to believe will not be forthcoming) and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation or by-laws of the Construction Agent and the
Lessee or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Construction Agent and the Lessee (including the
Operative Documents) or result in the creation or imposition of any Lien (other
than Permitted Liens) on any asset of the Construction Agent and the Lessee, in
each case, which would result in a material adverse effect on the Construction
Agent's and the Lessee's ability to fulfill its obligations under the Operative
Documents to which it is a party. This Amendment has been duly executed and
delivered by the Construction Agent and the Lessee.

        SUBPART 6.2.    Binding Effect.    This Amendment constitutes a valid
and binding agreement of the Construction Agent and the Lessee, enforceable
against the Construction Agent and the Lessee in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles.

        SUBPART 6.3.    Representations and Warranties True; Absence of
Defaults, etc.    The representations and warranties of the Construction Agent
and the Lessee contained in the Participation Agreement are true and correct on
and as of the Effective Date except to the extent such representations and
warranties relate to a specific date, in which case such representations and
warranties are true and correct on and as of such specified date; the
Construction Agent and the Lessee have performed all agreements on their part
required to be performed under the Lease and the other Operative Documents on or
prior to the Effective Date; and on and as of the Effective Date there exists no
Lease Default or Lease Event of Default.

PART VII
MISCELLANEOUS PROVISIONS

        SUBPART 7.1.    Ratification of and References to the Existing
Participation Agreement.    This Amendment is an amendment to the Existing
Participation Agreement, Existing Appendix A, Existing Lease and Existing CAA
(the "Existing Operative Documents") and the Participation Agreement, Appendix A
thereto, the Lease and the CAA as amended hereby, are hereby ratified, approved
and confirmed in each and every respect. All references to the Existing
Operative Documents in any

8

--------------------------------------------------------------------------------

Operative Document or any other document, instrument, agreement or writing shall
hereafter be deemed to refer to the applicable Operative Documents as amended
hereby.

        SUBPART 7.2.    Limited Amendment of the Existing Operative
Documents.    Except as specifically amended or modified herein, the Existing
Operative Documents and the other Operative Documents shall continue in full
force and effect in accordance with the provisions thereof and except as
expressly set forth herein the provisions hereof shall not operate as a waiver
or amendment of any right, power or privilege of the Lessor, Investors or the
Lenders nor shall the entering into of this Amendment preclude the Lessor,
Investors or the Lenders from refusing to enter into any further or future
amendments.

        SUBPART 7.3.    Counterparts.    This Amendment may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

        SUBPART 7.4.    Captions.    Section captions used in this Amendment are
inserted for convenience of reference only and shall not affect the construction
of this Amendment or any provisions hereof.

        SUBPART 7.5.    Governing Law; Entire Agreement.    THIS AMENDMENT SHALL
IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW), BUT EXCLUDING, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ALL OTHER CHOICE OF LAW AND CONFLICT OF LAW RULES.
This Amendment constitutes the entire understanding among the parties hereto
with respect to the subject matter hereof and supersede any prior agreements,
written or oral, with respect thereto.

        SUBPART 7.6.    Acknowledgement.    In connection with this Amendment,
the parties hereto hereby acknowledge and agree that the security interests
granted by the Construction Agent, the Lessee and the Lessor pursuant to any
Operative Document extend to and include a security interest in such parties'
respective interest in the Equipment to secure all Secured Lessee Obligations,
Secured Construction Agent Obligations and Secured Lessor Obligations.

PART VIII
INSTRUCTIONS TO TRUSTEE

        SUBPART 8.1.    Instructions.    The Investors hereby authorize and
direct the Trustee to enter into, execute and deliver this Amendment and perform
all of the obligations of the Trust thereunder.

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

    ROSS STORES, INC., as the Construction Agent
 
 
By:
 
/s/  J. CALL      

--------------------------------------------------------------------------------

        Name:   John G. Call         Title:   Senior Vice President, CFO
 
 
ROSS DISTRIBUTION, INC., as the Lessee
 
 
By:
 
/s/  J. CALL      

--------------------------------------------------------------------------------

        Name:   John G. Call         Title:   Senior Vice President, CFO
 
 
ROSS STATUTORY TRUST 2001A,
as the Lessor     By: Wells Fargo Bank Northwest, N.A., not in its individual
capacity except as specifically set forth herein, but solely as Trustee
 
 
By:
 
/s/  ROBERT L. REYNOLDS      

--------------------------------------------------------------------------------

        Name:   Robert L. Reynolds         Title:   Vice President
 
 
BANCBOSTON LEASING INVESTMENTS INC., as an Investor
 
 
By:
 
/s/  STEVEN S. CRISCIONE      

--------------------------------------------------------------------------------

        Name:   Steven S. Criscione         Title:   Vice President
 
 
BREEDS HILL CAPITAL COMPANY, LLC, as the Conduit Loan Lender
 
 
By:
 
/s/  THOMAS J. IRVIN      

--------------------------------------------------------------------------------

        Name:   Thomas J. Irvin         Title:   Manager

10

--------------------------------------------------------------------------------


 
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as a B Lender, as a Liquidity Provider and
as an Investor
 
 
By:
 
/s/  MARK S. SUPPLE      

--------------------------------------------------------------------------------

        Name:   Mark S. Supple         Title:   Vice President
 
 
FLEET NATIONAL BANK, as a Liquidity Provider, as Collateral Agent and as
Administrative Agent
 
 
By:
 
/s/  PETER L. GRISWOLD      

--------------------------------------------------------------------------------

        Name:   Peter L. Griswold         Title:   Managing Director

11

--------------------------------------------------------------------------------

LEASE AGREEMENT

dated as of December 17, 2001

between

ROSS STATUTORY TRUST 2001A,
as the Lessor,

and

ROSS DISTRIBUTION, INC.,
as the Lessee

Distribution Center
Perris, California

THE LESSOR'S INTEREST UNDER THIS LEASE HAS BEEN ASSIGNED TO, AND IS SUBJECT TO A
SECURITY INTEREST IN FAVOR OF, FLEET NATIONAL BANK, AS COLLATERAL AGENT,
PURSUANT TO AN ASSIGNMENT OF LEASE DATED AS OF THE DATE HEREOF BETWEEN THE
LESSOR AND SAID COLLATERAL AGENT. INFORMATION CONCERNING SUCH SECURITY INTEREST
MAY BE OBTAINED FROM SAID COLLATERAL AGENT.

12

--------------------------------------------------------------------------------

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS    
ARTICLE II
 
LEASE OF PROPERTY
 
    SECTION 2.1   Demise and Lease   1   SECTION 2.2   Nature of Lease   1
ARTICLE II
 
RENT
 
    SECTION 3.1   Base Rent   2   SECTION 3.2   Supplemental Rent   2   SECTION
3.3   Method, Time of Payment   2   SECTION 3.4   Late Payment   2
ARTICLE IV
 
NET LEASE; THE LESSEE'S ACCEPTANCE OF PROPERTY

 
    SECTION 4.1   Net Lease; No Setoff; Etc   2   SECTION 4.2   Condition of
Facility   3
ARTICLE V
 
THE LESSEE'S PURCHASE OPTION
 
    SECTION 5.1   Purchase Option   4
ARTICLE VI
 
EXTENSION OF LEASE
 
    SECTION 6.1   Lease Extension   5
ARTICLE VII
 
THE LESSEE'S DISPOSITION OF THE LESSOR'S INTERESTS AT LEASE EXPIRATION
 
    SECTION 7.1   Disposition of the Lessor's Interests and Distribution of Sale
Proceeds   5   SECTION 7.2   Conditions to the Lessee's Exercise of the
Remarketing Option   6
ARTICLE VIII
 
LIENS
 
    SECTION 8.1   The Lessee's Obligation to Discharge Liens   7   SECTION 8.2  
The Lessor's Notice to Potential Lienors   7   SECTION 8.3   The Lessee's Right
to Encumber the Lessee's Property   7   SECTION 8.4   Granting of Easements   7
ARTICLE IX
 
MAINTENANCE; ALTERATIONS; TAXES; LEGAL COMPLIANCE
 
    SECTION 9.1   Maintenance and Repair; Utility Charges   8   SECTION 9.2  
Alterations   8   SECTION 9.3   Title to Alterations   9   SECTION 9.4  
Location   9   SECTION 9.5   Permitted Contests   9   SECTION 9.6  
Environmental Compliance   10   SECTION 9.7   Compliance with Applicable Laws  
10   SECTION 9.8   Land Agreements Compliance   11   SECTION 9.9   The Lessee's
Right to Enforce Warranties   11   SECTION 9.10   Real Estate Taxes   11
ARTICLE X
 
USE AND NAMING OF PROPERTY
 
    SECTION 10.1   Use   11   SECTION 10.2   Naming of the Facility   11
ARTICLE XI
 
INSURANCE
 
    SECTION 11.1   Insurance   11   SECTION 11.2   Risk of Loss   12
ARTICLE XII
 
RETURN OF LEASED PROPERTY TO THE LESSOR
 
    SECTION 12.1   Nature of Return   12

i

--------------------------------------------------------------------------------

  SECTION 12.2   Site Assessment   12
ARTICLE XIII
 
RELEASE
 
    SECTION 13.1   Facility Release   12
ARTICLE XIV
 
LOSS DESTRUCTION, CONDEMNATION OR DAMAGE
 
    SECTION 14.1   Event of Loss, Casualty or Condemnation   13   SECTION 14.2  
Application of Net Proceeds When Lease Continues; Repair and Restoration   13  
SECTION 14.3   Application of Proceeds   14   SECTION 14.4   Application of
Proceeds from a Temporary Taking   14   SECTION 14.5   Other Dispositions   14  
SECTION 14.6   Negotiations   14
ARTICLE XV
 
CONVEYANCE OF THE PROPERTY TO THE LESSEE
 
    SECTION 15.1   Terms of Conveyance   14   SECTION 15.2   Right of the Lessee
to Name Designee   14   SECTION 15.3   Costs of Conveyance   14   SECTION 15.4  
Preference Legal Opinion   15
ARTICLE XVI
 
SUBLEASE
 
    SECTION 16.1   Subleasing Permitted; the Lessee Remains Obligated   15
ARTICLE XVII
 
INSPECTION
 
    SECTION 17.1   Inspection   15
ARTICLE XVIII
 
LEASE EVENTS OF DEFAULT
 
    SECTION 18.1   Defined   15   SECTION 18.2   Remedies   17   SECTION 18.3  
Proceeds of Sale; Deficiency   19   SECTION 18.4   Grant and Foreclosure on the
Lessee's Estate   19   SECTION 18.5   Receipt of a Sufficient Discharge to
Purchaser   20   SECTION 18.6   Sale a Bar Against the Lessee   20   SECTION
18.7   Liabilities to Become Due on Sale   20   SECTION 18.8   Provisions
Subject to Applicable Law   20   SECTION 18.9   Survival of the Lessee's
Obligations   21   SECTION 18.10   Remedies Cumulative; No Waiver; Consents   21
  SECTION 18.11   Right to Perform the Lessee's Obligations   21
ARTICLE XI
 
HOLDING OVER
 
    SECTION 19.1   Holding Over   21
ARTICLE XX
 
GRANT OF SECURITY INTEREST
 
    SECTION 20.1   Grant of Lien   22   SECTION 20.2   Assignment of Leases and
Rents   22
ARTICLE XXI
 
COVENANTS OF THE LESSEE
 
    SECTION 21.1   Assumption Upon Merger, Etc   23
ARTICLE XXII
 
COVENANTS OF THE LESSOR
 
    SECTION 22.1   Quiet Enjoyment   23
ARTICLE XXIII
 
MISCELLANEOUS
 
    SECTION 23.1   Binding Effect; Successors and Assigns   23   SECTION 23.2  
Notices   23

ii

--------------------------------------------------------------------------------

  SECTION 23.3   Severability   23   SECTION 23.4   Amendments   23   SECTION
23.5   Headings, etc   24   SECTION 23.6   Counterparts; Notice   24   SECTION
23.7   Governing Law   24   SECTION 23.8   Apportionments   24   SECTION 23.9  
Priority   24   SECTION 23.10   No Joint Venture   24   SECTION 23.11   No
Accord and Satisfaction   24   SECTION 23.12   No Merger   24   SECTION 23.13  
Lessor Bankruptcy   25   SECTION 23.14   Abandonment   25   SECTION 23.15  
Investments   25   SECTION 23.16   Further Assurances   25   SECTION 23.17  
Non-recourse   25 Schedule 11.1: Insurance Requirements    

iii

--------------------------------------------------------------------------------


LEASE AGREEMENT


        LEASE AGREEMENT, dated as of December 17, 2001 (this "Lease") between
ROSS STATUTORY TRUST 2001A, a Connecticut statutory trust (the "Lessor"), and
ROSS DISTRIBUTION, INC., a California corporation, (the "Lessee").

        In consideration of the mutual agreements herein contained and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I
DEFINITIONS


        Capitalized terms used herein and not otherwise defined shall have the
meanings assigned thereto in Appendix A of the Participation Agreement, dated as
of December 17, 2001, (as amended, supplemented, amended and restated or
otherwise modified from time to time, the "Participation Agreement") among the
Lessee, Ross Stores, Inc., a Delaware corporation (the "Construction Agent"), as
the Construction Agent, Ross Statutory Trust 2001A, a Connecticut statutory
business trust, as Lessor, Wells Fargo Bank Northwest, N.A., solely as Trustee,
BancBoston Leasing Investments Inc. and First Union National Bank, as the
Investors, Breeds Hill Capital Company, LLC, as the Conduit Loan Lender, Fleet
National Bank and First Union National Bank as Liquidity Providers, First Union
National Bank as the B Lender and Fleet National Bank, as Administrative Agent,
Collateral Agent and Liquidity Agent. The rules of construction set forth in
said Appendix A shall also be applicable to this Lease.


ARTICLE II
LEASE OF PROPERTY


        SECTION 2.1    Demise and Lease.    The Lessee hereby agrees (a) with
respect to the Site, to lease the Site from the Lessor for the period commencing
on and including the Initial Advance Date and ending on the Lease Term
Expiration Date, and (b) with respect to the Improvements, to lease the
Improvements from the Lessor for the Lease Term commencing on the Lease
Commencement Date and ending on the Lease Term Expiration Date. The demise and
lease of the Facility pursuant to this Article II shall include any additional
right, title or interest in the Facility which may at any time be acquired by
the Lessor, the intent being that all right, title and interest of the Lessor in
and to the Facility during the Lease Term shall be demised and leased hereunder.

        SECTION 2.2    Nature of Lease.    The parties hereto intend that
(i) for financial accounting purposes with respect to the Lessee, (A) the Lessor
will be treated as the owner and lessor of the Facility and the Lessee will be
treated as the lessee of the Facility under this Lease, and (B) the Investors
will be deemed to have an equity investment in the Lessor and (ii) for all
federal and all state and local income tax purposes and bankruptcy and
commercial law purposes, (A) the Lease will be treated as a financing
arrangement, (B) the Lessor, the Investors and the Lenders will be deemed
lenders making loans to the Lessee in an amount equal to the sum of the Investor
Amounts and the outstanding principal amount of the Loans, which loans are
secured by the Facility, (C) the Lessee will be treated as the owner of the
Facility for tax purposes and will be entitled to all tax benefits ordinarily
available to an owner of property such as the Facility for such tax purposes and
(D) the obligations of the Lessee to pay the Base Rent and any part of the Lease
Balance shall be treated as payments of interest and principal, respectively,
for federal and state income tax and bankruptcy and commercial law purposes.
Nevertheless, each party acknowledges and agrees that no other party has made
any representations or warranties to any other party concerning the tax,
accounting or legal characteristics of the Operative Documents and that each
party has obtained and relied upon such tax, accounting and legal advice
concerning the Operative Documents as it deems appropriate. The Lessor shall
have a valid and binding security interest in and Lien on the Facility, free and
clear of all Liens other than Permitted Liens, as security for the obligations
of the Lessee under the Operative Documents.

--------------------------------------------------------------------------------



ARTICLE III
RENT


        SECTION 3.1    Base Rent.    Commencing on the Lease Commencement Date
and on each Scheduled Payment Date thereafter during the Lease Term, the Lessee
shall pay to the Lessor base rent ("Base Rent") in an amount equal to the sum of
(a) Loan Base Rent and (b) Investor Base Rent.

        SECTION 3.2    Supplemental Rent.    Commencing on the Lease
Commencement Date, the Lessee shall pay to the Lessor, or to such other Person
as shall be entitled thereto in the manner contemplated herein, any and all
Supplemental Rent as the same shall become due and payable. In the event of the
Lessee's failure to pay any Supplemental Rent, the Lessor shall have all rights,
powers and remedies provided for herein or by law or in equity or otherwise in
the case of nonpayment of Base Rent.

        SECTION 3.3    Method, Time of Payment.    Base Rent and any
Supplemental Rent payable to the Lessor shall be paid to the Administrative
Agent as designee for the Lessor and its permitted assignees at such place and
in such amount in the contiguous continental United States as is specified in
the Security Agreement or as the Administrative Agent (as such designee) shall
specify in writing to the Lessee at least ten Business Days prior to the due
date therefor. Each such payment of Rent shall be made by the Lessee in Dollars
which shall be immediately available at the place of payment not later than
10:00 a.m. (New York time) on the date such payment is due hereunder, and the
Administrative Agent shall pay such funds on such date to each Person entitled
thereto in accordance with Article X of the Participation Agreement. Payments
received following such time shall be deemed received on the next Business Day
unless the Administrative Agent applies such funds on such date in accordance
with Article X of the Participation Agreement. Concurrently with each payment of
Base Rent and Supplemental Rent, the Lessee shall provide notice to
Administrative Agent as set forth in Section 11.3(a) of the Participation
Agreement.

        SECTION 3.4    Late Payment.    If any portion of the Rent due to the
Lessor or any Participant shall not be paid by the Lessee on or before the date
such payment was due hereunder, the Lessee shall pay interest thereon from (and
including) the date such payment was due hereunder to (but excluding the date of
the Lessor's receipt thereof) at a rate per annum equal to the Overdue Rate.


ARTICLE IV
NET LEASE; THE LESSEE'S ACCEPTANCE OF PROPERTY


        SECTION 4.1    Net Lease; No Setoff; Etc.    This Lease is a "triple
net" lease. Except to the extent otherwise expressly specified in this Lease, it
is agreed and intended that Base Rent, Supplemental Rent and any other amounts
payable hereunder by the Lessee shall be paid without notice, demand,
counterclaim, setoff, deduction or defense and without abatement, suspension,
deferment, diminution or reduction, free from any charges, assessments,
impositions, withholdings, expenses or reductions, and that the Lessee's
obligation to pay all such amounts, throughout the Lease Term is absolute and
unconditional. All costs, expenses and obligations of every kind and nature
whatsoever relating to the Facility and the appurtenances thereto and the use
and occupancy thereof which may arise or become due and payable with respect to
the period which ends on the Lease Term Expiration Date (whether or not the same
shall become payable during the Lease Term or thereafter) shall be paid by the
Lessee except as otherwise expressly provided herein or in another Operative
Document. The Lessee assumes the sole responsibility for the condition, use,
operation, maintenance, underletting and management of the Facility, and no
Indemnitee shall have any responsibility in respect thereof or any liability for
damage to the property of the Lessee, any subtenant of the Lessee or any other
occupant of the Facility on any account or for any reason whatsoever other than
by reason of, in the case of any particular Indemnitee, such Indemnitee's
willful misconduct or gross negligence. Except to the extent

2

--------------------------------------------------------------------------------


otherwise expressly specified in this Lease, the obligations and liabilities of
the Lessee hereunder shall in no way be released, discharged or otherwise
affected for any reason, including: (a) any defect in the condition,
merchantability, design, quality or fitness for use of the Facility or any part
thereof, or the failure of the Facility to comply with all Applicable Laws,
including any inability to occupy or use the Facility by reason of such
noncompliance; (b) any damage to, removal, abandonment, salvage, loss, scrapping
or destruction of or any requisition or taking of the Facility or any part
thereof; (c) any restriction, prevention or curtailment of or interference with
any use of the Facility or any part thereof including eviction; (d) any defect
in title to or rights to the Facility or any Lien on such title or rights or on
the Facility; (e) any change, waiver, extension, indulgence or other action or
omission or breach in respect of any obligation or liability of or by any
Person; (f) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceedings relating to the Lessee, the
Lessor or any other Person, or any action taken with respect to this Lease by
any trustee or receiver of the Lessee, the Lessor or any other Person, or by any
court, in any such proceeding; (g) any claim, set off, defense or right that the
Lessee has or might have against any Person, including the Lessor, the
Administrative Agent (including in its individual capacity) or any vendor,
manufacturer or contractor of or for the Facility; (h) any failure on the part
of the Lessor or any other Person to perform or comply with any of the terms of
this Lease, any other Operative Document or of any other agreement, whether or
not related to the transactions contemplated by the Operative Documents; (i) any
invalidity, unenforceability, illegality or disaffirmance of this Lease against
or by the Lessee or any provision hereof or any of the other Operative Documents
or any provision of any thereof; (j) the impossibility or illegality of
performance by the Lessee or the Lessor, or both; (k) any action by any court,
administrative agency or other Governmental Authority; (1) any change in or
violation of Applicable Laws; (m) any restriction, prevention or curtailment of
or interference with the construction on or use of the Facility or any part
thereof; or (n) any other occurrence whatsoever, whether similar or dissimilar
to the foregoing, whether or not the Lessee shall have notice or knowledge of
any of the foregoing. Except as specifically set forth in this Lease, this Lease
shall not be cancelable by the Lessee for any reason whatsoever and, except as
expressly provided in this Lease, the Lessee, to the extent now or hereafter
permitted by Applicable Laws, waives all rights now or hereafter conferred by
statute or otherwise to quit, terminate or surrender this Lease.

        SECTION 4.2    Condition of Facility.    The Facility is demised and let
by the Lessor "AS IS" in its present condition, subject to (a) the rights of any
parties in possession thereof, (b) the state of the title thereto existing at
the time the Lessor acquired its title to the Facility, (c) any state of facts
which an accurate survey or physical inspection might show, (d) all Applicable
Laws and (e) any violations of Applicable Laws which may exist at the
commencement of the Lease Term. The Lessee has examined the Facility and the
Lessor's title thereto and has found the same to be satisfactory. THE LESSOR HAS
NOT MADE AND SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, OR BE DEEMED TO HAVE ANY LIABILITY WHATSOEVER, AS TO THE
VALUE, HABITABILITY, COMPLIANCE WITH ANY APPLICABLE PLANS AND SPECIFICATIONS FOR
THE PROPERTY CONDITION, LOCATION, USE, DESCRIPTION, MERCHANTABILITY, DESIGN,
OPERATION, OR FITNESS FOR USE OF THE PROPERTY (OR ANY PART THEREOF), OR AS TO
THE LESSOR'S TITLE THERETO OR OWNERSHIP THEREOF OR ANY OTHER REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY (OR ANY
PART THEREOF) AND THE LESSOR SHALL NOT BE LIABLE FOR ANY LATENT, HIDDEN OR
PATENT DEFECT THEREIN, FOR ANY DEFECT IN OR EXCEPTION TO TITLE THERETO, OR FOR
THE FAILURE OF THE IMPROVEMENTS TO BE CONSTRUCTED IN ACCORDANCE WITH THE
APPLICABLE PLANS AND SPECIFICATIONS THEREFOR, THE COMPLIANCE OF SUCH PLANS AND
SPECIFICATIONS WITH APPLICABLE LAWS OR THE FAILURE OF THE FACILITY, OR ANY PART
THEREOF, TO OTHERWISE COMPLY WITH

3

--------------------------------------------------------------------------------


ANY APPLICABLE LAWS. It is agreed that the Lessee has been afforded full
opportunity to inspect the Facility, is satisfied with the results of its
inspections of the Facility and is entering into this Lease solely on the basis
of the results of its own inspections and all risks incident to the matters
discussed in the preceding sentence. The provisions of this Section 4.2 have
been negotiated, and the foregoing provisions are intended to be a complete
exclusion and negation of any representations or warranties by the Lessor,
express or implied, with respect to the Facility, that may arise pursuant to the
UCC (including the UCC as in effect in the State of California) or any other law
now or hereafter in effect, or otherwise.


ARTICLE V
THE LESSEE'S PURCHASE OPTION


        SECTION 5.1    Purchase Option.    

(a)Subject to Section 5.1(b) and (d), the Lessor hereby grants to the Lessee the
exclusive and irrevocable option (the "Purchase Option") to purchase the
Facility, as of any date (the "Purchase Date") subsequent to the Lease
Commencement Date (unless the Lessee has exercised the Remarketing Option), for
an amount equal to the Lease Balance plus, without duplication, any other
amounts then due and owing to any Participant or any Agent under the Operative
Documents (collectively the "Purchase Price"). Such purchase and sale shall be
effected in accordance with Article XV.

(b)The Purchase Option shall be exercisable by notice to the Lessor (and
concurrent notice to Administrative Agent as set forth in Section 11.3(b) of the
Participation Agreement) given not less than 30 days prior to the proposed
Purchase Date. If the Lessee shall not have exercised the Remarketing Option on
or before 180 days prior to the Lease Term Expiration Date, or the Facility is
not sold pursuant to the Remarketing Option, then the Purchase Option shall be
deemed exercised and the Purchase Date shall be the Lease Term Expiration Date;
provided, however, that if the Lessee shall not have refinanced the A1 Loans,
Conduit Loans and Facility Loans in accordance with Section 8.5 of the
Participation Agreement, then the Lessee shall either exercise the Purchase
Option or the Remarketing Option in accordance with Articles V and VII as if the
Lease Term Expiration Date was the Conduit Loan Maturity Date.

(c)On the Purchase Date, the Lessee shall pay to the Lessor the Purchase Price
as the purchase price for the Facility.

(d)Notwithstanding anything to the contrary set forth herein, the Lessee shall
have the right to exercise the Purchase Option or the Site Purchase Option
(prior to the Initial Advance Date) with respect to the entire Facility (but not
less than the entire Facility) or the Site, as the case may be, within five
Business Days following the earlier of its actual knowledge of or receipt of
notice of the occurrence of any Lease Event of Default. Notwithstanding the
notice provisions of Section 5.1(b), in the event that the Lessee elects to
exercise the Purchase Option or the Site Purchase Option within the five
Business Day period following the earlier of its actual knowledge of or receipt
of notice of the occurrence of a Lease Event of Default, the Lessee's payment to
the Lessor of the Purchase Price or the Site Purchase Price, as applicable, on
or prior to the fifth Business Day following such earlier date referred to above
shall constitute sufficient notice. In the event that the Lessee shall not pay
to the Lessor the Purchase Price or the Site Purchase Price, as applicable on or
prior to the fifth Business Day following such earlier date referred to above or
in the event that the Lessee provides the Lessor with written notice of its
intention not to exercise the Purchase Option or the Site Purchase Option during
such five Business Day period, the Lessee's ability to exercise the Purchase
Option or the Site Purchase Option shall terminate for so long as such Lease
Event of Default continues.

4

--------------------------------------------------------------------------------

(e)Notwithstanding anything to the contrary set forth herein, the Lessor hereby
grants to the Lessee the exclusive and irrevocable option (the "Site Purchase
Option") to purchase the Site, upon at least 10 days' prior notice to the Lessor
as of any date (the "Site Purchase Date") subsequent to the Initial Advance Date
but prior to the date of any Advance made to fund the purchase of any
Improvements, for an amount equal to the Lease Balance plus, without
duplication, any other amounts then due and owing to any Participant and any
Agent under the Operative Documents (collectively the "Site Purchase Price").
Such purchase and sale shall be effected in accordance with Article XV.


ARTICLE VI
EXTENSION OF LEASE


        SECTION 6.1    Lease Extension.    The Lease Term Expiration Date shall
be extended on satisfaction of the terms and conditions set forth in Section 8.5
of the Participation Agreement.


ARTICLE VII
THE LESSEE'S DISPOSITION OF THE LESSOR'S INTERESTS AT LEASE EXPIRATION


        SECTION 7.1    Disposition of the Lessor's Interests and Distribution of
Sale Proceeds.    Subject to Section 7.2, the Lessee, on written notice to the
Lessor (and concurrent notice to Administrative Agent as set forth in
Section 11.3(d) of the Participation Agreement) given not less than 180 days nor
more than 360 days prior to the Lease Term Expiration Date (or the A Loan
Maturity Date pursuant to Section 5.1(b)), shall have the option (the
"Remarketing Option") to cause a sale of the Facility in accordance with the
following terms:

(a)the Lessee shall act as non-exclusive agent (and may appoint qualified
independent sales agents to work on its behalf) in connection with such sale
and, in such capacity, shall use all commercially reasonable efforts to solicit
bids from bona fide third parties unrelated to the Lessee and its Affiliates or
any Person with whom the Lessee or any of its Affiliates has an understanding or
arrangement pursuant to which the Lessee or any of its Affiliates would use,
possess or own all or a portion of the Facility.

(b)The Lessee shall attempt to sell the Facility to the Person submitting an all
cash bid that will result in the highest Net Sale Proceeds, such sale to be
effected on the third day immediately preceding the Lease Term Expiration Date
or as soon as reasonably practicable thereafter (the date of sale being the
"Sale Date"); provided that:

(i)the Lessee shall be required to obtain the Lessor's approval of the sale of
the Facility pursuant to any such bid if a sale of the Facility pursuant thereto
would result in the Agents, Investors and Lenders, as the case may be, not being
fully reimbursed pursuant to Article X of the Participation Agreement for their
Investor Contributions and the outstanding principal amount of the Loans and all
other amounts due and owing to such Participant, Investor or Agent under the
Operative Documents;

(ii)with respect to a proposed sale that the Lessee wishes to consummate, the
Lessee shall provide the Lessor with reasonable advance notice of the identity
of the prospective purchaser, its relationship (if any) to any of the
Participants and a copy of the purchase agreement (including all exhibits and
schedules thereto) for the proposed sale of the Facility; and

(iii)the Lessee and its Affiliates shall have no right to submit bids for the
Facility, but a Participant or an Affiliate of one or more Participants may bid
on the Facility.

5

--------------------------------------------------------------------------------

(c)On the Sale Date, the Lessee shall pay the Administrative Agent the proceeds
of the sale of the Facility, plus Supplemental Rent due and payable and such
portion of the Residual Value Guaranty Amount to make such aggregate payments
equal to the Purchase Price, and such amounts shall be distributed in accordance
with Article X of the Participation Agreement and the Lessor shall execute and
deliver to the purchaser a grant deed in accordance with the conditions and
acknowledgements of Section 15.1(b).

(d)[INTENTIONALLY OMITTED].

(e)Concurrently with the payments contemplated in Section 7.1(c), after payments
of all other amounts due and owing in respect of Rent, including Supplemental
Rent through the payment date, this Lease shall terminate, and the Lessor and
the Lessee shall (except as otherwise herein provided) have no further rights or
obligations under this Lease.

        SECTION 7.2    Conditions to the Lessee's Exercise of the Remarketing
Option.    The Lessee's right to exercise the Remarketing Option and the
consummation of the sale of the Facility on the Sale Date, as applicable, shall
be subject to the following conditions:

(a)on the Sale Date, the Facility must be delivered by the Lessee in the
condition required under Section 12.1, subject to the Lessee's ability to obtain
waivers of such condition from the third-party purchaser;

(b)at least 60 days before the Sale Date, the Lessee shall have delivered the
Environmental Report required under Section 12.2 and demonstrated compliance (to
the reasonable satisfaction of the Lessor) with any remediation required
pursuant to such Environmental Report, subject to Lessee's ability to obtain
waivers of such condition from the third-party purchaser;

(c)as of the exercise of the Remarketing Option, the Final Completion Work and
the restoration work required to be performed under Section 9.2(d) (if any)
shall have been completed;

(d)as of the exercise of the Remarketing Option, if there remains to be
performed hereunder any restoration work as a result of a Lease Event of Loss,
the Lessee will be able, with the exercise of reasonable diligence, to complete
such work as of the Sale Date; and as of the Sale Date, such work shall have
been completed, subject to Lessee's ability to obtain waivers of such condition
from the third-party purchaser;

(e)as of the exercise of the Remarketing Option and the Sale Date, there shall
be no Lease Event of Default or Bankruptcy Default continuing;

(f)as of the exercise of the Remarketing Option, there shall be no Default
described in Section 18.1(c) or Section 18.1(h) that has continued beyond
180 days after the giving of notice to the Lessee by any Participant or the
Administrative Agent;

(g)as of the Sale Date, the Lessee shall have paid the Purchase Price; and

(h)at least 120 days before the Sale Date, any Alterations required by Sections
9.1(a) and 9.2(b) shall have been completed in accordance with the terms hereof,
subject to Lessee's ability to obtain waivers of such condition from the
third-party purchaser.

        If, after the Lessee shall have given a notice of its exercise of the
Remarketing Option in accordance with Section 7.1, any of the foregoing
conditions (a) through (h) is not satisfied on or prior to the Sale Date, then a
Lease Event of Default shall have occurred hereunder and the Lessee shall
purchase the Facility for the Purchase Price.

6

--------------------------------------------------------------------------------





ARTICLE VIII
LIENS


        SECTION 8.1    The Lessee's Obligation to Discharge Liens.    The Lessee
shall not directly or indirectly create, incur, assume or suffer to exist any
Lien on or with respect to the Facility, title thereto or any interest therein,
which arises for any reason, including all Liens which arise out of the
possession, use, occupancy, construction, repair or rebuilding of the Facility
or by reason of labor or materials furnished or claimed to have been furnished
with respect to the Facility, except Permitted Liens. The Lessee shall promptly,
at its own expense, take such action as may be necessary to discharge or
eliminate any such Lien (other than Permitted Liens).

        SECTION 8.2    The Lessor's Notice to Potential Lienors.    Nothing
contained in this Lease shall be construed as constituting the consent or
request of the Lessor, express or implied, to or for the performance by any
contractor, laborer, materialman, or vendor of any labor or services or for the
furnishing of any materials for any construction, alteration, addition, repair
or demolition of or to the Facility or any part thereof, which would result in
any liability of the Lessor for payment therefor. Notice is hereby given that
none of the Lessor, the Investors nor the Lenders will be liable for any labor,
services or materials furnished or to be furnished to the Lessee, or to anyone
holding an interest in the Facility or any part thereof through or under the
Lessee, and that no mechanics or other Liens for any such labor, services or
materials shall attach to or affect the interest of the Lessor, the Investors or
the Lenders in and to the Facility.

        SECTION 8.3    The Lessee's Right to Encumber the Lessee's
Property.    The Lessee may from time to time own, hold under lease from Persons
other than the Lessor and encumber, grant security interests in and otherwise
hypothecate in favor of Persons other than the Lessor inventory, furnishings,
furniture, trade fixtures, leasehold improvements, equipment and other personal
property located on or about the Site (and not constituting fixtures or
purchased from Advances) (the "Lessee's Property"), which shall not be subject
to this Lease or to any Lien in favor of the Lessor (including any such Lien as
may arise by operation of Applicable Laws). The Lessor shall from time to time,
upon the reasonable request of the Lessee, promptly acknowledge in writing to
the Lessee and other Persons that the Lessor does not own or have, and waives,
any lien or other right or interest in or to any of the Lessee's Property.

        SECTION 8.4    Granting of Easements.    Provided that no Lease Event of
Default is continuing, the Lessor will join with the Lessee from time to time at
the request of the Lessee (and at the Lessee's sole cost and expense) to
(i) subject to the terms of Section 15.3, sell, assign, convey or otherwise
transfer an interest in the Facility to any Person legally empowered to take
such interest under the power of eminent domain, (ii) grant easements, licenses,
rights of way and other rights and privileges in the nature of easements,
(iii) release existing easements and appurtenances which benefit the Facility,
(iv) subject to the terms of Section 15.3, dedicate or transfer unimproved
portions of the Facility for road, highway or other public purposes, (v) execute
petitions to have the Facility annexed to any municipal corporation or utility
district, (vi) execute any amendment, termination or supplement of or to any
Land Agreement, or a new Land Agreement and (vii) execute and deliver any
instrument necessary or appropriate to make or confirm such grants, releases or
other actions described above in this Section 8.4 to any Person; provided that
in each case other than transfers pursuant to clause (i), the Lessor shall not
be required to take any such action, and the Lessee shall not effect any such
action or grant, release, dedication, transfer or amendment, unless the Lessor
shall have received a certificate of an authorized officer of the Lessee stating
that such grant or release, or such dedication, transfer or amendment, as the
case may be, shall not adversely affect the utility, economic useful life or
residual value of the Facility or reduce the fair market value of the Facility
below the Lease Balance and the Facility shall comply with all Applicable Laws
after such grant or release, or such dedication, transfer or amendment, as the
case may be.

7

--------------------------------------------------------------------------------



ARTICLE IX
MAINTENANCE; ALTERATIONS; TAXES; LEGAL COMPLIANCE


        SECTION 9.1    Maintenance and Repair; Utility Charges.    

(a)The Lessee shall at all times, (i) maintain the Facility and all components
thereof in good order, repair and condition, subject to ordinary wear and tear
and in the same manner as other "Class A" distribution buildings in the locale
of the Facility, (ii) except to the extent Section 9.5 shall apply, maintain the
Facility in accordance with and otherwise comply with all Applicable Laws and
(iii) make any and all repairs of the Facility necessary or appropriate to keep
the same in the condition required by the preceding clauses (i) and (ii),
whether interior or exterior, structural or nonstructural, ordinary or
extraordinary, foreseen or unforeseen and regardless of whether the repair was
caused by a Casualty, breach of warranty, wear and tear or otherwise.

(b)The Lessor shall not be required to maintain, repair, replace, alter, remove
or rebuild all or any part of the Facility, and the Lessee waives any right that
it may now have or hereafter acquire to require the Lessor to (i) maintain,
repair, replace, alter, remove or rebuild all or any part of the Facility or
(ii) make repairs (whether or not at the expense of the Lessor) pursuant to any
Applicable Laws, insurance requirements, contract, agreement or covenant in
effect at any time during the Lease Term.

(c)The Lessee shall pay or cause to be paid all charges for electricity, power,
gas, oil, water, telephone, sanitary sewer and all other rents and utilities
used in or on the Facility during the Lease Term. The Lessee shall be entitled
to receive any credit or refund with respect to any utility charge paid by the
Lessee and received by the Lessor on account thereof, net of the costs and
expenses reasonably incurred by the Lessor in obtaining such credit or refund
(if any), and, upon receipt by the Lessor thereof, such credit or refund shall
be promptly paid over to the Lessee.

        SECTION 9.2    Alterations.    

(a)The Lessee may, without the consent of the Lessor, at the Lessee's sole cost
and expense, make Alterations to the Facility, so long as, subject to
Section 9.2(d), such Alterations do not adversely effect the as-built value,
utility, residual value at the end of the Lease Term or the useful life of the
Facility. Subject to the terms of the foregoing proviso, the Lessee shall have
the right to change and/or seek variances, exceptions and other exemptions in
respect of the Applicable Laws (including building and/or zoning laws,
regulations and agreements) relating to the Facility or any portion thereof.

(b)The Lessee shall make all Alterations to the Facility required so as to cause
the same to comply with Applicable Laws, and the limitations on the Lessee's
right to make Alterations contained in Section 9.2(a) and Section 9.2(d) shall
not be applicable to such Alterations, regardless of their effect on the
as-built value, utility, residual value at the end of the Lease Term or the
useful life of the Facility.

(c)The Lessee shall cause any Alterations to be done and completed in a good and
workmanlike manner, free from faults and defects, and in compliance with all
Applicable Laws. The Lessee shall be responsible for the acts and omissions of
all of its employees and all other Persons performing any of the Alterations.

(d)Upon the Lessee's request (such request, a "Notice of Alteration"), the
Lessor shall notify the Lessee whether, in the Lessor's judgment, an Alteration
proposed by the Lessee would adversely affect the as-built value, utility,
residual value at the end of the Lease Term or the useful life of the Facility.
Each Notice of Alteration shall be accompanied with reasonably

8

--------------------------------------------------------------------------------

detailed plans and specifications. If the Lessor in good faith determines that
such Alterations would adversely affect the as-built value, utility, residual
value at the end of the Lease Term or the useful life of the Facility, the
Lessor shall give notice of its objection (a "Notice of Objection") within 15
Business Days after the Lessor's receipt of a Notice of Alterations. If the
Lessor and the Lessee cannot agree whether or not such Alterations would
adversely affect the as-built value, utility, residual value at the end of the
Lease Term or the useful life of the Facility within 15 Business Days after the
Lessee's receipt of a Notice of Objection, an Appraiser reasonably acceptable to
the Lessor and the Lessee shall resolve the dispute by appraising the property
both with and without such Alterations. The non-prevailing party shall pay any
and all reasonable out-of-pocket costs, including reasonable attorneys' fees
(collectively "Mediation Costs") incurred by the parties in connection with any
such dispute between the parties. If the Lessor shall prevail in any such
dispute, the Lessee shall not proceed to make such Alterations, without the
prior written consent of the Lessor.

        SECTION 9.3    Title to Alterations.    Title to Alterations shall
immediately and without further act vest in the Lessor and shall be deemed to
constitute a part of the Facility and be subject to this Lease in any of the
following cases:

(a)such Alteration shall be in replacement of or in substitution for a portion
of the Facility;

(b)such Alteration shall be required to be made pursuant to the terms of
Section 9.1(a) or Section 9.2(b);

(c)such Alteration shall be Nonseverable; and

(d)such Alteration shall be severable and paid for (i.e., with debt and/or
equity) by the Lessor.

The Lessee shall, at the Lessor's request, execute and deliver any deeds or
assignments reasonably necessary to evidence the vesting of title in and to such
Alterations in the Lessor. If an Alteration is not within any of the categories
set forth in clauses (a) through (d) of this Section 9.3, then title to such
Alteration, as well as any item for which substitution or replacement is made as
contemplated in Section 9.3(a), shall vest in the Lessee. So long as removal
thereof shall not result in the violation of any Applicable Laws or this Lease,
all Alterations to which title shall vest in the Lessee as aforesaid may be
removed at any time by the Lessee, provided that the Lessee shall, at its
expense, repair any material damage to the Facility caused by the removal of
such Alteration and shall restore in all material respects the affected portion
of the Facility in accordance with Section 9.1(a) .

        SECTION 9.4    Location.    The Lessee shall not remove, or permit to be
removed, the Improvements comprising the Facility or any part thereof without
the prior written consent of the Lessor, except that the Lessee or any other
Person may remove (a) any Alteration with respect to which title has passed to
or remained with the Lessee in accordance with the provisions of Section 9.3,
(b) any part of the Facility constructed on a temporary basis for the purpose of
repair or maintenance thereof, (c) any part of the Facility which has been
replaced by another part which has become subject to this Lease and the Lien of
the Lessee Mortgage and (d) any part of the Facility which in the Lessee's good
faith judgment has become obsolete, whereupon upon written notice to the Lessor
and the Administrative Agent such obsolete part shall cease to be subject to
this Lease and the Lien of the Lessee Mortgage; provided that the Lessee shall
repair any material damage to the Facility caused by such removal.

        SECTION 9.5    Permitted Contests.    Provided no Lease Event of Default
or Bankruptcy Default is continuing, the Lessee shall not be required to comply
with any Applicable Law so long as it is engaged in a Permitted Contest with
respect thereto. At the Lessee's expense, the Lessor shall cooperate fully with
the Lessee in connection with any such test, challenge, appeal or proceeding
and, at the Lessee's request, will join in the proceedings or permit the
proceedings to be brought in the Lessor's name. The terms of this Section 9.5
shall qualify each provision of this Lease that imposes a

9

--------------------------------------------------------------------------------


compliance obligation on the Lessee (other than an obligation to any
Indemnitee), regardless of whether such provision shall expressly make reference
to this Section 9.5.

        SECTION 9.6    Environmental Compliance.    

(a)The Lessee shall comply at all times with Environmental Laws with respect to
the Facility, and no Hazardous Material shall be brought onto, permitted to
exist or remain at or upon, or stored, or disposed of from or used, at the
Facility by the Lessee or any of its employees, agents, independent contractors,
licensees, subtenants or invitees in violation of any Applicable Laws, or in
such manner as would result in any liability under any Applicable Laws (with the
exception of materials used or stored in connection with the operation or
maintenance of the property and in compliance with all Environmental Laws). The
Lessee shall hold harmless, indemnify and defend the Indemnitees from and
against any Environmental Damages resulting from any breach of the covenants set
forth in this Section 9.6 and from all Environmental Damages. The Lessee's
indemnification obligation hereinabove set forth shall survive the expiration or
earlier termination of this Lease.

(b)The indemnity contained in Section 9.6(a) shall specifically include the
direct obligation of the Lessee to promptly perform any investigatory and/or
remedial or other activities required, ordered or recommended by any
Governmental Authority, or as otherwise necessary to avoid injury or liability
to any person or property, to prevent the spread of any Hazardous Materials, or
to provide for the continued safe operation of the Facility (the "Remedial
Work"). Without waiving any of its rights pursuant to the indemnity described in
Section 9.6(a), upon failure of the Lessee to perform the Remedial Work in a
reasonably prompt manner (subject to the Lessee's rights under Section 9.5), the
Lessor may, at its option and in its sole discretion, commence such work itself
in compliance with Environmental Laws, and the Lessee shall pay all reasonable
costs thereby incurred.

(c)Without limiting the Lessee's obligations under Section 9.6(a) or any other
provision of this Lease, the Lessee shall be solely and completely responsible
for responding to and complying with any administrative notice, order, request
or demand or any third-party claim or demand relating to the potential or actual
presence of Hazardous Materials on the Facility, except where the contamination
was caused solely by the Lessor. The responsibility conferred under this
Section 9.6(c) includes responding to such orders on behalf of the Lessor and
defending against any assertion of the Lessor's financial responsibility or
individual duty to perform under such orders.

(d)As used in this Section 9.6, "Environmental Damages" shall mean all claims,
suits, judgments, damages (including punitive damages), losses, penalties,
fines, liabilities (including, but not limited to, strict liability),
encumbrances and Liens, and any other costs and expenses, of any kind or nature
whatsoever, whether direct or indirect, joint or several, resulting from (i) any
Hazardous Material existing, released, or threatened to be released, on, in, or
under the Facility, whether known or unknown and whether arising from historic
or threatened future releases of Hazardous Materials, or (ii) any violation or
alleged violation of any Environmental Law, in either case, including any
attorneys' fees, disbursements, consultants' fees and other costs resulting from
(A) investigation and defense of any alleged claim or demand by any third party,
(B) claims or directives, notices or requests of any Governmental Authorities,
whether or not the claims or directives, notices or requests are groundless,
false or fraudulent or ultimately defeated, (C) any settlements or judgments to
which the Lessee is a party, and (D) rendering the Facility in compliance with
Applicable Laws.

        SECTION 9.7    Compliance with Applicable Laws.    During the Lease
Term, at the Lessee's expense, the Lessee shall cause the Facility to comply
with all Applicable Laws, whether or not such Applicable Laws shall necessitate
structural changes and/or improvements and/or interfere with the use

10

--------------------------------------------------------------------------------


and enjoyment of such Facility, subject to Section 9.5. The Lessee shall also
procure, pay for and maintain all permits, licenses, approvals, certificates and
other authorizations necessary for the operation of its business at the Facility
from time to time and its lawful use and occupancy of the Facility in connection
therewith, subject to Section 9.5.

        SECTION 9.8    Land Agreements Compliance.    Subject to Section 9.5,
the Lessee shall comply with, and shall fully and promptly, at its own cost and
expense, perform all obligations of the Lessor under any restrictive covenant,
deed restriction or easement of record, as well as any environmental land use
restriction recorded against the Site, to the extent relating to the Facility
(collectively, "Land Agreements"), including the payment of all amounts owed by
the Lessor thereunder. For so long as no Lease Event of Default shall have
occurred and be continuing, the Lessee may exercise all rights, privileges and
remedies available to the Lessor under the Land Agreements.

        SECTION 9.9    The Lessee's Right to Enforce Warranties.    Provided no
Lease Event of Default shall have occurred and be continuing, the Lessee
(including through its designees), at the Lessee's expense, shall have the right
to assert all of the Lessor's rights (if any) under any applicable warranty and
any other claim that the Lessee or the Lessor may have under any agreements
pertaining to the construction and/or modification of the Facility, as well as
any other rights and claims that may exist by operation of law. The Lessor
agrees to cooperate with the Lessee, at the Lessee's expense, in asserting such
rights.

        SECTION 9.10    Real Estate Taxes.    Subject to Section 9.5, the Lessee
shall pay all real estate ad valorem and personal property taxes owed in respect
of the Facility or any portion thereof, as well as any payments due under any
agreement described in clause (f) of the definition of Permitted Liens.


ARTICLE X
USE AND NAMING OF PROPERTY


        SECTION 10.1    Use.    The Facility may be used only for the purposes
for which it was designed. The Lessee shall not use or permit the use of the
Facility or any part thereof for any purpose or in any manner in violation of
any Applicable Laws, subject to the terms of Section 9.5.

        SECTION 10.2    Naming of the Facility.    The Lessee shall have the
sole and exclusive right during the Lease Term, at any time and from time to
time, to select the name or names of the Facility or any part thereof, as well
as the sole and exclusive right to determine not to use any name in connection
with one or more portions of the Facility, as well as all rights in respect of
signage for or in connection with the Facility. The Lessor shall not have or
acquire any right or interest with respect to any such name or names used at any
time by the Lessee.


ARTICLE XI
INSURANCE


        SECTION 11.1    Insurance.    During the Lease Term, the Lessee shall
maintain, for the benefit of the Lessor, at the Lessee's sole cost and expense,
the insurance described in Schedule 11.1 hereto. In addition, the Lessee shall
from time to time, but in intervals of not less than twelve months nor more than
fifteen months, (i) undertake all actions and due diligence as reasonably
necessary to determine whether the insurance coverage required to be maintained
hereunder is in compliance with the requirements thereunder, including any
increases in coverage required as a result of any change in any Applicable Laws
and payment of fees incurred by the Insurance Consultant in connection with any
such review, and (ii) if the Lessee determines that such insurance coverage does
not meet such requirements, promptly take all actions and steps necessary to
cause such coverage to comply with such requirements and shall notify the Lessor
and the Administrative Agent of the steps being taken by the Lessee or on its
behalf. The Lessee shall furnish the Lessor and the Administrative Agent
certificates

11

--------------------------------------------------------------------------------


showing the insurance required under this Section 11.1 to be in effect and
naming the Lessor (and its beneficial owners), the Investors, the Lenders and
Administrative Agent as additional insureds and the property insurance required
hereunder shall contain a standard form mortgage endorsement in favor of the
Administrative Agent and shall name the Administrative Agent as sole loss payee.

        SECTION 11.2    Risk of Loss.    During the Lease Term, the Lessee shall
bear all risk of loss (including any Casualty or Condemnation) with respect to
the Facility or any portion thereof.


ARTICLE XII
RETURN OF LEASED PROPERTY TO THE LESSOR


        SECTION 12.1    Nature of Return.    Unless the Facility is then being
transferred to the Lessee or its designee pursuant to the Purchase Option or the
Site Purchase Option or to a third party upon remarketing, the Lessee shall, on
the Lease Term Expiration Date, and at its own expense, return the Facility to
the Lessor by surrendering the same to the possession of the Lessor: (a) free
and clear of all Liens, except that the Lessee shall have no responsibility or
liability in respect of: (i) the Lessor Liens, (ii) Liens described in
clause (a) of the definition of Permitted Liens (other than rights and interests
of the Lessee under the Operative Documents) and (iii) Liens described in
clause (f) of the definition of "Permitted Liens"; (b) the Final Completion Work
and all Alterations shall have been completed; and (c) in the condition required
by Section 9.1(a), 9.1(c), 9.6, 9.7 and 9.10. All Alterations the title to which
has not been vested in the Lessor hereunder that is not removed by the Lessee at
or prior to the expiration or earlier termination of this Lease shall be deemed
abandoned in place by the Lessee and shall become the property of the Lessor.
The Lessee shall have no obligation and shall not be permitted to remove any
Alterations (i) required (at the time of installation of the Facility or at the
end of the Lease Term) by Applicable Laws or insurance requirements or
(ii) included in such Facility at the Lease Commencement Date. Except as
required under Section 9.2(d) and as permitted under Section 10.1, the Lessee
may not remove any Nonseverable Alterations. The Lessee shall assign to the
Lessor any and all assignable warranties, licenses and permits relating to the
property surrendered to the Lessor which extend beyond the expiration or earlier
termination of this Lease, such assignment to be without representation,
warranty or recourse of any sort whatsoever.

        SECTION 12.2    Site Assessment.    Not earlier than 270 days and not
later than one 180 days prior to the Lease Term Expiration Date, the Lessee
shall, at the Lessee's expense, deliver to the Lessor an environmental site
investigation and assessment (the "Site Assessment") substantially conforming to
the requirements of ASTM 1527-E Phase I or any then successor thereto and the
Lessee shall cause to be performed by the Lease Term Expiration Date such
additional testing, reporting and remediation as is reasonably and specifically
recommended by such report (such report, together with such additional report,
if any, shall be collectively referred to as the "Environmental Report");
provided that the Lessee shall have no obligation to conduct a Site Assessment
or cause an Environmental Report to be prepared if the Lessee shall have
exercised the Purchase Option.


ARTICLE XIII
RELEASE


        SECTION 13.1    Facility Release.    Provided that no Lease Event of
Default or Bankruptcy Default shall have occurred and be continuing, the Lessee
may make a written request (a "Release Request") of the Lessor, to enter into a
supplement or amendment to this Lease, changing the description of the Facility
to exclude any unimproved portion of the Site (a "Release Portion"), and
transferring such Release Portion to the Lessee (or the Lessee's designee) by
special or limited warranty deed (or like instrument), and the Lessor will not
unreasonably withhold its consent to such Release Request, provided that such
Release Request (i) does not (x) materially impair the remaining useful life,
operation, utility or residual value of the Site (or the Improvements located or
to be constructed

12

--------------------------------------------------------------------------------


thereon), or (y) relate to a transfer the fair market value of which, when
aggregated with the fair market value of all transfers previously made pursuant
to Release Requests previously delivered hereunder, exceeds $500,000,
(ii) arises out of an arms-length sale to a non-affiliated party and (iii) the
Lessor has reasonable egress and ingress to the remaining Facility or has been
granted appropriate easements ensuring access to the remaining Facility.


ARTICLE XIV
LOSS DESTRUCTION, CONDEMNATION OR DAMAGE


        SECTION 14.1    Event of Loss, Casualty or Condemnation.    

(a)If an Event of Loss, Casualty or Condemnation shall occur, the Lessee shall
give the Lessor prompt written notice of such occurrence, and the Lessee will:

(i)in the case of an Event of Loss, purchase the Facility on a date occurring on
the first Scheduled Payment Date occurring more than 20 days after such Event of
Loss, for the Purchase Price; and

(ii)in the case of a Casualty or Condemnation, restore and rebuild the Facility
using any Net Proceeds or any of its own funds so as to restore the Facility to
its as-built value, utility, residual value and remaining useful life of the
Facility immediately prior to such Event of Loss.



(b)All Net Proceeds received in respect of the Facility shall be paid solely to
the Collateral Agent as sole loss payee, unless the insurance proceeds are less
than $1,000,000 (provided that any insurance proceeds paid to any Person other
than the Collateral Agent shall be required to be applied in accordance with
Sections 9.1(a) and 14.2). The Lessee's failure to maintain insurance shall not
relieve the Lessee of any of the Lessee's obligations hereunder to restore the
Facility following any Casualty or Condemnation.

(c)Nothing in this Article XIV shall be construed to prevent the Lessee from
pursuing and collecting a condemnation award or other compensation or settlement
payment in respect of its loss and damages resulting from any condemnation or
taking.

        SECTION 14.2    Application of Net Proceeds When Lease Continues; Repair
and Restoration.    Payments (except for payments under insurance policies
maintained by the Lessor) received at any time by the Lessor or the Lessee from
any Governmental Authority, any insurer or any other Person with respect to a
Condemnation or Casualty shall be paid to the Collateral Agent and Collateral
Agent shall apply such proceeds as follows:

(a)first, to the Lessee, as necessary, for the repair or restoration of the
affected portions of the Facility,

(b)second, to the Lessor, to be distributed in accordance with Article X of the
Participation Agreement.

        After a Casualty or Condemnation, this Lease shall continue in full
force and effect and the Lessee shall, at the Lessee's own cost and expense
(including any Net Proceeds) and in accordance with the applicable provisions of
Article IX, proceed with reasonable diligence and promptness to carry out any
necessary demolition and to restore, repair, replace and/or rebuild the Facility
in order to restore the same, to the extent it is reasonably practicable, to the
condition, utility and value of the Facility immediately prior to such Casualty
or Condemnation (assuming the Facility is maintained as required hereunder). All
such repair and restoration shall be effected by the Lessee in compliance with
the requirements of Section 9.1.

13

--------------------------------------------------------------------------------




        SECTION 14.3    Application of Proceeds.    In case of a Condemnation or
Casualty, this Lease shall remain in full force and effect, without any
abatement or reduction of Base Rent.

        SECTION 14.4    Application of Proceeds from a Temporary Taking.    All
Net Condemnation Proceeds from a temporary taking shall, to the extent resulting
from the taking of use during the Lease Term, be paid to the Lessee, and to the
extent awarded with respect to use of the Facility for any time period after the
expiration or termination of the Lease Term shall be paid as follows: (a) if the
Lessee has elected to purchase the Facility, to the Lessee or its designee or
(b) if the Lessee has not elected to purchase the Facility, to the Lessor to be
applied in accordance with Article X of the Participation Agreement, and
thereafter to the Lessee.

        SECTION 14.5    Other Dispositions.    Notwithstanding the foregoing
provisions of this Article XIV, so long as a Bankruptcy Default or Lease Event
of Default shall be continuing, any amount that would otherwise be payable to or
for the account of, or that would otherwise be retained by, the Lessee pursuant
to this Article XIV or Section 7.2 shall be paid to the Collateral Agent (or to
the Lessor when the Loans shall not be outstanding as security for the
obligations of the Lessee under this Lease) and, at such time thereafter as the
Lease Event of Default shall have been waived in writing or no longer be
continuing, such amount shall be paid promptly in accordance with this
Article XIV.

        SECTION 14.6    Negotiations.    In the event any part of the Facility
becomes subject to Condemnation, Casualty or Event of Loss, the Lessee shall
control (and have the right to settle and compromise) the negotiations with the
relevant Governmental Authority or insurance carriers unless a Lease Event of
Default or Bankruptcy Default shall be continuing, in which case the Lessor (or
if the Loans are outstanding, the Administrative Agent) may elect to control
such negotiations.


ARTICLE XV
CONVEYANCE OF THE PROPERTY TO THE LESSEE


        SECTION 15.1    Terms of Conveyance.    Upon the purchase of the
Facility or the Site, as applicable, by the Lessee, including pursuant to
Article V or Article XIV:

(a)the Lease Term shall end, and the obligations of the Lessee hereunder (other
than any obligations expressed herein as surviving the termination of this
Lease) shall terminate as of the date of such purchase, and

(b)the Lessor shall execute and deliver to Lessee, in recordable form and in
accordance with local custom and free and clear of the Lessor Liens (and the
Liens of the Mortgage), a grant deed and bill of sale, and shall thereby convey
the Facility or the Site, as applicable, to the Lessee (or its designee), and
all rights, title and interest of the Lessor in and to the Net Proceeds (if any)
applicable to the Facility, with a warranty against the Lessor's own acts and
that the Lessor is conveying all that it received upon purchase thereof prior to
the date of such conveyance and otherwise "as is" without additional
representation or warranty, but subject to any Liens created pursuant to
Section 8 or otherwise requested by or expressly consented to by the Lessee.

        SECTION 15.2    Right of the Lessee to Name Designee.    In any instance
in which this Lease provides that the Lessee may purchase the Facility, or the
Site, as applicable, including pursuant to Article V, then the Lessee shall have
the right at any time and from time to time to designate another Person as the
purchaser of the Facility provided that the Lessee may not convey the Purchase
Option or the Site Purchase Option itself and may not delegate its obligations
in respect of the payment of the Purchase Price or the Site Purchase Price, as
applicable.

        SECTION 15.3    Costs of Conveyance.    The Lessee shall pay (or cause
its designee to pay) all transfer taxes, title insurance premiums, and other
costs, fees and expenses incurred in connection with

14

--------------------------------------------------------------------------------


any purchase in accordance with Article V or Article XIV, including the
recordation and filing charges for the satisfaction of the Mortgage. The Lessee
shall pay the reasonable out-of-pocket costs and expenses of the Lessor and
Lenders in connection with such purchase (including reasonable attorneys' fees
and expenses).

        SECTION 15.4    Preference Legal Opinion.    If, as of the date on which
the Lessee purchases the Lessor's Interest, there is a Lease Event of Default or
Bankruptcy Default then, as a condition to the closing on the Purchase Option or
the Site Purchase Option, as applicable, unless waived by the Participants, the
Lessee shall deliver to the Lessor an opinion of outside counsel that the
closing on the Purchase Option or the Site Purchase Option, as applicable, would
not constitute a preference under the Bankruptcy Code.


ARTICLE XVI
SUBLEASE


        SECTION 16.1    Subleasing Permitted; the Lessee Remains
Obligated.    Provided no Lease Event of Default or Bankruptcy Default shall
exist at the time a sublease is entered into, the Lessee may sublease the
Facility or any portion or portions thereof with any Person (each a "Sublease")
(provided, that the Lessee hereby covenants and agrees that it shall not
sublease the Facility or any portion or portions thereof to any Person that is
not generally meeting its obligations as they become due or is subject to a
proceeding under applicable bankruptcy, solvency or reorganization laws on the
date of such Sublease) in each case upon written notice to the Lessor and the
Agents; provided that each of the following conditions is satisfied: (A) the
obligations of the Lessee under the Lease and in the other Operative Documents
shall continue in full force and effect notwithstanding such Sublease, (B) no
Sublease extends beyond the Lease Term, (C) each Sublease shall expressly
provide for the surrender of the Facility after termination of the Lease,
(D) each Sublease is expressly subject and subordinate to this Lease. The Lessee
acknowledges and agrees that Lessor's interest in this Lease has been assigned
as described on the cover page hereof and (E) no Sublease (individually or in
the aggregate) shall adversely affect the utility, economic useful life or
residual value of the Facility or reduce the fair market value of the Facility
below the Lease Balance.


ARTICLE XVII
INSPECTION


        SECTION 17.1    Inspection.    The Lessor shall have the inspection
rights as set forth in the Participation Agreement.


ARTICLE XVIII
LEASE EVENTS OF DEFAULT


        SECTION 18.1    Defined.    The following events shall constitute "Lease
Events of Default" (whether any such event shall be voluntary or involuntary or
come about or be effected by operation of law or pursuant to or in compliance
with any judgment, decree or order of any court or any order, rule or regulation
of any Governmental Authority):

(a)the Lessee shall fail to make any payment of Base Rent when due and such
failure shall continue for five days or any other amount payable by the Lessee
on the Lease Term Expiration Date, Lease Balance or the Residual Value Guaranty
Amount when due (for which the Lessor will notify the Lessee if such payment is
not received when due, but the Lessor will have no liability to the Lessee if it
fails to deliver such notice and the Lessor's failure to provide such notice
shall not affect whether the same is a Lease Event of Default hereunder);

15

--------------------------------------------------------------------------------

(b)the Lessee shall fail to make payment of any amount required hereunder, other
than any amount described in Section 18.1(a), and such failure shall continue
for a period of 10 days after notice of such failure to the Lessee from the
Lessor or the Administrative Agent;

(c)an Insolvency Event with respect to the Construction Agent or the Lessee
shall have occurred and be continuing;

(d)the Construction Agent or the Lessee shall default in the due performance and
observance of any of its obligations under Section 6.1(t) of the Participation
Agreement or Section 4.1 of the Guaranty (to the extent such default is a
default in the performance or observance of obligations incorporated by
reference therein from Sections 5.2 or Section VI of the Revolving Credit
Agreement) subject to the notice and cure periods in the Revolving Credit
Agreement;

(e)any representation, warranty or statement made or deemed made by the
Construction Agent or the Lessee in any Operative Document, or in any statement
or certificate delivered or required to be delivered pursuant thereto, shall
prove to be untrue and misleading in any material respect on the date as of
which made or deemed made, and (i) the circumstances rendering such
representation or warranty or statement incorrect shall not be remediable or
(ii) if such representation or warranty or statement is remediable and the
Construction Agent or the Lessee is proceeding diligently so to remedy, shall
continue unremedied for thirty days after the earlier of: (x) the date on which
written notice is delivered by the Lessor or the Administrative Agent to the
Construction Agent and the Lessee specifying such circumstances and demanding
that they be remedied and (y) the date on which any Authorized Officer of the
Construction Agent or the Lessee has actual knowledge of such incorrectness;
provided, however, that if such default is capable of cure but cannot be cured
by payment of money or cannot be cured by diligent efforts within such thirty
day period but such diligent efforts shall be properly commenced within the cure
period and the Construction Agent or the Lessee is diligently pursuing, and
shall continue to pursue diligently, remedy of such failure, the cure period
shall be extended for an additional period of time as may be necessary to cure,
not to exceed an additional one hundred and twenty days and not to extend beyond
the Lease Term Expiration Date;

(f)except as otherwise permitted under the Operative Documents, any Lien granted
by the Lessee pursuant to any Operative Document affecting any portion of the
Facility shall, in whole or in material part, cease to be a perfected first
priority security interest (other than Permitted Liens), unless such cessation
shall be caused by the Administrative Agent or the Lessor;

(g)the Construction Agent or the Lessee shall default in the due performance or
observance by it of any term, covenant, condition or agreement on its part to be
performed or observed under any Operative Document to which it is a party (not
otherwise specified in this Section 18.1) and such default shall have continued
unremedied for a period of at least thirty days after receipt of notice by the
Construction Agent and the Lessee from either the Lessor or the Administrative
Agent; provided, however, that if such default is capable of cure but cannot be
cured by payment of money or cannot be cured by diligent efforts within such
thirty day period but such diligent efforts shall be properly commenced within
the cure period and the Construction Agent or the Lessee is diligently pursuing,
and shall continue to pursue diligently, remedy of such failure, the cure period
shall be extended for an additional period of time as may be necessary to cure,
not to exceed an additional one hundred and twenty days and not to extend beyond
the Lease Term Expiration Date;

(h)the Lessee shall fail to maintain insurance required by Section 11; the
Construction Agent or the Lessee shall fail to deliver the certification
required by Section 6.1(b)(i) of the

16

--------------------------------------------------------------------------------

Participation Agreement and such failure shall continue for fifteen days after
notice to the Construction Agent or the Lessee;

(i)[INTENTIONALLY OMITTED];

(j)one or more judgments or orders for the payment of money in the aggregate
amount in excess of $10,000,000 shall be rendered against the Construction
Agent, the Lessee or any of its Affiliates and such judgment or order shall
continue unsatisfied or unstayed for a period of sixty days; or

(k)An "event of default" shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any
Indebtedness of the Construction Agent or any of its Subsidiaries having a
principal amount, individually or in the aggregate, in excess of $10,000,000, or
a default shall occur in the performance or observance of any obligation or
condition with respect to such Indebtedness.;

(l)the Lease Event of Default described in the last sentence of Section 7.2
shall have occurred;

(m)a Change of Control shall occur.

        SECTION 18.2    Remedies.    Upon the occurrence of any Lease Event of
Default and at any time thereafter so long as the same shall be continuing, the
Lessor may (subject to Section 18.2(g) below), at its option, by notice to the
Lessee declare this Lease to be in default (and, if such Lease Event of Default
is described in Section 18.1(c), then this Lease shall automatically be in
default and no such declaration shall be required and the terms of
Section 18.2(g) shall be applicable) and do one or more of the following as the
Lessor in its sole discretion shall determine:

(a)the Lessor may, by notice to the Lessee, rescind or terminate this Lease as
of the date specified in such notice; however, (i) no reletting, reentry or
taking of possession of the Facility by the Lessor will be construed as an
election on the Lessor's part to terminate this Lease unless a written notice of
such intention is given to the Lessee, (ii) notwithstanding any reletting,
reentry or taking of possession, the Lessor may at any time thereafter elect to
terminate this Lease for a continuing Lease Event of Default and (iii) no act or
thing done by the Lessor or any of its agents, representatives or employees and
no agreement accepting a surrender of the Facility shall be valid unless the
same be made in writing and executed by the Lessor;

(b)the Lessor may, by notice to the Lessee, terminate this Lease and (i) demand
that the Lessee, and the Lessee shall upon the written demand of the Lessor,
return the Facility promptly to the Lessor in the manner and condition required
by, and otherwise in accordance with all of the provisions of, Section 12.1 as
if the Facility were being returned at the end of the Lease Term, and the Lessor
shall not be liable for the reimbursement of the Lessee for any costs and
expenses incurred by the Lessee in connection therewith and (ii) without
prejudice to any other remedy which the Lessor may have for possession of the
Facility, enter upon the Facility and (to the exclusion of the Lessee) take
immediate possession of the Facility and expel or remove the Lessee and any
other person who may be occupying the Facility (subject to the terms of any
nondisturbance agreements with the Lessor in favor of any subtenants), by
summary proceedings or otherwise, all without liability to the Lessee for or by
reason of such entry or taking of possession, and, in addition to the Lessor's
other damages, the Lessee shall be responsible for the reasonable costs and
expenses of reletting, including brokers fees and the costs of any repairs made
by the Lessor. The provisions of this Section 18.2(b) shall operate as a notice
to quit and shall be deemed to satisfy any other requirement or provisions of
Applicable Laws which may require the Lessor to provide a notice to quit or of
the Lessor's intention to re-enter the Facility and any such requirements or
provisions are hereby waived by the Lessee;

17

--------------------------------------------------------------------------------

(c)the Lessor may sell all or any part of the Lessee Collateral at public or
private sale, as the Lessor may determine, free and clear of any rights of the
Lessee and without any duty to account to the Lessee with respect to such action
or inaction or any proceeds (other than in accordance with the application of
proceeds as set forth in Article X of Participation Agreement) with respect
thereto (except to the extent contemplated in clause (ii) of the next succeeding
sentence if the Lessor shall elect to exercise its rights thereunder and as
otherwise provided in the Operative Documents), in which event the Lessee's
obligation to pay Base Rent hereunder for periods commencing after the date of
such sale shall be terminated or proportionately reduced, as the case may be
(except to the extent that Base Rent is to be included in computations under
Section 18.2(d) if the Lessor shall elect to exercise its rights thereunder). If
the Lessor shall have sold all of the Lessee Collateral pursuant to the above
terms of this Section 18.2(c), the Lessor, in lieu of exercising its rights
under Section 18.2(d), may, if it shall so elect, demand that the Lessee pay to
the Lessor, and the Lessee shall pay to the Lessor, on the date of such sale, as
liquidated damages for loss of a bargain and not as a penalty (the parties
agreeing that the Lessor's actual damages would be difficult to predict, but the
liquidated damages described below represent a reasonable approximation of such
amount), in lieu of Base Rent due for periods commencing after such date of
sale, an amount equal to the excess (if any) of (i) the Purchase Price, computed
as of such date of sale, over (ii) the net proceeds of such sale;

(d)the Lessor may hold, keep idle or lease to others all or any part of the
Facility as the Lessor in its sole discretion may determine, free and clear of
any rights of the Lessee and without any duty to account to the Lessee with
respect to such action or inaction or for any proceeds with respect to such
action or inaction, except that the Lessee's obligation to pay Base Rent from
and after the occurrence of a Lease Event of Default shall be reduced by the net
proceeds, if any, received by the Lessor from leasing the Facility to any
Person, or allowing any Person (other than the Lessee) to use the Facility for
the same periods or any portion thereof;

(e)the Lessor may, whether or not the Lessor shall have exercised or shall
thereafter at any time exercise any of its rights under Section 18.2(b) or (d),
but only if the Facility has not been sold under Section 18.2(c), demand, by
written notice to the Lessee specifying a date (the "Final Payment Date") not
earlier than 10 days after the date of such notice, that the Lessee pay to the
Lessor, and the Lessee shall pay to the Lessor, on the Final Payment Date, as
liquidated damages for loss of a bargain and not as a penalty and in
consideration of the transfer of the Facility (the parties agreeing that the
Lessor's actual damages would be difficult to predict, but the aforementioned
liquidated damages represent a reasonable approximation of such amount), an
amount equal to the Purchase Price, whereupon the Facility is conveyed to the
Lessee by grant deed free and clear of all the Lessor's Liens and the Lien of
the Mortgage and the other Operative Documents;

(f)the Lessor may retain and apply against the Lessor's damages all sums which
the Lessor would, absent such Lease Event of Default, be required to pay to, or
turn over to, the Lessee pursuant to the terms of this Lease; or

(g)the Lessor may exercise any other right or remedy that may be available to it
under Applicable Laws or in equity, or proceed by appropriate court action
(legal or equitable) to enforce the terms hereof or to recover damages for the
breach hereof. Separate suits may be brought to collect any such damages for any
period or periods with respect to which rent shall have accrued, and such suits
shall not in any manner prejudice the Lessor's right to collect any such damages
for any subsequent period, or the Lessor may defer any such suit until after the
expiration of the Lease Term, in which event such suit shall be deemed not to
have accrued until the expiration of the Lease Term.

18

--------------------------------------------------------------------------------





(h)Upon the occurrence of the Lease Event of Default described in
Section 18.1(c), whether or not another Lease Event of Default described in one
or more other clauses of Section 18.1 shall have been or thereafter is declared,
this Lease shall terminate immediately without notice and the Lessee shall
immediately pay to Administrative Agent, on behalf of the Lessor, as and for
liquidated damages, an amount equal to the Lease Balance, together with all
Supplemental Rent payable under the Operative Documents whereupon the Facility
is conveyed to the Lessee by special warranty deed free and clear of all the
Lessor's Liens and the Lien of the Mortgage and the other Operative Documents.

(i)Notwithstanding anything to the contrary set forth herein, upon the
occurrence of a Lease Event of Default, the Lessor shall not reenter, take
possession, foreclose, or sell the Facility until the Purchase Option or Site
Purchase Option, as applicable, shall have terminated in accordance with
Section 5.1(d).

        SECTION 18.3    Proceeds of Sale; Deficiency.    All payments received
and amounts held or realized by the Lessor at any time when a Lease Event of
Default shall have occurred and be continuing and after the Lease Balance or the
Purchase Price shall have been accelerated pursuant to this Lease, as well as
all payments or amounts then held or thereafter received by the Lessor, shall be
distributed forthwith upon receipt by the Administrative Agent in accordance
with Article X of the Participation Agreement.

        SECTION 18.4    Grant and Foreclosure on the Lessee's Estate.    Without
limiting any other remedies set forth in this Lease, the following shall apply:

(a)The Lessor and the Lessee agree that if a Lease Event of Default shall have
occurred and be continuing, the Lessor may proceed by a suit or suits in equity
or at law or otherwise, whether for a foreclosure hereunder as against all or
any part of the Lessee's interests in the Facility or for the sale of such
interest under the judgment or decree of a court of competent jurisdiction, or
against the Lessee on a recourse basis for the Lease Balance and all other
amounts due from the Lessee hereunder, or for the specific performance granted,
or for the appointment of a receiver pending any foreclosure hereunder or the
sale of the Lessee Collateral, or for the enforcement of any other appropriate
legal or equitable remedy, and at any sale of the Lessee's interest in the
Facility, whether pursuant to power of sale, foreclosure or otherwise, the
Lessor may become the purchaser of such interest or any part thereof, and in
such case for the purpose of making settlement for or payment of the purchase
price, shall be entitled to offset any claims for the indebtedness hereunder and
under the Operative Documents in order that they may be credited as paid on the
purchase price, and the Lessor shall be entitled to recover all costs incident
to such proceedings, including attorneys' fees and expenses in such amounts as
may be fixed by the court. Upon any such purchase, such purchaser shall acquire
good title to the Facility, free of the Lien of this Lease and free of all
rights of redemption in favor of the Lessee.

(b)This Lease and the other Operative Documents will be deemed given to secure
not only the Lease Balance, accrued Rent and all other sums due hereunder, but
also future advances made by the Lessor to protect the Lessee Collateral in
connection with the transactions contemplated by the Operative Documents,
whether such advances are obligatory or to be made at the option of the Lessor
or otherwise to the same extent as if such future advances were made on the
Lease Commencement Date. To the fullest extent permitted by law, the Lien of
this instrument shall be valid as to all such sums due hereunder, including all
future advances, from the time this instrument is executed.

(c)Without in any way limiting or restricting any of the Lessor's rights,
remedies, powers and authorities under this instrument, and in addition to all
of such rights, remedies, powers, and authorities, if a Lease Event of Default
shall have occurred and be continuing, the Lessor

19

--------------------------------------------------------------------------------

shall also have and may exercise any and all rights, remedies, powers and
authorities under Applicable Laws upon default in the payment of the Lease
Balance, accrued Rent and all other sums due hereunder, including, any right or
remedy available to it as a secured party under the UCC. Promptly upon the
Lessor's request, to the extent any portion of the Lessee Collateral constitutes
property subject to the UCC, the Lessor at its option, may give the Lessee
notice of the time and place of any public sale of any such property, or of the
date after which any private sale or other disposition thereof is to be made, by
sending notice by registered or certified first class mail, postage prepaid, to
the Lessee at least 10 days before the time of such sale or other disposition.
If any notice of any proposed sale, assignment or transfer by the Lessor of any
portion of the Lessee Collateral or any interest therein is required by law, the
Lessee conclusively agrees that 15 days notice to the Lessee of the date, time
and place (and, in the case of a private sale, the terms) thereof is reasonable.
Without limiting the generality of the foregoing, all expenses incurred by the
Lessor to the extent reimbursable under the UCC, whether incurred before or
after any decree or judgment of foreclosure, and whether or not enumerated in
any other provision of this instrument, shall be added to the indebtedness
secured by this instrument and by the judgment of foreclosure.

(d)The Lessee, for itself and on behalf of all Persons now or hereafter
interested in the Lessee Collateral, voluntarily and knowingly hereby waives to
the fullest extent permitted by applicable law any and all right to
reinstatement or redemption and any and all other rights under all present and
future appraisement, homestead, moratorium, valuation, exemption, stay,
extension, and redemption statutes, laws or equities now or hereafter existing
and all rights or marshalling in the event of any sale of the Lessee Collateral
or any part hereof or interest therein, and hereby further waives the pleading
of any statute of limitations as a defense to any and all indebtedness secured
by this instrument, and the Lessee agrees that no defense, claim or right based
on any thereof will be asserted, or may be enforced, in any action enforcing or
relating to this instrument. Without limiting the generality of the preceding
sentence, the Lessee, for itself and on behalf of each and every Person
acquiring any interest in or title to the Lessee Collateral subsequent to the
date of this instrument, hereby irrevocably waives any and all rights of
reinstatement or redemption from sale under any order, judgment or decree of
foreclosure of this instrument or under any power contained herein or under any
sale pursuant to any statute, order, judgment or decree of foreclosure of any
court.

        SECTION 18.5    Receipt of a Sufficient Discharge to Purchaser.    Upon
any sale of the Lessee Collateral, or any part thereof or interest therein,
whether pursuant to power of sale, foreclosure or otherwise, the receipt of the
Lessor or the officer making the sale under judicial proceedings shall be a
sufficient discharge to the purchaser for the purchase money, and such purchaser
shall not be obliged to see to the application thereof.

        SECTION 18.6    Sale a Bar Against the Lessee.    Any sale of the Lessee
Collateral, or any part thereof or interest therein, under or by virtue of this
instrument, whether pursuant to a power of sale, foreclosure or otherwise, shall
forever be a bar against the Lessee.

        SECTION 18.7    Liabilities to Become Due on Sale.    Upon any sale of
the Lessee Collateral, or any portion thereof or interest therein, by reason of
the Lessor's exercise of any remedy under or by virtue of this Lease or any
other Operative Document, whether pursuant to power of sale, foreclosure or
other remedy available at law or in equity or by statute or otherwise, at the
option of the Lessor, if the Lease Balance shall not have been previously
declared due and payable, the Purchase Price shall immediately become due and
payable.

        SECTION 18.8    Provisions Subject to Applicable Law.    All rights,
powers and remedies provided in this instrument may be exercised only to the
extent that such exercise does not violate any

20

--------------------------------------------------------------------------------


Applicable Law, and are intended to be limited to the extent necessary in order
not to render this instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any Applicable Law. If any
term of this instrument or any application thereof shall be invalid or
unenforceable, the remainder of this instrument and any other application of
such term shall not be affected thereby.

        SECTION 18.9    Survival of the Lessee's Obligations.    No repossession
of the Facility or exercise of any remedy under Section 18.2, including
termination of this Lease, shall, except as specifically provided therein,
relieve the Lessee of any of its liabilities and obligations hereunder,
including the obligation to pay Base Rent. In addition, except as specifically
provided therein, the Lessee shall be liable, except as otherwise provided
above, for any and all unpaid Rent due hereunder before, after or during the
exercise of any of the foregoing remedies, including all reasonable legal fees
and other costs and expenses incurred by the Lessor and the Administrative Agent
by reason of the occurrence of any Lease Event of Default or the exercise of the
Lessor's remedies with respect thereto, and including all costs and expenses
(excluding internal in-house costs of the Participants' counsel) incurred in
connection with the return of the Facility in the manner and condition required
by, and otherwise in accordance with the provisions of, Article XII as if the
Facility were being returned at the end of the Lease Term. At any sale of the
Facility or any part thereof or any other rights pursuant to Section 18.2, the
Lessor or the Administrative Agent may bid for and purchase such property.

        SECTION 18.10    Remedies Cumulative; No Waiver; Consents.    To the
extent permitted by, and subject to the mandatory requirements of, Applicable
Laws, each and every right, power and remedy herein specifically given to the
Lessor or otherwise in this Lease shall be cumulative and shall be in addition
to every other right, power and remedy herein specifically given or now or
hereafter existing at law, in equity or by statute, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Lessor, and the exercise or the beginning of the exercise of
any power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy. No
delay or omission by the Lessor in the exercise of any right, power or remedy or
in the pursuit of any remedy shall impair any such right, power or remedy or be
construed to be a waiver of any default on the part of the Lessee or to be an
acquiescence therein. The Lessor's consent to any request made by the Lessee
shall not be deemed to constitute or preclude the necessity for obtaining the
Lessor's consent, in the future, to all similar requests. No express or implied
waiver by the Lessor of any Lease Event of Default shall in any way be, or be
construed to be, a waiver of any future or subsequent Lease Event of Default.

        SECTION 18.11    Right to Perform the Lessee's Obligations.    If a
Lease Event of Default shall have occurred and be continuing, the Lessor may
perform or comply with such agreement, and the Lessor shall not thereby be
deemed to have waived any default caused by such failure, and the amount of
payment required to be made by the Lessee hereunder and made by the Lessor on
behalf of the Lessee, and the reasonable out-of-pocket costs and expenses of the
Lessor (including reasonable attorneys' fees and expenses) incurred in
connection with the performance of or compliance with such agreement, as the
case may be, together with interest thereon at the Overdue Rate, shall be deemed
Supplemental Rent, payable by the Lessee to the Lessor upon demand.


ARTICLE XIX
HOLDING OVER


        SECTION 19.1    Holding Over.    If the Lessee shall for any reason
remain in possession of the Facility after the expiration or earlier termination
of this Lease (unless such Facility is conveyed to the Lessee), such possession
shall be as a tenancy at sufferance during which time the Lessee shall continue
to pay Supplemental Rent that would be payable by the Lessee hereunder were the
Lease then in full force and effect with respect to such Facility and the Lessee
shall continue to pay Base

21

--------------------------------------------------------------------------------

Rent in an amount equal to 150% of the Base Rent that would have been payable
had the Lease not terminated or expired for each month or portion thereof after
expiration of the Lease. Such Base Rent shall be payable from time to time upon
demand by the Lessor. During any period of tenancy at sufferance, the Lessee
shall, subject to the second preceding sentence, be obligated to perform and
observe all of the terms, covenants and conditions of this Lease, but shall have
no rights hereunder other than the right, to the extent given by law to tenants
at sufferance, to continue its occupancy and use of such Facility. Nothing
contained in this Article XIX shall constitute the consent, express or implied,
of the Lessor to the holding over of the Lessee after the expiration or earlier
termination of this Lease as to the Facility (unless such Facility is conveyed
to the Lessee) and nothing contained herein shall be read or construed as
preventing the Lessor from maintaining a suit for possession of such Facility or
exercising any other remedy available to the Lessor at law or in equity.


ARTICLE XX
GRANT OF SECURITY INTEREST


        SECTION 20.1    Grant of Lien.    Title to the Facility shall remain in
the Lessor, as security for the obligations of the Lessee under this Lease and
the other Operative Documents, and the Lessee hereby assigns, grants, pledges,
mortgages and warrants to the Lessor, as secured party, for the benefit of the
Lessor and its permitted transferees and assignees a Lien in the Lessee
Collateral to secure the payment and performance of all obligations of the
Lessee now or hereafter existing under this Lease or any other Operative
Document, until such time as the Lessee shall have fulfilled all of its
obligations under the Operative Documents. Upon the Lessee's request, the Lessor
shall at such time as all of the obligations (other than any contingent
obligations) of the Lessee under this Lease and the other Operative Documents
have been paid or performed in full, execute and deliver termination statements
and other appropriate documentation presented to it in final execution form and
reasonably requested by the Lessee, all at the Lessee's expense, to evidence the
Lessor's release of its Lien. The Lessee, at its expense, shall execute,
acknowledge and deliver all such instruments and take all such actions as the
Lessor may request from time to time in order to further effectuate the terms of
this Lease, to carry out the terms hereof, or to better assure and confirm the
rights, powers and remedies of the Lessor hereunder.

        SECTION 20.2    Assignment of Leases and Rents.    The assignment and
grant of the Lien contained in Section 20.1 above shall constitute an absolute,
present and irrevocable assignment and grant of the subleases, rents, income,
proceeds and benefits of the Facility; provided that so long as no Lease Event
of Default has occurred and is continuing, the Lessor hereby grants permission
to the Lessee to collect, receive and apply such rents, income, proceeds and
benefits as they become due and payable, but not in advance thereof, and in
accordance with all of the other terms, conditions and provisions hereof and of
the leases, contracts, agreements and other instruments with respect to which
such payments are made or such other benefits are conferred. Upon the occurrence
of a Lease Event of Default, such permission shall terminate immediately and
automatically, without notice to the Lessee or any other Person. Such assignment
shall be fully effective without any further action on the part of the Lessee or
the Lessor and, upon the occurrence and during the continuance of a Lease Event
of Default hereunder, at the Lessor's option, the Lessor shall be entitled to
collect, receive and apply all rents, income, proceeds and benefits from the
Lessor's Interest, including all right, title and interest of the Lessee in any
escrowed sums or deposits or any portion thereof or interest therein, whether or
not the Lessor takes possession of the Lessee Collateral or any part thereof.
The Lessee further grants to the Lessor the right, at the Lessor's option, upon
the occurrence and during the continuance of a Lease Event of Default hereunder:

(a)to enter upon and take possession of the Facility for the purpose of
collecting said rents, income, proceeds and other benefits;

(b)to dispossess by the customary summary proceedings any tenant, purchaser or
other Person;

22

--------------------------------------------------------------------------------

(c)to let or convey the Facility or any portion thereof or any interest therein;

(d)to apply such rents, income, proceeds and other benefits, after the payment
of all necessary fees, charges and expenses, on account of the liabilities
secured by this instrument in accordance with Section 18.3.


ARTICLE XXI
COVENANTS OF THE LESSEE


        SECTION 21.1    Assumption Upon Merger, Etc.    If the Lessee shall
consolidate with or merge into any other Person or sell, convey, transfer or
lease all or substantially all its assets, then the Person (if other than the
Lessee) formed by such consolidation or into which the Lessee shall be merged or
the Person that shall acquire by sale, conveyance, transfer or lease all or
substantially all the assets of the Lessee shall assume in writing all of the
obligations of the Lessee under the Operative Documents to which the Lessee is a
party. No such consolidation, merger or transfer of assets shall occur unless
permitted by Section 6.1(u) of the Participation Agreement and the Lessor, the
Administrative Agent and the Participants have received a legal opinion of
independent counsel to the surviving entity in respect of the assumption
agreement in form and substance reasonably satisfactory to the Lessor and the
Administrative Agent. Upon any such consolidation or merger, or any sale,
conveyance, transfer or lease of substantially all the assets of the Lessee in
accordance with this Article XXI, the successor Person formed by such
consolidation or into which the Lessee shall be merged or to which such sale,
conveyance, transfer or lease shall be made shall succeed to, and be substituted
for, and may exercise every right and power of, the Lessee under this Lease and
the other Operative Documents to which the Lessee is a party.


ARTICLE XXII
COVENANTS OF THE LESSOR


        SECTION 22.1    Quiet Enjoyment.    The Lessor covenants that it will
not interfere in the Lessee's right to peaceably and quietly hold, possess and
use the Facility hereunder during the Lease Term, so long as no Lease Event of
Default has occurred and is continuing.


ARTICLE XXIII
MISCELLANEOUS


        SECTION 23.1    Binding Effect; Successors and Assigns.    The terms and
provisions of this Lease, and the respective rights and obligations hereunder of
the Lessor and the Lessee, shall be binding upon their respective successors,
legal representatives and assigns (including, in the case of the Lessor, any
Person to whom the Lessor may transfer the Lessor's Interests or any interest
therein) and inure to the benefit of their respective permitted successors and
assigns.

        SECTION 23.2    Notices.    All notices, consents, directions,
approvals, instructions, requests, demands or other communications to or upon
the respective parties hereto shall be given in writing in the manner provided
in, shall be sent to the respective addresses set forth in, and the
effectiveness thereof shall be governed by the provisions of Section 12.3 of the
Participation Agreement.

        SECTION 23.3    Severability.    Any provision of this Lease that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        SECTION 23.4    Amendments.    Neither this Lease nor any of the terms
hereof may be terminated, amended, supplemented, waived or modified except in
accordance with Section 12.5 of the

23

--------------------------------------------------------------------------------


Participation Agreement. This Lease and the other Operative Documents are
intended by the parties as a final expression of their agreement and as a
complete and exclusive statement of the terms thereof, all negotiations,
considerations and representations between the parties having been incorporated
herein. No representations, undertakings, or agreements have been made or relied
upon in the making of this Lease other than those specifically set forth in this
Lease and in the other Operative Documents.

        SECTION 23.5    Headings, etc.    The table of contents and headings of
the various Articles and Sections of this Lease are for convenience of reference
only and shall not modify, define, expand or limit any of the terms or
provisions hereof.

        SECTION 23.6    Counterparts; Notice.    This Lease may be executed on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Lease will be
simultaneously executed in multiple counterparts, each of which, when so
executed and delivered, shall constitute original, fully enforceable
counterparts for all purposes except that only the counterpart stamped or marked
"COUNTERPART NUMBER ONE" shall constitute to the extent applcabable, if any,
"chattel paper" or other "collateral" within the meaning of the Uniform
Commercial code in effect in any jurisdiction. The Administrative agent or (if
no Loans are outstanding) the Lessor shall be the sole authorized holder of
COUNTERPART NUMBER ONE. The Lessee and the Lessor agree that a memorandum of
this Lease shall be executed and recorded in the Official Records of Riverside
County, California.

        SECTION 23.7    Governing Law.    This Lease shall in all respects be
governed by, and construed in accordance with, the laws of the State of
California applicable to agreements made and to be performed entirely within
such State, including all matters of construction, validity and performance.

        SECTION 23.8    Apportionments.    Upon any termination of this Lease
(other than a termination resulting in delivery of the Lessor's Interests then
subject to this Lease to the Lessee), except as otherwise set forth herein,
there shall be apportioned, as of the date of such termination, all rents
(including water or sewer rents), real estate taxes, municipal assessments, or
other charges payable with respect to the Facility.

        SECTION 23.9    Priority.    If a Lease Event of Default shall occur,
this Lease shall be subject and subordinate to the Mortgage.

        SECTION 23.10    No Joint Venture.    Any intention to create a joint
venture or partnership relation between the Lessor and the Lessee is hereby
expressly disclaimed.

        SECTION 23.11    No Accord and Satisfaction.    The acceptance by the
Lessor of any sums from the Lessee (whether as Base Rent or otherwise) in
amounts which are less than the amounts due and payable by the Lessee hereunder
is not intended, nor shall it be construed, to constitute an accord and
satisfaction of any dispute between such parties regarding sums due and payable
by the Lessee hereunder, unless the Lessor specifically acknowledges it as such
in writing.

        SECTION 23.12    No Merger.    There shall be no merger of this Lease or
of the estate hereby with the fee or any other estate or interest or ownership
interest in the Facility or any part thereof by reason of the fact that the same
Person may acquire or own or hold, directly or indirectly, (a) this Lease or any
estate created hereby or any interest in this Lease or in any such estate,
(b) the fee estate or other estate or interest or ownership interest in the
Facility or any part thereof, except as may expressly be stated in a written
instrument duly executed and delivered by the appropriate Person or (c) a
beneficial interest in the Lessor.

24

--------------------------------------------------------------------------------


        SECTION 23.13    Lessor Bankruptcy.    The parties hereto agree that if
the Lessee elects to remain in possession of the Facility after the rejection of
the Lease by the Lessor under Section 365(h) of the Bankruptcy Code all of the
terms and provisions of this Lease shall be effective during such period of
possession by the Lessee, including the Lessee's Purchase Option and Site
Purchase Option, even if the Lessor becomes subject to a case or proceeding
under the Bankruptcy Code prior to the exercise by the Lessee of such purchase
rights.

        SECTION 23.14    Abandonment.    The Lessee shall not abandon the
Facility during the Lease Term.

        SECTION 23.15    Investments.    Any funds held by the Lessor as
security for the Lessee's performance of its obligations hereunder shall, until
paid to the Lessee or otherwise applied in accordance herewith, be invested by
the Lessor in Cash Equivalents as selected by the Lessee. Any gain (including
interest received) realized as a result of any such investment (net of any fees,
commissions, Taxes and other expenses, if any, incurred in connection with such
investment) shall be retained with, and distributed and re-invested in the same
manner, as the original security amount. Provided the Lessor invests such funds
in accordance with the preceding sentence, the Lessor shall have no liability
for any losses arising from any such investments or reinvestments.

        SECTION 23.16    Further Assurances.    The Lessor and the Lessee, at
the cost and expense of the requesting party, will cause to be promptly and duly
taken, executed, acknowledged and delivered all such further acts, documents and
assurances as any of the others reasonably may request from time to time in
order to carry out more effectively the intent and purposes of this Lease. The
Lessee, at its own cost and expense, will cause all financing statements,
fixture filings and other documents to be recorded or filed at such places and
times and in such manner, and will take all such other actions or cause such
actions to be taken, as may be necessary or as may be reasonably requested by
the Lessor in order to preserve and protect the title of the Lessor to the
Facility and the Lessor's rights under this Lease.

        SECTION 23.17    Non-recourse.    The Lessee shall look only to the
Lessor's Interests and other rights, if any, in the Facility for the
satisfaction of the Lessee's remedies if there is a default by the Lessor
hereunder, and no other property or assets of the Lessor or its partners, owners
or principals, disclosed or undisclosed, shall be subject to levy, execution or
other enforcement procedure for the satisfaction of the Lessee's remedies under
or with respect to (a) this Lease, (b) the relationship of the Lessor and the
Lessee hereunder or under Applicable Laws, (c) the Lessee's use or occupancy of
the Facility or (d) any other liability of the Lessor to the Lessee. Nothing in
the immediately preceding sentence shall in any way affect, impair or detract
from (i) the Lessee's "net lease" obligations hereunder as provided in
Section 4.1 or (ii) the duties and obligations under the Participation Agreement
and other Operative Documents of the Participants and other parties to the
Operative Documents.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

25

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Lessor and the Lessee have duly authorized,
executed and delivered this Lease as of the date first hereinabove set forth.

    ROSS STATUTORY TRUST 2001A,
    as the Lessor
 
 
By:  
WELLS FARGO BANK NORTHWEST, N.A.,
not in its individual capacity, but solely as trustee
  
 
 
By:  
/s/  ROBERT L. REYNOLDS      

--------------------------------------------------------------------------------

Name:  Robert L. Reynolds
Title:  Vice President
  
 
 
ROSS DISTRIBUTION, INC., as the Lessee,
  
 
 
By:  
/s/  J. CALL      

--------------------------------------------------------------------------------

Name:  John G. Call
Title:  Chief Financial Officer

26

--------------------------------------------------------------------------------


Schedule 11.1



Insurance


Part A

A.    Insurance By the Lessee and Construction Agent:    During the Construction
Period and Lease Term, the Lessee or Construction Agent, as applicable, shall
maintain insurance as follows:

I.General Liability Insurance or Third Party Personal Injury, Bodily Injury, and
Property Damage Liability written on an occurrence basis against claims filed
anywhere in the world and occurring in the United States and arising out of the
Lessee's, the Construction Agent's, General Contractor's, sub-contractor's of
any tier, and all vendors and agents of the Lessee. Such insurance shall also
provide coverage for products-completed operations (which coverage shall remain
in effect for a period of at least 3 years following the Construction Period
Termination Date). Coverage must also include Premises Operations (including
X/C/U coverage); Independent Contractors' coverage; Contractual Liability
coverage including provision for the Contractor's obligation under the
Construction Agreement. Limits shall be no less than the following: General
Aggregate, $1,000,000, per location; Products/Completed Ops, $1,000,000;
Personal/Advertising Aggregate, $1,000,000; Each Occurrence Limit $1,000,000;

II.Workers Compensation: Providing statutory coverage required by the Workers
Compensation laws of the state of California, with Employers Liability limits
per insured of $100,000 Bodily Injury each accident; $100,000 Bodily Injury by
disease, each employee; $500,000 Bodily Injury by Disease policy limit. Policies
shall include Stop Gap and Voluntary Coverage.

III.Automobile Liability Insurance: For the Lessee's, Construction Agent's,
General Contractors' and subcontractors' liability arising out of claims for
bodily injury and property damage covering all owned (if any), leased (if any),
non-owned and hired vehicles used in the performance of the Construction Agent's
obligations under Construction Agreement with a $1,000,000 combined single limit
per accident for bodily injury and property damage and containing appropriate
no-fault insurance provisions wherever applicable. A maximum deductible or
self-insured retention of $10,000 per occurrence shall be allowed.

V.Umbrella or Excess Liability Insurance: Umbrella or excess liability insurance
on an occurrence basis covering claims in excess of the underlying insurance
described in the foregoing subsections (1) and (2), with a $50,000,000 minimum
limit per occurrence, such insurance shall contain a provision that it will not
be more restrictive that the primary insurance.

        The amounts of insurance required in the foregoing sections may be
satisfied by the Construction Agent purchasing coverage in the amounts specified
or by any combination of primary and excess insurance, so long as the total
amount of insurance meets the requirements specified above.

PART B

        During the Construction Period the Construction Agent shall maintain
insurance as follows:

        Construction Agent will maintain and require all contractors and
subcontractors working on the project to maintain insurance as specified in PART
A, I, II, III, and IV, unless otherwise indicated below, which coverage may be
placed under an Owner or Contractor Controlled Insurance Policy (OCIP or CCIP),
or through policies carried by the individual contractors. The insurance
required by this Schedule 2.6(f) shall be written for not less than the limits
specified, or greater if required by law provided, however, that in no event
shall limits and terms of insurance be less than those listed without the
express consent of the Administrative Agent.

        Coverage must be written on an occurrence basis and maintained without
interruption from date of commencement of the Construction until termination of
the Construction Agency Agreement except for completed operations coverage which
must be maintained for 3 years after Substantial Completion.

--------------------------------------------------------------------------------


        The insurance required of contractors and subcontractors under this
section shall be maintained with an insurance company or companies with an A.M.
Best Rating of A- X or better and authorized to transact business in the State
of California. Each policy shall be endorsed to indicate that it is primary as
respects the Lessor, Owner Trustee, and Administrative Agent and Participants,
with no right of contribution with any other insurance available to them, and
shall not be subject to reduction of coverage as to the Lessor, Owner Trustee or
Administrative Agent or the Participants by reason of any claim asserted against
the Contractor or Subcontractor.

        Deductibles under such programs may not exceed $250,000 under an OCIP or
CCIP, or $10,000 for traditionally placed insurance per occurrence. In the event
that an OCIP is placed, the maximum deductible established under the program
shall be pre-funded by the Construction Agent through additional premium
payments.

        Builder's Risk Property Insurance    

        Builder's Risk Insurance on an "all risk" basis in the amount no less
than the higher of the full replacement value (exclusive of land) at completion
or Lease Balance, with endorsements for contingent liability from operation of
building laws, increased cost of construction and demolition due to the
operation of building laws, with no co-insurance provisions, and with no right
of contribution from any insurance policies carried by the Lessor or any of the
financing parties. Insured perils must include but are not limited to vandalism,
malicious mischief, sprinkler leakage, terrorism, earth movement (including but
not limited to earthquake, landslide, subsidence and volcanic eruption), wind,
flood, boiler and machinery accidents, and other perils normally included within
the definition of extended coverage.

        Property Covered:    The builder's risk insurance shall provide coverage
for (i) the buildings, all fixtures, materials, supplies, (ii) new underground
works, sidewalks, paving, site works and excavation works and landscaping,
(iii) the Improvements, (iv) property of others in the care, custody or control
of the Construction Agent or of General Contractor, (v) all preliminary works
and temporary works, (vi) foundations and other property below the surface of
the ground, and (vii) electronic equipment and media. Also, all materials and
supplies at other locations awaiting installation or in transit to the project
site;

        Prohibited Exclusions:    The builder's risk policy shall not contain
any (i) coinsurance provisions or (ii) exclusion for loss or damage resulting
from freezing or mechanical breakdown.

        Sum Insured:    The builder's risk policy shall (i) be on a completed
value form, with no periodic reporting requirements, (ii) insure the higher of
100% of the full replacement value of the Facility, (ii) Lease Balance, and,
(iii) value losses at replacement cost, without deduction for physical
depreciation or obsolescence including custom duties, taxes and fees (if rebuilt
or repaired).

        Deductible:    The builder's risk insurance shall have no deductible
greater than $50,000 per occurrence for all coverage, so long as the maximum
deductible shall be pre-funded by the Construction Agent through additional
premium payments or $10,000 per occurrence in all other circumstances.

        Delayed Startup Insurance, other Costs:    Delayed startup coverage for
attorney's fees, engineering, architectural and other consulting costs, loss of
rental income, Construction Period Interest, Construction Period Yield,
Construction Period Fees and other fixed expenses of the Construction Agent
arising out of a delay in completion of the Outside Completion Date due to a
peril insured by the builder's risk policy required above, in an amount
acceptable to Lessor.

--------------------------------------------------------------------------------


PART C

        During the Lease Term, Lessee shall maintain insurance as follows:

        Property Insurance:    

Lessee shall keep the Property insured on an all-risk basis against physical
loss or damage by fire and all other risks, including without limitation, flood,
earthquake and windstorm, in amounts no less than the Termination Value for the
property and on terms that (i) are no less favorable than insurance covering
other similar properties owned by the Lessee, (ii) with no co-insurance
provisions; (iii) with no exclusions for vandalism, malicious mischief,
sprinkler leakage, or acts of hostile groups. The Lessee shall further procure
and carry business interruption insurance in an amount sufficient to provide for
the payment of Rent as and when due upon the occurrence and during the
continuation of any interruption of the Lessee's business, whether relating to
the Facility or otherwise. Boiler and Machinery Coverage shall be procured
either by endorsement to the property policy or under a separate placement.

        Such insurance and Builder's Risk Insurance shall (a) have an indemnity
period not less than 12 months, (b) include an interim payments (or partial
payment) clause allowing for the monthly payment of a claim pending final
determination of the full claim amount, (c) cover loss sustained when access to
the Site is prevented due to an insured peril at premises in the vicinity of the
Site, (d) cover loss sustained due to the action of a public authority
preventing access to the Site due to imminent or actual loss or destruction
arising from an insured peril at premises in the vicinity of the Site,
(e) insure loss caused by damage to finished equipment or machinery while
awaiting shipment at a supplier's premises, (f) insure loss caused by damage or
mechanical breakdown to construction plant and equipment at the Site not already
insured, (g) not contain any form of a coinsurance provision or include a waiver
of such provision and (h) cover loss sustained due to the accidental
interruption or failure of supplies of electricity, gas, sewers, water or
telecommunication up to the terminal point of the utility supplier with the
Site.

PART D

CONDITIONS

        All policies of liability insurance required to be maintained by the
Lessee and Construction Agent under the Operative Documents shall be endorsed as
follows:

•All insurance policies shall be placed with responsible insurance companies
authorized to do business in Connecticut (if so required by law or regulation)
with (i) an A.M. Best Insurance Reports rating of "A" (X) or better, (ii) and a
Standard & Poor's financial strength rating of "BBB+" or higher (iii) or other
companies acceptable to the Lessor

•To name the Lessor, the Participants and the Agents as additional insureds;

•To provide a severability of interests and cross liability exclusion clause;

•That the insurance shall be primary and not excess to or contributing with any
insurance or self-insurance maintained by the Lessor, Participants, or Agents.

•To provide a waiver of subrogation in favor of the Lessor, Agent, Owner Trustee
and all Participants. The Construction Agent hereby waives any and every claim
for recovery from the Lessor for any and all loss or damage covered by any of
the insurance policies to be maintained under this Agreement to the extent that
such loss or damage is recovered under any such policy. Inasmuch as the
foregoing waiver will preclude the assignment of any such claim to the extent of
such recovery, by subrogation (or otherwise), to an insurance company (or other
person), the Construction Agent shall give written notice of the terms of such
waiver to each insurance company which has issued, or which may issue in the
future, any such policy of insurance (if

--------------------------------------------------------------------------------

such notice is required by the insurance policy) and shall cause each such
insurance policy to be properly endorsed by the issuer thereof to, or to
otherwise contain one or more provisions that, prevent the invalidation of the
insurance coverage provided thereby by reason of such waiver.

•Loss Notification: The Construction Agent shall promptly notify the Collateral
Agent of any single loss or event likely to give rise to a claim against an
insurer for an amount in excess of $5,000,000 covered by any insurance
maintained pursuant to this Agreement.

•Payment of Loss Proceeds: All policies of insurance required to be maintained
pursuant to Part B and Part C, shall provide that the proceeds of such policies
shall be payable solely to the Administrative Agent.

•Loss Adjustment and Settlement: A loss under any insurance required to be
carried under Part B and Part C, shall be adjusted with the insurance companies,
including the filing in a timely manner of appropriate proceedings, by the
Construction Agent, subject to the approval of the Lessor if such loss is in
excess of $5,000,000. In addition the Construction Agent may in its reasonable
judgment consent to the settlement of any loss, provided that in the event that
the amount of the loss exceeds $5,000,000 the terms of such settlement is
concurred with by the Administrative Agent.

•Policy Cancellation, Non-Renewal, or Material Reduction and Change: All
policies of insurance required to be maintained pursuant to this Schedule 2.6(f)
shall be endorsed so that if at any time should they be not renewed, canceled,
coverage be reduced (by any party including the insured) which affects the
interests of the Lessor or the Administrative Agent, such non-renewal
cancellation or reduction shall not be effective as to the Lessor for 30 days,
except for non-payment of premium which shall be for 10 days, after receipt by
the Administrative Agent of written notice from such insurer of such
cancellation or reduction.

        Miscellaneous Policy Provisions:    All policies of insurance required
to be maintained pursuant to Part B and Part C, shall (i) not include any annual
or term aggregate limits of liability except as regards the insurance applicable
to the perils of flood and earth movement and pollutant clean up of land and
water at the Site, (ii) shall include the Lessor and the Participants as
additional insureds and the Administrative Agent as sole loss payee, and
(iii) include a clause requiring the insurer to make final payment on any claim
within 30 days after the submission of proof of loss and its acceptance by the
insurer.

        Separation of Interests:    All policies (other than in respect to
liability or workers compensation insurance) shall insure the interests of the
Lessor and the Administrative Agent regardless of any breach or violation by the
Construction Agent or any other party of warranties, declarations or conditions
contained in such policies, any action or inaction of the Construction Agent or
others.

        Acceptable Policy Terms and Conditions:    All policies of insurance
required to be maintained pursuant to this Agreement shall contain terms and
conditions acceptable to the Lessor.

        Waiver of Subrogation:    All policies of insurance to be maintained by
the provisions of this Agreement shall provide for waivers of subrogation in
favor of the Lessor.

        Evidence of Insurance:    On the Initial Advancement Date and at least
10 days prior to each policy anniversary, the Construction Agent shall furnish
the Lessor with (1) certificates of insurance or binders, in a form reasonably
acceptable to the Administrative Agent, evidencing all of the insurance required
by the provisions of this Agreement and (2) a schedule of the insurance policies
held by or for the benefit of the Construction Agent and required to be in force
by the provisions of this Agreement. Such certificates of insurance/binders
shall be executed by each insurer or by an authorized representative of each
insurer where it is not practical for such insurer to execute the certificate
itself. Such certificates of insurance/binders shall identify underwriters, the
type of insurance, the insurance limits and the policy term and shall
specifically list the special provisions enumerated for such insurance required
by this Agreement. Upon request, the Construction Agent will promptly furnish
the Lessor with copies of all insurance policies, binders and cover notes or
other evidence of such

--------------------------------------------------------------------------------


insurance relating to the insurance required to be maintained by the
Construction Agent. The schedule of insurance shall include the name of the
insurance company, policy number, type of insurance, major limits of liability
and expiration date of the insurance policies.

        Reports:    Concurrently with the furnishing of the certification
referred to in the paragraph above, the Construction Agent shall furnish the
Lessor with a report of an independent broker, signed by an officer of the
broker, stating that in the opinion of such broker, the insurance then carried
or to be renewed is in accordance with the terms of this Schedule and attaching
an updated copy of the schedule of insurance required by part (2) of the
preceding paragraph. In addition the Construction Agent will advise the Lessor
in writing promptly of any default in the payment of any premium and of any
other act or omission on the part of the Construction Agent which may invalidate
or render unenforceable, in whole or in part, any insurance being maintained by
the Construction Agent pursuant to this Agreement.

        No Duty of Agent to Verify or Review:    No provision of this Agreement
shall impose on the Lessor or the Administrative Agent any duty or obligation to
verify the existence or adequacy of the insurance coverage maintained by the
Construction Agent, nor shall the Lessor or the Administrative Agent be
responsible for any representations or warranties made by or on behalf of the
Construction Agent to any insurance company or underwriter. Any failure on the
part of the Lessor or the Administrative Agent to pursue or obtain the evidence
of insurance required by this Agreement from the Construction Agent and/or
failure of the Lessor or the Administrative Agent to point out any
non-compliance of such evidence of insurance shall not constitute a waiver of
any of the insurance requirements in this Agreement.

PART E

        Notwithstanding the foregoing, prior to the commencement of Construction
on the Site, the Construction Agent will only be required to maintain insurance
that complies with Part A, I and II.

--------------------------------------------------------------------------------


PARTICIPATION AGREEMENT

dated as of December 17, 2001

among

ROSS DISTRIBUTION, INC.
as Lessee and ROSS STORES, INC.,
as the Construction Agent,

ROSS STATUTORY TRUST 2001A,
as Lessor,

WELLS FARGO BANK
NORTHWEST, N.A.
not in its individual capacity except as
specifically set forth herein, but solely as Trustee,

BANCBOSTON LEASING INVESTMENTS INC. and
FIRST UNION NATIONAL BANK,
as the Investors,

BREEDS HILL CAPITAL COMPANY, LLC
as the Conduit Loan Lender,

FLEET NATIONAL BANK and
FIRST UNION NATIONAL BANK,
as the Liquidity Providers

FIRST UNION NATIONAL BANK,
as the B Lender,

and

FLEET NATIONAL BANK,
as Administrative Agent, Collateral Agent and Liquidity Agent

FLEET NATIONAL BANK and FIRST UNION NATIONAL BANK

as Co-Lead Arrangers

--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE I   DEFINITIONS; INTERPRETATION   2
ARTICLE II
 
CLOSING; FUNDING OF ADVANCES
 
2   SECTION 2.1.   DOCUMENTATION DATE AND INITIAL ADVANCE DATE   2   SECTION
2.2.   ADVANCES   2     SECTION 2.2.1.   Lessor Commitment   3     SECTION
2.2.2.   Investors Commitments   3     SECTION 2.2.3.   Conduit Loan Lender's
Fundings   3     SECTION 2.2.4.   Lenders Commitments to Make Loans   4    
SECTION 2.2.5.   Procedures for Advances   4     SECTION 2.2.6.   Use of
Advances   5     SECTION 2.2.7.   Investor Amounts and Yield   5     SECTION
2.2.8.   Loans and Interest   6     SECTION 2.2.9.   Construction Period Accrued
Interest, Construction Period Accrued Yield, Construction Period Unused Fees and
Construction Period Fees   6     SECTION 2.2.10.   Final Completion Advance   7
  SECTION 2.3.   COMPUTATIONS AND NOTICE OF RATES   7   SECTION 2.4.   OVERDUE
PAYMENTS   8   SECTION 2.5.   CONFIRMATION OF PARTICIPANTS AND THE OTHER PARTIES
  8
ARTICLE III
 
INTENTIONS OF THE PARTIES
 
8   SECTION 3.1.   NATURE OF TRANSACTION   8   SECTION 3.2.   AMOUNTS DUE UNDER
LEASE   8
ARTICLE IV
 
CONDITIONS PRECEDENT
 
9   SECTION 4.1.   CONDITIONS TO INITIAL ADVANCE DATE   9   SECTION 4.2.  
CONDITIONS PRECEDENT TO THE INITIAL ADVANCE TO FUND CERTAIN COSTS   13   SECTION
4.3.   CONDITIONS PRECEDENT TO EACH ADVANCE   13   SECTION 4.4.   LEASE
COMMENCEMENT UPON SUBSTANTIAL COMPLETION   13
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
14   SECTION 5.1.   REPRESENTATIONS AND WARRANTIES OF THE LESSEE   14   SECTION
5.2.   REPRESENTATIONS AND WARRANTIES OF THE TRUSTEE, THE TRUST AND THE TRUST
COMPANY   17   SECTION 5.3.   REPRESENTATIONS OF THE INVESTORS   19   SECTION
5.4.   REPRESENTATIONS OF THE LENDERS   19   SECTION 5.5.   REPRESENTATIONS OF
THE AGENTS   20   SECTION 5.6.   REPRESENTATIONS AND WARRANTIES OF THE
CONSTRUCTION AGENT   20
ARTICLE VI
 
COVENANTS AND AGREEMENTS
 
23   SECTION 6.1.   COVENANTS OF THE LESSEE AND THE CONSTRUCTION AGENT   23  
SECTION 6.2.   COVENANTS OF THE TRUST, THE TRUSTEE AND TRUST COMPANY   27  
SECTION 6.3.   COVENANTS OF THE INVESTORS   29   SECTION 6.4.   NO PROCEEDINGS  
29

i

--------------------------------------------------------------------------------

  SECTION 6.5.   QUIET ENJOYMENT   30   SECTION 6.6.   DISCHARGE OF LESSOR LIENS
  30   SECTION 6.7.   PERFORMANCE OF OPERATIVE DOCUMENTS   30   SECTION 6.8.  
EASEMENTS   30
ARTICLE VII
 
PAYMENT OF CERTAIN EXPENSES
 
31   SECTION 7.1.   PAYMENT OF TRANSACTION COSTS AND OTHER COSTS   31   SECTION
7.2.   BROKERS' FEES   32   SECTION 7.3.   LIMITATIONS DURING CONSTRUCTION
PERIOD   32
ARTICLE VIII
 
TRANSFERS OF PARTICIPANTS' INTERESTS
 
32     SECTION 8.1.1.   Transfers by Investors   32     SECTION 8.1.2.  
Transfers by the Conduit Loan Lender   32   SECTION 8.2.   TRANSFERS BY LENDERS
  33   SECTION 8.3.   REPLACEMENT OF THE CONDUIT LOAN LENDER, AN INVESTOR OR A
LENDER   33   SECTION 8.4.   TRANSFERS BY THE LESSEE, ETC   34   SECTION 8.5.  
EXTENSION OF LEASE TERM EXPIRATION DATE AND MATURITY DATES   34
ARTICLE IX
 
INDEMNIFICATION
 
36   SECTION 9.1.   GENERAL INDEMNIFICATION   36     SECTION 9.1.1.   General
Indemnification   36     SECTION 9.1.2.   Exceptions to Indemnifications   37  
  SECTION 9.1.3.   Construction Period Indemnification   38   SECTION 9.2.  
GENERAL TAX INDEMNITY   39   SECTION 9.3.   WITHHOLDING TAX   44   SECTION 9.4.
  CALCULATION OF GENERAL TAX INDEMNITY PAYMENTS   45   SECTION 9.5.  
ENVIRONMENTAL INDEMNITY   46   SECTION 9.6.   PROCEEDINGS IN RESPECT OF CLAIMS  
48   SECTION 9.7.   ADDITIONAL COSTS; CAPITAL ADEQUACY   49   SECTION 9.8.  
ILLEGALITY   49   SECTION 9.9.   COMPENSATION   50   SECTION 9.10.   OBLIGATIONS
OF THE LESSEE TO PAY CERTAIN AMOUNTS   50   SECTION 9.11.   INDEMNITY PAYMENTS
IN ADDITION TO LEASE OBLIGATIONS   51   SECTION 9.12.   RIGHT TO CONVERT   51  
SECTION 9.13.   MITIGATION   51
ARTICLE X
 
DISTRIBUTIONS OF PAYMENTS AND GROSS PROCEEDS
 
51   SECTION 10.1.   AGREEMENT OF AGENTS AND PARTICIPANTS   51   SECTION 10.2.  
BASE RENT   51   SECTION 10.3.   PURCHASE PAYMENTS BY THE LESSEE   52   SECTION
10.4.   RECOURSE AMOUNTS: CONSTRUCTION PERIOD MAXIMUM GUARANTY AMOUNT AND
RESIDUAL VALUE GUARANTY AMOUNT   52   SECTION 10.5.   GROSS SALE PROCEEDS   53  
SECTION 10.6.   SUPPLEMENTAL RENT   54   SECTION 10.7.   EXCLUDED AMOUNTS   54  
SECTION 10.8.   DISTRIBUTION OF PAYMENTS AFTER CONSTRUCTION AGENCY EVENT OF
DEFAULT OR LEASE EVENT OF DEFAULT   54   SECTION 10.9.   OTHER PAYMENTS   56

ii

--------------------------------------------------------------------------------

  SECTION 10.10.   ORDER OF APPLICATION   56   SECTION 10.11.   REMAINING FUNDS
  56   SECTION 10.12.   TIME OF PAYMENT   56
ARTICLE XI
 
LESSEE, CONSTRUCTION AGENT DIRECTIONS; RECOURSE DURING CONSTRUCTION PERIOD
 
57   SECTION 11.1.   LESSEE DIRECTIONS   57   SECTION 11.2.   LIMITATION ON
RECOURSE LIABILITY DURING CONSTRUCTION PERIOD   57   SECTION 11.3.   NOTICE TO
THE ADMINISTRATIVE AGENT   57
ARTICLE XII
 
MISCELLANEOUS
 
58   SECTION 12.1.   SURVIVAL OF AGREEMENTS   58   SECTION 12.2.   BROKERS   58
  SECTION 12.3.   NOTICES   58   SECTION 12.4.   COUNTERPARTS   59   SECTION
12.5.   AMENDMENTS, WAIVERS AND INSTRUCTIONS   59   SECTION 12.6.   HEADINGS,
ETC   60   SECTION 12.7.   THIRD PARTY BENEFICIARIES   60   SECTION 12.8.  
APPLICABLE LAW   60   SECTION 12.9.   SEVERABILITY   60   SECTION 12.10.  
LIMITATION OF LIABILITY   60   SECTION 12.11.   FURTHER ASSURANCES   60  
SECTION 12.12.   REPRODUCTION OF DOCUMENTS   61   SECTION 12.13.   SUBMISSION TO
JURISDICTION   62   SECTION 12.14.   JURY TRIAL   62   SECTION 12.15.  
APPOINTMENT OF ADMINISTRATIVE AGENT   62   SECTION 12.16.   RESIGNATION BY THE
ADMINISTRATIVE AGENT   64   SECTION 12.17.   APPOINTMENT OF THE COLLATERAL AGENT
  65   SECTION 12.18.   RESIGNATION BY THE COLLATERAL AGENT   67   SECTION
12.19.   BINDING EFFECT   67   SECTION 12.20.   [RESERVED]   67   SECTION 12.21.
  LIMITATIONS ON RECOURSE TO THE CONDUIT LOAN LENDER   67   SECTION 12.22.  
LIMITATIONS ON RECOURSE TO THE TRUST COMPANY   68   SECTION 12.23.   CONSENT TO
CERTAIN ACTIONS   69   SECTION 12.24.   [RESERVED]   69   SECTION 12.25.  
ESTOPPEL CERTIFICATES   69   SECTION 12.26.   EXPENSES DURING THE CONSTRUCTION
PERIOD   69      
Exhibit A
 
Form of Advance Request
 
        Exhibit B   [RESERVED]           Exhibit C   Form of Assignment and
Acceptance           Schedule I   Material Construction Documents          
Schedule II   Addresses for Payment and Other Communications          
Schedule III   Filings and Recordings           Schedule IV   Description of
Equipment           Schedule V   [RESERVED]           Schedule VI  
Non-Capitalizable Transaction Costs          
Appendix A
 
Definitions and Interpretation
 
 

iii

--------------------------------------------------------------------------------



        THIS PARTICIPATION AGREEMENT is dated as of December 17, 2001 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, this "Participation Agreement"), and is among: ROSS DISTRIBUTION, INC., a
California corporation (the "Lessee"), ROSS STORES INC., a Delaware corporation,
in its capacity as the construction agent (the "Construction Agent"); ROSS
STATUTORY TRUST 2001A, a Connecticut statutory business trust (the "Trust"), as
Lessor; WELLS FARGO BANK NORTHWEST, N.A. (the "Trust Company"), not in its
individual capacity except as specifically set forth herein, but solely as
Trustee; BANCBOSTON LEASING INVESTMENTS INC., a Delaware corporation ("BLII")
and FIRST UNION NATIONAL BANK, a national banking association ("FUI"; together
with BLII, individually referred to as an "Investor", and collectively referred
to as the "Investors"); BREEDS HILL CAPITAL COMPANY, LLC, a Delaware limited
liability company (the "Conduit Loan Lender"); FLEET NATIONAL BANK, a national
banking association ("FNB") and FIRST UNION NATIONAL BANK ("First Union"), as
Liquidity Providers (the "Liquidity Providers"), First Union as a B Lender (the
"B Lender"); and FNB, as Administrative Agent, Collateral Agent and Liquidity
Agent.


W I T N E S S E T H:


        WHEREAS, the Investors have entered into the Trust Agreement with the
Trust Company, pursuant to which the Trust Company will serve as Trustee of the
Trust;

        WHEREAS, the Trust will become the owner of the fee simple interest in
the Site;

        WHEREAS, pursuant to the terms of the Lease, the Trust, as Lessor, will
lease the Site to the Lessee;

        WHEREAS, the Lessor wishes to finance the Land Costs, the Land
Improvement Costs and the Facility Improvement Costs on the Site to be used by
the Lessee, and also to finance certain Transaction Costs in connection
therewith;

        WHEREAS, the Lessor wishes to acquire certain Equipment and lease it to
the Lessee;

        WHEREAS, the Conduit Loan Lender may, in its sole discretion, provide
Conduit Loans to finance certain costs, fees and interest, which Conduit Loans
will consist of proceeds from the issuance of Allocable Commercial Paper Notes;

        WHEREAS, if, for any reason, the Conduit Loan Lender elects not to make
Conduit Loans from the issuance of Allocable Commercial Paper Notes, the
Liquidity Providers are willing to make Facility Loans to the Lessor under the
A2/B Loan Agreement to finance certain costs, fees and interest, not to exceed
in each case each Liquidity Provider's respective Commitment Amount;

        WHEREAS, the parties intend to join hereto an A1 Lender who is willing
to make A1 Loans to the Lessor to finance, among other things, the applicable A1
Percentage of the Equipment Costs and certain Transaction Costs, in an aggregate
amount not to exceed its Commitment Amount;

        WHEREAS, the B Lender is willing to make B Loans to the Lessor to
finance certain costs, fees and interest, in an aggregate amount not to exceed
its Commitment Amount;

        WHEREAS, the Investors are willing to provide Investor Contributions in
the Lessor as the equity portion of the funding of certain costs, fees and
Yield, in an aggregate amount not to exceed their respective Commitment Amounts;

        WHEREAS, using the proceeds of Investor Contributions from the
Investors, Conduit Loans from the Conduit Loan Lender, Facility Loans from the
Liquidity Providers, A1 Loans from the A1 Lender (following the joinder of an A1
Lender hereto) and B Loans from the B Lender, the Lessor is willing to make
Advances to the Construction Agent;

1

--------------------------------------------------------------------------------


        WHEREAS, using Advances from the Lessor, the Construction Agent (on
behalf of the Lessor) will purchase the Site and construct certain Facility
Improvements that will be the property of the Lessor and will become the
property subject to the terms of the Lease; and

        WHEREAS, to secure such financing,

        (i)    the Lessor, pursuant to the Lease, the Mortgage and the Security
Agreement will have the benefit of a Lien from the Lessee on all of the Lessee's
right, title and interest in and to the Facility, and

        (ii)  the Administrative Agent (for the benefit of the Secured Parties),
pursuant to the Mortgage, the Security Agreement and the other Security
Documents will have the benefit of a Lien from the Lessor on all of the Lessor's
right, title and interest in and to the Facility and on all of the Lessor's
rights against the Lessee under the Lease, the Mortgage and the Security
Agreement and against the Construction Agent under the Construction Agency
Agreement, which Liens are more fully described in the applicable Security
Documents;

        NOW, THEREFORE, in consideration of the mutual agreements contained in
this Participation Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:


ARTICLE I

DEFINITIONS; INTERPRETATION


        Capitalized terms used and not defined herein shall have the meanings
assigned thereto in Appendix A hereto for all purposes hereof; and the rules of
interpretation set forth in Appendix A hereto shall apply to this Participation
Agreement.


ARTICLE II

CLOSING; FUNDING OF ADVANCES


        SECTION 2.1.    Documentation Date and Initial Advance Date.    

(a)Documentation Date.    The documentation date (the "Documentation Date")
shall be deemed to be December 17, 2001.

(b)Initial Advance Date.    The date that the initial Advance is made (the
"Initial Advance Date") shall occur on the date on which all of the conditions
precedent thereto set forth in Section 4.1 have been satisfied or waived by the
applicable parties as set forth therein; provided, however, that if the Initial
Advance Date does not occur on or prior to April 1, 2002, then this
Participation Agreement shall automatically terminate (except as to obligations
for indemnification and repayment of costs and expenses provided for in the
Operative Documents, which shall survive), the Lessee shall pay in full all
unpaid Transaction Costs and each other Operative Document then executed shall
terminate.

(c)Closing.    All documents and instruments required to be delivered on or
prior to the Initial Advance Date pursuant to this Participation Agreement shall
be deemed to have been delivered in New York City, including if such documents
or instruments are delivered by way of facsimile transmission or courier.

        SECTION 2.2.    Advances.    Advances shall be made as follows:

(a)Expenditures.    Each Participant shall (or, in the case of the Conduit Loan
Lender, may and if the Conduit Loan Lender elects not to make Loans, then the
Liquidity Providers shall) make available (subject to the other limitations
contained in any Operative Document on such

2

--------------------------------------------------------------------------------

Participant's obligation to make available any Investor Contribution or Loan, as
the case may be) its respective share of each Advance payable on the related
Advance Date in accordance with Sections 2.2.2, 2.2.3, 2.2.4 and 2.2.5, as
applicable.

(b)Lack of Available Commitments.    Notwithstanding any other provision hereof
neither (i) the failure of any of the conditions precedent set forth in
Section 4.3 or (ii) the lack of any Available Commitments shall relieve the
Lessee from its obligation to pay any accrued interest or Yield as Supplemental
Rent under Section 3.2 of the Lease.

        SECTION 2.2.1.    Lessor Commitment.    Subject to Section 2.2.5 and
Article IV, the Lessor shall take the following actions at the written request
of the Construction Agent from time to time during the Commitment Period:

(a)the Lessor shall make Advances (out of funds provided by the Lenders and the
Investors to the Lessor pursuant to Sections 2.2.2, 2.2.3 and 2.2.4) for the
purpose of financing Property Costs, which shall, in the case of the Land Costs,
be made on the Initial Advance Date and following the Initial Advance Date,
shall be made to the extent such Property Costs are approved by the Construction
Agent and previously incurred (and for which Advances have not previously been
made); and

(b)the Lessor shall lease the Site and the Improvements to the Lessee under the
Lease.

Notwithstanding any other provision of this Section 2.2.1 through Section 2.2.5,
(i) neither the Lessor nor any Participant shall be obligated to fund (A) any
Property Costs whenever a Construction Agency Event of Default has occurred and
is continuing or there exists a Bankruptcy Default or (B) any Property Costs
(other than (x) Land Costs, Land Improvement Costs (to the extent capitalizable
with respect to the Site) and (y) Transaction Costs payable on the Initial
Advance Date) with respect to any Facility Improvements until the conditions set
forth in Section 4.2 have been met and (ii) the Lessor shall not be obligated to
make any Advance, and no Investor and no Lender shall be required to make
available any Investor Contribution or any Loan, respectively, if (A) the
Commitment Period has terminated or (B) after giving effect thereto, the
aggregate principal amounts of all Loans and Investor Amounts would exceed the
Aggregate Commitments.

        SECTION 2.2.2.    Investors Commitments.    At the request of the
Construction Agent from time to time during the Commitment Period with respect
to any Advance Date, each Investor shall, in the form of Investor Contributions
to the Lessor, make available to the Administrative Agent on behalf of the
Lessor on such Advance Date an amount (each, an "Investor Contribution") equal
to such Investor's Percentage Share of the applicable Equity Percentage of each
Category of Property Costs being funded on such Advance Date, subject, however,
to Section 2.2.1. Investors shall fund Investor Contributions to the Lessor by
means of the Investors funding Investor Contributions directly to the
Administrative Agent. No Investor shall be obligated to make available any
Investor Contribution to the extent that, after giving effect to the proposed
Investor Contribution, the outstanding aggregate amount of all Investor
Contributions of, or attributable to, such Investor would exceed such Investor's
Commitment Amount.

        SECTION 2.2.3.    Conduit Loan Lender's Fundings.    At the request of
the Construction Agent from time to time during the Commitment Period with
respect to any Advance Date, the Conduit Loan Lender may, in its sole
discretion, (a) elect to issue Allocable Commercial Paper Notes, and (b) with
the proceeds thereof, make Conduit Loans on such Advance Date to the Lessor
(which shall be funded directly to Administrative Agent on behalf of the Lessor
and the amount so funded shall be deemed a Conduit Loan to the Lessor), in the
case of clauses (a) and (b) in an amount equal to the applicable Facility
Percentage of each Category of Property Costs being funded on such Advance Date.

3

--------------------------------------------------------------------------------


        SECTION 2.2.4.    Lenders' Commitments to Make Loans.    

(a)From time to time during the Commitment Period with respect to any Advance
Date on which the Conduit Loan Lender elects not to or otherwise does not make a
Conduit Loan, each Liquidity Provider shall make a Facility Loan by funding the
same to Administrative Agent for the account of the Lessor (which shall be
funded directly to Administrative Agent on behalf of the Lessor and the amount
so funded shall be deemed a Facility Loan) on such Advance Date in an amount
equal to such Liquidity Provider's Liquidity Provider Share of the applicable
Facility Percentage of each Category of Property Costs being funded on such
Advance Date. No Liquidity Provider shall be obligated to make any Facility Loan
to the extent that, after giving effect to the proposed Facility Loan, the
outstanding aggregate principal amount of all Facility Loans made by such
Liquidity Provider would exceed such Liquidity Provider's Commitment Amount to
make Facility Loans.

(b)From time to time during the Commitment Period with respect to any Advance
Date following the joinder of an A1 Lender hereto, each A1 Lender shall make an
A1 Loan by funding the same to Administrative Agent for the account of the
Lessor (which shall be funded directly to Administrative Agent on behalf of the
Lessor and the amount so funded shall be deemed an A1 Loan) on such Advance Date
in an amount equal to such A1 Lender's A1 Share of the applicable A1 Percentage
of each Category of Property Costs being funded on such Advance Date. No A1
Lender shall be obligated to make any A1 Loan to the extent that, after giving
effect to the proposed A1 Loan, the outstanding aggregate principal amount of
all A1 Loans made by such A1 Lender would exceed such A1 Lender's Commitment
Amount to make A1 Loans.

(c)From time to time during the Commitment Period with respect to any Advance
Date, each B Lender shall make a B Loan by funding the same to Administrative
Agent for the account of the Lessor (which shall be funded directly to
Administrative Agent on behalf of the Lessor and the amount so funded shall be
deemed a B Loan) on such Advance Date in an amount equal to such B Lender's B
Share of the applicable B Percentage of each Category of Property Costs being
funded on such Advance Date. No B Lender shall be obligated to make any B Loan
to the extent that, after giving effect to the proposed B Loan, the outstanding
aggregate principal amount of all B Loans made by such B Lender would exceed
such B Lender's Commitment Amount to make B Loans.

        SECTION 2.2.5.    Procedures for Advances.    

(a)Advance Requests.    With respect to each funding of an Advance, the
Construction Agent shall give the Lessor, the Investors and the Administrative
Agent prior written notice not later than 12:00 noon (New York City time) three
(or, in the case of the initial Advance, at least one) (but in each case no more
than five) Business Days prior to the proposed Advance Date (which shall be a
Business Day), pursuant to an Advance Request, specifying the proposed Advance
Date and the amount of Advance requested; provided, that such notice shall not
be required in the case of Construction Period Fees, Construction Period Unused
Fees, Construction Period Accrued Interest and Construction Period Accrued Yield
which is payable to a Participant that is reflecting such amounts by entry into
its books (as set forth in clause (b) of Section 2.2.9), and each such
Participant agrees to promptly provide notice to the Construction Agent, the
Lessee and the Administrative Agent of the amount that such Participant has so
entered into its respective books.

(b)Advance Dates; Minimum Amounts.    Each Advance Date (other than the Initial
Advance Date) shall be a Scheduled Payment Date, shall (unless the Participants
otherwise agree or such Advance is being made by a book entry by the applicable
Participant as set forth in clause (b) of Section 2.2.9) require at least three
but no more than five Business Days notice

4

--------------------------------------------------------------------------------

to the Administrative Agent and there shall be no more than one Advance during
any calendar month unless the Participants otherwise agree. Each Advance shall
be in a minimum amount equal to $6,000,000; provided, that, notwithstanding any
other provisions of the Operative Documents (i) any Advance made solely to pay
Construction Period Fees, Construction Period Unused Fees, Construction Period
Accrued Interest or Construction Period Accrued Yield shall not be subject to
such minimum amount, except that the portion thereof allocable to the Conduit
Loans shall be a minimum amount equal to $1,000,000, (ii) if the aggregate
accrued amounts as of any Scheduled Payment Date for the interest, fees and
yield referred to in clause (i) are not sufficient to permit the minimum amount
of Conduit Loans provided in clause (i) to be satisfied, any portion of such
amount of interest, fees and Yield (other than interest on the Conduit Loans)
which would otherwise be funded by a Conduit Loan shall not be payable until
such subsequent Scheduled Payment Date on which such condition in clause (i) is
satisfied, (iii) Construction Period Interest on the Conduit Loans shall in any
event be payable on each Scheduled Payment Date and, if the minimum amount of
Conduit Loans provided in clause (i) is not satisfied, such payment will be
deemed made from an additional Advance of a Conduit Loan which shall be deemed
to have been made on such Scheduled Payment Date and (iv) none of the
limitations of this sentence shall apply so long as an Advance is for the full
amount of the Aggregate Available Commitments or is the final Advance or is for
Noneligible Accrued Amounts not funded by Conduit Loans. All remittances made by
the Investors and the Lenders (i.e., which are being made by other than book
entry by such Participant) for the funding of any Advance shall be made in
immediately available federal funds by wire transfer to Administrative Agent
prior to 12:00 noon (New York City time) on the Advance Date specified in the
relevant Advance Request; provided, that (if applicable) the Conduit Loan Lender
shall initiate a wire transfer of the amount of an Advance funded by it not
later that 3:00 p.m. (New York City time). Promptly, but in no event later than
3:00 p.m. (New York City time) if all such funds are received on or before
1:00 p.m. (New York City time) or 4:00 p.m., New York City time, in the case of
the Conduit Loan Lender funded Advances, upon the Administrative Agent's receipt
of all such funds from the Participants (or the Conduit Loan Lender, as the case
may be), subject to the conditions herein, the Administrative Agent shall wire
such funds in the amounts, and to Construction Agent (or its designee) or such
other Persons, so designated in the Advance Request.

        SECTION 2.2.6.    Use of Advances.    Advances shall only be used to
fund the following items and only to the extent that they (i) are budgeted in
the Approved Construction Budget (except in the case of Section 2.2.6(ii)(F) and
Accrued Construction Period Accrued Interest, Construction Period Accrued Yield,
Construction Period Fees and Construction Period Unused Fees), and (ii) were
actually incurred prior to the applicable Advance Date: (A) Eligible Accrued
Project Costs, (B) Noneligible Accrued Amounts, (C) Transaction Costs,
(D) without duplication of the foregoing, fees and expenses payable pursuant to
Section 9.10, (E) during the Construction Period, any other costs that are to be
funded through Advances pursuant to the express provision of any Operative
Documents and are not otherwise provided for in this Section 2.2.6 and (F) the
Land Costs. Advances may be applied to any of the foregoing, regardless of
whether such costs, fees or expenses were incurred prior to, as of or after the
Initial Advance Date.

        SECTION 2.2.7.    Investor Amounts and Yield.    

(a)Investor Amounts outstanding from time to time shall accrue Yield at the
Yield Rate, calculated in accordance with Section 2.3. If all or any portion of
the Investor Amounts, any Yield payable thereon or any other amount payable
hereunder shall not be paid when due (whether at stated maturity, acceleration
thereof or otherwise), such overdue amount shall bear interest at a rate per
annum which is equal to the Overdue Rate.

5

--------------------------------------------------------------------------------

(b)Subject to the provisions of the Operative Documents, Investor Amounts
together with all accrued and unpaid Yield thereon shall be repaid on the
Investor Maturity Date.

(c)Pursuant to the Lessor Assignment of Lease given by the Lessor, the Lessor
shall direct (and the Lessor hereby directs) the Lessee to pay to the
Administrative Agent for the account of the Investors the Investor Base Rent and
all other amounts due with respect to the Investor Amounts payable by Lessee
under the Lease (other than Excluded Amounts) from time to time, and the
Administrative Agent shall distribute such amounts to the Investors in
accordance with Article X.

(d)Construction Period Accrued Yield on each Investor's outstanding Investor
Amounts shall be paid in accordance with Section 2.2.9.

        SECTION 2.2.8.    Loans and Interest.    

(a)Each Conduit Loan, each Facility Loan, each A1 Loan and each B Loan shall
accrue interest computed and payable in accordance with the terms of the
applicable Loan Agreement.

(b)The principal of each A1 Loan, each Facility Loan, each Conduit Loan and each
B Loan, together in each case with all accrued and unpaid interest thereon,
shall be repaid in full on the A1 Loan Maturity Date, Facility Loan Maturity
Date, the Conduit Loan Maturity Date and B Loan Maturity Date, respectively.

(c)Pursuant to the Security Agreement and the Lessor Assignment of Lease, the
Lessor shall direct (and the Lessor hereby directs) the Lessee to pay to the
Administrative Agent for the account of the Participants, Rent payable under the
Lease (other than Excluded Amounts) from time to time, and the Administrative
Agent shall distribute such amounts to the Participants in accordance with
Article X.

(d)Construction Period Accrued Interest shall be paid in accordance with
Section 2.2.9.

        SECTION 2.2.9.    Construction Period Accrued Interest, Construction
Period Accrued Yield, Construction Period Unused Fees and Construction Period
Fees.    

(a)Advances to be Requested.    In accordance with and subject to Section 2.2.5,
during the Construction Period the Construction Agent shall request an Advance
in an amount equal to Construction Period Unused Fees, Construction Period
Accrued Interest, Construction Period Accrued Yield and other Construction
Period Fees accrued on or with respect to the Loans and Investor Amounts, in the
amounts calculated, determined and specified to the Lessee and the Construction
Agent pursuant to Section 2.3.

(b)Certain Payments.    On or promptly following the Documentation Date, each
Participant shall notify (and the Conduit Loan Lender hereby gives notice
electing the procedure in clause (i) below) the Administrative Agent and Lessee,
with respect to such Participant's payments of Construction Period Accrued
Interest in respect of Loans, Construction Period Accrued Yield in respect of
Investor Amounts, Construction Period Unused Fees and other Construction Period
Fees (for each Participant, its "Construction Period Amounts"), whether such
Participant elects (i) to effect payment of its Construction Period Amounts by
book entry (that is, by deeming a Loan or Investor Contribution to have been
made by such Participant in the amount of its Construction Period Amounts for
each Scheduled Payment Date), or (ii) to receive its Construction Period Amounts
by payment of cash. Such election may be changed from time to time by notice to
the Administrative Agent and Lessee. Construction Period Amounts shall be paid
or deemed to be paid in the manner set forth above on each Scheduled Payment
Date occurring prior to the end of the Construction Period, from proceeds of the
Loans and Investor Contributions (provided, that, with respect to Participants
that are both funding and receiving such amounts by book-entry, the foregoing
will be deemed satisfied upon the entry into the records of the relevant
Participant of the applicable amount to be

6

--------------------------------------------------------------------------------

funded by and owed to such Participant, whether or not such amount has actually
been funded in a cash Advance by such Participant). The Administrative Agent
shall pay in cash to each Participant that is not reflecting such amounts by way
of book entry pursuant to clause (i), to the extent of the Advances for such
items, on (or within one Business Day following) each Scheduled Payment Date,
all Construction Period Amounts due on each such Scheduled Payment Date from the
proceeds of such Advance.

        SECTION 2.2.10.    Final Completion Advance.    On the last Advance Date
occurring on or before the day on which Substantial Completion occurs, the
Construction Agent may request, and the Participants (other than the Conduit
Loan Lender) shall, and the Conduit Loan Lender may in its sole discretion,
fund, an Advance pursuant to Section 2.2.5 in an amount equal to the lesser of
(x) the remaining Aggregate Available Commitments and (y) the amount allocated
to punch-list items and other Final Completion Work as determined by
Construction Agent in accordance with the Approved Construction Budget;
provided, however, that no such Advance shall be requested or made if a
Bankruptcy Default, a Construction Agency Event of Default or a Lease Event of
Default has occurred and is continuing.

        SECTION 2.3.    Computations and Notice of Rates.    

(a)Determination of the Rates.    All computations of Construction Period Unused
Fees, Yield and other accrued amounts in respect of the Investor Contributions
shall be made by the Administrative Agent on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such amount is payable over a year comprised of 360 days (or,
in the case of amounts accruing interest or Yield by reference to the ABR,
365 days or, if appropriate, 366 days). Computations of interest and other
amounts payable in respect of Conduit Loans, Facility Loans, A1 Loans and B
Loans shall be made by the Conduit Loan Lender or the Administrative Agent in
accordance with the applicable Loan Agreement or Liquidity Agreement.

(b)Notice of Interest and Yield.    No later than the fourth (4th) day prior to
each Scheduled Payment Date, the Administrative Agent shall deliver to the
Lessee, the Construction Agent and each Participant a calculation of the amount
of interest under the Loan Agreements and of Yield, in each case due and payable
on such Scheduled Payment Date; provided that in each case the failure of the
Administrative Agent to provide such notice shall not relieve the Lessee from
any liability that it may have under the Operative Documents to pay any such
amount; provided further that the Administrative Agent's failure to give such
notice shall result in no liability to it.

(c)Conclusive Determinations.    Each determination by an Agent or the Conduit
Loan Lender of any rate or fee, or any other amount due, pursuant to
Section 2.3(a) or (b), 2.2.5(b) or 9.10 hereof shall be conclusive and binding
on all parties hereto, absent manifest error.

(d)Computations of Yield and Determination of Yield Rate.    Each of the
Investors and the Lessor hereby appoints Administrative Agent as its agent for
purposes of computing Yield in respect of the Investor Amounts and determining
the Yield Rate.

7

--------------------------------------------------------------------------------





        SECTION 2.4.    Overdue Payments.    The Lessor, the Lenders and the
Investors acknowledge that the Lessee shall have no liability with respect to
overdue payments of Loans and Investor Amounts or any other amount due and owing
by the Lessee under the Operative Documents so long as the Lessee has timely
paid Rent in accordance with Article III of the Lease, or such amounts are
otherwise accounted for pursuant to Section 2.2.7 or 2.2.8; provided, however,
that such Loans and Investor Amounts shall be reinstated and remain outstanding,
and the Lessee shall remain liable for such Rent, if at any time any payment (in
whole or in part) of any Rent is invalidated, declared to be fraudulent or
preferential, set aside, rescinded or must otherwise be restored by the Lessor,
any Participant or the Administrative Agent, upon the insolvency, bankruptcy,
reorganization (or similar event) of the Lessee, all as though such payment of
Rent had not been made. Subject to the foregoing provisions of this Section 2.4,
the Lessee acknowledges its obligation to pay as Supplemental Rent any interest
computed at the Overdue Rate with respect to Investor Amounts and the Loans.

        SECTION 2.5.    Confirmation of Participants and the Other
Parties.    Each Participant and each other party to any of the Operative
Documents agrees that the release of its signature pages to Mayer, Brown & Platt
upon its instruction shall constitute notice, without further act, of its
confirmation that all conditions to the Initial Advance Date set forth in
Section 4.1 were met to the satisfaction of such Participant or other party.


ARTICLE III

INTENTIONS OF THE PARTIES


        SECTION 3.1.    Nature of Transaction.    The parties hereto intend that
(i) for financial accounting purposes with respect to the Lessee, (A) the Lessor
will be treated as the owner and lessor of the Facility and the Lessee will be
treated as the lessee of the Facility under the Lease, and (B) the Investors
will be deemed to have an equity investment in the Lessor, and (ii) for all
federal and all state and local income tax purposes and bankruptcy and
commercial law purposes, (A) the Lease will be treated as a financing
arrangement, (B) the Lessor, the Investors and the Lenders will be deemed
lenders making loans to the Lessee in an amount equal to the sum of the Investor
Amounts and the outstanding principal amount of the Loans, which deemed loans
are secured by the Facility, (C) the Lessee will be treated as the owner of the
Facility for tax purposes and will be entitled to all tax benefits ordinarily
available to an owner of property such as the Facility for such tax purposes and
(D) the obligations of the Lessee to pay the Base Rent and any part of the Lease
Balance shall be treated as payments of interest and principal, respectively,
for federal and state income tax and bankruptcy and commercial law purposes.
Nevertheless, each party acknowledges and agrees that no other party has made
any representations or warranties to any other party concerning the tax,
accounting or legal characteristics of the Operative Documents and that each
party has obtained and relied upon such tax, accounting and legal advice
concerning the Operative Documents as it deems appropriate. The Lessor shall
have a valid and binding security interest in and Lien on the Facility, free and
clear of all Liens other than Permitted Liens, as security for the obligations
of the Lessee under the Operative Documents. Except as otherwise provided by law
or in connection with a settlement, compromise or adjudication made under the
provisions of Section 9.2(b), each of the parties to this Participation
Agreement agrees that it will not, nor will it permit any Affiliate to at any
time, directly or indirectly take any action or fail to take any action with
respect to the preparation or filing of any income tax or other tax return,
including an amended income tax or other tax return, to the extent that such
action or such failure to take action would be inconsistent with the intention
of the parties expressed in this Section 3.1.

        SECTION 3.2.    Amounts Due Under Lease.    Notwithstanding anything to
the contrary contained in the Operative Documents, it is the intention of the
Lessee, the Construction Agent, the Lessor, each Investor and the Lenders that
the amount and timing of installments of Base Rent due and payable from time to
time from the Lessee under the Lease shall be equal to the aggregate payments
due and

8

--------------------------------------------------------------------------------


payable after the Lease Commencement Date on each Scheduled Payment Date with
respect to interest on the Loans and Yield on the Investor Amounts then due.


ARTICLE IV

CONDITIONS PRECEDENT


        SECTION 4.1.    Conditions to Initial Advance Date.    The obligation of
each of the Lessee, the Construction Agent, the Lessor, each Investor, each
Lender (except the A1 Lender, whose obligation shall commence upon such A1
Lender's joinder hereto), the Administrative Agent and the Collateral Agent to
perform its respective obligations on the Initial Advance Date (if any), shall
be subject to the fulfillment to the reasonable satisfaction of (including, with
respect to writings, such writings being in form and substance reasonably
satisfactory to the addressee or beneficiary thereof), or the waiver by, such
Persons, as applicable, of the following conditions precedent set forth in this
Section 4.1:

(a)Insurance.    The Lessor and each Agent shall have received and approved a
report issued by the Lessor Insurance Consultant with respect to the Lessee's
compliance with its obligation to maintain insurance with respect to the
Facility in accordance with Section 2.6(f)(i) of the Construction Agency
Agreement, which report shall be satisfactory to the Lessor and the
Administrative Agent in all respects.

(b)Certain Documents.    The Lessor, the Lessee, the Construction Agent and each
of the Participants (except the A1 Lenders) (or respective counsel for each such
party) shall have received a fully executed counterpart of each of the following
agreements to which the applicable entity is a party:

(i)this Participation Agreement;

(ii)the Guaranty;

(iii)the Lease and the Memorandum of Lease;

(iv)the Security Agreement;

(v)the Mortgage;

(vi)the Lessor Assignment of Lease;

(vii)the Construction Agency Agreement;

(viii)the Connecticut Certificate of Trust;

(ix)the Trust Agreement;

(x)the A2/BLoan Agreement;

(xi)the Conduit Note;

(xii)the Facility Notes;

(xiii)the B Note;

(xiv)the Liquidity Agreement; and

(xv)the Financing Statements.

        Each of the aforementioned documents and agreements, to the extent the
same constitutes an agreement or undertaking, shall have been duly authorized,
executed and delivered by each of the parties thereto and shall be in full force
and effect.

9

--------------------------------------------------------------------------------


(c)Filings and Recordation.    All filings and recordings enumerated and
described in Part A, Part B and Part C of Schedule III, as well as all other
filings and recordings necessary or advisable, including precautionary financing
statements, in the opinion of the Lessor, the Administrative Agent, the
Collateral Agent or any Participant, to perfect the right, title and interest of
the Lessor, the Administrative Agent, the Collateral Agent and the Participants
intended to be created by the Operative Documents shall have been made, or shall
have been arranged to be made promptly thereafter, in the appropriate places or
offices, including any recordings and filings necessary to create, preserve and
protect such Persons' valid and binding security interests in and Liens on the
Collateral, subject in each case to Permitted Liens. All recording and filing
fees and Taxes with respect to any recordings or filings made pursuant to this
Section 4.1(c) or otherwise payable in respect of any Operative Document shall
have been paid in full by the Lessee, and satisfactory evidence thereof shall
have been delivered to the Lessor and the Agents, or arrangements for such
payment shall have been made to the satisfaction of the Lessor and the Agents or
evidence satisfactory to the Lessor and the Agents of exemption from such filing
fees or Taxes shall have been delivered to the Lessor and the Agents.

(d)Consents and Approvals.    All approvals and consents required to be taken,
given or obtained, as the case may be, by or from any Governmental Authority or
other Person, or by or from any trustee or holder of any Indebtedness or other
obligation of the Lessee and the Construction Agent, that are necessary or, in
the reasonable opinion of the Participants, advisable in connection with the
execution, delivery and performance of the Operative Documents by all parties
hereto, shall have been taken, given or obtained as the case may be, shall be in
full force and effect and the time for appeal with respect thereto shall have
expired (or, if an appeal shall have been taken, the same shall have been
dismissed) and shall not be subject to any pending proceedings or appeals
(administrative, judicial or otherwise).

(e)Opinions of Counsel.    The Lessor, the Investors, the Lenders (except the A1
Lender), and the Agents shall have received the following legal opinions (and by
such Person's execution of the Operative Documents to which each is respectively
a party, each expressly instructs its respective counsel to execute and deliver
the opinions referred to in this Section 4.1(e)):

(i)the opinion of Latham and Watkins, special counsel to the Lessee and the
Construction Agent; and

(ii)the opinion of Day, Berry & Howard, special Connecticut counsel to the
Lessor and special counsel to the Trust Company, the Trust and the Trustee,

in each case covering such matters as the addressees thereof shall reasonably
request.

(f)Corporate Status and Proceedings of the Lessee, etc.    The Lessor, the
Investors, the Lenders (except the A1 Lender), and each Agent shall have
received copies of:

(i)certificates dated as of a recent date as to the existence and good standing
or authority to transact business as a foreign corporation of the Lessee and of
the Construction Agent from the Secretaries of State of the States of California
and, in the case of the Construction Agent, Delaware.

(ii)a certificate of the Secretary or an Assistant Secretary of the Lessee and
of the Construction Agent, in each case attaching and certifying as to (w) the
resolutions of its Board of Directors duly authorizing the execution, delivery
and performance by it of each Operative Document to which it is or will be a
party, (x) its certificate of incorporation certified as of a recent date by the
Secretary of State of the State of California and Delaware, respectively,
(y) its by-laws and (z) the incumbency and signature of persons

10

--------------------------------------------------------------------------------

authorized to execute and deliver on its behalf the Operative Documents to which
it is a party;

(iii)a certificate of an authorized officer of the Lessee and of the
Construction Agent, confirming the accuracy of the representations made by it in
the Operative Documents.



(g)Status and Proceedings of the Trustee.    The Lessee, the Construction Agent,
each Lender (except the A1 Lender) and each Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Trustee attaching
and certifying as to (i) the resolutions of the Board of Directors duly
authorizing the execution, delivery and performance by the Trustee of each
Operative Document to which it is or will be a party and by the Trust Company of
the Trust Agreement, (ii) its articles of association, certified as of a recent
date by an appropriate officer of the Trust Company, (iii) its by-laws, (iv) the
filed Connecticut Certificate of Trust and (iv) the incumbency and signature of
persons authorized to execute and deliver on its behalf the Operative Documents
to which it is a party.

(h)Environmental Audit.    Each Agent shall have received an updated
Environmental Audit, dated no earlier than one month prior to the Initial
Advance Date, for the Site in form and substance acceptable to Administrative
Agent, in its sole discretion, together with a reliance letter from the firm
conducting such Environmental Audit.

(i)Survey and Title Insurance.    The Lessee shall have delivered to each Agent
an ALTA/1992 (Urban) Survey of the Facility prepared by a licensed surveyor and
meeting the Minimum Standard Detail Requirements for ALTA/ASCM Land Title
Surveys as adopted by the American Land Title Association/American Society and
American Congress on Surveying and Mapping in 1992 certified to each Investor
and each Agent and the title company, and in form and substance acceptable to
Administrative Agent, in its sole discretion, and a leasehold or loan policy in
favor of the Lessor, such policy to be dated as of the Initial Advance Date and
in an amount not less than $80,000,000 and to be satisfactory to Administrative
Agent, in its sole discretion, with comprehensive, survey, variable rate, access
and such other endorsements requested by the Participants to the extent
available in the State of California.

(j)Recordation.    The Administrative Agent shall have received evidence
reasonably satisfactory to it that each of the Mortgage, the Lease or a
memorandum thereof and the Lessor Assignment of Lease shall have been or are
being recorded with the appropriate Governmental Authorities in the order in
which such documents are listed in this clause, and the Financing Statements
with respect to the Facility shall have been or are being filed with the
appropriate Governmental Authorities.

(k)Payment of Taxes.    All Taxes payable on or before the Initial Advance Date,
for which the Lessee is responsible and which are payable in connection with the
execution, delivery, recording or filing of any of the Operative Documents or
other documents, and the consummation of any other transactions contemplated
hereby or by any of the other Operative Documents, shall have been paid in full
by the Lessee, or arrangements for such payment shall have been made to the
satisfaction of each Investor, each Lender and each Agent (subject to the
Lessee's right to contest certain Taxes pursuant to Section 9.2(b)).

(l)Representations and Warranties.    Each representation and warranty of each
of the parties hereto contained herein or in any other Operative Document shall
be true and correct in all material respects as though made on and as of the
Documentation Date and as of the Initial Advance Date, except that any such
representation or warranty which is expressly made only as of a specified date
need be true only as of such date.

(m)Litigation.    No action or proceeding shall have been instituted or
threatened nor shall any government action be instituted or threatened before
any Governmental Authority, nor shall

11

--------------------------------------------------------------------------------

any order, judgment or decree have been issued or proposed to be issued by any
Governmental Authority, to set aside, restrain, enjoin or prevent the
performance of this Participation Agreement, any other Operative Document or any
transaction contemplated hereby or by any other Operative Document or which
could reasonably be expected to have a Material Adverse Effect.

(n)No Event of Loss.    No Event of Loss shall have occurred in respect of the
Facility or any portion thereof. No action shall be pending or threatened by any
Governmental Authority to initiate a Condemnation or a taking by such
Governmental Authority in respect of the Facility or any portion thereof.

(o)Legality, etc.    In the opinion of the Lessor, the Investors, the Lenders
(except the A1 Lender) and each Agent, the transactions contemplated by the
Operative Documents shall not violate any Applicable Laws and do not and will
not subject the Lessor to any materially adverse regulatory prohibitions or
constraints, and no change of Applicable Laws has occurred or been proposed that
would make it uneconomic or illegal for any party to any Operative Document to
participate in any of the transactions contemplated by the Operative Documents
or otherwise would prohibit the consummation of any transaction contemplated by
the Operative Documents or materially expand the duties, obligations or risks of
the Lessor, the Investors, the Lenders, or any Agent.

(p)Proceedings Satisfactory, etc.    All proceedings taken in connection with
the Initial Advance Date, and all documents relating thereto shall be reasonably
satisfactory to the Lessor, the Investors, the Lenders and each Agent and their
respective counsel, and each such Person shall have received copies of such
documents as they may reasonably request in connection therewith, all in form
and substance reasonably satisfactory to each such Person.

(q)Prescribed Forms.    Each Participant that is a Non-U.S. Person (if any)
shall have delivered to the Lessee, the Administrative Agent, the Lessor and the
Conduit Loan Lender the Prescribed Forms.

(r)Flood Zone Determination.    The Administrative Agent shall have received a
flood zone determination with respect to the Site that states that no portion of
the Site is located in an area identified as a special flood hazard area by the
Federal Emergency Management Agency or other similar Governmental Authority.

(s)Site Appraisal.    Each Investor and each Lender shall have received a FIRREA
qualified Site Appraisal of the Site, which Site Appraisal shall show the fair
market value of the Site as of the Initial Advance Date.

(t) Transaction Costs.    To the extent invoiced, all Transaction Costs
(including all fees payable to any party hereto on the Initial Advance Date)
then due and payable will be paid in full by the Lessee or its designee in
accordance with the Advance Request delivered prior to the Initial Advance Date
solely from the proceeds of the Advances. Payments of Transaction Costs to be
paid on the Initial Advance Date shall be made by wire transfer of immediately
available funds by Administrative Agent as designee of the Lessee to the
accounts specified by the parties receiving such payments. The Construction
Agent shall include in any Advance Request an amount for Transaction Costs equal
to the aggregate amount of invoices for Transaction Costs received by the
Administrative Agent and the Lessee at least two (2) Business Days prior to the
issuance of an Advance Request. The Lessee or the Construction Agent shall
deliver to the Administrative Agent a copy of all invoices for Transactions
Costs promptly after receipt thereof.

(u)Compliance Certificate.    The Administrative Agent shall have received a
copy of the most recent Compliance Certificate delivered pursuant to the
Revolving Credit Agreement.

12

--------------------------------------------------------------------------------

(v)Purchase of the Site.    The Participants shall be satisfied that,
contemporaneously with the funding of the Initial Advance, the Lessor will have
used the proceeds thereof to purchase the Site in accordance with the terms of
the Purchase Agreement.

        SECTION 4.2.    Conditions Precedent to the Initial Advance to Fund
Certain Costs.    The obligation of each of the Lessor, each Investor, the
Administrative Agent, the Collateral Agent and each Lender to perform its
respective obligations, if any, on the date of the initial Advance that is used
to fund Project Costs, including funding the Investor Contributions in the case
of each Investor and making Loans in the case of Lenders, shall be subject to
the fulfillment to the reasonable satisfaction (including, with respect to
writings, such writings being in form and substance reasonably satisfactory to
the addressee or beneficiary thereof), or the waiver by the Lessor, each
Investor, the Conduit Loan Lender (if it is funding any portion of such
Advance), the Administrative Agent and each other Lender, of the following
conditions precedent set forth in this Section 4.2:

(a)Appraisal.    Each Investor and each Lender shall have received a FIRREA
qualified appraisal of the Facility from the Appraiser, which appraisal shall
show (a) the Fair Market Value of the Facility as of the Initial Advance Date,
(b) the Fair Market Value of the Lessor's interest in the Facility (free and
clear of the Lien of the Mortgage and other Operative Documents), including the
Facility Improvements to be constructed thereon in accordance with the Approved
Plans and Specifications (i) as of the Lease Commencement Date (the "As-Built
Appraisal") and (ii) as of the fifth and the sixth anniversaries of the Lease
Commencement Date, and (c) the economic useful life of the Facility
Improvements.

(b)Construction Materials.    True and correct copies of the Construction
Materials shall have been delivered to the Lessor, the Investors, the Lenders
and each Agent.

(c)Residual Value Guaranty Certificate.    The Administrative Agent shall have
received a certificate from the Construction Agent certifying to the Residual
Value Guaranty Amount.

(d)Software Licenses.    The Collateral Agent shall have received an assignment
of all licenses of the Construction Agent and the Lessee to all proprietary
software necessary or available to operate the Facility as-built.

(e)Insurance.    The Lessor and each Agent shall have received and approved a
report issued by the Lessor Insurance Consultant with respect to the Lessee's
compliance with its obligation to maintain insurance with respect to the
Facility in accordance with Part B of Section 2.6(f)(ii) of the Construction
Agency Agreement, which report shall be satisfactory to the Lessor and the
Administrative Agent in all respects.

        SECTION 4.3.    Conditions Precedent to each Advance.    The obligations
of the Lessor to make an Advance on each Advance Date (including the Initial
Advance Date), the obligation of the Investors to make any Investor Contribution
available on such Advance Date and the obligation of each Lender to make any
Loans on such Advance Date are all subject to the conditions that (a) each
Investor and each Agent shall have received a copy of the applicable Advance
Request, the original of which shall be sent to the Lessor, executed by the
Lessee or the Construction Agent, in accordance with and to the extent required
by Section 2.2.5, (b) the representations and warranties contained in each
Operative Document shall be correct in all material respects on and as of such
Advance Date, before and after giving effect to such Advance and to the
application of the proceeds therefrom, as though made on and as of such date,
other than any such representations or warranties that, by their terms, refer to
a specific date other than the date of such Advance, in which case of such
specific date and (c) no Default or Event of Default has occurred and is
continuing or would result from such Advance or from the application of the
proceeds therefrom.

        SECTION 4.4.    Lease Commencement Upon Substantial
Completion.    Unless the Construction Agency Agreement has been terminated as a
result of a Construction Agency Event of Default, the

13

--------------------------------------------------------------------------------


parties hereto acknowledge and agree that upon the occurrence of Substantial
Completion, the Facility shall automatically, without further act or notice by
any Person, become subject to, and shall be leased by the Lessor to the Lessee
under, the Lease.


ARTICLE V

REPRESENTATIONS AND WARRANTIES


        SECTION 5.1.    Representations and Warranties of the Lessee.    As of
the Documentation Date, as of each Advance Date and on the date on which
Substantial Completion occurs (if such date is other than an Advance Date)
(provided, that any representation or warranty made as of a specific date need
only be true as of such date), the Lessee represents and warrants to each of the
other parties hereto that:

(a)General Matters.

(i)The Lessee is a corporation duly organized, validly existing and in good
standing under the laws of the State of California. The Lessee has all necessary
corporate power to enter into and perform its obligations under each Lessee
Operative Document and to lease the Facility from the Lessor under the Lease.

(ii)The execution, delivery and performance by the Lessee of each Lessee
Operative Document have been duly authorized by all necessary corporate action
and will not (A) violate any provision of its certificate of incorporation or
by-laws or (B) violate any provision of law applicable to the Lessee or by which
it or its property may be bound, or result in the breach of or constitute a
default or require any consent under, or result in the creation of any Lien
(except as provided under the Operative Documents) upon any property or assets
of the Lessee pursuant to any indenture, agreement or instrument to which the
Lessee is a party or by which the Lessee or its property may be bound, in any
such case set forth in this clause (ii)(B) except in instances where
non-compliance is not expected to cause a loss to the Lessee in excess of
$1,000,000. Except with respect to the matters described in Section 5.1(p),
neither the execution by the Lessee of any Lessee Operative Document nor the
performance by the Lessee of its obligations under any Lessee Operative Document
requires any license, consent or approval of, or notice to, or filing with, any
Governmental Authority (other than customary building permits obtained in the
ordinary course of business which the Lessee has no reason to believe will not
be forthcoming). This Participation Agreement and each other Lessee Operative
Document has been duly executed and delivered by the Lessee and, assuming the
due authorization, execution and delivery by the other parties hereto,
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, except as the same may be limited by insolvency, bankruptcy,
reorganization or other laws relating to or affecting the enforcement of
creditors' rights generally or by general equitable principles.

(iii)The Lessee is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U or X of the Board of
Governors of the Federal Reserve System). The Lessee is not an "investment
company" or a company "controlled" by an "investment company," within the
meaning of the Investment Company Act. The receipt by the Lessee or the
Construction Agent of the proceeds of the Advances, and each use of such
proceeds to pay Property Costs, is not in violation of any Applicable Laws.

(iv)The outstanding Indebtedness for borrowed money of the Lessee does not, and
no funding under the Operative Documents when made will cause such Indebtedness
to, exceed the amount authorized by the Lessee's board of directors to be
outstanding.

14

--------------------------------------------------------------------------------

(v)There is no action, suit or proceeding (including but not limited to
environmental matters), and no such proceeding before Governmental Authority, is
pending, or, to the knowledge of the Lessee, is threatened against the Lessee
which, in the good faith belief of the Lessee, has a reasonable possibility of
being adversely determined in a manner which would impose an obligation in
excess of $1,000,000.

(vi)Neither the Lessee nor any of its Affiliates has created, consented to,
incurred or suffered to exist any Lien (other than Permitted Liens) on the
Facility in favor of any Person other than the Lessor, the Lenders, the
Collateral Agent, the Administrative Agent and each Investor, and no Lien, other
than the Lien granted to such Persons hereunder and under the other Operative
Documents and Permitted Liens, has attached to the Facility, or in any manner
has affected adversely the rights and security interest of such Persons therein.

(vii)Neither the Lessee nor anyone authorized to act on its behalf has, directly
or indirectly, in violation of Section 5 of the Securities Act or any state
securities laws, offered or sold any interest in the Facility, the Lease, the
Investor Certificates or the Notes, or in any security or lease the offering of
which, for purposes of the Securities Act or any state securities laws, would be
deemed to be part of the same offering as the offering of the aforementioned
items, or solicited any offer to acquire any of the aforementioned items from
any Person other than an "accredited investor" (as such term is defined in the
Securities Act). The foregoing shall not be deemed an acknowledgment that any of
the Notes or Investor Certificates, or any interest in the Facility or the Lease
constitutes a "security".

(viii)The execution and delivery by the Lessee of the Lessee Operative Documents
does not require the consent or approval of, or the giving of notice to or
registration with, or the taking of any other action in respect of, any
Governmental Authority or other body governing its business practices, other
than (if the Construction Agent so determines) the filing of a Form 8-K with the
SEC.



(b)Location of the Lessee.    The Lessee is a registered organization as defined
in Section 9-102(70) of the UCC, and its jurisdiction of organization as defined
in Section 9-102(50) of the UCC is the State of California. The organizational
identification number assigned to the Lessee by the State of California is set
forth on Schedule III hereto. The sole place of business or, if the Lessee has
places of business in more than one state, the chief executive office of the
Lessee (as each such term is used in Section 9-307 of the UCC) is located at 833
Central Avenue, Newark, California, 94560-3433.

(c)Compliance With Law.    The Facility and the current use and operation
thereof and thereon do not violate any Applicable Laws, including any thereof
relating to occupational safety and health or Environmental Laws, in a manner or
to an extent that could reasonably be expected to have a Material Adverse
Effect. Except for such matters as could not reasonably be expected to result in
a Material Adverse Effect, the Facility and the use thereof by it and its
agents, assignees, employees, invitees, lessees, licensees and tenants complies
with Applicable Laws (including, without limitation, all Environmental Laws) and
insurance requirements.

(d)Taxes.    All United States Federal income tax returns and all other tax
returns which are required to have been filed have been or will be filed by or
on behalf of the Lessee by the respective due dates, including extensions, and
all Taxes due with respect to the Lessee pursuant to such returns or pursuant to
any assessment received by the Lessee have been or will be paid. The charges,
accruals and reserves on the books of the Lessee in respect of such Taxes or
other governmental charges are, in the opinion of the Lessee, adequate.

15

--------------------------------------------------------------------------------

(e)Compliance with ERISA.    Each of the matters set forth below in this
Section 5.1(e) is subject to the truth of the representations set forth in
Sections 5.3(a) and 5.4(b), and the covenants set forth in Section 6.2(e) . Each
member of the ERISA Group has fulfilled its obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and is in
compliance in all respects with the presently applicable provisions of ERISA and
the Code with respect to the Plan except when such noncompliance would result in
penalties of less than $1,000,000. No member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Code in respect
of any Plan within the preceding five (5) years, (ii) failed to make any
contribution or payment to any Plan, or made any amendment to any Plan which has
resulted or is likely to result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. No termination of a Plan has occurred and no steps have
been taken to institute the termination of any Plan which could reasonably be
expected to result in a Material Adverse Effect. No member of the ERISA Group
has any knowledge of any event that is likely to result in a liability of any
such member to the PBGC, whether under a Plan, a Multiemployer Plan, or
otherwise, other than a liability to the PBGC for premiums under Section 4007 of
ERISA. No lien in favor of the PBGC or a Plan has arisen, and there have not
been any nor are there now existing any events or conditions that would permit
any Plan to be terminated under circumstances that would cause the lien provided
under Section 4068 of ERISA to attach to the material assets of Lessee or its
ERISA Affiliates. The execution and delivery of this Participation Agreement or
any Operative Document, shall not result in a transaction prohibited by
Section 406 of ERISA for which a statutory regulation or administrative
exemption does not exist.

(f)Defaults.    No Bankruptcy Default or Lease Event of Default has occurred and
is continuing.

(g)Subjection to Government Regulation.

(i)The Lessee is not subject to regulation under any law which prohibits, or
requires consent from any Governmental Authority prior to, the incurring by it
of Indebtedness or the entering into of the transactions described herein.

(ii)None of the Lessor, any Agent or any Participant will become (A) solely by
reason of entering into the Operative Documents or consummation of the
transactions contemplated thereby (other than upon exercise of remedies under
the Lease or other Operative Document or upon the expiration or termination
thereof) subject to ongoing regulation of its operations by any Governmental
Authority having jurisdiction; or (B) except for regulation the applicability of
which depends upon the status of the Participants as banks or other regulated
financial institutions or upon the existence of facts in addition to the
ownership of, or the holding of any interest in, the Facility or any interest
therein upon the exercise of remedies under the Lease or any other Operative
Document or upon the expiration or termination thereof, subject to ongoing
regulation of its operations by any Governmental Authority having jurisdiction
solely by reason of its business activities contemplated in the Operative
Documents or the nature of the Facility.

16

--------------------------------------------------------------------------------





(h)Compliance with Laws, etc.    Upon Substantial Completion of the Facility
Improvements, the contemplated use thereof by the Lessee and its agents,
assignees, employees, lessees, licensees and subtenants will comply in all
material respects with all Insurance Requirements and Applicable Laws (including
all zoning and land use laws and Environmental Laws) other than having obtained
certain governmental approvals in respect of the operation and manufacturing
processes to be located at the Facility, which approvals the Lessee expects to
obtain in the ordinary course of its business.

(i)No Casualty.    Except as notified to the Lessor, no fire or other casualty
with respect to the Facility has occurred which fire or other casualty is
expected to result in replacement or restoration costs in excess of $1,000,000.

(j)Leasehold Interest.    The Lease is in form and substance sufficient to
convey a valid leasehold estate to the Lessee, subject only to Permitted Liens.

(k)Flood Hazard Areas.    Except as otherwise identified on the survey delivered
pursuant to Section 4.1(i), no portion of the Facility is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency. If the Facility or any part thereof is
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, then flood insurance has
been obtained for the Facility in accordance with the Lease and in accordance
with the National Flood Insurance Act of 1968, as amended.

(l)Lease.    (i) On the Initial Advance Date the Lessee will unconditionally
accept the Site and (ii) on the date of Substantial Completion (x) the Lessee
will unconditionally accept the entire remaining Facility demised under the
Lease (provided, that nothing contained herein shall be deemed a waiver by the
Lessee or the Construction Agent of any right of action against Persons with
respect to title to and condition of the Facility other than the Lessor, the
Investors and the Lenders), (y) no right of offset will exist with respect to
any Rent or other sums payable under the Lease and (z) except as provided in the
Operative Documents, no Rent under the Lease will have been prepaid.

(m)Appraisal Data.    The information provided by the Lessee and its Affiliates
to the Appraiser and forming the basis for the conclusions set forth in (i) the
Site Appraisal delivered pursuant to Section 4.1(s) and (ii) the As-Built
Appraisal delivered pursuant to Section 4.2, was true and correct in all
relevant respects and did not, when taken as a whole, omit any information
requested by the Appraiser actually known and available to the Lessee necessary
to make the information provided not misleading in any relevant respect.

(n)Filings.    Except with respect to the filings identified on Schedule III, no
other filings or recordings are necessary to convey validly and effectively to
the Secured Parties such interest in the Lease, the Facility and all other
Collateral as contemplated by the Operative Documents, in each case free of all
Liens other than Permitted Liens.

(o)Disclosure.    No representation or warranty (including those incorporated by
reference from any other agreement) contained in any Operative Document, or in
any other document or financial statement furnished from time to time by the
Lessee or its Affiliates pursuant to the terms of any Operative Document,
contains or will contain any untrue statement of a material fact or omit or will
omit to state any material fact necessary to make the statement herein or
therein not misleading in any material respect as of the date made or deemed to
be made. There is no fact known to the Lessee which is having, or is reasonably
expected to have, a Material Adverse Effect.

        SECTION 5.2.    Representations and Warranties of the Trustee, the Trust
and the Trust Company.    The Trustee, the Trust and the Trust Company (solely
as to paragraphs (a)(i), (b) and

17

--------------------------------------------------------------------------------


(c) only as to the agreements to which the Trust Company is a party, and (d),
(e) and (f), only as to the Trust Company) represent and warrant to the Lessee,
the Construction Agent and the Participants that:

(a)Organization.    (i) The Trust Company is a duly organized and validly
existing national banking association and (ii) each of Trustee and the Trust is
duly qualified, authorized to do business and in good standing under the laws of
the state of Utah, the state of Connecticut and the laws of the United States of
America.

(b)Power and Authority.    The Trustee, the Trust and the Trust Company each has
the power and authority to execute, deliver and carry out the terms and
provisions of the Operative Documents to which it is or will be a party and has
taken all necessary corporate action to authorize the execution, delivery and
performance of the Operative Documents to which it is a party and has duly
executed and delivered each Operative Document required to be executed and
delivered by it and, assuming the due authorization, execution and delivery
thereof on the part of each other party thereto, each such Operative Document
constitutes a legal, valid and binding obligation enforceable against it in
accordance with its terms, except as the same may be limited by insolvency,
bankruptcy, reorganization or other laws relating to or affecting the
enforcement of creditors' rights generally or by general equitable principles.

(c)No Violation.    Neither the execution, delivery and performance by the
Trustee, the Trust or the Trust Company of the Operative Documents to which it
is or will be a party nor compliance with the terms and provisions thereof, nor
the consummation by Trustee, the Trust or the Trust Company of the transactions
contemplated therein (i) will result in a violation by Trustee, the Trust or the
Trust Company of any applicable provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any Governmental Authority having
jurisdiction over Trustee, the Trust, the Trust Company or the Facility that
would adversely affect (x) the validity or enforceability of the Operative
Documents to which the Trustee, the Trust or the Trust Company is a party, or
the title to, or value or condition of, the Facility, or (y) the consolidated
financial position, business, prospects or consolidated results of operations of
the Trustee, the Trust or the Trust Company or the ability of the Trustee, the
Trust or the Trust Company to perform its obligations under the Operative
Documents, (ii) violate or result in any breach which would constitute a default
under, or (other than pursuant to the Operative Documents) result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Trustee or the Trust or the Trust Company
pursuant to the terms of any indenture, loan agreement or other agreement for
borrowed money to which the Trustee, the Trust or the Trust Company is a party
or by which it or any of its property or assets is bound or to which it may be
subject (other than Permitted Liens), or (iii) will violate any provision of the
certificate of incorporation or by-laws of the Trustee or the Trust.

(d)No Approvals, etc.    The execution and delivery by the Trust Company or
(assuming the due authorization, execution and delivery of the Trust Agreement
by the Investors) the Trustee or the Trust, as the case may be, of the Operative
Documents to which it is a party does not require the consent or approval of, or
the giving of notice to or registration with, or the taking of any other action
in respect of, any Governmental Authority or other body governing its banking
practices.

(e)Litigation.    There is no action, proceeding or investigation pending or
threatened against the Trust Company, the Trustee or the Trust which questions
the validity of the Operative Documents, and there is no action, proceeding or
investigation pending or threatened which is likely to result, either in any
case or in the aggregate, in any material adverse change in the ability of the
Trust Company, the Trustee or the Trust to perform their respective obligations
under the Operative Documents.

18

--------------------------------------------------------------------------------

(f)Lessor Liens.    The Facility and the Operative Documents and amounts payable
thereunder are free of Lessor Liens attributable to it (other than any Liens
granted pursuant to the Operative Documents).

(g)Securities Act.    Neither the Trust nor any Person authorized by the Trust
to act on its behalf has offered or sold any interest in the Notes, the Investor
Certificates, or the Lease, or in any similar security relating to the Facility,
or in any security the offering of which for the purposes of the Securities Act
would be deemed to be part of the same offering as the offering thereof, or
solicited any offer to acquire any of the same from, any Person other than the
parties hereto, and neither it nor any Person authorized by it to act on its
behalf will take any action which would subject the issuance or sale of any
interest in the Notes, the Investor Certificates or the Lease or in any similar
security related to the Facility to the provisions of Section 5 of the
Securities Act or require the qualification of any Operative Document under the
Trust Indenture Act of 1939. The foregoing shall not be deemed an acknowledgment
that any of the Notes or Investor Certificates, or any interest in the Facility
or the Lease, constitutes a "security".

(h)Location.    The Trust is a registered organization as defined in
Section 9-102(70) of the UCC, and its jurisdiction of organization as defined in
Section 9-102(50) of the UCC is the State of Connecticut. The sole "place of
business" of the Trust (as such term is used in Section 9-307 of the UCC) is
located at 213 Court Street, Suite 902, Middletown, Connecticut, 06457.

(i)No Other Activities.    The Trust does not hold any assets, conduct any
business nor is it party to any document, agreement or instrument other than its
interests under the Lessor Operative Documents and the Financing Statements.

        SECTION 5.3.    Representations of the Investors.    As of the
Documentation Date (or, with respect to any Investor becoming party hereto after
the Documentation Date, as of the date such Investor becomes party hereto) and,
with respect to Section 5.3(a), as of each Advance Date, each Investor
represents and warrants to the other parties to this Participation Agreement
that:

(a)ERISA.    Such Investor is not funding its investment in the Lessor, and is
not performing its obligations under the Operative Documents, with Plan Assets.

(b)Power and Authority.    Such Investor has the requisite power and authority
to enter into and perform under the Operative Documents to which it is a party.

(c)Binding Effect.    This Participation Agreement and the other Operative
Documents to which it is a party constitute the legal, valid and binding
obligations of it, enforceable against it in accordance with their respective
terms except as such enforceability may be limited by any applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally and by general principles of equity. It has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Participation Agreement and each other Operative Document to which it is a party
and has duly executed and delivered each Operative Document required to be
executed and delivered by it.

(d)Investment.    Such Investor is making its investment in the Investor
Certificate and the transaction contemplated hereby for its own account and not
with a view to any distribution thereof; except that the disposition of any
interest in such investment shall be at all times within the control of such
Investor, subject to the restrictions of Article VIII.

(e)Lessor Liens.    The Facility is free of Lessor Liens attributable to it.

        SECTION 5.4.    Representations of the Lenders.    As of the
Documentation Date (or, with respect to any Lender becoming party hereto after
the Documentation Date, as of the date such Lender becomes party hereto) and,
with respect to Section 5.4(b), as of each Advance Date, each Lender

19

--------------------------------------------------------------------------------


hereby represents and warrants to the Lessee, the Construction Agent, the
Lessor, each Agent and each of the other Participants that:

(a)Loans.    Such Lender is making its Loans and is entering into the
transactions contemplated hereby for its own account and not with a view to any
distribution thereof; except that the disposition of any interest in such Loans
shall be at all times within the control of such Lender, subject to the
restrictions of Article VIII.

(b)ERISA.    Such Lender is not funding its portion of the Advances, and is not
performing its obligations under the Operative Documents, with Plan Assets.

        SECTION 5.5.    Representations of the Agents.    As of the
Documentation Date (or, with respect to any Agent becoming party hereto after
the Documentation Date, as of the date such Agent becomes party hereto), each
Agent hereby represents and warrants to the Lessor, the Lessee, the Construction
Agent, each other Agent and each Participant that:

(a)Corporate Existence and Power.    It is, respectively, a banking association
or corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all corporate powers and
all material governmental licenses, authorizations and approvals required to
perform its obligations hereunder and under the other Operative Documents to
which it is a party.

(b)Binding Effect.    This Participation Agreement and the other Operative
Documents to which it is a party constitute the legal, valid and binding
obligations of it, enforceable against it in accordance with their respective
terms except as such enforceability may be limited by any applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally and by general principles of equity. It has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Participation Agreement and each other Operative Document to which it is a party
and has duly executed and delivered each Operative Document required to be
executed and delivered by it.

(c)No Violation.    Neither the execution, delivery and performance by it of the
Operative Documents to which it is or will be a party nor compliance with the
terms and provisions thereof, nor the consummation of the transactions
contemplated therein, (i) will contravene any Applicable Laws or (ii) will
violate any provision of its certificate of incorporation or by-laws.

(d)No Approvals, etc.    The execution and delivery by it of the Operative
Documents to which it is a party does not require the consent or approval of, or
the giving of notice to or registration with, or the taking of any other action
in respect of, any Governmental Authority having jurisdiction over it.

        SECTION 5.6.    Representations and Warranties of the Construction
Agent.    As of the Documentation Date and as of each Advance Date (provided,
that any representation or warranty made as of a specific date need only be true
as of such date), the Construction Agent represents and warrants to each of the
other parties hereto that:

(a)General Matters.

(i)The outstanding Indebtedness for borrowed money of the Construction Agent
does not, and no funding under the Operative Documents when made will cause such
Indebtedness to, exceed the amount authorized by the Construction Agent's board
of directors to be outstanding.

(ii)Neither the Construction Agent nor any of its Affiliates has created,
consented to, incurred or suffered to exist any Lien (other than Permitted
Liens) on the Facility in favor of any Person

20

--------------------------------------------------------------------------------

other than the Lessor and the Secured Parties, and no Lien, other than the Lien
granted to such Persons hereunder and under the other Operative Documents and
Permitted Liens, has attached to the Facility, or in any manner has affected
adversely the rights and security interest of such Persons therein.

(iii)Neither the Construction Agent nor anyone authorized to act on its behalf
has, directly or indirectly, in violation of Section 5 of the Securities Act or
any state securities laws, offered or sold any interest in the Facility, the
Lease, the Investor Certificates or the Notes, or in any security or lease the
offering of which, for purposes of the Securities Act or any state securities
laws, would be deemed to be part of the same offering as the offering of the
aforementioned items, or solicited any offer to acquire any of the
aforementioned items from any Person other than an "accredited investor" (as
such term is defined in the Securities Act). The foregoing shall not be deemed
an acknowledgment that any of the Notes or Investor Certificates, or any
interest in the Facility or the Lease constitutes a "security".

(b)Location of the Construction Agent.    The Construction Agent is a registered
organization as defined in Section 9-102(70) of the UCC, and its jurisdiction of
organization as defined in Section 9-102(50) of the UCC is the State of
Delaware. The federal taxpayer identification number assigned to the
Construction Agent is 94-1390387. The sole place of business or, if the
Construction Agent has places of business in more than one state, the chief
executive office of the Construction Agent (as each such term is used in
Section 9-307 of the UCC) is located at 833 Central Avenue, Newark, California,
94560-3433.

(c)Defaults.    No Bankruptcy Default or Construction Agency Event of Default
has occurred and is continuing.

(d)Insurance Coverage.    During the Construction Period, the Construction Agent
maintains insurance coverage for the Facility which meets the requirements of
the Construction Agency Agreement and all of such coverage is in full force and
effect.

(e)Subjection to Government Regulation.

(i)The Construction Agent is not subject to regulation under any law which
prohibits, or requires consent from any Governmental Authority prior to, the
incurring by it of Indebtedness or the entering into of the transactions
described herein.

(ii)None of the Lessor, any Agent or any Participant will become (A) solely by
reason of entering into the Operative Documents or consummation of the
transactions contemplated thereby (other than upon exercise of remedies under
the Construction Agency Agreement or any other Operative Document or upon the
expiration or termination thereof) subject to ongoing regulation of its
operations by any Governmental Authority having jurisdiction; or (B) except for
regulation the applicability of which depends upon the status of the
Participants as banks or other regulated financial institutions or upon the
existence of facts in addition to the ownership of, or the holding of any
interest in, the Facility or any interest therein upon the exercise of remedies
under the Lease or other Operative Document or upon the expiration or
termination thereof, subject to ongoing regulation of its operations by any
Governmental Authority having jurisdiction solely by reason of its business
activities contemplated in the Operative Documents or the nature of the
Facility.

(f)Compliance with Laws, etc.    Upon Substantial Completion of the Facility
Improvements, the Facility as improved in accordance with the Approved Plans and
Specifications and the contemplated use thereof by the Lessee and its agents,
assignees, employees, Construction Agents, licensees and subtenants will comply
in all material respects with all Insurance Requirements and Applicable Laws
(including all zoning and land use laws and Environmental Laws) other than
having obtained certain governmental approvals in respect of the operation

21

--------------------------------------------------------------------------------

and manufacturing processes to be located at the Facility, which approvals the
Construction Agent expects to obtain in the ordinary course of its business.

(g)Plans and Specifications.    Upon Substantial Completion, all water, sewer,
electric, gas, telephone and drainage facilities and all other utilities
required to adequately service the Facility for its intended use will be
available pursuant to adequate permits (including any that may be required under
applicable Environmental Laws). Except as notified to the Lessor, no fire or
other casualty with respect to the Facility has occurred which fire or other
casualty is expected to result in replacement or restoration costs in excess of
$1,000,000. Upon Substantial Completion, the Facility will have available all
material services of public facilities and other utilities necessary for use and
operation of the Facility for its primary intended purposes including adequate
water, gas and electrical supply, storm and sanitary sewerage facilities,
telephone, other required public utilities and means of access between the
Facility Improvements and public highways for motor vehicles. All utilities
serving, or proposed to serve, the Facility in accordance with the Approved
Plans and Specifications, are or will be located in, and vehicular access to the
Facility Improvements is or will be provided by, either public rights-of-way
abutting the Facility or Appurtenant Rights. All requirements of Applicable Law,
easements and rights-of-way, including proof and dedication, required for
(x) the use, treatment, storage, transport, disposal or disposition of any
Hazardous Material on, at, under or from the Facility during the construction of
the Facility Improvements thereon, and (y) construction of the Facility
Improvements on the Site in accordance with the Approved Plans and
Specifications and the Construction Agency Agreement have either been
irrevocably obtained from the appropriate Governmental Authorities having
jurisdiction or from private parties, as the case may be, or will be irrevocably
obtained from the appropriate Governmental Authorities having jurisdiction or
from private parties, as the case may be, prior to commencing any such
construction or use and operation, as applicable, or in the course of the
Construction in accordance with reasonably prudent construction practice.

(h)Flood Hazard Areas.    Except as otherwise identified on the survey delivered
pursuant to Section 4.1(i), no portion of the Facility is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency. If the Facility or any part thereof is
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, then flood insurance has
been obtained for the Construction in accordance with the Construction Agency
Agreement and in accordance with the National Flood Insurance Act of 1968, as
amended.

(i)Appraisal Data.    The information provided by the Construction Agent and its
Affiliates to the Appraiser and forming the basis for the conclusions set forth
in (i) the Site Appraisal delivered pursuant to Section 4.1(s) and (ii) the
As-Built Appraisal delivered pursuant to Section 4.2, was true and correct in
all material respects and did not, when taken as a whole, omit any information
requested by the Appraiser actually known and available to the Construction
Agent necessary to make the information provided not materially misleading.

(j)Filings.    Except with respect to the filings identified on Schedule III, no
other filings or recordings are necessary to convey validly and effectively to
the Secured Parties such interest in the Lease, the Facility and all other
Collateral as contemplated by the Operative Documents, in each case free of all
Liens other than Permitted Liens.

(k)Artifacts.    No historically significant artifacts, structures, dwellings,
remains or antiques exist or are located in or on the surface terrain or
sub-terrain estate of the Site, the presence or discovery of which will cause or
could reasonably be expected to cause a delay in the completion of the
Construction.

22

--------------------------------------------------------------------------------




ARTICLE VI

COVENANTS AND AGREEMENTS


        SECTION 6.1.    Covenants of the Lessee and the Construction
Agent.    Except as specifically provided below, the Lessee and the Construction
Agent covenant with each of the other parties hereto as follows:

(a)Change of Name or Location.    Each of the Lessee and the Construction Agent,
as applicable, shall furnish to the Lessor and each Agent notice on or before
the thirtieth (30th) day before any relocation of its jurisdiction of
organization, its chief executive office or principal place of business or
change of its name or identity.

(b)Construction Notices.

(i)During the Construction Period, the Construction Agent from time to time
shall deliver to the Lessor and each Agent an Officer's Certificate, which
Officer's Certificate shall state whether or not there exists a Construction
Agency Event of Default and whether or not the Approved Construction Budget is
In Balance, and shall attach a monthly report (the "Monthly Report") in form and
substance reasonably satisfactory to the Construction Agent, Construction
Consultant and the Administrative Agent. Such Officer's Certificate and report
shall be delivered together with any Advance Request delivered by the
Construction Agent and, if no such Advance Request is delivered by the
Construction Agent in any calendar month, then such Officer's Certificate and
report shall be delivered on the last Business Day of such calendar month.

(ii)The Construction Agent shall make available to the Administrative Agent and
the Construction Consultant for inspection and copying on each Scheduled Payment
Date: (A) copies of all Material Construction Documents entered into in the
preceding month; (B) copies of all Change Orders, changes to the Construction
Materials, notices, requests for any increase of any contract sum payable, or
other communication received under or in connection with any Material
Construction Document which either (x) seeks to materially increase the total
consideration payable under any Material Construction Document or (y) asserts
that the Construction Agent or any other party to any Material Construction
Document is in material breach or default, or with notice and lapse of time or
both will be in material breach or default under any Material Construction
Document; (C) upon reasonable request by the Lessor, a list of the names and
addresses of the subcontractors with whom written agreements have been made by
the Construction Agent and (D) such other information as may be reasonably
requested (in light of the Lessee's and the Construction Agent's obligations to
provide information or documents contained herein or in the other Operative
Documents) by the Lessor regarding the status of (and to the extent reasonably
available to the Construction Agent, the parties to material agreements relating
to) the Construction, compliance of the parties to the Construction Documents
with the terms thereof and amounts due and payable under the Construction
Documents, including, without limitation, such information as the Lessor shall
reasonably require to determine that the Construction Budget is In Balance.

(iii)The Construction Agent shall make available to the Administrative Agent and
the Construction Consultant for inspection and copying (x) on or before the last
day of each month prior to the delivery of the Approved Plans and
Specifications, the then existing plans and specifications for the Facility and
any modifications thereto since the prior month end; (y) on each anniversary of
the Documentation Date during the Construction Period (unless an Event of
Default has occurred and is continuing in which case as requested) a copy of the

23

--------------------------------------------------------------------------------

Approved Plans and Specifications and (z) within 30 days after Substantial
Completion, a copy of the then current Approved Plans and Specifications.

(c)Casualty Notices.    The Construction Agent shall deliver to the Lessor and
each Agent on each anniversary of the Documentation Date during the Construction
Period an Officer's Certificate describing in detail those Improvements and any
portion of the Site (if any) that have suffered a Casualty (except to the extent
such Casualty has been described in a previously delivered Officer's
Certificate) or been the subject of a Condemnation and cannot be repaired by the
then current end of the Lease Term or have not been replaced in accordance with
the Lease.

(d)Notice of Certain Defaults.    Promptly upon obtaining actual knowledge
thereof, the Lessee and/or the Construction Agent shall notify the Lessor and
the Agents in writing of the existence of a Lease Default, Lease Event of
Default, Construction Agency Default or Construction Agency Event of Default
which notice shall describe the nature of such Lease Default, Lease Event of
Default, Construction Agency Default or Construction Agency Event of Default, as
applicable.

(e)Notice of Proceedings.    Promptly upon the Lessee's or the Construction
Agent's becoming aware of (i) any investigation (existing, pending or
threatened) of it by any Governmental Authority, (ii) any court or
administrative proceeding involving it or (iii) any notice, claim or demand from
any Governmental Authority which alleges that any such Person is in violation of
any law or has failed to comply with any order issued pursuant to any federal,
state or local statute regulating its operation and business, which individually
or in the aggregate is reasonably likely to result in a liability of $2,000,000
or more or to have a Material Adverse Effect, it shall notify the Lessor and the
Agents specifying its nature and the action it is taking with respect thereto.

(f)Notice of Substantial Completion.    Promptly upon occurrence of Substantial
Completion, the Construction Agent shall deliver written notice thereof to the
Lessor and each Agent (with a copy to the Lessee), together with true and
correct copies of certificates of occupancy issued with respect to the Facility
and other evidence reasonably requested by the Administrative Agent reflecting
the operational ability of the Equipment in the business to be conducted at the
Facility. The failure to deliver a notice of Substantial Completion will not
prevent the Facility from becoming subject to the Lease in accordance with
Section 4.4.

(g)Inspection.    During the Construction Period, the Lessee and the
Construction Agent will permit the Administrative Agent via representatives,
agents, officers or employees designated in writing, to visit and inspect the
Facility once per month, and any of its other properties that contain materials
that relate to the Site, to examine its corporate, financial and operating
records, and to make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers and independent
public accountants, all at the expense of the Lessee upon reasonable notice to
Lessee and at such reasonable times and during normal business hours and as
often as may reasonably be so desired but, so long as no Lease of Event of
Default or Construction Agency Event of Default has occurred and is continuing,
no more frequently than monthly during the Construction Period, in the case of
Participants other than the Administrative Agent) upon reasonable advance notice
to the Lessee. Following Substantial Completion, the Administrative Agent and
the Participants agree to visit the Facility as a group, and that they shall not
visit the Facility more than once per year (unless an Event of Default has
occurred and is continuing) upon reasonable notice to Lessee and at such
reasonable times and during normal business hours. During the Construction
Period, the Lessee and the Construction Agent will permit the Construction
Consultant to visit and inspect the Facility at its discretion.

24

--------------------------------------------------------------------------------





(h)Liens.    Except as otherwise permitted under the Operative Documents with
respect to Permitted Contests, the Construction Agent shall not incur or suffer
to exist any Liens on the Facility or any other Collateral other than Permitted
Liens. Further, the Construction Agent shall not be required to remove Liens for
so long as such Lien is subject to a Permitted Contest.

(i)Environmental Matters.    Subject to the Lessee's and the Construction
Agent's rights in respect of Permitted Contests, the Lessee (or, prior to the
date of Substantial Completion, the Construction Agent) shall use and operate
the Facility in compliance with all Environmental Laws, except to the extent
that failure to comply could not reasonably be expected to have a Material
Adverse Effect. The Lessee (or, prior to the date of Substantial Completion, the
Construction Agent) shall, as soon as possible and in any event within ten days
after the occurrence of any violation of an Environmental Law that could
reasonably be expected to have a Material Adverse Effect, provide the Lessor and
each Agent with a statement of an authorized officer setting forth the details
of such violation and the action which Lessee proposes to take with respect
thereto.

(j)Securities.    Neither the Construction Agent nor the Lessee shall, nor shall
they permit anyone authorized to act on its behalf to, take any action which
would subject the issuance or sale of any interest in the Lease, the Investor
Certificates, the Investor Contributions, the Notes or any security or lease the
offering of which, for purposes of the Securities Act or any state securities
laws, would be deemed to be part of the same offering as the offering of the
aforementioned items, to the registration requirements of Section 5 of the
Securities Act or any state securities laws.

(k)No Disposition of the Facility.    Neither the Construction Agent nor the
Lessee shall, nor shall they permit anyone authorized to act on its behalf to,
sell, contract to sell, assign, lease, transfer, convey or otherwise dispose of
the Facility or any part thereof, including the Lessee's interest in the Lease,
in violation of the Operative Documents.

(l)Payment of Taxes, etc.    Subject to the Lessee's and the Construction
Agent's rights to conduct a Permitted Contest in respect of the following, the
Lessee shall pay (provided, that during the Construction Period the Construction
Agent shall request an Advance, the proceeds of which shall be used to pay) and
discharge before the same shall become delinquent, (i) all Taxes, assessments
and governmental charges or levies imposed upon the Facility and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon the Facility, other than
Permitted Liens.

(m)Maintenance of Insurance.    During the Construction Period, the Construction
Agent shall maintain, at the expense of the Lessor (to the extent such amounts
are made available through Advances), insurance coverage covering the Facility
which meets in all respects the requirements of Section 2.6(f) of the
Construction Agency Agreement. Following the Lease Commencement Date the Lessee
shall maintain insurance coverage for the Facility which meets the requirements
of the Lease.

(n)Environmental Audit.    During the continuance of any Lease Event of Default,
the Lessee shall, at the request of the Administrative Agent, deliver to the
Investors, the Lenders and the Agents an Environmental Audit for the Facility
within twenty days of demand therefor (or as complete and comprehensive a draft
of such Environmental Audit as may be reasonably prepared in such time).

(o)Appraisal.    Upon demand from any Investor, any Lender or any Agent (i) each
time as required to satisfy any regulatory requirements imposed on such
Investor, Lender or Agent and (ii) during the continuance of a Lease Event of
Default (but no more than once during

25

--------------------------------------------------------------------------------

the continuance of a given Lease Event of Default), the Lessee shall deliver to
the Investors, the Lenders and the Agents an appraisal of the Facility, prepared
by the Appraiser (or another appraiser satisfactory to the Investors, the
Lenders and the Agents) and in form and substance reasonably satisfactory to
each of them, showing the Fair Market Value of the leasehold estate of the
Lessor in the Site and Lessor's interest in the Improvements, dated within
thirty days of the delivery of such appraisal.

(p)Location of Facility Improvements.    The Construction Agent will cause the
Facility Improvements to be constructed in its entirety at and on the Site, and
will not approve or allow the construction of any Facility Improvements or any
portion thereof to be constructed at or on any location other than the Site;
provided, that software and other computer programs used in the operation of the
business to be conducted at the Site may be located at 833 Central Avenue,
Newark, California, or any other location(s) reasonably acceptable to the
Administrative Agent.

(q)Property Costs.    Neither the Construction Agent nor the Lessee shall incur,
or shall cause or permit any Lessee Person to incur, any Property Costs that,
when added to the aggregate Property Costs then incurred to date, would exceed
the Aggregate Commitments.

(r)Final Completion Work.    The Construction Agent shall complete all Final
Completion Work in a timely manner, but in no event later than the Lease Term
Expiration Date.

(s)Financial Reports.    The Construction Agent shall furnish to the Lessor and
each Agent:

(i)all information required to be delivered by the Construction Agent as
"Borrower" pursuant to (and such delivery to occur no later than the dates set
forth in, but subject to the same cure periods as set forth with respect to)
Section 5.1 of the Revolving Credit Agreement;

(ii)together with each delivery of financial statements pursuant to clause (i)
above, an Officer's Certificate, together with a duly executed Compliance
Certificate, stating that the signer has made such inquiries as the signer deems
necessary and appropriate in the circumstances and that such review has not
disclosed the existence during the accounting period covered by such financial
statements, and that the signer does not have knowledge of the existence as of
the date of such certificate, of any condition or event which constitutes a
Lease Event of Default, a Construction Agency Event of Default, a Lease Default
or a Construction Agency Default or, if any such condition or event existed or
exists, specifying the nature and period of the existence thereof and what
action Lessee or Construction Agent has taken or is taking or proposes to take
with respect thereto; and

(iii)such additional financial information, reports or statements as the
Administrative Agent (including on behalf of a Participant) may from time to
time reasonably request.



(t)Amount of Advances.    The Construction Agent shall not allow the aggregate
amount of Advances received by the Construction Agent or the Lessee, together
with all interest, Yield, fees and Transaction Costs incurred or accruing with
respect thereto (either prior to Substantial Completion or, if a Lease Event of
Default or a Construction Agency Event of Default has occurred and is
continuing, incurred or accruing at any time, whether before or after the
Outside Completion Date), to at any time exceed the Aggregate Commitments.

(u)The Lessee will not, and the Construction Agent will not permit the Lessee
to:

(i)wind-up, liquidate or dissolve itself (or suffer to exist any of the
foregoing), consolidate or amalgamate with or merge into or with any other
Person (that would result in a Change of Control);

26

--------------------------------------------------------------------------------

(ii)issue, sell, transfer, lease, contribute or otherwise convey (including by
way of merger), or grant any options, warrants or other rights to, any of the
Lessee' s assets to any Person in a single transaction or series of transactions
unless, such transfer is permitted by an Operative Document or, in the case of
the Lessee's capital stock, is to the Construction Agent or a domestic, direct
wholly owned subsidiary of the Construction Agent; or

(iii)create or acquire any subsidiaries or make any investments in any other
Person.



(v)Lease.    On the (i) the Initial Advance Date the Lessee will unconditionally
accept the Site and (ii) Lease Commencement Date, (A) the Lessee will
unconditionally accept the entire remaining Facility demised under the Lease
(provided, that nothing contained herein shall be deemed a waiver by the Lessee
or the Construction Agent of any right of action against Persons with respect to
title to and condition of the Facility other than the Lessor, the Investors and
the Lenders), (B) no right of offset will exist with respect to any Rent or
other sums payable under the Lease and (C) except as provided in the Operative
Documents, no Rent under the Lease will have been prepaid.

(w)A1 Lender.    On or prior to April 1, 2002, the Construction Agent and the
Lessee shall cause one or more financial institutions acceptable to the
Administrative Agent to become a party to this Participation Agreement pursuant
to a joinder agreement, in form and substance reasonably satisfactory to the
Administrative Agent and the Conduit Loan Lender. At such time such financial
institutions and the Lessor will execute and deliver the A1 Loan Agreement. Such
financial institutions will agree to make Advances in the amounts described in
the definition of A1 Percentage. The parties hereto also agree (without limiting
the requirement for consents set forth in Section 12.5) to negotiate in good
faith to provide for modifications to the Operative Documents (including changes
to the A1 Percentage, B Percentage, Facility Percentage, and Equity Percentage
definitions and related definitions) to reflect any changes necessary to give
effect to the inclusion of the A1 Lender as a party to the Operative Documents,
including provisions relating to the repayment (from A1 Loans) of amounts funded
by the Lenders (other than the A1 Lender) and/or by the Investors such that the
Participants party hereto as of the Initial Advance Date do not fund any more of
each Category of Property Costs otherwise allocable to such Participant.

        SECTION 6.2.    Covenants of the Trust, the Trustee and Trust Company.

(a)Cooperation with Lessee.    The Lessor shall, to the extent reasonably
requested by the Lessee or the Construction Agent (but without assuming
additional liability on account thereof and only so long as such Trustee actions
do not adversely affect the "as-built" value, utility, residual value at the end
of the Base Lease Term or remaining economic life of the Facility), at the
Lessee's expense (provided that during the Construction Period the Construction
Agent shall request an Advance, the proceeds of which shall be used to pay such
expense), cooperate to allow the Lessee and the Construction Agent to
(i) perform their covenants contained in Section 6.1, including at any time and
from time to time, upon the reasonable request of the Lessee or the Construction
Agent, promptly and duly to execute and deliver any and all such further
instruments, documents and financing statements (and continuation statements
related thereto) as the Lessee or the Construction Agent may reasonably request
and as shall be presented to it in final execution form in order to perform such
covenants and (ii) further the Lessee's interest as lessee, including the filing
of any statement with respect to any Tax abatements, Permitted Contests or other
requirements.

(b)Discharge of Liens.    Neither the Lessor nor the Trust Company will create
or permit to exist at any time, and will, at their own cost and expense,
promptly take such action as may be necessary duly to discharge, or to cause to
be discharged, all Lessor Liens attributable to any of them, and will cause
restitution to be made to the Lessee Collateral in the amount of any

27

--------------------------------------------------------------------------------

diminution of the value thereof as a result of their failure to comply with its
obligations under this Section 6.2(b). Notwithstanding the foregoing, neither
the Lessor nor the Trust Company shall be required to so discharge any such
Lessor Lien while the same is subject to a Permitted Contest.

(c)Change of Location.    The Lessor shall give prompt notice to each Investor,
each Lender, the Lessee, the Construction Agent and the Agents if the Lessor's
jurisdiction of organization, principal place of business or chief executive
office, or the office where the records concerning the Facility or the
transactions contemplated by the Operative Documents are kept, ceases to be
Middletown, Connecticut, or if it changes its name, identity or structure.

(d)Restrictions on and Effect of Transfer.    The Lessor shall not sell, assign,
transfer or otherwise dispose of, or mortgage, pledge or otherwise encumber, all
or any portion of its right, title or interest in, to or under any of the
Operative Documents other than in accordance with the provisions of the
Operative Documents.

(e)No Plan Assets.    The Lessor shall not cause or permit any of its property
or other assets to constitute "Plan Assets".

(f)Acquisition of Assets.    Without the consent of the Lenders and the Lessee,
the Lessor will not acquire, by long-term or operating lease or otherwise, any
property or other assets except pursuant to the terms of the Operative
Documents.

(g)Investments.    Without the consent of the Lenders and the Lessee, the Lessor
will not make, incur, or suffer to exist any loan, advance, extension of credit
or other investment in any Person other than pursuant to the Operative
Documents.

(h)Securities.    The Lessor shall not, nor shall it permit anyone authorized to
act on its behalf to, take any action which would subject the issuance or sale
of any interest in the Lease, the Investor Certificates, the Investor
Contributions, the Notes or any security or lease the offering of which, for
purposes of the Securities Act or any state securities laws, would be deemed to
be part of the same offering as the offering of the aforementioned items, to the
registration requirements of Section 5 of the Securities Act or any state
securities laws.

(i)Other Activities.    Neither the Trust nor the Trustee (in each case, in its
capacity as such) shall conduct, transact or otherwise engage in, or commit to
transact, conduct or otherwise engage in, any business or operations or
otherwise operate any properties or assets, other than the entry into, and
exercise of rights and performance of obligations in respect of, the Operative
Documents and other activities incidental or related to the foregoing.

(j)Indebtedness.    Neither the Trust nor the Trustee (in each case, in its
capacity as such) shall incur, create, assume or suffer to exist any
Indebtedness or other consensual liabilities or financial obligations other than
as may be incurred, created or assumed or as may exist in connection with the
activities described in clause (i) above (including, in the case of the Trust,
obligations incurred by the Trust hereunder, and including, in the case of the
Trustee, obligations under the Investor Certificates and other obligations
incurred by the Trustee hereunder).

(k)Disposition of Assets.    Neither the Trust nor the Trustee (in each case, in
its capacity as such) shall convey, sell, lease, assign, transfer or otherwise
dispose of any of its property, business or assets, whether now owned or
hereafter acquired, except to the extent expressly contemplated by the Operative
Documents or as otherwise directed in writing pursuant to the Operative
Documents.

(l)Compliance with Operative Documents.    Each of the Trust, the Trustee and
the Trust Company shall at all times observe and perform all of the covenants,
conditions and obligations required

28

--------------------------------------------------------------------------------

to be performed by it (whether in its capacity as the Trust or the Trustee, as
the case may be, or in its individual capacity or otherwise) under each
Operative Document to which it is a party.

(m)Trust Agreement.    Without prejudice to any right under the Trust Agreement
of the Trustee to resign, each of the Trustee and the Trust Company (a) agrees
not to terminate or revoke the trust created by the Trust Agreement, (b) agrees
not to amend, supplement, terminate, revoke or otherwise modify any provision of
the Trust Agreement in any manner which could reasonably be expected to have an
adverse effect on the rights or interests of the Lenders or the Lessee hereunder
or under the other Operative Documents and (c) agrees to comply with all of the
terms of the Trust Agreement.

        SECTION 6.3.    Covenants of the Investors.    Except as otherwise set
forth below, each of the Investors covenants with each of the other parties
hereto as follows:

(a)No Amendment.    Without the consent of the Lenders, each Agent and the
Lessee, such Investor shall not amend, supplement, terminate or revoke or
otherwise modify any Operative Document to which it is a party or any provision
of the Trust Agreement before the Lease Term Expiration Date, or consent to any
of the foregoing.

(b)No Violation.    Such Investor will not direct the Lessor to take any action
in violation of, or that would cause Lessor to violate, the Operative Documents.

        SECTION 6.4.    No Proceedings.    (a) Each of the Lessee, the
Construction Agent, each Investor, each Agent and each Lender hereby covenants
and agrees that, prior to the date which is one year and one day after the
payment in full of all Allocable Commercial Paper Notes, the Loans, the amounts
due each Investor and all other obligations of the Lessee and the Construction
Agent under any Operative Document to which the Lessee or the Construction Agent
is a party, it will not institute against, or join or assist any other Person in
instituting against, the Lessor any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States (each a "Proceeding");
and (b) each party to this Agreement agrees that, prior to the date which is one
year and one day after the payment in full of all indebtedness for borrowed
money of the Conduit Loan Lender, it will not institute against, or join or
assist any other Person in instituting against, the Conduit Loan Lender, any
Proceeding (any such Person instituting or joining any such action described in
clause (a) or (b), the "Instituting Party", and any such Person against whom any
such proceeding is instituted, the "Petitioned Party"). If any party hereto
takes action in violation of this Section 6.4, the Petitioned Party hereby
agrees it shall (or, as to the Conduit Loan Lender, it may) file an answer with
the bankruptcy court or otherwise properly contest the filing of such a petition
by the applicable Instituting Party against such Petitioned Party or the
commencement of such action and raise the defense that the Instituting Party has
agreed in writing not to take such action and should be estopped and precluded
therefrom and such other defenses, if any, as its counsel advises that it may
assert. The provisions of this Section 6.4 shall survive the termination of this
Participation Agreement and the other Operative Documents.

29

--------------------------------------------------------------------------------




        SECTION 6.5.    Quiet Enjoyment.    So long as no Lease Event of Default
has occurred and is continuing, neither the Lessor, the Conduit Loan Lender, the
Agents nor any other Participant shall take, or permit any Person claiming by,
through or under it to take, any affirmative action to interfere with the rights
of the Lessee to full enjoyment of the Facility during the Lease Term in
accordance with the Lease. The sole remedy of the Lessee for breach of this
Section 6.5 shall be to sue for damages for the breach hereof, and/or sue for a
declaratory judgment, injunctive relief or other specific performance hereof,
and such breach shall not affect the obligations of the Lessee to pay all
amounts (including Rent) due under the Lease, this Participation Agreement and
the other Operative Documents, or the rights of the Lessor, the Conduit Loan
Lender, the Agents and the other Participants to initiate legal action and
otherwise enforce the obligations of the Lessee under the Lease, this
Participation Agreement and the other Operative Documents. The parties recognize
that any sale, assignment, transfer or other disposition, or mortgage, pledge or
other encumbrance (each a "disposition"), of any part of the Facility or any of
Lessor's rights under the Operative Documents is subject to Lessee's rights, if
any, under the Operative Documents, except any disposition required or permitted
by the Operative Documents following the occurrence and during the continuation
of any Lease Event of Default.

        SECTION 6.6.    Discharge of Lessor Liens.    Each of the Participants
and each Agent hereby severally agrees that it will not create or permit to
exist at any time, and will, at its own cost and expense, promptly take such
action as may be necessary duly to discharge, or to cause to be discharged, all
Lessor Liens on the Facility (or on any interest in or proceeds from any of the
Operative Documents) attributable to it. Notwithstanding the foregoing, neither
any Agent nor any Participant shall be required to so discharge any such Lessor
Lien while the same is subject to a Permitted Contest.

        SECTION 6.7.    Performance of Operative Documents.    Each party hereto
hereby agrees to observe and perform in all material respects all of the
covenants, conditions and obligations required to be observed or performed by it
in each Operative Document to which it is a party.

        SECTION 6.8.    Easements.    The Construction Agent may, subject to the
conditions, restrictions and limitations set forth herein and in the other
Operative Documents, at any time prior to the earlier of (i) the Lease Term
Commencement Date, whereupon the Lease shall control and (ii) termination of the
Construction Agency Agreement, grant easements, licenses, rights-of-way, party
wall rights and other rights in the nature of easements, with or without
consideration, necessary or appropriate in the reasonable opinion of the
Construction Agent for the construction or operation of the Facility, without
the consent of the Lessor, any Participant or any Agent, as long as the
following conditions are satisfied unless waived pursuant to Section 12.5 and,
as long as the following conditions are satisfied or so waived, the Construction
Agent may execute such instruments and take such actions in the name of the
Lessor, any Participant or any Agent, and the Lessor shall execute a separate
power of attorney evidencing such right from time to time upon the request of
Construction Agent:

(a)no Event of Default shall have occurred and be continuing;

(b)there shall be sufficient sums in the Approved Construction Budget to pay all
costs and expenses in connection therewith including any reasonable
out-of-pocket costs of the Lessor and the Administrative Agent in connection
therewith, it being agreed that to the extent there shall be insufficient funds
in the Approved Construction Budget to pay all costs and expenses in connection
with such matter, then the Construction Agent shall not proceed or continue nor
incur any Property Costs, as the case may be, with respect to such matter until
after the Lease Term Commencement Date;

30

--------------------------------------------------------------------------------

(c)The Construction Agent shall have delivered to Administrative Agent a
certificate of a Responsible Officer of the Construction Agent stating that:

(i)such action will not diminish the Fair Market Value, useful life or residual
value of the Facility in any material respect and that there are sufficient sums
in the Approved Construction Budget to pay all costs and expenses with respect
to such action;

(ii)such action will not cause the Facility or any portion thereof to fail to
comply in any material respect with the provisions of this Participation
Agreement, any other Operative Document or Applicable Laws;

(iii)the Construction Agency Agreement and the Construction Agent's obligations
thereunder shall continue in full force and effect, without abatement,
suspension, deferment, diminution, reduction, counterclaim, setoff, defense or
deduction; and

(iv)such action will not impose or create any liability or obligation on the
Lessor except as otherwise expressly permitted herein or in any of the Operative
Documents unless the Construction Agent and the Lessee shall indemnify the
Lessor therefor or shall have already indemnified the Lessor therefor pursuant
to this Participation Agreement, the Construction Agency Agreement or any other
Operative Document and confirmed (with respect specifically to such action) such
indemnification obligation.

        At the request of the Construction Agent, so long as no Construction
Agency Event of Default shall have occurred and be continuing, the Lessor, each
Agent and each Participant, as applicable, shall, from time to time during the
Construction Period and upon at least ten (10) Business Days' prior written
notice from the Construction Agent, consent to and join in any easements,
licenses, rights-of-way, party wall rights and other rights in the nature of
easements pursuant to this Section 6.8; provided, that each of the conditions
set forth in clauses (a) through (c) of this Section 6.8 are satisfied or waived
by the Collateral Agent pursuant to the first paragraph of this Section 6.8.

        At the request of the Lessee, so long as no Bankruptcy Default or Lease
Event of Default shall have occurred and be continuing, the Lessor shall, from
time to time during the Lease Term and upon at least ten (10) Business Days'
prior written notice from the Lessee, consent to and join in any easements,
licenses, rights-of-way, party wall rights and other rights in the nature of
easements pursuant to Section 8.4 of the Lease; provided, that each of the
conditions set forth in Section 8.4 of the Lease are satisfied or waived by the
Collateral Agent (at the written direction of the Directing Party).


ARTICLE VII

PAYMENT OF CERTAIN EXPENSES


        SECTION 7.1.    Payment of Transaction Costs and Other
Costs.    Transaction Costs shall be paid from Advances in accordance with and
subject to the terms of this Participation Agreement. In addition, the Lessee
shall pay or reimburse each of the other parties to this Participation Agreement
other than the Lessee and the Construction Agent for all other reasonable
out-of-pocket costs and expenses (including reasonable fees and expenses of
special counsel) incurred in connection with: (a) any Casualty, Event of Loss or
termination of this Participation Agreement or any other Operative Document, or
any extension, amendment, modification or waiver of or under this Participation
Agreement or any other Operative Document whether or not such extension,
amendment, modification or waiver is consummated; (b) the negotiation and
documentation of any restructuring or "workout", whether or not consummated, of
any Operative Document; (c) the enforcement of the rights or remedies under the
Operative Documents arising out of (i) any Lease Event of Default or
Construction Agency Event of Default or (ii) any Loan Event of Default;
(d) further assurances reasonably requested pursuant to Section 12.11 or any
similar provision in other Operative Documents; (e) any transfer by the Lessor
to the Lessee or a third-party purchaser under exercise of the Remarketing

31

--------------------------------------------------------------------------------

Option of any interest in the Facility (or any portion thereof permitted by the
Operative Documents) in accordance with the Operative Documents, and (f) the
ongoing fees and expenses for which the Lessee is obligated under the Operative
Documents. Subject to the provisions of Sections 7.3 and 11.2, all fees and
expenses referenced in this Section 7.1 payable or incurred before or during the
Construction Period shall be paid through Advances.

        SECTION 7.2.    Brokers' Fees.    Subject to Section 12.2, the Lessee
shall pay or cause to be paid (provided, that during the Construction Period the
Construction Agent shall request an Advance, the proceeds of which shall be used
to pay) any brokers' fees, including any interest and penalties, which are
payable in connection with the transactions contemplated by this Participation
Agreement and the other Operative Documents.

        SECTION 7.3.    Limitations During Construction Period.    If at any
time there shall be Property Costs (including any costs resulting from a Force
Majeure Event), or other amounts which are required to be paid prior to or
during the Construction Period through Advances under this Article VII or
Sections 9.2, 9.7, 9.8 or 9.9 or under any Operative Document, and (i) such
amounts are not included in the Approved Construction Budget (as the same may be
adjusted pursuant to the Construction Agency Agreement) or (ii) there are not
sufficient Available Commitments remaining to complete the construction of the
Facility Improvements pursuant to the Construction Documents and, in either
case, there are no Other Available Amounts (or amounts paid to the Lessee or the
Construction Agent under Section 3.1 of the Construction Agency Agreement) to
pay for such amounts, then at such time a Construction Agency Event of Default
shall be deemed to have occurred.


ARTICLE VIII

TRANSFERS OF PARTICIPANTS' INTERESTS


        SECTION 8.1.1.    Transfers by Investors.    Each Investor may transfer
or assign all or any part of its respective interest in or under this
Participation Agreement or the other Operative Documents or the Investor
Certificates to another financial institution with the prior written consent of
the Lessor and the Lessee, which consent shall not be unreasonably withheld and
which consent, in the case of the Lessor and the Lessee, shall not be required
(a) at any time during which there exists and is continuing a Lease Event of
Default or a Construction Agency Event of Default or (b) on or after the Lease
Commencement Date, any Investor may, with five Business Days notice, transfer or
assign such interests to another financial institution without the consent of
Lessor and Lessee so long as such assignee is (A) a corporation, limited
liability company, partnership, financial institution, bank, savings
institution, finance company, leasing company, trust company or national banking
association acting for its own account having a combined capital and surplus
(after deduction of the amount of intangible assets) (or, if applicable,
consolidated tangible net worth or its equivalent) of not less than $100,000,000
or (2) a Person whose obligations are fully guaranteed by another Person
satisfying such criteria or an Affiliate of the Equity Investor with its
obligations fully guaranteed by the Equity Investor (or any Equity Investor
guarantor, if applicable). On or prior to such transfer, the assignee (if not
already an Investor) shall deliver to the Lessee, the Lessor and the
Administrative Agent any certificate in respect of withholding taxes required
under Section 9.3. The Administrative Agent shall notify the Lessee of any such
transfer or assignment promptly upon the issuance of new Investor Certificates
evidencing such transfer or assignment, if applicable. As a condition to any
such transfer, the transferor and transferee shall deliver to the Lessee, the
Lessor and each Agent an Assignment and Acceptance, in substantially the form of
Exhibit C hereto, executed by the assignee or transferee.

        SECTION 8.1.2.    Transfers by the Conduit Loan Lender.    The Conduit
Loan Lender (a) may transfer or assign any or all of its rights and obligations
under this Participation Agreement, the A2/B Loan Agreement, the Liquidity
Agreement or any other Operative Document (i) in accordance with the A2/B Loan
Agreement and the Liquidity Agreement to the Liquidity Providers (or an agent on

32

--------------------------------------------------------------------------------


their behalf) and (ii) to any other multiseller commercial paper conduit
administered by The Liberty Hampshire Company, LLC or an Affiliate thereof that
is rated no less than the Minimum Required Rating (and each Liquidity Provider
hereby confirms that its commitment hereunder will continue in effect
notwithstanding any such transfer), and (b) in all other cases, may not transfer
or assign any or all of such rights and obligations without the prior written
consent of the Lessor and the Lessee, which consent shall not be unreasonably
withheld and which consent, in the case of the Lessee, shall not be required at
any time during which there exists and is continuing a Lease Event of Default or
a Construction Agency Event of Default, and, in any event, subject to an
assumption agreement substantially in the form contemplated by the Liquidity
Agreement.

        SECTION 8.2.    Transfers by Lenders.    Each Lender (other than the
Conduit Loan Lender) may transfer or assign all or any portion of, or sell any
participation in, its Commitments and Loans to another financial institution
with the prior written consent of the Lessee, not to be unreasonably withheld or
delayed (except during the continuance of an Event of Default, in which case the
Lessee's consent shall not be required) on the terms and conditions applicable
to such Lender's transfer and assignment of, or sale of a participation in, its
Commitments and (as applicable), such Lender's A1 Share, B Share or Liquidity
Provider Shares under the applicable Loan Agreement, and not otherwise. On or
prior to such transfer, the assignee (if not already a Lender) shall deliver to
the Lessee, the Lessor, and the Administrative Agent any certificate in respect
of withholding taxes required under Section 9.3. Notwithstanding any provisions
of the Operative Documents to the contrary, however, no Liquidity Provider, A1
Lender or B Lender may transfer or assign any portion of, or sell any
participation in, any Facility Loan, A1 Loan or B Loan (respectively) unless it
shall also at the same time transfer or assign, or sell a participation, to the
assignee of (i) such Facility Loan a proportionate interest in such Liquidity
Provider's Commitments and Liquidity Provider Shares under the Liquidity
Agreement, (ii) such A1 Loan a proportionate interest in such A1 Lender's
Commitments and A1 Share under the A1 Loan Agreement and (iii) such B Loan a
proportionate interest in such B Lender's Commitments and B Share under the A2/B
Loan Agreement.

        SECTION 8.3.    Replacement of an Investor or a Lender.    If (i) any
Investor or any Lender defaults in any of its material obligations pursuant to
the Operative Documents, (ii) any Loan Event of Default shall occur which does
not result from a Lease Event of Default, (iii) any Participant charges
Increased Costs under Section 9.7 or the provisions of Section 9.8 shall be
applicable or (iv) payments to a Lender become subject to withholding taxes,
then the Lessee shall be permitted to replace the defaulting party in the case
of clause (i) or (ii) above, the Participant charging Increased Costs or the
Participant as to which Section 9.8 shall be applicable in the case of
clause (iii) above or the Participant to which payments have become subject to
withholding taxes in the case of clause (iv) above; provided, however, that
Administrative Agent shall have the right to direct the Lessee to use
commercially reasonable efforts to replace such Participant in any case where
clause (iii) or (iv) above may be applicable; provided further, however, that
any replacement of any party pursuant to this Section 8.3 shall satisfy the
following conditions: (A) such replacement shall not conflict with any
Applicable Laws, (B) the replaced party shall have received all amounts owing to
it under the Operative Documents that have accrued on or prior to the
effectiveness of such replacement (including any breakage costs resulting from
any early prepayment of a Eurodollar Loan), (C) the Lessee shall be obligated to
pay any reasonable fees and expenses arising in connection therewith (provided,
the Lessee may exercise and/or shall preserve its rights and remedies as against
a defaulting Investor or Lender and provided further, during the Construction
Period, such fees and expenses shall be funded through Advances), (D) any
replacement party shall agree in writing to assume and be subject to all of the
terms and conditions of the Operative Documents that were applicable to its
predecessor-in-interest and this Participation Agreement, (E) if the Conduit
Loan Lender is replaced, unless a Liquidity Provider affirmatively consents to
continue to act in the capacity as a Liquidity Provider, the Lessee must replace
each such non-consenting Liquidity Provider, and (F) if a Liquidity Provider is
replaced, unless the Conduit Loan Lender affirmatively consents to continue as
Conduit Loan Lender, then the Lessee must also replace

33

--------------------------------------------------------------------------------


the Conduit Loan Lender. Each Investor and each Lender agrees to reasonably
cooperate with the Lessee in its efforts to arrange replacements as contemplated
by this Section 8.3.

        SECTION 8.4.    Transfers by the Lessee, etc.    Neither the Lessee nor
the Construction Agent shall assign or transfer any of its rights or obligations
under the Operative Documents to which it is a party, the Facility, any
Equipment or the Overall Transaction, other than in respect of an assignment or
transfer not prohibited under Section 6.1(u) (with such Section 6.1(u) being
hereby deemed to incorporate the sublease, assignment and transfer provisions of
the Operative Documents) and any purported transfer not meeting the terms of the
pertinent Operative Document(s) shall be void.

        SECTION 8.5.    Extension of Lease Term Expiration Date and Maturity
Dates.

(a)The Lessee shall have the right, by notice to the Agents, the A1 Lenders and
the Liquidity Providers at least 30 (but not more than 60) days prior to the
then effective A1 Loan Maturity Date, to request a refinancing of all, but not
less than all, of the A1 Loans and Facility Loans and an extension for a one
year period of the A1 Loan Maturity Date and the Facility Loan Maturity Date,
whereupon the Administrative Agent shall proceed in good faith using reasonable
commercial efforts to arrange a refinancing of the A1 Loans and Facility Loans
on terms acceptable to the Lessee, the A1 Lenders and the Liquidity Providers.
The Administrative Agent shall not be required to attempt to arrange a
refinancing (i) if a Designated Default or any Event of Default shall have
occurred and be continuing or (ii) if such refinancing would have an adverse
effect on the interest of any Investor or the holder of any B Loan in the
Overall Transaction (unless agreed to by the B Lenders and the Investors). In
connection with the foregoing, the Lessee agrees that (i) all out-of-pocket
expenses (including reasonable legal fees and expenses and any taxes or duties)
incurred by any Agent, A1 Lender or Liquidity Provider in connection with such
refinancing (whether or not consummated) shall be paid by the Lessee, (ii) the
documentation of such refinancing (including opinions of counsel and other
ancillary documents) shall be reasonably satisfactory to the Agents, the A1
Lenders and the Liquidity Providers, (iii) all authorizations, approvals and
consents which are necessary for such refinancing shall have been obtained, and
(iv) all amounts due and owing in respect of the A1 Loans and the Facility Loans
being refinanced (i.e., other than to the A1 Loans owing to the A1 Lenders or
Facility Loans owing to the Liquidity Providers that have agreed to participate
in such refinancing) under the Operative Documents shall have been paid in full
or will have been paid in full upon the closing of the refinancing. Each A1
Lender and Liquidity Provider will notify the Administrative Agent and the
Lessee in writing of whether or not it has consented to the proposed refinancing
not later than 20 days after receipt of the extension request, and any A1 Lender
or Liquidity Provider who does not so notify the Administrative Agent and the
Lessee within such time will be deemed to have not consented to such
refinancing. Each A1 Lender's and Liquidity Provider's determination with
respect to any refinancing shall be a new credit determination and within such
A1 Lender's and Liquidity Provider's sole and absolute discretion. If all of the
A1 Loans and the Facility Loans are successfully refinanced for such additional
one year period, then the parties hereto agree that the other Operative
Documents will be deemed amended to the extent necessary, in the Administrative
Agent's judgment, to give effect to such refinancing.

(b)The Lessee may request in writing (an "Extension Option Request") to the
Participants that the parties hereto agree

(i)that the Maturity Date of the Loans and Investor Amounts that would otherwise
mature on the then scheduled Lease Term Expiration Date and the Investor
Maturity Date (as such Maturity Dates and Lease Term Expiration Date may have
been extended from time to time (in accordance with the terms of this Section))
be extended for a period of one year, and

34

--------------------------------------------------------------------------------





(ii)in connection with the extension of the Maturity Dates, that the Lease Term
Expiration Date also be extended (each such extension referred to as a "Renewal
Term") for a one-year period from the then existing Lease Term Expiration Date
(in each instance, an "Extension Option") in the first instance to follow the
term that would otherwise expire on the Lease Term Expiration Date, and from
year to year thereafter, if the first Extension Option is effected, to follow
the immediately preceding Renewal Term.

Each Extension Option Request must be delivered in writing to each Participant
not later than 180 days prior to the then effective Lease Term Expiration Date.
Each Participant (including A1 Lenders and Liquidity Providers that may have
previously agreed to extend the A1 Maturity Date or Facility Loan Maturity Date
in accordance with Section 8.5(a)) will notify the Administrative Agent in
writing of whether or not it has consented to any Extension Option Request not
later than 45 days after receipt of the related Extension Option Request (the
"Extension Option Response Date"). Any Participant who does not so notify the
Administrative Agent and the Lessee by the Extension Option Response Date will
be deemed to have not consented to such Extension Option Request. Any
Participant that has notified the Administrative Agent and the Lessee that it
has not consented to an Extension Option Request or that is deemed not to have
consented, as provided in the preceding sentence, shall be deemed a
"Non-Consenting Participant". Each Participant's determination with respect to
an Extension Option Request shall be a new credit determination and within such
Participant's sole and absolute discretion.

        Each Extension Option shall become binding as of the first date (the
"Extension Option Effective Date" with respect to such Extension Option) on or
after the Extension Option Response Date on which all Participants (other than
Non-Consenting Participants who have been replaced by Replacement Participants
in accordance with Section 8.5(c)) and Replacement Participants shall have
consented to such Extension Request; provided that on both the date of the
Extension Option Request and the Extension Option Effective Date, (x) each of
the representations and warranties made by the Lessee in Article V hereof shall
be true and correct in all material respects as if made on and as of each such
date (except as expressly provided otherwise in the Extension Request), (y) no
Lease Event of Default shall have occurred and be continuing, and (z) on each of
such dates Administrative Agent shall have received a certificate of the Lessee
as to the matters set forth in clauses (x) and (y) above; and provided further
that in no event shall the Extension Option Effective Date occur unless each of
the affected Participants (other than Non-Consenting Participants who have been
replaced) and Replacement Participants in accordance with Section 8.5(c) shall
have consented to the Extension Option Request on or before the Lease Term
Expiration Date (as in effect before giving effect to any extension requested in
such Extension Option Request).

(c)At any time after the Extension Option Response Date, the Lessee shall be
permitted to replace any Non-Consenting Participant with a replacement bank or
other financial institution (a "Replacement Participant"); provided that, in
addition to the requirements set forth in Section 8.3, (i) such Non-Consenting
Participant shall sell (without recourse, other than a representation to the
effect that such Non-Consenting Participant is the owner of its respective Loan,
Note, Percentage Share, and Investor Certificate free and clear of all Liens,
encumbrances and other interests attributable to it) to the Replacement
Participant all Loans, Notes, Percentage Shares and/or Investor Certificates of
such Non-Consenting Participant for an amount equal to, as applicable, (A) the
aggregate outstanding principal amount of such Loans or Percentage Interests
plus accrued interest to (but not including) the date of sale, or (B) the
aggregate outstanding Investor Amount related to such Investor Certificates plus
accrued Yield to (but not including) the date of sale, (ii) the Lessee shall pay
to such Non-Consenting Participant any amounts arising under Section 9.9
(including if any Loans owing to, and/or Percentage Shares or Investor
Certificates held by, such Non-Consenting Participant shall be purchased other
than on the last day of the Interest Period or Interest

35

--------------------------------------------------------------------------------

Periods relating thereto), (iii) such replacement shall be made in accordance
with the provisions of Section 8.3 (provided that the relevant Replacement
Participant or Lessee shall be obligated to pay the reasonable transaction costs
arising in connection therewith, (iv) the Replacement Participant shall have
agreed to be subject to all of the terms and conditions of the Operative
Documents (including the extension of the Maturity Dates) that were applicable
to its predecessor-in-interest and (v) such replacement must be consummated no
later than the then applicable Maturity Date addressed by the then pending
Extension Option Request. A Non-Consenting Participant's rights under the
indemnification provisions of the Operative Documents shall survive any sale of
its Loans, Notes, Percentage Shares and/or Investor Certificates to a
Replacement Participant.


ARTICLE IX

INDEMNIFICATION


        SECTION 9.1.    General Indemnification.

        SECTION 9.1.1.    General Indemnification.    Whether or not any of the
transactions contemplated hereby shall be consummated, each of the Construction
Agent and the Lessee jointly and severally shall pay and assume liability for,
and does hereby agree to indemnify, protect, defend, save and keep harmless, on
an After-Tax Basis, each Indemnitee from and against any and all Claims that may
be imposed on, incurred by or asserted against such Indemnitee (whether because
of action or omission by such Indemnitee), whether or not such Claim is covered
by any other indemnification under this Article IX or such Indemnitee shall also
be indemnified as to any such Claim by any other Person, whenever such Claim
arises or accrues, including whether or not such Claim arises or accrues at any
time prior to or after the applicable Maturity Date, in any way arising out of
or relating to:

(a)any of the Operative Documents or any of the transactions contemplated
thereby, any investigation, litigation or proceeding in connection therewith, or
any amendment, modification or waiver in respect thereof;

(b)the Facility or Equipment or any part thereof or interest therein;

(c)the purchase, mortgaging by the Lessee or its Affiliates, design,
construction, preparation, installation, inspection, delivery, non-delivery,
acceptance, rejection, purchase, ownership, possession, rental, lease, sublease,
repossession, maintenance, repair, alteration, modification, addition or
substitution, storage, transfer of title, redelivery, use, financing,
refinancing, operation, condition, sale (including any sale or other transfer
pursuant to the Lease), return or other disposition of all or any part of any
interest in the Facility or Equipment or the imposition of any Lien (or
incurring of any liability to refund or pay over any amount as a result of any
Lien) thereon, including, without limitation: (i) Claims or penalties arising
from any violation of law or in tort (strict liability or otherwise), (ii) any
Claim resulting from or related to latent or other defects, whether or not
discoverable, (iii) any Claim resulting from or related to the leasing of the
Site or Construction thereon, (iv) any Claim based upon a violation or alleged
violation of the terms of any restriction, easement, condition or covenant or
other matter affecting title to the Facility or any part thereof, (v) the making
of any Alterations in violation of any standards imposed by any insurance
policies required to be maintained by the Lessee or the Construction Agent
pursuant to this Participation Agreement, the Lease or the Construction Agency
Agreement which are in effect at any time with respect to the Facility or any
part thereof, (vi) any Claim for patent, trademark or copyright infringement,
(vii) Claims arising from any public improvements with respect to the Site
resulting in any change or special assessments being levied against the Site or
any plans to widen, modify or realign any street or highway adjacent to the
Site, or any Claim for utility "tap-in" fees or (viii) claims arising from any
agreement, arrangement or instrument executed

36

--------------------------------------------------------------------------------

to fulfill, or enhance, develop or facilitate the construction, development or
operation of the Facility;

(d)the offer, issuance, sale, transfer or delivery of the Investor Certificates
by the Lessor or payment by any Indemnitee to the Lessor pursuant to Section 7.1
of the Trust Agreement;

(e)the breach by the Lessee or the Construction Agent of any covenant,
representation or warranty made by it or deemed made by it in any Operative
Document or any certificate delivered by it in connection therewith;

(f)any contract or agreement entered into by Construction Agent, any of its
respective designees or Affiliates or, if so requested, the Lessor, pursuant to
the terms of the Construction Agency Agreement;

(g)the transactions contemplated hereby or by any other Operative Document, in
respect of the application of Parts 4 and 5 of Subtitle B of Title I of ERISA
and any prohibited transaction described in Section 4975(c) of the Code with
respect to a Plan;

(h)the retaining or employment of any broker, finder or financial advisor by any
Lessee Person to act on its behalf in connection with this Participation
Agreement;

(i)any other agreement entered into or assumed by any Construction Agency Person
in connection with the Facility, or (at the direction or with the consent of the
Lessee or of the Construction Agent) by the Lessor; or

(j)the ownership of the Site, or the development, construction or the
construction financing of the Facility;

(including, in connection with each of the matters described in this Section 9.1
to which this indemnity shall apply, matters based on or arising from the
negligence of any Indemnitee). The Lessee agrees to pay indemnification amounts
owing by it pursuant to this Section (provided, that during the Construction
Period and to the extent the Construction Agent is not permitted to pay such
amounts under Section 9.1.3, the Construction Agent shall request (to the
maximum amount then available) an Advance, the proceeds of which shall be used
to pay the amounts owing).

        SECTION 9.1.2.    Exceptions to Indemnifications.    Notwithstanding the
provisions of Section 9.1.1 or 9.1.3, neither the Lessee nor the Construction
Agent shall be obligated to indemnify any particular Indemnitee (nor any of its
Affiliates) under Section 9.1.1 or 9.1.3, and the Lessor shall not be required
to indemnify a Construction Period Indemnitee under Section 9.1.3, for any Claim
to the extent resulting from or arising out of: (i) such Indemnitee's fraud,
gross negligence (it being understood that the Lessee and the Construction Agent
shall be required to indemnify such Indemnitee (subject to the other provisions
of this Section 9.1.2 and Section 9.1.3) even if the ordinary (but not gross)
negligence of such Indemnitee, or any Affiliate thereof, caused or contributed
to such Claim) or willful misconduct (other than the fraud, gross negligence or
willful misconduct imputed as a matter of law to such Indemnitee solely by
reason of entering into the Operative Documents or the consummation of the
transactions contemplated thereby); (ii) the breach by such Indemnitee or any of
its Affiliates of its respective representations and warranties in this
Participation Agreement or any other Operative Document, or the breach by such
Indemnitee or any of its Affiliates of its covenants as set forth in this
Participation Agreement or in any other Operative Document; (iii) any Claim
resulting from the imposition of any Lessor Lien attributable to such Indemnitee
or its Affiliates; (iv) any Claim for environmental liability, which liability
is addressed in Section 9.5; (v) any Claim to the extent attributable to acts or
events which occur after the expiration of the Lease Term or earlier termination
of the Lease and the return by the Lessee of the Facility in accordance with the
terms thereof (except (A) to the extent fairly attributable to acts, events,
liabilities or damages occurring or accruing prior thereto; (B) Claims arising
following the termination or expiration of the Lease Term so long as the

37

--------------------------------------------------------------------------------


Collateral Agent or any Participant continues to exercise remedies against the
Lessee in respect of the Operative Documents and (C) Claims arising after the
expiration of the Lease Term so long as the Lessor is remarketing the Facility
(or any interest therein) in accordance with Section 7.1 of the Lease; (vi) any
Claim for the recovery of Improvement Costs whether or not such Claim arises
solely as a result of a Construction Agency Event of Default (which for the
avoidance of doubt shall include Construction Breakage Costs and other amounts
payable by the Construction Agent as Default Completion Costs) or costs incurred
in remediating a Construction Agency Event of Default prior to the Lease
Commencement Date, other than if such Claim results from the gross negligence or
willful or intentional act or omission of any Construction Agency Person as to
which the Lessee shall fully indemnify each Indemnitee under Section 9.1.1
(without the right to obtain an Advance therefor); (vii) any Claim in respect of
Taxes (such claims to be subject to Section 9.2), other than a payment to make
payments under Section 9.1 or 9.1.2 on an after-tax basis as provided in
Section 9.4; (viii) with respect to any Indemnitee, any expense expressly
provided under any of the Operative Documents to be paid or borne by such
Indemnitee or its Affiliate; (ix) any Claim to the extent resulting from a
voluntary transfer by any Indemnitee or its Affiliate of all or part of its
interest in the Lease, the other Operative Documents or the Facility, other than
while a Lease Event of Default or a Construction Agency Event of Default has
occurred and is continuing or such transfer is required (pursuant to an act or
omission of the Lessee or otherwise) under the Lease; or (x) any Claim to the
extent resulting from a violation of Applicable Law by such Indemnitee or its
Affiliates (other than (A) a violation of Applicable Law imputed as a matter of
law to such Indemnitee or such Affiliate solely by reason of entering into the
Operative Documents or the consummation of the transactions contemplated thereby
and (B) a violation of Applicable Law resulting from the failure of the Lessee
or the Construction Agent to perform its obligations under the Operative
Documents). It is expressly understood and agreed that the indemnity provided
for in Section 9.1.1 or 9.1.3 shall survive the resignation or removal of any
Indemnitee, the expiration or termination of, and shall be separate and
independent from any remedy under, the Lease, the Construction Agency Agreement
or any other Operative Document.

        SECTION 9.1.3.    Construction Period
Indemnification.    Notwithstanding the foregoing provisions of Section 9.1.1,
to the extent any Claim under Section 9.1.1 relates to any act or omission
occurring or arising prior to the Lease Commencement Date (other than with
respect to Claims indemnifiable under Section 9.5), (i) the Lessee and the
Construction Agent shall be obligated to indemnify only the Lessor and no other
Person pursuant to Section 9.1.1 for such Claim, including any Claim for which
the Lessor has an obligation to indemnify any Person pursuant to clause (iii)
below, (ii) the Lessee's and the Construction Agent's obligations under
Section 9.1.1 during such period shall exclude Claims resulting solely from a
Nonrelated Construction Event, and (iii) the Lessor shall indemnify and keep
harmless each Construction Period Indemnitee for such Claims. The Lessor's
obligation to indemnify and hold harmless any Construction Period Indemnitee
under this Section 9.1.3:

(a)is not an individual or personal obligation of the Lessor, but solely its
obligation in its capacity as the Lessor, and nothing herein shall be construed
as creating any liability on the Lessor, individually or personally, to pay,
indemnify or hold harmless any Indemnitee under this Article IX;

(b)is not an obligation binding on the Lessor except to the extent of any
payment received by the Lessor pursuant to Section 9.1.1; and

(c)shall be paid and discharged solely and exclusively from amounts received by
the Lessor pursuant to Section 9.1.1, and it is expressly agreed by each
Construction Period Indemnitee that the sole recourse of each such Person for
payment or discharge of the indemnification obligations created under
Section 9.1.3(iii) shall be to such amounts paid by the Lessor pursuant to this
Section 9.1.3, provided that upon request by a Construction Period Indemnitee,
the Lessor shall demand indemnification from the Lessee and the Construction
Agent pursuant to Section 9.1.1; and

38

--------------------------------------------------------------------------------

(d)is the sole and exclusive right of each Construction Period Indemnitee
against the Lessor, and any right to proceed against the Lessor individually or
otherwise under common law, federal or state securities laws or otherwise for
indemnification or contribution in connection with the matters covered by this
Section 9.1.3 is hereby expressly waived by each Indemnitee (other than claims
that may be made against the Lessor, individually or personally, for fraud,
gross negligence or willful misconduct).

        To the extent that any payments made pursuant to Section 9.1.1 or this
Section 9.1.3 are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by the Lessor to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Indemnitee who received any
such payments from the Lessor (or any portion thereof) shall repay any such
amounts to the Lessor, or as may otherwise be directed by a court of competent
jurisdiction.

        The indemnification obligations of Lessor under this Section 9.1.3 shall
survive and be reinstated to the same extent, for the same period and in the
same manner as the indemnification obligations of the Lessee.

        The right of any Construction Period Indemnitee to seek indemnification
from the Lessor under this Section 9.1.3 is subject to and conditioned upon
compliance by any such Construction Period Indemnitee with the notice,
cooperation, appointment of counsel, contest rights and other provisions in
Section 9.6.

        SECTION 9.2.    General Tax Indemnity.

(a)Tax Indemnity.    The Lessee shall pay (provided that during the Construction
Period the Construction Agent shall request an Advance, the proceeds of which
shall be used to pay), defend and, on written demand, indemnify and hold
harmless on an After-Tax Basis each Tax Indemnitee from and against any and all
Claims for Taxes which may be imposed, on or with respect to any Tax Indemnitee,
the Facility or any portion thereof, any Operative Document or the Lessee or any
sublessee or user of the Facility in connection with (i) the acquisition,
mortgaging, design, construction, preparation, installation, inspection,
delivery, non-delivery, acceptance, rejection, purchase, ownership, possession,
rental, lease, sublease, repossession, maintenance, repair, alteration,
modification, addition or substitution, storage, transfer of title, redelivery,
use, financing, refinancing, operation, condition, sale (including any sale
pursuant to Article V, VII or XIV of the Lease), return or other disposition of
all or any part of any interest in the Facility or the imposition of any Lien
(or incurrence of any liability to refund or pay over any amount as a result of
any Lien) thereon, (ii) Base Rent or Supplemental Rent or the receipts or
earnings arising from or received with respect to the Facility or any part
thereof, or any interest therein or any applications or dispositions thereof,
(iii) any other amount paid or payable pursuant to any Operative Documents,
(iv) the Facility or any part thereof or any interest therein, (v) all or any of
the Operative Documents, any other documents contemplated thereby and any
amendments and supplements thereto (except to the extent not initiated or
requested by or consented to by the Lessee in writing), (vi) the issuance of the
Notes and Investor Certificates, (vii) any contract relating to the
construction, acquisition or delivery of the Facility or the Equipment or any
interest therein and (viii) otherwise in connection with the transactions
contemplated by the Operative Documents; provided, however, that the
indemnification obligation of this Section 9.2(a) shall not apply to (A) Taxes
(other than Taxes that are or are in the nature of, sales, use, rental,
transfer, property, stamp, value added or similar Taxes) which are based upon or
measured by the Tax Indemnitee's net receipts or net income, or which are in
substitution for, or relieve such Tax Indemnitee from, any actual Tax based upon
or measured by such Tax Indemnitee's net receipts or net income (including Taxes
that are or are in the nature of minimum Taxes,

39

--------------------------------------------------------------------------------

capital gains, branch profit Taxes, Tax preference items or alternative minimum
Taxes; and including Taxes based on gross income or gross receipts where such
Taxes would, in such Taxable year, be based on net income or net receipts based
solely on the transactions contemplated by the Operative Documents); provided,
that such Taxes shall not be excluded under this clause A to the extent such
Taxes would have been imposed had the location, possession or use of the
Facility or any part thereof or interest therein, the location or the operation
of the Lessee in, or the Lessee's making payments under the Operative Documents
from the jurisdiction imposing such Taxes been the sole connection between such
Tax Indemnitee and the jurisdiction imposing such Taxes; provided, further, that
this clause A shall not be interpreted to prevent a payment being made on an
After-Tax basis if such payment is otherwise required to be so made; (B) Taxes
characterized under state or local law as franchise, net worth, or shareholder's
capital (other than Taxes that are or are in the nature of, sales, use, rental,
transfer, property, stamp, value added or similar Taxes); (C) if no Construction
Agency Event of Default or Lease Event of Default exists, Taxes based upon the
voluntary transfer, assignment or disposition by a Tax Indemnitee or any
Affiliate thereof or any interest in such Tax Indemnitee, or any interest in any
of the Facility, the Loans or the Investor Amount or any part thereof or any
interest therein (other than transfers pursuant to the Security Documents,
transfers pursuant to the exercise of a Purchase Option, or the Remarketing
Option or otherwise pursuant to the Lease or at the request of the Lessee or the
Construction Agent), but only as to amounts in excess of that which would have
been payable by the Lessee or Construction Agent if no transfer, assignment or
disposition had occurred; (D) Taxes imposed or payable by a Tax Indemnitee to
the extent imposed with respect to any period after the later of (x) the
termination of the Lease and (y) the return of the Facility; (E) any Tax to the
extent that such Tax would have been imposed without regard to the transactions
contemplated by the Operative Documents; (F) Taxes or liability resulting from
any prohibited transaction described in Section 406 or 407 of ERISA or
Section 4975(c) of the Code or any successor provisions thereto that may arise
in connection with any transaction contemplated by the Operative Documents;
(G) Taxes imposed against or payable by a Tax Indemnitee pursuant to
Section 3406 of the Code; (H) any interest, penalties or additions to Tax
imposed against or payable by a Tax Indemnitee that are the result of the
failure of such Tax Indemnitee to file any return properly and timely, unless
such failure is caused by the failure of the Lessee or the Construction Agent to
forward to such Tax Indemnitee any information such Tax Indemnitee has
reasonably requested from the Lessee or the Construction Agent (other than
information reasonably obtainable by, or in the possession of, such Tax
Indemnitee) or to provide such Tax Indemnitee on a timely basis with any
notifications or notices received by the Lessee or the Construction Agent with
respect to such return from any applicable Taxing authority; and (I) except as
set forth in Section 9.3, withholding Taxes. Notwithstanding the foregoing,
(x) the Lessee and the Construction Agent shall not be required to indemnify
under this Section 9.2 for (1) as to any particular Tax Indemnitee, any Claim to
the extent resulting from the gross negligence, willful misconduct or criminal
conduct of such Tax Indemnitee itself (as opposed to such conduct being imputed
to such Tax Indemnitee), any representation or warranty by such Tax Indemnitee
in any of the Operative Documents being incorrect in any material respect, or
the breach by such Tax Indemnitee of any of the provisions of the Operative
Documents, except to the extent such breach is caused by a breach by the Lessee
or the Construction Agent of any of its representations and warranties; and
(2) any Claim resulting from Lessor Liens and (y) the Lessee shall be required
to indemnify for Taxes imposed by a jurisdiction outside of the United States as
a result of (i) the payment by the Lessee or the Construction Agent of any
amount pursuant to this Participation Agreement or the other Operative Documents
from, (ii) the booking by the Lessee of some or all of the transaction
contemplated by the Operative

40

--------------------------------------------------------------------------------

Documents in, (iii) the location, possession or use of the Facility or any part
thereof or interest therein in, or (iv) the location or the operation of the
Lessee in such jurisdiction.

        Notwithstanding the foregoing, the exclusions from the Lessee's
indemnification obligation of this Section 9.2(a) set forth in sub-clauses (A),
(B) and (C) (to the extent that any such Tax is imposed by its express terms in
lieu of or in substitution for a Tax set forth in subclauses (A), (B) and
(C) above) shall not apply (but the other exclusions shall apply) to any Taxes
or any increase in Taxes imposed on a Tax Indemnitee net of any decrease in
Taxes realized by such Tax Indemnitee, to the extent that the imposition of such
Taxes or such Tax increase (or, if applicable, such decrease in Taxes) would not
have occurred if on each Advance Date the Lessor had advanced funds to the
Lessee in the form of a loan secured by the Facility in an amount equal to the
Advance funded on such Advance Date, with debt service for such loans equal to
the Base Rent payable on each Scheduled Payment Date and a principal balance at
the maturity of such loan in an amount equal to the Lease Balance at the end of
the Lease Term.

(b)Contests.    The Lessee shall pay (provided that during the Construction
Period the Construction Agent shall request an Advance, the proceeds of which
shall be used to pay) on or before the time or times set forth in Section 9.2(c)
all Taxes indemnifiable by the Lessee under Section 9.2(a); provided, however,
that the Lessee shall be under no obligation to pay any such Tax so long as the
payment of such Tax is not delinquent or is being contested by a Permitted
Contest which is being conducted pursuant to the provisions of this
Section 9.2(b). If any written Claim or Claims is or are made against any Tax
Indemnitee for any Tax which is subject to indemnification as provided in
Section 9.2(a) or if any Tax Indemnitee shall determine that any Taxes as to
which the Lessee may have an indemnity obligation pursuant to this Section 9.2
may be payable, such Tax Indemnitee shall, as soon as practicable, but in no
event more than thirty (30) days after receipt of formal written notice of the
Tax or proposed Tax, notify the Lessee; provided, however, that the failure to
give such notice shall not limit the Lessee's obligations under Section 9.2(a)
except to the extent that such failure effectively precludes the ability to
conduct a contest of any indemnifiable Taxes. The Tax Indemnitee shall not take
any action with respect to such Claim, proceeding or Tax without the written
consent of the Lessee (such consent not to be unreasonably withheld or
unreasonably delayed) for 30 days after the receipt of such notice by the
Lessee; provided, however, that in the case of any such Claim or proceeding, if
such Tax Indemnitee shall be required by law or regulation to take action prior
to the end of such 30-day period, such Tax Indemnitee shall in such notice to
the Lessee, so inform the Lessee, and such Tax Indemnitee shall not take any
action with respect to such Claim, proceeding or Tax without the consent of the
Lessee (such consent not to be unreasonably withheld or unreasonably delayed)
for 10 days after the receipt of such notice by the Lessee, unless the Tax
Indemnitee shall be required by law or regulation to take action prior to the
end of such 10-day period.

        The Lessee shall be entitled for a period of 30 days from receipt of
such notice from the Tax Indemnitee (or such shorter period as the Tax
Indemnitee has notified the Lessee is required by law or regulation for the Tax
Indemnitee to commence such contest), to request in writing that such Tax
Indemnitee permit the Lessee to contest the imposition of such Tax, at the
Lessee's sole cost and expense. If (x) such contest can be pursued in the name
of the Lessee and independently from any other proceeding involving a liability
of such Tax Indemnitee for which the Lessee has not agreed to indemnify such Tax
Indemnitee, (y) such contest must be pursued in the name of the Tax Indemnitee,
but can be pursued independently from any other proceeding involving a Tax
liability of such Tax Indemnitee for which the Lessee has not agreed to
indemnify such Tax Indemnitee or (z) the Tax Indemnitee so requests, then the
Lessee shall be permitted to control the contest of such Claim, provided that in
the case of a contest described in any of clause (x), (y) or (z), if such Tax
Indemnitee reasonably determines that such contest by the Lessee could have an
adverse impact on the business or

41

--------------------------------------------------------------------------------


operations of the Tax Indemnitee and Tax Indemnitee provides notice to the
Lessee of such determination, the Tax Indemnitee may elect to control or
reassert control of the contest. In all other Claims requested to be contested
by the Lessee, the Tax Indemnitee shall control the contest of such Claim,
acting through counsel reasonably acceptable to the Lessee. In no event shall
the Lessee be permitted to contest (or the Tax Indemnitee required to contest)
any Claim, (A) if such Tax Indemnitee provides the Lessee with a legal opinion
of independent counsel that such action, suit or proceeding involves a risk of
imposition of criminal liability or will involve a meaningful risk of the sale,
forfeiture or loss of, or the creation of any Lien (other than a Permitted Lien)
on the Facility or any part thereof, unless the Lessee shall have posted and
maintained a bond or other security reasonably satisfactory to the relevant Tax
Indemnitee in respect to such risk, (B) if an Event of Default has occurred and
is continuing, unless the Lessee shall have posted and maintained a bond or
other security reasonably satisfactory to the relevant Tax Indemnitee in respect
of the Taxes subject to such Claim and any and all expenses for which the Lessee
is responsible hereunder reasonably foreseeable in connection with the contest
of such Claim, (C) unless the Lessee shall have agreed to pay and shall pay
(provided that during the Construction Period the Construction Agent shall
request an Advance, the proceeds of which shall be used to pay) to such Tax
Indemnitee on demand all reasonable out-of-pocket costs, losses and expenses
that such Tax Indemnitee may incur in connection with contesting such
imposition, including all reasonable legal, accounting and investigatory fees
and disbursements as well as the impositions which are the subject of such Claim
to the extent the contest is unsuccessful, or (D) if such contest shall involve
the payment of the Tax prior to the contest, unless the Lessee shall provide to
the Tax Indemnitee an interest-free advance in an amount equal to the Tax that
the Tax Indemnitee is required to pay (with no additional net after-Tax costs
(including Taxes) but taking into account any net Tax savings associated with
such advance to such Tax Indemnitee). In addition, for Tax Indemnitee controlled
contests and Claims contested in the name of the Tax Indemnitee in a public
forum, no contest shall be required: (A) unless the amount of the potential
indemnity (taking into account all similar or logically related Claims that have
been or could be raised in any audit involving such Tax Indemnitee for which the
Lessee may be liable to pay an indemnity under this Section 9.2) exceeds
$100,000 and (B) unless, if requested by the Tax Indemnitee, the Lessee shall
have provided to the Tax Indemnitee an opinion of independent Tax counsel
selected by the Tax Indemnitee and reasonably acceptable to the Lessee) that
there is a "realistic possibility of success" for such contest under Applicable
Laws and the standards of ABA Formal Opinion 85-352 or, in the case of an
adverse judicial determination, that a substantial likelihood exists for a
reversal or substantial modification of such decision on appeal. In no event
shall a Tax Indemnitee be required to appeal an adverse judicial determination
to the United States Supreme Court.

        The party conducting the contest shall consult in good faith with the
other party and its counsel with respect to the contest of such Claim for Taxes
(or Claim for refund) but the decisions regarding what actions to be taken shall
be made by the controlling party in its sole judgment, provided, however, that
if the Tax Indemnitee is the controlling party and the Lessee recommends the
acceptance of a settlement offer made by the relevant Governmental Authority and
such Tax Indemnitee rejects such settlement offer, then the amount for which the
Lessee will be required to indemnify such Tax Indemnitee with respect to the
Taxes subject to such offer shall not exceed the amount which it would have owed
if such settlement offer had been accepted. In addition, the controlling party
shall keep the non-controlling party reasonably informed as to the progress of
the contest, and shall provide the non-controlling party with a copy of (or
appropriate excerpts from) any reports or Claims issued by the relevant auditing
agents or Taxing authority to the controlling party thereof, in connection with
such Claim or the contest thereof.

42

--------------------------------------------------------------------------------


        Each Tax Indemnitee shall supply the Lessee with such information and
documents within such Tax Indemnitee's possession reasonably requested by the
Lessee as are necessary or advisable for the Lessee to participate in any
action, suit or proceeding to the extent permitted by this Section 9.2(b), and
the Lessee shall promptly reimburse such Tax Indemnitee for the reasonable
out-of-pocket expenses of supplying such information and documents.

        Notwithstanding anything contained herein to the contrary, a Tax
Indemnitee will not be required to contest (and the Lessee shall not be
permitted to contest) a Claim with respect to the imposition of any Tax if
(i) such Tax Indemnitee shall waive its right to indemnification under this
Section 9.2 with respect to such Claim and shall pay to the Lessee any amount
previously paid or advanced by the Lessee pursuant to this Section 9.2 or
(ii) such Tax is the sole result of a Claim of a continuing and consistent
nature, which Claim has previously been resolved against the relevant Tax
Indemnitee (unless a change in law or facts has occurred since such prior
adverse resolution and the Lessee provides, at the Lessee's expense, an opinion
of independent Tax counsel reasonably acceptable to such Tax Indemnitee to the
effect that it is more likely than not that such change in law or facts will
result in a favorable resolution of the Claim at issue).

(c)Payments.    Subject to Section 9.2(b), any Tax indemnifiable under
Section 9.2(a) shall be paid directly when due to the applicable Taxing
authority if direct payment is practicable and permitted. If direct payment to
the applicable Taxing authority is not permitted or is otherwise not made, any
amount payable to a Tax Indemnitee pursuant to Section 9.2(a) shall be paid
within thirty (30) days after receipt of a written demand therefor from such Tax
Indemnitee accompanied by a written statement describing in reasonable detail
the amount so payable or, in the case of Taxes which are being contested in
accordance with the provisions of Section 9.2(b), the time such contest is
finally resolved. Any payments made pursuant to Section 9.2(a) directly to the
Tax Indemnitee entitled thereto or the Lessee, as the case may be, shall be made
in immediately available funds at such bank or to such account as specified by
the payee in written directions to the payor, or, if no such direction shall
have been given, by check of the payor payable to the order of the payee by
certified mail, postage prepaid at its address as set forth in Schedule II.
Subject to Section 9.2(b), upon the request of any Tax Indemnitee with respect
to a Tax that the Lessee is required to pay, the Lessee shall furnish to such
Tax Indemnitee the original or a certified copy of a receipt (if available) for
its payment of such Tax or such other evidence of payment as is reasonably
acceptable to such Tax Indemnitee. If the Tax Indemnitee has actual knowledge of
the Lessee's failure to pay any Tax required to be paid by the Lessee hereunder,
such Tax Indemnitee shall notify the Lessee of such failure within 30 days of
such Tax Indemnitee's obtaining such actual knowledge.

        Upon receipt by a Tax Indemnitee of a refund or credit of all or part of
any Taxes paid or indemnified against by the Lessee, which refund or credit was
not previously taken into account in determining the amount of the Lessee's
payment to such Tax Indemnitee, such Tax Indemnitee shall pay to the Lessee, on
a grossed-up basis as set forth in Section 9.4(b), an amount equal to the amount
of such refund, plus any interest received by or credited to such Tax Indemnitee
with respect to such refund; provided, however, that as long as an Event of
Default is continuing any such amounts may be applied against any amounts due
and owing by the Lessee under the Lease or the other Operative Documents;
provided, further, however, that no Tax Indemnitee shall be required to pay to
the Lessee any refund or credit to the extent such refund or credit is greater
than the amount of Taxes in respect of which payment or indemnification was made
by the Lessee or is then due from the Lessee, reduced by all prior payments by
such Tax Indemnitee under this Section 9.2(c) in respect of such amount. If such
repaid refund or credit is thereafter lost, the additional Tax payable shall be
treated as a Tax indemnifiable hereunder without regard to the exclusions from
indemnified Taxes set forth in Section 9.2(a).

43

--------------------------------------------------------------------------------


(d)Reports.    If any report, return or statement is required to be filed with
respect to any Taxes that are subject to indemnification under Section 9.2(a);
the Lessee shall, if the Lessee is permitted by Applicable Laws, timely prepare
and file such report, return or statement; provided, however, that if the Lessee
is not permitted by Applicable Laws to file any such report the Lessee will
promptly so notify the appropriate Tax Indemnitee, in which case the Tax
Indemnitee will file any such report after preparation thereof by the Lessee,
provided, that in each case such Tax Indemnitee shall have furnished the Lessee
with such information not within the control of (or otherwise reasonably
available to) the Lessee, as is in such Tax Indemnitee's control or is
reasonably available to such Tax Indemnitee and necessary to file such filing.
The Lessee will deliver any such return, together with immediately available
funds for payment of any Tax due, to such Tax Indemnitee at least twenty
(20) days in advance of the date such return or payment is due. The Lessee
agrees that, with respect to Taxes pertaining to the Facility, the Lessee shall
be solely responsible for the accuracy, except to the extent of any information
provided by the Tax Indemnitee, and completeness of all required forms for
execution by the appropriate Person, and Tax Indemnitee's sole responsibility
shall be to execute all such forms, to the extent required by Applicable Laws,
at the reasonable direction of the Lessee. If the Tax Indemnitee has actual
knowledge of the Lessee's failure to file any report required to be filed by the
Lessee hereunder, such Tax Indemnitee shall notify the Lessee of such failure
within 30 days of obtaining such actual knowledge. All of the Lessee's
preparation and filing obligations pursuant to this Section 9.2(d) shall be at
Lessee's sole cost and expense.

(e)Tax Ownership.    Unless judicially determined to the contrary, each of the
Lessor, the Lenders and the Investors (and the respective successors, assigns
and transferees of each of the foregoing) covenants, represents and warrants
that it will not claim ownership for United States Tax purposes of (or any Tax
benefits, including depreciation, with respect to ownership of) the Facility
prior to the termination of the Lease, it being understood that the Lessee is
and will remain the owner of the Facility for such income Tax or other Tax
purposes during the term of the Lease. Nothing in this Section 9.2 shall require
any Participant to disclose any Tax returns to the Lessee.

        SECTION 9.3.    Withholding Tax.    

(a)On the Initial Advance Date, or in the case of a Person that actually becomes
a Participant after the Initial Advance Date at least ten (10) Business Days
prior to the first date on which any payment is due hereunder to such
Participant, each Participant that is a Non-U.S. Person shall deliver to each of
the Lessee, the Lessor, the Conduit Loan Lender (if such Participant is a
Liquidity Provider) and the Administrative Agent, the Prescribed Forms. If any
Participant that is a Non-U.S. Person is unable to so deliver the Prescribed
Forms, the Lessee, the Lessor and the Administrative Agent, or any other
appropriate party, shall be entitled to withhold from any payments to such
Participant under this Participation Agreement, the Conduit Loan Lender shall be
entitled to withhold from any payments to such Participant under the Liquidity
Agreement and the Administrative Agent shall be entitled to withhold from any
payments to such Participant under the Loan Agreements, such amounts of Tax as
may be required by law to be so withheld, after taking into account any
reduction in the rate of applicable withholding Tax to which such Participant
may establish its eligibility by duly filing an IRS Form W-8BEN or W-8ECI (or
successor form) with the Lessee, the Lessor and the Administrative Agent, and
none of the Lessee, the Construction Agent, the Lessor or the Administrative
Agent shall have any obligation to pay such Participant for any Taxes so
withheld, except as provided in Section 9.3(b).

(b)If any change occurs after a Non-U.S. Person becomes a Participant which
renders the Prescribed Forms previously delivered by such Participant
inapplicable or, in the case of any

44

--------------------------------------------------------------------------------

Prescribed Form that is not, by its terms, effective for the Lease Term, which
would prevent such Person from duly completing and delivering any renewal,
extension or continuation of a Prescribed Form previously filed by such Person,
such Participant shall promptly (after obtaining actual knowledge of such
change) advise the Administrative Agent, the Lessee, the Lessor and the Conduit
Loan Lender (if such Participant is a Liquidity Provider) that it is no longer
capable of receiving payments without the withholding of United States Tax and
that the Administrative Agent, the Lessee, the Lessor and the Conduit Loan
Lender (if such Participant is a Liquidity Provider) are obligated to withhold
United States Tax from payments by them to such Participant. Notwithstanding any
other provision of this Participation Agreement to the contrary, if any such
change involves a change in a treaty, law or regulation (or a published change
in the interpretation or application thereof), the Lessee shall be obligated to
pay (provided that during the Construction Period the Construction Agent shall
request an Advance, the proceeds of which shall be used to pay) such
Participant, on an After-Tax Basis, for any United States Tax (other than
Excluded Taxes) which must be withheld from payments made to such Participant
under this Participation Agreement after such Participant notifies the Lessee
and the Lessor of such change, but only if and to the extent that the obligation
to withhold such United States Tax arises solely by reason of a change in
treaty, law, or regulation which takes effect after the date on which such
Participant became a Participant.

(c)If and to the extent the Lessor (or its agent) has in good faith attempted to
comply with its obligation to withhold Taxes and a claim is made against it or
another Tax Indemnitee, as between the Lessee and the Lessor (or its agent), the
Lessee shall be responsible for, and the Lessee shall indemnify and hold
harmless the Lessor (or its agent) (without any duplication of indemnification
otherwise required under this Participation Agreement) on an After-Tax Basis
against, such claim to the extent the Lessor (or its agent) has paid funds to
any Governmental Authority with respect to such withholding Taxes or has
received a demand therefor (provided that during the Construction Period the
Construction Agent shall request an Advance, the proceeds of which shall be used
to pay such funds).

(d)Should a Participant ever receive any refund, credit or deduction from any
Taxing authority to which such Participant would not be entitled but for the
payment by the Lessee of any United States Tax, pursuant to Section 9.3(b), such
Participant thereupon shall repay to the Lessee an amount with respect to such
refund, credit or deduction equal to any net reduction in Taxes actually
obtained by such Participant which is attributable to such refund, credit or
deduction (but not in excess of the amount of the related payment paid by the
Lessee to, or for, the Participant pursuant to Section 9.3(b)); provided,
however, that as long as an Event of Default is continuing any such repayment
may be applied against any amounts due and owing by the Lessee under the Lease
or other Operative Documents.

(e)Notwithstanding anything herein to the contrary, the Lessee shall indemnify
any Tax Indemnitee against any Taxes imposed by way of withholding by a
jurisdiction outside of the United States solely as a result of (i) the payment
by the Lessee of any amount pursuant to this Participation Agreement or the
other Operative Documents from, (ii) the booking by the Lessee of some or all of
the transactions contemplated by the Operative Documents in, (iii) the location,
possession or use of the Facility or any part thereof or interest therein in, or
(iv) the location or the operation of the Lessee such jurisdiction.

        SECTION 9.4.    Calculation of General Tax Indemnity
Payments.    (a) Any payment or indemnity to or for the benefit of any Tax
Indemnitee with respect to a Tax which is subject to indemnification under
Section 9.2(a) shall (A) (other than payment of Taxes to applicable Governmental
Authorities) reflect the actual current net savings available to such Tax
Indemnitee or any Affiliate thereof resulting from the current deduction of such
indemnified Tax or the event or circumstance giving rise thereto (such

45

--------------------------------------------------------------------------------


current net savings to be determined on an incremental basis after taking into
account all other available deductions of the Tax Indemnitee) and (B) include,
after taking into account the savings described in clause (A), the amount
necessary to hold such Tax Indemnitee harmless on an After-Tax Basis; provided
that, at the request of the Lessee, a Tax Indemnitee will certify to the Lessee
the extent, if any, to which such Tax Indemnitee was able to use currently such
deduction on its Tax return. If, by reason of any payment made to or for the
account of a Tax Indemnitee by Lessee pursuant to Section 9.2, or the event or
circumstance giving rise to such payment, such Tax Indemnitee or an Affiliate
actually realizes a net Tax benefit, savings, deduction or credit not taken into
account in computing such payment, such Tax Indemnitee shall promptly pay to the
Lessee an amount equal to the sum of (x) the actual net reduction in Taxes, if
any, realized by such Tax Indemnitee or any Affiliate thereof attributable to
such net Tax benefits, savings, deduction or credits and (y) the actual net
reduction in any Taxes realized by such Tax Indemnitee or an Affiliate as the
result of any payment made by such Tax Indemnitee pursuant to this sentence;
provided that, no Tax Indemnitee shall be obligated to make any payment pursuant
to clause (x) of this Section 9.4(a) to the extent that the amount of such
payment would exceed (1) the amount of all prior payments of Tax or payments
under Section 9.2(c) paid by the Lessee to or on behalf of such Tax Indemnitee
pursuant to this Section 9.4 less (2) the amount of all prior payments pursuant
to this Section 9.4(a) and described in clause (x) by such Tax Indemnitee to the
Lessee; but any such excess shall reduce pro tanto any amount of Taxes under
Section 9.2 that the Lessee is subsequently obligated to pay directly to such
Tax Indemnitee (as opposed to directly to any Taxing authority pursuant to the
first sentence of Section 9.2(c)) pursuant to this Section 9.4; provided,
further, that as long as an Event of Default is continuing any such repayment
may be applied against any amounts due and owing by the Lessee under the Lease
or other Operative Documents.

(b)After-Tax Basis.    If a Tax Indemnitee shall not be entitled to a
corresponding and equal deduction or deductions for United States Tax purposes
with respect to any payment or Tax which the Lessee is required to pay or
reimburse under any other provision of this Article IX (each such payment or
reimbursement an "Original Payment"), in the same Taxable year of such Tax
Indemnitee as the year of inclusion in its Taxable income of such Original
Payment, then the Lessee shall pay (provided that during the Construction Period
the Construction Agent shall request an Advance, the proceeds of which shall be
used to pay) to such Tax Indemnitee on demand the amount of such Original
Payment on a grossed-up basis (referred to as the "After-Tax Basis") such that
after subtracting all United States Taxes imposed on such Tax Indemnitee with
respect to such Original Payment (including any required gross-up), (determined
for this purpose based on the highest marginal federal income tax rate
applicable to corporations for the relevant period or periods and the highest
applicable state or local marginal rates of such taxing authority applicable to
corporations for the relevant period or periods), such payments shall be equal
to the Original Payment (net of any credits, deductions or other Tax benefits
then actually recognized that arise from the payment or deemed payment by such
Tax Indemnitee of any amount, including Taxes, for which the payment received or
deemed received is made). If a Tax Indemnitee is subsequently entitled to a
corresponding and equal deduction in the same Taxable year as the year of
inclusion in its Taxable income, such Tax Indemnitee shall pay to the Lessee an
amount equal to the amount paid as a gross-up with respect to such Original
Payment; provided, however, that as long as an Event of Default is continuing
any such repayment may be applied against any amounts due and owing by the
Lessee under the Lease or other Operative Documents.

        SECTION 9.5.    Environmental Indemnity.    Without limitation of the
other provisions of this Article IX, the Lessee hereby agrees to indemnify, hold
harmless and defend each Indemnitee from and against any and all Claims
(including claims for natural resources damages and third party claims for
personal injury or real or personal property damage), losses, damages,
liabilities, fines, penalties, charges, administrative and judicial proceedings
(including informal proceedings) and orders,

46

--------------------------------------------------------------------------------


judgments, remedial action, requirements, enforcement actions of any kind, and
all reasonable and documented third party costs and expenses incurred in
connection therewith (including, but not limited to, reasonable and documented
attorneys', paralegals', experts' and/or consultant's fees and expenses),
including, but not limited to, all costs incurred in connection with any
investigation or monitoring of site conditions or any clean-up, remedial,
removal or restoration work by any federal, state or local government agency, or
judicial proceeding, arising in whole or in part, out of:

(a)the presence on or under the Facility of any Hazardous Materials, or any
releases or discharges, or threatened releases or discharges of any Hazardous
Materials on, under, from or onto the Facility, whether from historic or future
threatened releases of Hazardous Materials,

(b)any activity, including construction, carried on or undertaken on or off the
Facility, and whether by the Lessee, the Construction Agent or any predecessor
in title or any employees, agents, contractors or subcontractors of the Lessee,
the Construction Agent or any predecessor in title, or any other Person
(including such Indemnitee), in connection with the handling, treatment,
removal, storage, decontamination, clean-up, transport or disposal of any
Hazardous Materials that at any time are located or present on or under or that
at any time migrate, flow, percolate, diffuse or in any way move onto or under
the Facility,

(c)loss of or damage to any property or the environment (including clean-up
costs, response costs, remediation and removal costs, cost of corrective action,
costs of financial assurance, fines and penalties and natural resource damages),
or death or injury to any Person, and all expenses associated with the
protection of wildlife, aquatic species, vegetation, flora and fauna, and any
mitigative action required by or under Environmental Laws, in each case arising
from or in any way related to the Facility, the Equipment, the Lessee or the
Overall Transaction,

(d)any claim concerning lack of compliance of the Facility with Environmental
Laws, or any act or omission causing an environmental condition that requires
remediation or would allow any Governmental Authority to record a Lien on the
land records, or

(e)any residual contamination on or under the Facility, or affecting any natural
resources, and to any contamination of any property or natural resources arising
in connection with the generation, use, handling, storage, transport or disposal
of any Hazardous Materials, and irrespective of whether any of such activities
were or will be undertaken in accordance with Applicable Laws;

provided, however, the Lessee and Construction Agent shall not be required to
indemnify any Indemnitee under this Section 9.5 for (1) any Claim to the extent
resulting from the willful misconduct or gross negligence of an Indemnitee, or
any Affiliate of such Indemnitee (it being understood that the Lessee shall be
required to indemnify an Indemnitee even if the ordinary (but not gross)
negligence of such Indemnitee, or any Affiliate of such Indemnitee, caused or
contributed to such Claim) or (2) any Claim to the extent attributable to acts
or events which occur after the expiration of the Lease Term or earlier
termination of the Lease and the return of the Facility by the Lessee in
accordance with the terms thereof (except (A) to the extent fairly attributable
to acts, events, liabilities or damages occurring or accruing prior thereto;
(B) Claims arising following the termination or expiration of the Lease Term so
long as any Agent or any Participant continues to exercise remedies against the
Lessee in respect of the Operative Documents and (C) Claims arising after the
expiration of the Lease Term so long as the Lessor is remarketing the Facility
(or any interest therein) in accordance with Section 7.1 of the Lease). It is
expressly understood and agreed that the indemnity provided for herein shall
survive the expiration or termination of, and shall be separate and independent
from any remedy under, the Lease or any other Operative Document.

47

--------------------------------------------------------------------------------


        SECTION 9.6.    Proceedings in Respect of Claims.    With respect to any
amount that the Lessee is requested by an Indemnitee to pay by reason of
Section 9.1 or 9.5, such Indemnitee shall, if so requested by the Lessee and
prior to any payment, submit such additional information to the Lessee as the
Lessee may reasonably request and which is in the possession of such Indemnitee
to substantiate properly the requested payment.

        In case any action, suit or proceeding shall be brought against any
Indemnitee in respect of a Claim covered by the Lessee's indemnification
obligations, such Indemnitee shall promptly notify the Lessee of the
commencement thereof, and the Lessee shall be entitled, at its expense, to
participate in, and, to the extent that the Lessee desires to, assume and
control the defense thereof; provided, however, that the Lessee shall keep such
Indemnitee fully apprised of the status of such action, suit or proceeding and
shall provide such Indemnitee with all information with respect to such action,
suit or proceeding as such Indemnitee shall reasonably request, and provided,
further, that the Lessee shall not be entitled to assume and control the defense
of any such action, suit or proceeding if and to the extent that, (A) in the
reasonable opinion of such Indemnitee, (x) such action, suit or proceeding
involves any risk of imposition of criminal liability or creates a material risk
of the sale, loss or forfeiture of the Facility or impairs in any way the
payment of Base Rent or Supplemental Rent or the Lien of the Mortgage or gives
rise to the creation of any Lien other than a Permitted Lien with respect to the
Facility or any portion thereof or (y) the control of such action, suit or
proceeding would involve an actual or potential conflict of interest (as set
forth in a written legal opinion of independent counsel to such Indemnitee
(based on factual determinations set forth in a certificate furnished by such
Indemnitee to its counsel, upon which certificate counsel to such Indemnitee may
rely), which opinion shall be reasonably satisfactory to the Lessee), (B) such
proceeding involves material Claims not fully indemnified by the Lessee which
the Lessee and the Indemnitee have been unable to sever from the indemnified
Claim(s), (C) an Event of Default has occurred and is continuing or (D) the
Lessee has not acknowledged in writing that such Claim is fully indemnified by
the Lessee hereunder. The Indemnitee may participate in a reasonable manner at
its own expense with its own counsel in any proceeding conducted by the Lessee
in accordance with the foregoing. The Lessee may enter into any settlement or
other compromise on behalf of the Indemnitee with respect to any Claim which is
entitled to be indemnified under Section 9.1 or 9.5, and which the Lessee has
acknowledged its obligation to indemnify, without the prior written consent of
the Indemnitee, except as to any settlement or compromise requiring the
performance of any obligation by the Indemnitee (unless such obligation can be
performed by the Lessor) or an admission of wrongdoing or liability of such
Indemnitee.

        Each Indemnitee shall, at the sole expense of the Lessee (provided that
during the Construction Period the Construction Agent shall request an Advance,
the proceeds of which shall be used to pay such expenses), supply to the Lessee
such information, documents and the identity of witnesses reasonably requested
by the Lessee as are necessary or advisable for the Lessee to participate in any
action, suit or proceeding to the extent permitted by this Section 9.6 and which
are reasonably available to such Indemnitee. Unless a Lease Event of Default or
Construction Agency Event of Default or any other Event of Default caused by a
Lease Default or Construction Agency Default has occurred and is continuing, no
Indemnitee shall enter into any settlement or other compromise with respect to
any Claim which is entitled to be indemnified under Section 9.1 or 9.5 without
the prior written consent of the Lessee, which consent shall not be unreasonably
withheld, unless such Indemnitee waives its right to be indemnified under
Section 9.1 or 9.5 with respect to such Claim.

        Upon payment in full of any Claim by the Lessee pursuant to Section 9.1
or 9.5 to or on behalf of an Indemnitee, the Lessee, without any further action,
shall be subrogated to any and all claims that such Indemnitee may have relating
thereto (other than claims in respect of insurance policies maintained by such
Indemnitee at its own expense), and such Indemnitee shall execute such
instruments of assignment and conveyance, evidence of claims and payment and
such other documents,

48

--------------------------------------------------------------------------------


instruments and agreements as may be necessary to preserve any such claims and
otherwise cooperate with Lessee and give such further assurances as are
necessary or advisable to enable Lessee vigorously to pursue such claims, all at
the Lessee's expense.

        Any amount payable to an Indemnitee pursuant to Section 9.1 or 9.5 shall
be paid to such Indemnitee promptly upon receipt of a written demand therefor
from such Indemnitee, accompanied by a written statement describing in
reasonable detail the basis for such indemnity and the computation of the amount
so payable.

        Any Construction Agency Indemnitee shall be deemed an "Indemnitee" for
purposes of this Section 9.6.

        SECTION 9.7.    Additional Costs; Capital Adequacy.    The Lessee shall
pay (provided that during the Construction Period the Construction Agent shall
request an Advance, the proceeds of which shall be used to pay) the following
amounts ("Increased Costs"):

(a)Additional Costs.    If any change after the date of this Participation
Agreement in Applicable Laws or in the interpretation thereof by any
Governmental Authority charged with the administration thereof imposes any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Participant (other than in
respect of ABR Loans), and the result of any of the foregoing is to increase the
cost to such Participant of making or maintaining such Participant's Loans or
Investor Amounts or committing to make such Loans or Investor Amounts, or
providing a commitment under the applicable Loan Agreement, by an amount which
such Participant deems to be material, then such Participant may, promptly upon
becoming aware of such additional cost, notify the Lessee and thereafter the
Lessee shall pay to such Participant upon its demand the additional amount or
amounts necessary to compensate such Participant for such additional cost
accruing from and after the date of notice.

(b)Capital Adequacy.    If any change after the date of this Agreement in
Applicable Laws regarding capital adequacy or in the interpretation thereof by
any Governmental Authority charged with the administration thereof does or shall
have the effect of reducing the rate of return on a Participant's capital as a
consequence of its obligations hereunder or under the applicable Loan Agreement
to a level below that which such Participant could have achieved but for such
change or interpretation (to the extent such change or interpretation has not
been reflected in the pricing of such Participant's Loans or Investor Amounts
and taking into consideration such Participant's policies with respect to
capital adequacy) by an amount deemed by such Participant to be material, then
such Participant may, promptly upon becoming aware of such reduced return,
notify the Lessee thereof and thereafter the Lessee shall pay to such
Participant upon its demand the additional amount or amounts necessary to
compensate such Participant for such reduced return accruing from and after the
date of notice.

        SECTION 9.8.    Illegality.    If at any time any Participant or its
applicable lending office shall have determined in good faith (which
determination shall be conclusive) that the making or maintenance of Eurodollar
Loans has been made impracticable or unlawful because of compliance by such
Participant in good faith with any law or the administration thereof by any
official body charged with the interpretation or administration thereof or
because U.S. dollar deposits in the amount and maturity of the Eurodollar Loans
are not generally available in the London Eurodollar interbank market, then such
Participant shall forthwith give the Lessee and Administrative Agent notice
thereof and the obligation to continue the Eurodollar Loans shall terminate and
the Lessee shall, at its option, convert the outstanding Eurodollar Loans into
ABR Loans or prepay the Eurodollar Loans, such conversion or prepayment to
become due, in the case of impracticability, on the last day of the Interest
Period in effect at the time notice of impracticability is given and, in the
case of illegality, on the last day of the

49

--------------------------------------------------------------------------------


last Interest Period to end prior to the effectiveness of the applicable change
in law or such earlier date as may be required by the relevant law or
regulation.

        SECTION 9.9.    Compensation.    (a) If the Lessee funds directly or
indirectly a prepayment of any Loan or Investor Amount on a day other than the
last day of an Interest Period, or if a Loan or Investor Amount is not made on
the Advance Date specified therefor (other than as a result of a default by such
Participant), the Lessee shall pay (provided that during the Construction Period
the Construction Agent shall request an Advance, the proceeds of which shall be
used to pay) to a Participant upon its demand an amount which will compensate
such Participant for any loss or expense incurred as a result of any such event
in respect of funds obtained for the purpose of making or maintaining such Loan
or Investor Amount (but not for any loss of profit in respect of any such
event), provided, that payments under this Section 9.9 shall not be due to any
Person entitled to payment by reason of Section 2.2.7.

(b)Notwithstanding anything to the contrary contained herein or otherwise, if on
any day (including a day that principal is due) all or any portion of any
Conduit Loan held by the Conduit Loan Lender is repaid or prepaid on a date
prior to the Conduit Loan Maturity Date (a "CP Loan Payment Date"), and the
principal amount of such repayment or prepayment is in excess of the principal
component of Allocated Commercial Paper of the Conduit Loan Lender which matures
on such CP Loan Payment Date (such excess, the "CP Excess Amount"), the Lessee
shall, on such CP Loan Payment Date, pay to the Conduit Loan Lender an amount
equal to the sum of (a) all interest (at the applicable CP Rate plus the
Applicable Margin plus the Program Fee) that would have accrued (had such CP
Loan Payment Date not occurred) hereunder on such CP Excess Amount through and
including the later to occur of (i) the day on which the aggregate principal
component of Allocated Commercial Paper of the Conduit Loan Lender which will
mature on or after the relevant CP Loan Payment Date equals or exceeds such CP
Excess Amount or (ii) the day on which the latest maturing rate Hedge Agreement
entered into by the Conduit Loan Lender and relating to the Allocated Commercial
Paper described in clause (i) of this paragraph matures (such later date, the
"Funding Maturity Date"), plus (b) any amounts required to be paid to unwind any
relevant rate Hedge Agreements; provided, that the Conduit Loan Lender shall, on
the applicable Funding Maturity Date, make a payment to the Lessee in an amount
equal to the income (less the reasonable costs and expenses of obtaining such
income), if any, actually received by such Conduit from investing the CP Excess
Amount for the period from the CP Loan Payment Date until such Funding Maturity
Date. The Conduit Loan Lender agrees that if the Lessee gives it reasonable
advance notice of repayment or prepayment of a Conduit Loan prior to the Conduit
Loan Maturity Date, then it will use commercially reasonable efforts to minimize
the amounts payable by the Lessee under this clause.

        SECTION 9.10.    Obligations of the Lessee to Pay Certain
Amounts.    During the Construction Period, the Construction Agent shall request
Advances to pay (and Administrative Agent shall pay out of such Advances, as
directed below), and during the Lease Term, the Lessee shall pay as Supplemental
Rent under the Lease, all amounts described in this Section 9.10.

(a)Administrative Agent Fees.    To Fleet National Bank and to Fleet Capital
Corporation for their own accounts, the fees payable at the times and in the
amounts provided for in the Administrative Agent's Fee Letter.

(b)First Union Fee.    To First Union for its own account the fees payable at
the times and in the amounts provided for in the First Union Fee Letter.

50

--------------------------------------------------------------------------------





(c)Construction Period Unused Fees.    To each Investor and each Lender (other
than the Conduit Loan Lender) the Construction Period Unused Fee payable to each
such Investor and Lender (other than the Conduit Loan Lender), due and payable
in arrears on each Scheduled Payment Date.

(d)Upfront Fee.    To each A1 Lender, Facility Lender and B Lender, an upfront
fee in an amount equal to 25 basis points on such Lender's Commitment Amount as
of the date hereof, payable in full on the Documentation Date.

        SECTION 9.11.    Indemnity Payments in Addition to Lease
Obligations.    The Lessee acknowledges and agrees that its obligations to make
indemnity payments under this Article IX are separate from, in addition to, and
do not reduce, its obligation to pay Base Rent or any other payment required
hereunder or under any other Operative Document in accordance with the
provisions hereof and thereof.

        SECTION 9.12.    Right to Convert.    If the Lessee shall be required to
make any payment to any Participant pursuant to Section 9.8, the Lessee shall
have the right, upon not less than three Business Days' prior notice to such
Participant, to cause the Lessor to convert the Loans or Investor Amount so
affected to Loans or Investor Amounts bearing interest by reference to ABR.

        SECTION 9.13.    Mitigation.    Each Participant will use reasonable
efforts to avoid or mitigate any increased cost, reduced receivable or
obligation to prepay under Section 9.7 or 9.8 (including transferring the Loans
or Investor Amounts, as applicable, to another applicable lending office or
Affiliate of such Participant) unless, in the sole opinion of such Participant,
such efforts could have an adverse effect upon it.


ARTICLE X

DISTRIBUTIONS OF PAYMENTS AND GROSS PROCEEDS


        In order to provide for the priority and allocation of payments received
from the Lessee, Gross Sales Proceeds and the proceeds of the exercise of
remedies by the Lessor, any Agent or any of the Participants pursuant to the
Lease and the other Operative Documents, the parties hereto agree as follows:

        SECTION 10.1.    Agreement of Agents and Participants.    Pursuant to
the Security Agreement, the Lessor Assignment of Lease and the other Security
Documents, all of the payments (other than the Excluded Amounts) payable by the
Lessee or the Construction Agent to the Lessor under the Lease or the
Construction Agency Agreement or payable by the Lessor to the Lenders under the
Notes, the Loan Agreements or any payments under this Participation Agreement or
any other Operative Documents have been assigned to the Administrative Agent for
the benefit of the Lenders, the Lessor and/or Investors, as applicable. Except
as otherwise provided in Section 10.2 or Section 10.8, the Administrative Agent
and the Collateral Agent hereby agree to distribute as set forth herein all
payments, receipts and other consideration of any kind whatsoever (other than
Excluded Amounts) received by the Administrative Agent and the Collateral Agent
pursuant to the Security Agreement, the Lessor Assignment of Lease and any other
Security Document, other than any such payments received after the Lease Term
Expiration Date which shall be distributed by the Administrative Agent, upon
receipt, in accordance with this Article X (it being understood that any such
payment received on or before 1:00 p.m. (New York City time) in accordance with
the provisions of the Lease, this Participation Agreement and the other
Operative Documents shall be distributed by the Administrative Agent on the same
Business Day as received to the extent practicable).

        SECTION 10.2.    Base Rent.    Subject to Section 10.8, each payment of
Base Rent (and any payment of interest on overdue installments of Base Rent)
shall be distributed by the Administrative Agent in accordance with Section 3.3
of the Lease as follows:

51

--------------------------------------------------------------------------------


        first, an amount equal to Loan Base Rent shall be distributed to the
Breeds Account of the Conduit Loan Lender and to the Lenders to pay in full
interest then due and owing on the Loans in accordance with the terms of the
Loan Agreements, and

        second, an amount equal to the Investor Base Rent shall be distributed
to each Investor to pay in full all accrued but unpaid Yield on the Investor
Amounts then due and owing on such day (together with any overdue interest
thereon).

        SECTION 10.3.    Purchase Payments by the Lessee.    Subject to
Section 10.8, any payment on any day (other than payments with respect to
Excluded Amounts and Base Rent) made by the Lessee pursuant to the Lease in
connection with the purchase of the Facility or the Site in connection with the
Lessee's exercise of its Purchase Option or Site Purchase Option under
Section 5.1 of the Lease or an Event of Loss with respect to the Facility under
Section 14.1(a)(i) of the Lease shall be distributed by Administrative Agent as
follows:

(i)first, to the Lenders and the Investors to repay in full the aggregate
outstanding principal amount of the Loans and Investor Amounts, in each case
together without duplication for payments made under Section 10.2, with all
accrued and unpaid interest thereon and Yield and all other amounts due to the
Participants under the Operative Documents; and

(ii)second, the balance, if any, to the Lessee.

        SECTION 10.4.    Recourse Amounts: Construction Period Maximum Guaranty
Amount and Residual Value Guaranty Amount.    Subject to Section 10.8, (a) any
payment on any day of the Construction Period Maximum Guaranty Amount pursuant
to the Construction Agency Agreement, shall be distributed by the Administrative
Agent as follows:

(i)first, to the Lenders, to repay a portion of the outstanding principal amount
of the Loans pro rata on the basis of the relative original Commitment (as
amended from time to time) of such Lenders; provided, however, the amount
allocated to the Lenders other than the A1 Lender and the B Lenders shall be
applied first to repay the Conduit Loan Lender and second to each other Lender
(other than the A1 Lender and the B Lenders) pro rata based on the relative
original Commitment (as amended from time to time) of each such Lender;

(v)second, the balance, if any, shall be applied to the remaining Investor
Amounts and accrued Yield; and

(vi)third, the balance, if any, to the Lessee;



(b)any payment on any day of the Residual Value Guaranty Amount pursuant to the
Lease, shall be distributed by the Administrative Agent as follows:

(i)first, to the A1 Lender, if a party hereto, on the one hand, and the
remaining Lenders (other than the B Lenders), on the other hand, to repay a
portion of the outstanding principal amount of the Loans (other than the B
Loans) pro rata on the basis of the relative original Commitment (as amended
from time to time) of the A1 Lender and the aggregate original Commitments (as
amended from time to time) of the other Lenders (other than the B Lenders);
provided, however, the amount allocated to the Facility Lenders and the Conduit
Loan Lender shall be applied first to repay the Conduit Loan Lender and second
to the Facility Lender s pro rata based on the relative original Commitment (as
amended from time to time) of each such Lender;

(ii)second, any excess amount remaining after the A1 Lender has been paid in
full, shall be distributed to the other Lenders (other than the B Lenders) in
accordance with the proviso at the end of Section 10.4(a)(i);

52

--------------------------------------------------------------------------------

(iii)third, any excess amount remaining after the Lenders (other than the A1
Lender and the B Lenders) have been paid in full, shall be distributed to the A1
Lender;

(iv)fourth, any excess amount remaining after the amounts set forth in
clauses (a)(i)—(iii) have been paid in full, shall be paid to the B Lender,
until all amounts owing to the B Lender have been paid in full;

(v)fifth, the balance, if any, shall be applied to the remaining Investor
Amounts and accrued Yield; and

(vi)sixth, the balance, if any, to the Lessee.



(c)any payment on any day of the Lease Balance pursuant to either the
Construction Agency Agreement or the Lease shall be distributed in the following
order of priority:

        first, to the Lenders to repay in full the aggregate outstanding
principal amount of the Loans,

        second, the balance to be distributed to each Investor to repay in full
the Investor Amounts, and

        third, the balance, if any, to be distributed to the Lessee.

        SECTION 10.5.    Gross Sale Proceeds.    Subject to Section 10.8, any
payments received by the Administrative Agent as Gross Sale Proceeds from the
sale of the Facility and Equipment pursuant to the Remarketing Option shall be
distributed by Administrative Agent in the following order of priority:

        first, so much of such payment or amount as shall be required to
reimburse the Lessee, the Lessor, the Agents and any other Participant for any
Remarketing Sale Expenses incurred by such Person in connection with such
disposition and approved in advance by the Investors,

        second, the balance, if any, shall be distributed on a pari passu basis
to the repayment in full of the remaining amounts due under the A1 Notes,
Facility Notes, the Conduit Note and the B Notes, together with all accrued and
unpaid interest thereon and all other amounts due to the Lenders under the
Operative Documents; provided, that if amounts available for distribution under
this clause are not sufficient to repay in full all amounts payable under this
clause, then the balance, if any, shall be allocated and distributed to the A1
Lender, on the one hand, and the Liquidity Providers and the Conduit Loan Lender
until amounts owing to the A1 Lender, Liquidity Providers and the Conduit Loan
Lender (it being understood that the Lenders other than the B Lenders first
shall be paid in full and until they are all paid in full, no payments on
Investor Amounts or B Loans shall be made under this clause second), on the
other hand, on the basis of the relative Fair Market Value of the Equipment and
the Facility, such values to be agreed upon by the A1 Lender and the other
Participants, and if such Persons fail to reach agreement thereon within 10
Business Days, such relative values shall be determined by the Appraisal
Procedure; provided, further that the amounts otherwise payable to the Liquidity
Providers under this clause shall be applied first to pay amounts owing to the
Conduit Loan Lender which would not otherwise be paid from such amounts
available for distribution;

        third, the balance, if any, shall be distributed on a pari passu basis
to the repayment in full of the remaining amounts due under the B Notes,
together with all accrued and unpaid interest thereon and all other amounts due
to the B Lenders under the Operative Documents;

        fourth, the balance, if any, shall be applied to the remaining Investor
Amounts and accrued Yield;

        fifth, the balance, if any, shall be applied to repay any amounts owed
to the Lessor, the Agents and the Trustee which are allocable to the Facility or
the transactions contemplated by the Operative Documents; and

53

--------------------------------------------------------------------------------




        sixth, the balance, if any, shall be distributed to the Lessee to the
extent permitted by Section 10.11.

The parties agree that any proposed Remarketing Option sale of the Facility at
an amount that is less than the Lease Balance plus all other amounts owing to
the Participants under the Operative Documents shall be subject to the prior
written consent of all Lenders, all Investors and the Lessor.

        SECTION 10.6.    Supplemental Rent.    Any payment of Supplemental Rent
received by the Administrative Agent for which no provision as to the
application thereof is made elsewhere in this Article X shall be distributed
immediately by Administrative Agent upon receipt thereof to the Persons entitled
thereto pursuant to the Operative Documents.

        SECTION 10.7.    Excluded Amounts.    Notwithstanding any other
provision of this Participation Agreement or the Operative Documents, any
Excluded Amounts received at any time by any Agent or any Participant shall be
distributed promptly to the Person entitled to receive such Excluded Amount
pursuant to the Operative Documents.

        SECTION 10.8.    Distribution of Payments After Construction Agency
Event of Default or Lease Event of Default.    Notwithstanding any other
provision of this Article X, all payments (other than amounts distributable
pursuant to Section 10.6 or 10.7) received and amounts realized by the Lessee,
the Collateral Agent, the Administrative Agent, the Conduit Loan Lender, any
other Participant, the Construction Agent or the Lessor after a Construction
Agency Event of Default or Lease Event of Default has occurred and is
continuing, including Base Rent and Gross Sales Proceeds from the sale of the
Facility or any portion thereof or other collateral, proceeds of any amounts
from any insurer or any Governmental Authority in connection with any loss,
Casualty or Condemnation, shall be immediately paid to the Administrative Agent
and shall be immediately distributed by the Administrative Agent, as follows
(with the Participants agreeing that the direction and consent of all Lenders
and all Investors shall be required prior to the foreclosure on (or other
exercise of any remedy resulting in the Disposition of) the Facility or
Equipment or any portion thereof):

(a)Receipt of Lease Balance, Proceeds from Certain Collateral.    If, on any
date after a Construction Agency Event of Default that is a Full Recourse Event
of Default has occurred and is continuing (and the parties hereby agree that
prior to a Disposition of the Facility, the Lenders will have received an
appraisal from the Appraiser or another Person acceptable to them as to the fair
market value of the Equipment and the fair market value of the Facility
(excluding the Equipment), and the parties hereto further agree that in making
the payments described below, (i) "Proceeds resulting from the Disposition of
the Equipment" shall be determined based on the proportion that the appraised
value of the Equipment bears to the aggregate appraised value of the Equipment
plus the Facility (without the Equipment) and (ii) "Proceeds resulting from the
Disposition of other than the Equipment" shall be determined based on the
proportion that the appraised value of the Facility (without the Equipment)
bears to the aggregate appraised value of the Equipment plus the Facility
(without the Equipment), the Lessee makes a payment of (A) all or a portion of
the Lease Balance or (B) a payment is made of any other amount, including
proceeds from the sale of Collateral (referred to as "Proceeds"), then, with
respect to amounts described in clause (A), such amount shall be or shall have
been distributed in accordance with Section 10.4(a), and with respect to amounts
described in clause (B), then distributions of such amounts shall be in the
following order of priority:

        first, so much of such payment or amount as shall be required to
reimburse the Collateral Agent, the Administrative Agent, the Trust Company, the
Trustee, the Investors, the Conduit Loan Lender, the other Lenders or the Lessor
for any taxes, expenses, fees, indemnities or other losses incurred by such
Persons under the Operative Documents or in connection with the collection of

54

--------------------------------------------------------------------------------

such amounts (to the extent not previously reimbursed) shall be distributed to
such Persons, as applicable (to be divided among such parties pro rata to the
extent insufficient to satisfy all claims),

        second, after payment in full of the preceding amounts,

(i)in the case of any Proceeds resulting from the Disposition of Equipment,
first, to the A1 Lenders to repay all amounts owing to them under the Operative
Documents; second, after payment in full of all preceding amounts, to the
Facility Lenders, the Conduit Loan Lender and the B Lenders, to repay all
amounts owing to them under the Operative Documents; provided, that if amounts
available for distribution under this clause second are not sufficient to pay in
full all amounts payable under this clause second, then (x) such amounts
available for distribution shall be shared pro rata in proportion to the
principal amounts owing to each such Lender at the time of the Disposition and
(y) the amounts otherwise payable to the Liquidity Providers under this
paragraph (i) shall be applied first to pay amounts owing to the Conduit Loan
Lender which would not otherwise be paid from such amounts available for
distribution, and third, after payment in full of all preceding amounts, to the
Investors, to repay all amounts owing to them under the Operative Documents
(provided, that if Proceeds are insufficient to repay such amounts, then pro
rata to the Investors based on the Investor Contributions made by each Investor
at the time of the Disposition);

(ii)in the case of Proceeds resulting from the Disposition of other than
Equipment (including real property constituting the Site), first, to the
Facility Lenders, the Conduit Loan Lender and the B Lenders, to repay all
amounts owing to them under the Operative Documents; provided, that if amounts
available for distribution under this clause (ii) first are not sufficient to
pay in full all amounts payable under this clause (ii) first, then (x) such
amounts available for distribution shall be shared pro rata in proportion to the
principal amounts owing to each such Lender and (y) the amounts otherwise
payable to the Liquidity Providers under this clause (ii) first shall be applied
first to pay amounts owing to the Conduit Loan Lender which would not otherwise
be paid from such amounts available for distribution, and second, after payment
in full of all preceding amounts, to the Investors, to repay all amounts owing
to them under the Operative Documents (provided, that if Proceeds are
insufficient to repay all such amounts, then pro rata to the Investors based on
the Investor Contributions made by each Investor at the time of the
Disposition); and

        third, the balance, if any, shall be distributed to the Lessee to the
extent permitted by Section 10.11.

(b)Receipt of Construction Period Maximum Guaranty Amount, etc.; Proceeds from
Collateral.    If, on any date after (i) a Construction Agency Event of Default
that is not a Full Recourse Event of Default has occurred and is continuing or
(ii) a Lease Event of Default has occurred and is continuing, (A) the Lessee
makes a payment of all or a portion of the Construction Period Maximum Guaranty
Amount or (B) any Proceeds from the application or Disposition of Collateral are
received (with the Participants agreeing that the direction and consent of all
Lenders and all Investors shall be required prior to the foreclosure on (or
either exercise of any remedy resulting in the Disposition of) the Facility or
the Equipment or any portion thereof), then, with respect to amounts described
in clause (A), such amount shall be or shall have been distributed in accordance
with Section 10.4(a), and with respect to amounts described in clause (B), then
distributions of such amounts shall be in the following order of priority:

        first, so much of such payment or amount as shall be required to
reimburse the Collateral Agent, the Administrative Agent, the Trust Company, the
Trustee, the Investors, the Conduit Loan

55

--------------------------------------------------------------------------------

Lender, the other Lenders or the Lessor for any taxes, expenses, fees,
indemnities or other losses incurred by any such Person under the Operative
Documents or in connection with the collection of such amounts (to the extent
not previously reimbursed) shall be distributed to such Person, as applicable
(to be divided among such parties pro rata to the extent insufficient to satisfy
all claims),

        second, after payment in full of the preceding amounts, in the same
order of application as set forth in Section 10.8(a) clause Second; and

        third, the balance, if any, shall be distributed to the Lessee to the
extent permitted by Section 10.11.

        SECTION 10.9.    Other Payments.    

(a)Except as otherwise provided in clause (b) or (c) below,

(i)any payment received by the Administrative Agent for which no provision as to
the application thereof is made in the Operative Documents or elsewhere in this
Article X, and

(ii)all payments and amounts received by the Agents under the Lease or otherwise
with respect to the Collateral, for which no provision as to the application
thereof is made in the Operative Documents or elsewhere in this Article X,

shall be distributed forthwith by Administrative Agent in the order of priority
set forth in Section 10.3 (in the case of any payment described in clause (i)
above) or in Section 10.8(b) hereof (in the case of any payment described in
clause (ii) above).

(b)Except after a Lease Event of Default has occurred and is continuing, any
payment received by the Administrative Agent for which provision as to the
application thereof is made in an Operative Document but not elsewhere in this
Article X shall be distributed forthwith by the Agents to the Person and for the
purpose for which such payment was made in accordance with the terms of such
Operative Document.

(c)Except as provided in Section 10.8 hereof, any payment received by
Administrative Agent representing amounts paid to the Lessor pursuant to
Section 14.2(b) or 14.4(b) of the Lease shall be distributed forthwith by
Administrative Agent in the order of priority set forth in Section 10.4(b)
hereof.

(d)Any payment received by Administrative Agent in respect of Construction
Period Accrued Interest, Construction Period Accrued Yield or Construction
Period Fees shall be distributed forthwith by Administrative Agent to the
Participant entitled thereto in accordance with Section 2.2.9.

        SECTION 10.10.    Order of Application.    To the extent any payment
made to any Lender or Investor pursuant to Section 10.3 or 10.8 is insufficient
to pay in full the Loans or the Investor Amount, as the case may be, of such
Person, then each such payment shall first be applied to overdue interest, then
to accrued interest or Yield and then to principal or Investor Amount, as
applicable.

        SECTION 10.11.    Remaining Funds.    Upon the termination or expiration
of the Commitments and the payment in full of (i) the Loans, the Allocable
Commercial Paper Notes, the Investor Amounts and all accrued and unpaid interest
and Yield and (ii) all amounts due and owing by the Lessee to any Person under
the Operative Documents, all remaining moneys held by Administrative Agent shall
be paid to the Lessee.

        SECTION 10.12.    Time of Payment.    Except as otherwise provided in
the Operative Documents, each payment due from the Lessee under the Operative
Documents shall be made in immediately available funds prior to 1:00 p.m. (New
York time) on the date when due in Dollars in immediately available funds,
unless such date shall not be a Business Day, in which case payment shall be
made on

56

--------------------------------------------------------------------------------


the next following Business Day (unless such next following Business Day is the
first Business Day of a calendar month, in which case such payment shall be made
on the Business Day next preceding such numerically corresponding day). Except
as otherwise provided in the Operative Documents, payments received after
1:00 p.m. (New York time) shall be deemed received on the next succeeding
Business Day.


ARTICLE XI

LESSEE, CONSTRUCTION AGENT DIRECTIONS; RECOURSE DURING CONSTRUCTION PERIOD


        SECTION 11.1.    Lessee Directions.    Notwithstanding anything to the
contrary contained in the Operative Documents, the Lessor and the Participants
agree that, so long as no Event of Default has occurred and is continuing which
has caused the acceleration of the maturity of the Loans and the termination of
the Commitments:

(a)Each of the Construction Agent and the Lessee shall have the right to give
all Advance Requests and prepayment notices pursuant to the Loan Agreements (and
the Lessee hereby agrees that the Construction Agent is hereby irrevocably
authorized and directed on behalf of the Lessee to deliver such Advance
Requests, and that the Participants shall not be liable to the Lessee for any
claims arising out of the Participants' following the direction or request of
the Construction Agent); and

(b)The Lessee shall have the right to replace an Investor or a Lender pursuant
to Section 8.3.

        SECTION 11.2.    Limitation on Recourse Liability During Construction
Period.    Notwithstanding any other provision set forth in this Participation
Agreement or any of the other Operative Documents, in the event of the
occurrence of a Construction Agency Event of Default, the Lessee and
Construction Agent shall not be required to pay with respect to the Lease
Balance more than the Construction Period Maximum Guaranty Amount on a recourse
basis with respect to any damages (which shall include Construction Breakage
Costs and amounts payable by Construction Agent as Default Completion Costs)
which arise from such Construction Agency Event of Default; provided, however,
that the foregoing limitation shall not apply to (i) any Full Recourse Event of
Default (in which event Construction Agent shall be required to pay the Lease
Balance and all other sums then due and payable on a recourse basis), (ii) the
rights of parties to seek all damages (excluding consequential and punitive
damages), without regard to such limitation, from the proceeds of the Collateral
or (iii) any Claim for indemnity covered by Article IX or under any other
Operative Document.

        SECTION 11.3.    Notice to the Administrative Agent.    

(a)The Lessee shall give written notice to the Administrative Agent,
concurrently with making a payment of Base Rent or any Supplemental Rent to the
Administrative Agent. Such notice shall specify the amount of the payment that
is being made for each of the (a) Base Rent payable to the Lenders, (b) Base
Rent payable to the Investors and/or (c) Supplemental Rent.

(b)If the Lessee shall exercise its Purchase Option under Article V of the
Lease, the Lessee shall give Administrative Agent written notice concurrent with
the notice due to the Lessor pursuant to Section 5.1(b) of the Lease. Such
notice shall specify the amount of the Lease Balance, and all other amounts
owing in respect of Rent, including Supplemental Rent, accruing through the
Purchase Date.

57

--------------------------------------------------------------------------------





(c)The Lessee shall give the Administrative Agent notice concurrently with the
payment of any portion of Residual Value Guaranty Amount (and all other amounts
due and owing in respect to Rent (including Supplemental Rent) pursuant to the
Section 7.1(c) of the Lease. Any such notice shall contain both the amount and
the computation of such Residual Value Guaranty Amount.

(d)If the Lessee shall exercise its Remarketing Option under Section 7.1 of the
Lease, the Lessee shall give Administrative Agent notice concurrent with the
notice due to the Lessor pursuant to Section 7.1 of the Lease. In addition,
Lessee shall give Administrative Agent two (2) Business Days' notice prior to
the Sale Date, setting forth the amount to be paid to the Administrative Agent
pursuant to Section 7.1(c) of the Lease.


ARTICLE XII

MISCELLANEOUS


        SECTION 12.1.    Survival of Agreements.    All representations,
warranties, covenants, indemnities and agreements of the parties provided for in
the Operative Documents (including, without limitation, the indemnities set
forth in Article IX), and the obligations of the parties under any and all
thereof, shall survive the execution and delivery and the termination or
expiration of the Lease and any of the other Operative Documents, the transfer
of the Facility or any portion thereof as provided herein or in any of the other
Operative Documents (and shall not be merged into any conveyance or transfer
document), and shall be and continue in effect notwithstanding any investigation
made by any party hereto or to any of the other Operative Documents and the fact
that any such party may waive compliance with any of the other terms, provisions
or conditions of any of the Operative Documents.

        SECTION 12.2.    Brokers.    The Lessee, the Construction Agent, the
Lessor, each Lender, and each Agent each represents to the other that it has not
retained or employed any broker, finder or financial advisor to act on their
behalf in connection with the Overall Transaction, nor has it authorized any
other broker, finder or financial adviser retained or employed by any other
Person so to act, nor has it incurred any fees or commissions to which the
Lessee, the Construction Agent, any Investor, the Lessor, any Lender or any
Agent might be subjected by virtue of their entering into the transactions
contemplated by this Participation Agreement. Any Person who is in breach of
this representation shall indemnify and hold the other Persons harmless from and
against any liability arising out of such breach of this representation. The
provisions of this Section 12.2 shall survive the expiration or termination of
this Participation Agreement or any other Operative Document.

        SECTION 12.3.    Notices.    Unless otherwise specified herein, all
notices, requests, demands or other communications to or upon the respective
parties hereto shall be by letter, facsimile (with telephonic confirmation),
bank wire or where expressly provided for in the Operative Documents, telephone
(with written confirmation promptly thereafter), and shall be deemed to have
been given, in the case of notice by letter, the earlier of when delivered to
the addressee by hand or courier (including an overnight courier) if delivered
on a Business Day and, if not delivered on a Business Day, the first Business
Day thereafter or on the third Business Day after depositing the same in the
mails, registered or certified mail, postage prepaid, return receipt requested,
addressed as provided on Schedule II and, in the case of notice by facsimile,
telephone or bank wire, when transmitted during business hours on a Business Day
and, if not transmitted during business hours on a Business Day, the first
Business Day thereafter, addressed as provided on Schedule II, or to such other
address as any of the parties hereto may designate by written notice. Copies of
all notices given by facsimile or bank wire shall be contemporaneously sent by
overnight courier. Notwithstanding any other provision of this Participation
Agreement or the Operative Documents, if the Lessee or the Construction Agent is
required to deliver notice to one or more of the parties to the Operative
Documents notice to all such parties shall be deemed to have been duly given by
the Lessee or the Construction Agent by delivering

58

--------------------------------------------------------------------------------


any such notice to the Administrative Agent, who shall in turn promptly deliver
such notice to the appropriate party hereto.

        SECTION 12.4.    Counterparts.    This Participation Agreement and each
of the other Operative Documents may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

        SECTION 12.5.    Amendments, Waivers and Instructions.    

(a)No Operative Document nor any of the terms thereof may be terminated,
amended, supplemented, waived or modified except (i) in the case of an
ambiguity, defect or inconsistency in any Operative Document, and such
amendment, supplement or waiver would not have an adverse effect on any
Participant's rights, with the written agreement or consent of the Lessee,
(ii) in the case of a termination, amendment, supplement, waiver or modification
to be binding on the Lessee, the Lessor, any Investor, the Administrative Agent,
the Conduit Loan Lender, or the Collateral Agent, with the written agreement or
consent of such party, and in all cases (so long as no Bankruptcy Default,
Construction Agency Event of Default or Lease Event of Default shall have
occurred and is continuing) the consent of the Lessee, and (iii) in the case of
a termination, amendment, supplement, waiver or modification to be binding on
the Lenders or the Investors, with the written agreement or consent of the
Majority Participants and (so long as no Bankruptcy Default, Construction Agency
Event of Default or Lease Event of Default shall have occurred and is
continuing) the Lessee; provided, however, that:

(1)no such termination, amendment, supplement, waiver or modification shall
without written agreement or consent of each Participant:

        (x)(i)    modify any of the provisions of this Section 12.5, change the
definition of "Available Commitments", "Commitment", "Commitment Amount", "In
Balance", "Maturity Date" (or of any of the definitions contained within the
definition of "Maturity Date"), or "Majority Participants"; (ii) amend, modify,
waive or supplement any of the provisions of Sections 2.5, 2.6 or 6.1 of the A1
Loan Agreement, Sections 2.5, 2.6 or 6.1 of the A2/B Loan Agreement, or the
representations of such Participant in Article V or the covenants of such
Participant in Article VI; (iii) reduce or modify any fees or indemnities in
favor of any Participant, including amounts payable pursuant to Article IX
(except that any Person may consent to any reduction, modification, amendment or
waiver of any indemnity payable to it), (iv) modify, postpone, reduce or
forgive, in whole or in part, any payment of Rent (other than pursuant to the
terms of any Operative Document), any Loan or any portion of any Investor
Amount, the Lease Balance, the Construction Period Maximum Guaranty Amount, the
Residual Value Guaranty Amount, Unguaranteed Residual Lease Balance, amounts due
pursuant to Article V, VII or XIV of the Lease, interest or Yield or, subject to
clause (iii) above, any other amount payable under the Lease or this
Participation Agreement, or modify the definition or method of calculation of
Rent (other than pursuant to the terms of any Operative Document), any Loan or
any Investor Amount, the Lease Balance, the Construction Period Maximum Guaranty
Amount, Residual Value Guaranty Amount, Unguaranteed Residual Lease Balance, or
any other definition which would affect the amounts to be advanced or which are
payable under the Operative Documents or any of the other matters set forth
above; or (iv) extend the Lease Term; or

        (y)  consent to any assignment of the Lease, release the Lessee from its
obligations in respect of the payments of Rent and the Lease Balance or change
the absolute and unconditional character of such obligation or release the
Construction Agent from its

59

--------------------------------------------------------------------------------




obligations under the Guaranty or change the absolute and unconditional
character of such obligation;

(2)no termination, amendment, supplement, waiver or modification shall, without
the written agreement or consent of each Participant and the Lessee, be made to
Article X of this Participation Agreement or the definition of "Construction
Agency Event of Default" or "Lease Event of Default"; and

(3)notwithstanding anything to the contrary contained herein or in any other
Operative Document, no termination, amendment, supplement, waiver or
modification adversely affecting (i) the Lessee or the Construction Agent shall,
without the written consent of the Lessee, be made to any Operative Document or
(ii) the Conduit Loan Lender (including increasing its obligations under an
Operative Document) shall be made without the consent of the Conduit Loan
Lender.



(b)The Administrative Agent and the Collateral Agent shall act in accordance
with written instructions from the Directing Party.

        SECTION 12.6.    Headings, etc.    The table of contents and headings of
the various Articles and Sections of this Participation Agreement are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions hereof.

        SECTION 12.7.    Third Party Beneficiaries.    Except as expressly
provided herein, none of the provisions of this Participation Agreement or the
other Operative Documents are intended for the benefit of any Person except the
parties hereto and their permitted successors and assigns.

        SECTION 12.8.    Applicable Law.    THIS PARTICIPATION AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW BUT EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW
ALL OTHER CONFLICTS OF LAWS PRINCIPLES AND CHOICE OF LAW RULES OF NEW YORK.

        SECTION 12.9.    Severability.    Any provision of this Participation
Agreement or any of the Operative Documents that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

        SECTION 12.10.    Limitation of Liability.    No Participant, no Agent
or the Lessor, the Lessee or the Construction Agent shall have any obligation to
any other Participant, any other Agent or the Lessor or other party hereto with
respect to transactions contemplated by the Operative Documents, except those
obligations of such Person expressly set forth in the Operative Documents or
except as set forth in the instruments delivered in connection therewith, and no
Person and no stockholder, employee, officer, director, beneficial owner,
member, manager or incorporator thereof shall be liable for performance by any
other party hereto of such other party's obligations under the Operative
Documents except as otherwise so set forth. Each party hereto and its affiliates
hereby waives and releases any claims, rights or causes of action it may have
against any other party hereto arising in respect of the Overall Transaction for
punitive or consequential damages.

        SECTION 12.11.    Further Assurances.    The parties hereto shall
promptly cause to be taken, executed, acknowledged or delivered, at the sole
expense of the Lessee (provided that during the Construction Period the
Construction Agent shall request an Advance, the proceeds of which shall be used
to pay such expense), all such further acts, conveyances, documents and
assurances as the other

60

--------------------------------------------------------------------------------


parties may from time to time reasonably request in order to carry out and
effectuate the intent and purposes of this Participation Agreement, the other
Operative Documents and the transactions contemplated hereby and thereby
(including to the extent permitted under the Operative Documents, the
preparation, execution and filing of any and all UCC financing statements,
fixture filings and other filings or registrations which the parties hereto may
from time to time request to be filed or effected); provided, however, that the
Lessee shall not be required to pay expenses pursuant to this Section 12.11 to
the extent arising from a breach or alleged breach by the Lessor or a
Participant of any representation, warranty or agreement unless such breach or
alleged breach arose in whole or in part from an act or omission of the Lessee
or the Construction Agent. The Lessee, at its own expense (provided that during
the Construction Period the Construction Agent shall request an Advance, the
proceeds of which shall be used to pay such expense) and without need of any
prior request from any other party, shall take such actions as may be necessary
(including any action specified in the preceding sentence), or (if a Participant
shall so request) as so requested, in order to maintain and protect the Lessor's
interest in the Facility provided for hereunder or under any other Operative
Document.

        The Lessor shall from time to time execute and deliver all instruments
of further assurance and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of the Lessor Assignment of
Lease.

        At any time and from time to time, upon the reasonable written request
of the Lessor and at the sole expense of the Lessee (provided that during the
Construction Period the Construction Agent shall request an Advance, the
proceeds of which shall be used to pay such expense), the Construction Agent
shall promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Lessor reasonably may request for
the purposes of obtaining or preserving the full benefits of the Mortgage and of
the rights and powers granted by the Mortgage.

        Without limiting the foregoing, the Lessee agrees that it will, at its
own cost and expense (provided that during the Construction Period the
Construction Agent shall request an Advance, the proceeds of which shall be used
to pay such cost and expense), cause financing statements (including
precautionary financing statements and continuation statements), fixture filings
and other documents, to be recorded or filed at such places and times in such
manner, and will all such other actions or cause such other actions to be taken,
as may be necessary or as may be reasonably requested by the Lessor, the
Administrative Agent or the Collateral Agent in accordance with this
Participation Agreement or the other Operative Documents in order to establish,
continue, perfect and protect the title of the Lessor to the Facility and the
rights of the Lessor and the Participants under the Lease and the other
Operative Documents. To the extent permitted by Applicable Laws, the Lessee
hereby authorizes any such financing statement and fixture filings to be filed
without the necessity of the signature of the Lessee.

        SECTION 12.12.    Reproduction of Documents.    This Participation
Agreement and all other Operative Documents, all documents constituting
Schedules or Exhibits hereto or thereto, and all documents relating hereto or
thereto received by any Participant or party hereto, including: (a) consents,
waivers and alterations that may hereafter be executed; (b) documents received
by such Participant or party in connection with the receipt and/or acquisition
of the Facility; and (c) financial statements, certificates, and other
information previously or hereafter furnished to such Participant or party may
be reproduced by such Participant or party receiving the same by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process. Each party agrees and stipulates that, to the extent
permitted by law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
party in the regular course of business) and that, to the extent permitted by
law, any enlargement, facsimile, or further reproduction of such reproduction
shall likewise be admissible in evidence.

61

--------------------------------------------------------------------------------


        SECTION 12.13.    Submission to Jurisdiction.    Each party to this
Participation Agreement irrevocably and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Participation Agreement or any other Operative Document, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York
sitting in the County of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b)consents that any such action or proceedings may be brought to such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule II or at such other address of which the other
Persons shall have been notified pursuant to Section 12.3; and

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

        SECTION 12.14.    Jury Trial.    EACH PARTY TO THIS PARTICIPATION
AGREEMENT WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS PARTICIPATION AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
PARTICIPATION AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

        SECTION 12.15.    Appointment of Administrative Agent.    

(a)Each Participant hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Operative Documents and hereby authorizes
the Administrative Agent to take such action on its behalf and to exercise such
rights, remedies, powers and privileges hereunder or thereunder as are
specifically authorized to be exercised by the Administrative Agent by the terms
hereof or thereof, together with such rights, remedies, powers and privileges as
are reasonably incidental thereto. The Administrative Agent may execute any of
its duties hereunder and under the other Operative Documents by or through
agents or employees. The relationship between the Administrative Agent and each
Participant is that of agent and principal only, and nothing herein shall be
deemed to constitute the Administrative Agent a trustee for any Participant or
impose on the Administrative Agent any obligations other than those for which
express provision is made herein or in the other Operative Documents.

(b)Except as required by the specific terms of the Operative Documents, the
Administrative Agent shall not have any duty to exercise any right, power,
remedy or privilege granted or assigned to it thereby, or to take any
affirmative action or exercise any discretion hereunder or thereunder, unless
directed to do so by the Directing Party (and shall be fully protected in acting
or refraining from acting pursuant to such directions which shall be binding
upon the Participants), and shall not, without the prior approval of the
Directing Party and except as otherwise provided in Section 12.5, consent to any
departure by the Lessee, the Construction Agent, the Lessor or the Participants
from the terms of the Lease or any Operative

62

--------------------------------------------------------------------------------

Document, waive any default on the part of any such party under any such
agreement or instrument or amend, modify, supplement, waive or terminate, or
agree to any surrender of, any such agreement or instrument; provided, however,
that the Administrative Agent shall not be required to take any action which
exposes the Administrative Agent to personal liability or which is contrary to
this Participation Agreement, the other Operative Documents or any Applicable
Laws.

(c)Neither the Administrative Agent nor any of its respective directors,
officers, agents or employees shall be liable to any Participant, the Lessee,
the Construction Agent or the Lessor, as the case may be, for any action taken
or omitted to be taken by it or them hereunder, under the other Operative
Documents, or in connection herewith or therewith, except for its or their own
gross negligence, willful misconduct or mishandling of funds, nor shall
Administrative Agent be responsible to any Participant for the validity,
effectiveness, value, sufficiency or enforceability against the Lessee, the
Construction Agent, the Lessor, the Participants, the Administrative Agent or
the Collateral Agent of any Collateral, this Participation Agreement, the other
Operative Documents or any other document furnished pursuant hereto or thereto
or in connection herewith or therewith. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Lessee, the Construction Agent, the Conduit Loan
Lender or the Lessor), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to any Participant and shall
not be responsible to any Participant for any statements, warranties or
representations made in or in connection with this Participation Agreement, the
other Operative Documents or any other document furnished pursuant hereto or
thereto or in connection herewith or therewith; (iii) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Participation Agreement or the other Operative
Documents on the part of any party hereto or thereto or to inspect the property
(including the books and records) of the Lessee, the Construction Agent, the
Lessor or the Conduit Loan Lender; (iv) shall not be responsible to any
Participant for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Participation Agreement, the other
Operative Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of the
Operative Documents by acting upon any notice, consent, certificate or other
instrument or writing to the extent authorized herein or therein believed by it
to be genuine and signed or sent by the proper party or parties.

(d)Each Participant (other than the Conduit Loan Lender) hereby severally
agrees, in the ratio that the sum of such Participant's Investor Amount, Loans,
Percentage Shares and Available Commitment bears to the sum of all Investor
Amounts, Loans, Percentage Shares and Available Commitments, to indemnify and
hold harmless the Administrative Agent, from and against any and all losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, damages, costs and expenses of any kind whatsoever (including, without
limitation, reasonable fees and expenses of attorneys, accountants and experts)
incurred or suffered by the Administrative Agent in its capacity as
Administrative Agent hereunder and under the Operative Documents as a result of
any action taken or omitted to be taken by the Administrative Agent in such
capacity or otherwise incurred or suffered by, made upon, or assessed against
the Administrative Agent in such capacity; provided, however, that no
Participant shall be liable for any portion of any such losses, liabilities
(including liabilities for penalties), actions, suits, judgments, demands,
damages, costs or expenses resulting from or attributable to gross negligence or
willful misconduct on the part of the Administrative Agent. Without limiting the
generality of the foregoing, each Participant hereby agrees, in the ratio

63

--------------------------------------------------------------------------------

aforesaid, to reimburse the Administrative Agent promptly following its demand
for any reasonable out-of-pocket expenses (including, without limitation,
reasonable attorneys' fees and expenses) incurred by the Administrative Agent
under the Operative Documents and not promptly reimbursed to Administrative
Agent by the Lessee, the Construction Agent, the Lessor or the other
Participants. Each Participant's obligations under this paragraph shall survive
the termination of the Operative Documents and the discharge of the Lessee's,
the Construction Agent's, the Lessor's and each other Participant's obligations
thereunder. This indemnity shall survive the removal or resignation of
Administrative Agent. In no event shall the Administrative Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits) under the Operative Documents, even
if the Administrative Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

(e)The Participants agree that, with respect to their obligation to fund under
the Operative Documents, the Investor Contributions or Loans made by them, any
Participant acting as Administrative Agent shall have the same rights and powers
hereunder as any other Participant and may exercise the same as though it were
not performing the duties specified herein; and the terms "Participants,"
"Directing Party," or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent, and the Administrative
Agent may accept deposits from, lend money to, and generally engage in any kind
of banking, trust or other business with the Lessee, the Construction Agent, the
Lessor, each Participant or any of their respective Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Lessee, the Construction Agent, the Lessor, each
Participant or any of their respective Affiliates for services in connection
with the Operative Documents and otherwise without having to account for the
same to any Participant.

(f)Each Participant hereby acknowledges that it has, independent of and without
reliance upon the Administrative Agent or any materials provided by the
Administrative Agent or any other Participant and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into the Operative Documents to which it is a party. The
Administrative Agent shall in no event be liable to any Participant on account
of any materials prepared or provided by it.

        SECTION 12.16.    Resignation by the Administrative Agent.    

(a)The Administrative Agent may resign as such at any time upon at least thirty
(30) days' prior written notice to the Lessee, the Lessor, the other Agents and
the Participants.

(b)In the event of such resignation, the Directing Party shall as promptly as
practicable appoint a successor agent to replace the Administrative Agent,
subject to the prior written consent of the Lessee (provided that such consent
shall not (x) be required during the continuance of a Lease of Default or
Construction Agency Event of Default or any other Event of Default caused by a
Lease Default or Construction Agency Event of Default and (y) in any event, be
unreasonably withheld). If no successor Administrative Agent shall have been so
appointed by the Directing Party, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent's giving of notice of
resignation, then the retiring Administrative Agent may petition a court of
competent jurisdiction to appoint a successor Administrative Agent. Any
successor Administrative Agent shall (1) be a commercial bank organized under
the laws of the United States of America or of any State thereof having a
combined capital and surplus of at least $200,000,000 and (2) have commercial
paper ratings of A-1 from S&P and P-1 from Moody's. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and

64

--------------------------------------------------------------------------------

duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.
Notwithstanding the resignation of any Administrative Agent hereunder, the
provisions of Section 12.15 shall continue to inure to the benefit of the
Administrative Agent in respect of any action taken or omitted to be taken by
the Administrative Agent in its capacity as such while it was such under the
Operative Documents.

        SECTION 12.17.    Appointment of the Collateral Agent.    

(a)Each Participant hereby irrevocably appoints the Collateral Agent as its
agent hereunder and under the other Operative Documents and hereby authorizes
the Collateral Agent to take such action on its behalf and to exercise such
rights, remedies, powers and privileges hereunder or thereunder as are
specifically authorized to be exercised by the Collateral Agent by the terms
hereof or thereof, together with such rights, remedies, powers and privileges as
are reasonably incidental thereto. The Collateral Agent may execute any of its
duties hereunder and under the other Operative Documents by or through agents or
employees. The relationship between the Collateral Agent and each Participant is
that of agent and principal only, and nothing herein shall be deemed to
constitute the Collateral Agent a trustee for any Participant or impose on the
Collateral Agent any obligations other than those for which express provision is
made herein or in the other Operative Documents.

(b)Except as required by the specific terms of the Operative Documents, the
Collateral Agent shall not have any duty to exercise any right, power, remedy or
privilege granted or assigned to it thereby, or to take any affirmative action
or exercise any discretion hereunder or thereunder, unless directed to do so by
the Directing Party (and shall be fully protected in acting or refraining from
acting pursuant to such directions which shall be binding upon the
Participants), and shall not, without the prior approval of the Directing Party
and except as otherwise provided in Section 12.5, consent to any departure by
the Lessee, the Construction Agent, the Lessor or the Participants from the
terms of the Lease or any Operative Document, waive any default on the part of
any such party under any such agreement or instrument or amend, modify,
supplement, waive or terminate, or agree to any surrender of, any such agreement
or instrument; provided, however, that the Collateral Agent shall not be
required to take any action which exposes the Collateral Agent to personal
liability or which is contrary to this Participation Agreement, the other
Operative Documents or any Applicable Laws.

(c)Neither the Collateral Agent nor any of its respective directors, officers,
agents or employees shall be liable to any Participant, the Lessee, the
Construction Agent or the Lessor, as the case may be, for any action taken or
omitted to be taken by it or them hereunder, under the other Operative
Documents, or in connection herewith or therewith, except for its or their own
gross negligence, willful misconduct or mishandling of funds, nor shall the
Collateral Agent be responsible to any Participant for the validity,
effectiveness, value, sufficiency or enforceability against the Lessee, the
Construction Agent, the Lessor, the Participants, the Administrative Agent or
the Collateral Agent, of any Collateral, this Participation Agreement, the other
Operative Documents, or any other document furnished pursuant hereto or thereto
or in connection herewith or therewith. Without limitation of the generality of
the foregoing, the Collateral Agent: (i) may consult with legal counsel
(including counsel for the Lessee, the Construction Agent, the Conduit Loan
Lender or the Lessor), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to any Participant and shall
not be responsible to any Participant for any statements, warranties or
representations made in or in connection with this Participation Agreement, the
other Operative Documents or any other

65

--------------------------------------------------------------------------------

document furnished pursuant hereto or thereto or in connection herewith or
therewith; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Participation Agreement or the other Operative Documents on the part of any
party hereto or thereto or to inspect the property (including the books and
records) of the Lessee, the Construction Agent, the Lessor or any Participant;
(iv) shall not be responsible to any Participant for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Participation Agreement, the other Operative Documents or any other instrument
or document furnished pursuant hereto or thereto; and (v) shall incur no
liability under or in respect of the Operative Documents by acting upon any
notice, consent, certificate or other instrument or writing to the extent
authorized herein or therein believed by it to be genuine and signed or sent by
the proper party or parties.

(d)Each Participant (other than the Conduit Loan Lender) hereby severally
agrees, in the ratio that the sum of such Participant's Investor Amount, Loans,
Percentage Shares and Available Commitment bears to the sum of all Investor
Amounts, Loans, Percentage Shares and Available Commitments of all Participants,
to indemnify and hold harmless the Collateral Agent, from and against any and
all losses, liabilities (including liabilities for penalties), actions, suits,
judgments, demands, damages, costs and expenses of any kind whatsoever
(including, without limitation, reasonable fees and expenses of attorneys,
accountants and experts) incurred or suffered by the Collateral Agent in its
capacity as the Collateral Agent hereunder and under the Operative Documents as
a result of any action taken or omitted to be taken by the Collateral Agent in
such capacity or otherwise incurred or suffered by, made upon, or assessed
against the Collateral Agent in such capacity; provided, however, that no
Participant shall be liable for any portion of any such losses, liabilities
(including liabilities for penalties), actions, suits, judgments, demands,
damages, costs or expenses resulting from or attributable to gross negligence or
willful misconduct on the part of the Collateral Agent. Without limiting the
generality of the foregoing, each Participant hereby agrees, in the ratio
aforesaid, to reimburse the Collateral Agent promptly following its demand for
any reasonable out-of-pocket expenses (including reasonable attorneys' fees and
expenses) incurred by the Collateral Agent under the Operative Documents, and
not promptly reimbursed to the Collateral Agent by the Lessee, the Construction
Agent, the Lessor or the other Participants. Each Participant's obligations
under this paragraph shall survive the termination of the Operative Documents
and the discharge of the Lessee's, the Construction Agent's, the Lessor's and
the other Participant's obligations thereunder. This indemnity shall survive the
removal or resignation of the Collateral Agent. In no event shall the Collateral
Agent be liable for special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits) under the Operative
Documents, even if the Collateral Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

66

--------------------------------------------------------------------------------





(e)The Participants agree that, with respect to their obligation to fund under
the Operative Documents and the Investor Contributions or Loans made by them,
any Participant acting as the Collateral Agent shall have the same rights and
powers hereunder as any other Participant and may exercise the same as though it
were not performing the duties specified herein; and the terms "Participants,"
"Directing Party" or any similar terms shall, unless the context clearly
otherwise indicates, include the Collateral Agent and the Collateral Agent may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with the Lessee, the Construction Agent, the
Lessor, each Participant or any of their respective Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Lessee, the Construction Agent, the Lessor, each
Participant or any of their respective Affiliates for services in connection
with the Operative Documents and otherwise without having to account for the
same to any Participant.

(f)Each Participant hereby acknowledges that it has, independent of and without
reliance upon the Collateral Agent or any materials provided by the Collateral
Agent or any other Participant and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
the Operative Documents to which it is a party. The Collateral Agent shall in no
event be liable to any Participant on account of any materials prepared or
provided by it.

(g)The Collateral Agent covenants and agrees that it shall give prompt notice to
each Participant upon exercising any of its remedies with respect to its related
Account.

        SECTION 12.18.    Resignation by the Collateral Agent.    The Collateral
Agent may resign as such at any time upon at least thirty (30) days' prior
written notice to the Lessee, the Lessor, the other Agents and the Participants.
In the event of such resignation, the Majority Participants shall as promptly as
practicable appoint a successor agent to replace the Collateral Agent, subject
to the prior written consent of the Lessee (provided that such consent shall not
(x) be required during the continuance of a Lease of Default or Construction
Agency Event of Default or any other Event of Default caused by a Lease Default
or Construction Agency Event of Default and the exercise of remedies under the
Operative Documents as a result thereof and (y) in any event, be unreasonably
withheld). If no successor Collateral Agent shall have been so appointed by the
Majority Participants, and shall have accepted such appointment, within 30 days
after the retiring Collateral Agent's giving of notice of resignation, then the
retiring Collateral Agent may petition a court of competent jurisdiction to
appoint a successor Collateral Agent. Any successor Collateral Agent shall
(1) be a commercial bank organized under the laws of the United States of
America or of any State thereof having a combined capital and surplus of at
least $200,000,000, and (2) have commercial paper ratings of A-1 from S&P and
P-1 from Moody's. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall be discharged from its duties and obligations hereunder.
Notwithstanding the resignation of the Collateral Agent or any Collateral Agent
hereunder, the provisions of Section 12.17 shall continue to inure to the
benefit of the Collateral Agent in respect of any action taken or omitted to be
taken by the Collateral Agent in its capacity as such while it was such under
the Operative Documents.

        SECTION 12.19.    Binding Effect.    This Participation Agreement shall
be binding upon and inure to the benefit of the Lessee, the Construction Agent
and each other party hereto and their respective successors and assigns.

        SECTION 12.20.    [RESERVED].    

        SECTION 12.21.    Limitations on Recourse to the Conduit Loan
Lender.    Each party to this Participation Agreement hereby acknowledges and
agrees that all transactions with the Conduit Loan

67

--------------------------------------------------------------------------------


Lender hereunder shall be without recourse of any kind to the Conduit Loan
Lender. The Conduit Loan Lender shall have no obligation to pay any amounts
owing hereunder unless and until the Conduit Loan Lender has received such
amount pursuant to the Conduit Loan and such amounts are not required to pay the
commercial paper of the Conduit Loan Lender. In addition, each such party agrees
that the Conduit Loan Lender shall have no obligation to pay any party hereto,
any amounts constituting commitment fees, a reimbursement for expenses,
indemnities or other liabilities (collectively, "Expense Claims") and such
Expense Claims shall not constitute a claim against the Conduit Loan Lender (as
defined under Section 101 of Title 11 of the United States Bankruptcy Code),
unless or until the Conduit Loan Lender has received such amounts sufficient to
pay such Expense Claims pursuant to the Conduit Loan and such amounts are not
required to pay the commercial paper of the Conduit Loan Lender. Notwithstanding
the foregoing, if the Conduit Loan Lender has insufficient funds to make any
payments required by this Participation Agreement to the Lessor, the Lessee, the
Construction Agent, the Collateral Agent, the Liquidity Agent or the Lenders,
such Persons shall not be excused from the performance of their respective
obligations hereunder (but shall have no additional obligations as a result of
such insufficient funds). No recourse under or with respect to any obligation,
covenant or agreement (including the payment of any fees or any other
obligations) of the Conduit Loan Lender as contained in this Participation
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any administrator
of the Conduit Loan Lender or any incorporator, affiliate, stockholder, officer,
employee, member or director of such party or of any such administrator, as
such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that the agreements of the Conduit Loan Lender contained in this
Participation Agreement and all of the other agreements, instruments and
documents entered into by it pursuant hereto or in connection herewith are, in
each case, solely the obligations of the Conduit Loan Lender, and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of the Conduit Loan Lender or any incorporator, stockholder,
affiliate, officer, employee, member of director of such party or of any such
administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Conduit Loan Lender contained in
this Participation Agreement or in any other such instruments, documents or
agreements, or which are implied therefrom, and that any and all personal
liability of every such administrator of the Conduit Loan Lender and each
incorporator, stockholder, affiliate, officer, employee, member of director of
the Conduit Loan Lender or of any such administrator, for breaches by the
Conduit Loan Lender of any such obligations, covenants or agreements, which
liability may arise either at common law or at equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Participation Agreement. Any and all
claims against the Conduit Loan Lender by any other Person shall be subordinate
to the claims of the holders of commercial paper notes issued by the Conduit
Loan Lender. The obligations of each party under this Section 12.21 shall
survive the termination of this Participation Agreement.

        SECTION 12.22.    Limitations on Recourse to the Trust Company.    It is
expressly understood and agreed by the parties hereto that (a) except as
specifically provided for in the Operative Documents, each of the Operative
Documents executed by the Trust Company are executed and delivered by the Trust
Company not individually or personally but solely as trustee of the Trust, in
the exercise of the powers and authority conferred and vested in it, (b) each of
the representations, undertakings and agreements herein made on the part of the
Lessor, the Trust or the Trustee, as the case may be, is made and intended not
as personal representations, undertakings and agreements by the Trust Company
but is made and intended for the purpose for binding only the Trust, (c) except
as specifically provided for in the Operative Documents nothing herein contained
shall be construed as creating any liability on the Trust Company, individually
or personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall the

68

--------------------------------------------------------------------------------


Trust Company be personally liable for the payment of any indebtedness or
expenses of any party hereto, or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by it in its
capacity as Trustee under the Operative Documents.

        SECTION 12.23.    Consent to Certain Actions.    The Lessor shall
transfer the Facility in accordance with Article 15 of the Lease and each of the
Lessor and, if applicable, the Administrative Agent and/or the Collateral Agent
shall execute such documents and instruments necessary to effect such transfer.
Upon satisfaction in full of the Lessee's obligations under the Operative
Documents, the Administrative Agent shall release the Mortgage and Collateral,
and, together with the Lessor, execute such instruments and agreements as are
necessary to effectuate such release. The Lessor and the Administrative Agent
shall enter into nondisturbance agreements.

        SECTION 12.24.    [RESERVED].    

        SECTION 12.25.    Estoppel Certificates.    Each party hereto agrees
that at any time and from time to time at the expense of the Lessee, it will
promptly, but in no event later than ten (10) Business Days after request by any
other party hereto, execute, acknowledge and deliver to such other party or to
any prospective purchaser, assignee or mortgagee or third party designated by
such other party (in each case, as to the Conduit Loan Lender, subject to the
limitations on recourse corresponding to the provisions of this Participation
Agreement), a certificate stating, to the best of its knowledge (a) that the
Operative Documents are unmodified and in force and effect (or if there have
been modifications, that the Operative Documents are in force and effect as
modified and identifying the modification agreements); (b) if requested, the
amounts of outstanding: Yield, Loans; (c) the date to which Base Rent has been
paid; (d) if requested of the Lessor, whether or not there is any existing
default by the Lessee in the payment of Base Rent or any other sum of money due
under the Operative Documents, and whether or not, to the knowledge of the
Lessor or the Administrative Agent, there is any other existing Event of Default
on the part of the Lessee or the Construction Agent under the Operative
Documents and, if so, specifying the nature and extent thereof; (e) if requested
of the Lessee, whether or not, to the knowledge of the Lessee, there is any
existing default on the part of the Lessor under the Operative Documents and, if
so, specifying the nature and extent thereof; and (f) whether or not, to the
knowledge of the signer after the due inquiry and investigation, there are any
setoffs, defenses or counterclaims against enforcement of the obligations to be
performed under the Operative Documents existing in favor of the party executing
such certificate.

        SECTION 12.26.    Expenses During the Construction
Period.    Notwithstanding anything to the contrary set forth in the Operative
Documents, all expenses that the Lessee or the Construction Agent is expressly
obliged to pay in the Operative Documents during the Construction Period, shall
be payable by the Lessor solely from proceeds of Loans and Investor Amounts. The
Construction Agent agrees to make an Advance Request to properly fund such
expenses made or invested in accordance with the provisions of the Operative
Documents and upon satisfaction of the conditions applicable to the making of
Loans or Investor Amounts.

        IN WITNESS WHEREOF, the parties hereto have caused this Participation
Agreement to be duly executed by their respective officers thereto duly
authorized as of the day and year first above written.

    ROSS DISTRIBUTION, INC., as Lessee
 
 
 
 
 
 
      By   /s/J. Call

--------------------------------------------------------------------------------

        Name:   John G. Call         Title:   Chief Financial Officer

69

--------------------------------------------------------------------------------


 
 
 
 
 
 
      ROSS STATUTORY TRUST 2001A, as Lessor
 
 
 
 
 
 
      By WELLS FARGO BANK NORTHWEST, N.A., not in its individual capacity except
as specifically set forth herein, but solely as Trustee
 
 
 
 
 
 
      By   /s/Joseph P. O'Donnell

--------------------------------------------------------------------------------

        Name:   Joseph P. O'Donnell         Title:   Corporate Trust Officer
 
 
 
 
 
 
      ROSS STORES, INC., as Construction Agent
 
 
 
 
 
 
      By   /s/J. Call

--------------------------------------------------------------------------------

        Name:   John G. Call         Title:   Senior Vice President, CFO
 
 
 
 
 
 
      BANCBOSTON LEASING INVESTMENTS INC., as an Investor
 
 
 
 
 
 
      By   /s/Steven S. Criscione

--------------------------------------------------------------------------------

        Name:   Steven S. Criscione         Title:   Vice President
 
 
 
 
 
 
      FIRST UNION NATIONAL BANK, as an Investor
 
 
 
 
 
 
      By   /s/Mark S. Supple

--------------------------------------------------------------------------------

        Name:   Mark S. Supple         Title:   Vice President
 
 
 
 
 
 
      BREEDS HILL CAPITAL COMPANY, LLC, as the Conduit Loan Lender
 
 
 
 
 
 
      By   /s/Thomas J. Irvin

--------------------------------------------------------------------------------

        Name:   Thomas J. Irvin         Title:   Manager
 
 
 
 
 
 
      FIRST UNION NATIONAL BANK, as a B Lender
 
 
 
 
 
 
      By   /s/Mark S. Supple

--------------------------------------------------------------------------------

        Name:   Mark S. Supple         Title:   Vice President
 
 
 
 
 
 
      FLEET NATIONAL BANK, as a Liquidity Provider
 
 
 
 
 
 
      By   /s/Peter L. Griswold

--------------------------------------------------------------------------------

        Name:   Peter L. Griswold         Title:   Managing Director

70

--------------------------------------------------------------------------------


 
 
 
 
 
 
      FIRST UNION NATIONAL BANK, as a Liquidity Provider
 
 
 
 
 
 
      By   /s/Mark S. Supple

--------------------------------------------------------------------------------

        Name:   Mark S. Supple         Title:   Vice President
 
 
 
 
 
 
      FLEET NATIONAL BANK, as Collateral Agent
 
 
 
 
 
 
      By   /s/Steven S. Criscione

--------------------------------------------------------------------------------

        Name:   Steven S. Criscione         Title:   Vice President
 
 
 
 
 
 
      FLEET NATIONAL BANK, as Administrative Agent
 
 
 
 
 
 
      By   /s/Steven S. Criscione

--------------------------------------------------------------------------------

        Name:   Steven S. Criscione         Title:   Vice President

71

--------------------------------------------------------------------------------


SCHEDULE III
to Participation Agreement

Filings and Recordings


Part A—Lessee Financing Statements:

(1)Debtor: Ross Distribution, Inc.
Secured Party: Fleet National Bank, as Collateral Agent

To be filed in the following states and offices:

1.California: Secretary of State


Part B—Lessor Financing Statements:

(1)Debtor: Ross Statutory Trust 2001A
Secured Party: Fleet National Bank, as Collateral Agent

To be filed in the following states and offices:

1.Connecticut: Secretary of State


Part C—Construction Agent Financing Statements:

(1)Debtor: Ross Stores, Inc.
Secured Parties: Fleet National Bank, as Collateral Agent

To be filed in the following states and offices:

1.Delaware: Secretary of State


Part D—Mortgage and Fixture Filings

(1)Mortgagor: Ross Distribution, Inc.
Mortgagee: Fleet National Bank, as Collateral Agent

(2)Mortgagor: Ross Statutory Trust 2001A
Mortgagee: Fleet National Bank, as Collateral Agent

(3)Fixture Filings: Secretary of State of California

--------------------------------------------------------------------------------


SCHEDULE IV
to Participation Agreement

DESCRIPTION OF EQUIPMENT


        Equipment: (all amounts are approximations)


 
 
$
31.0MM
 
sophisticated conveyor system within the Facility
 
 
$
6.8MM
 
Office local area networking equipment, amenities (office and cafeteria
outfitting), security devices and related design and implementation
 
 
$
2.7MM
 
computer hardware
 
 
$
3.8MM
 
software and related professional services

--------------------------------------------------------------------------------


SCHEDULE V

[RESERVED]


--------------------------------------------------------------------------------


SCHEDULE VI
to Participation Agreement

NON-CAPITALIZABLE TRANSACTION COSTS


        Transaction Costs described in clauses (b), (c), (h), (i), (j) and
(k) of the definition

"Transactions Cost" and the Engagement Fee.

--------------------------------------------------------------------------------


APPENDIX A
to Participation Agreement

DEFINITIONS AND INTERPRETATION


--------------------------------------------------------------------------------

CONSTRUCTION AGENCY AGREEMENT

dated as of December 17, 2001

between

ROSS STATUTORY TRUST 2001A,
as the Lessor,

and

ROSS STORES, INC.,
as the Construction Agent

--------------------------------------------------------------------------------


Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS   1   SECTION 1.1.   Definitions; Interpretation   1
ARTICLE II
 
APPOINTMENT OF CONSTRUCTION AGENT
 
1   SECTION 2.1.   Appointment and Acceptance   1   SECTION 2.2.   Term   1  
SECTION 2.3.   Construction Materials; Construction Documents   2   SECTION 2.4.
  Assignment   3   SECTION 2.5.   Scope of Authority   3   SECTION 2.6.  
Covenants of the Construction Agent   4   SECTION 2.7.   Title to the
Improvements   6   SECTION 2.8.   Cooperation   6
ARTICLE III
 
THE IMPROVEMENTS
 
6   SECTION 3.1.   Casualty, Condemnation, Liquidated Damages and Force Majeure
Events   6
ARTICLE IV
 
PAYMENT OF FUNDS
 
7   SECTION 4.1.   Funding of Improvement Costs   7
ARTICLE V
 
CONSTRUCTION AGENCY EVENTS OF DEFAULT
 
7   SECTION 5.1.   Construction Agency Events of Default   7   SECTION 5.2.  
Survival   10   SECTION 5.3.   Remedies Cumulative; Waivers   10   SECTION 5.4.
  Limitation on Recourse Liability of the Construction Agent   11   SECTION 5.5.
  The Lessor's Right to Cure Construction Agency Events of Default   12  
SECTION 5.6.   Determination of Whether Budget is "In Balance"   12   SECTION
5.7.   Limitations on the Construction Agent's Liability   13
ARTICLE VI
 
NO CONSTRUCTION AGENCY FEE
 
13
ARTICLE VII
 
MISCELLANEOUS
 
13   SECTION 7.1.   Notices   13   SECTION 7.2.   Successors and Assigns   14  
SECTION 7.3.   GOVERNING LAW   14   SECTION 7.4.   Amendments, etc   14  
SECTION 7.5.   Counterparts   14   SECTION 7.6.   Severability   14   SECTION
7.7.   Headings, etc   14   SECTION 7.8.   Exercise of the Lessor's Rights   14
  SECTION 7.9.   Limited Liability   14   SECTION 7.10.   No Third Party
Beneficiaries   15   SECTION 7.11.   Survival of Agreements   15
 
 
 
 
  SCHEDULES
Schedule 2.6(f)        —        Insurance Provisions

i

--------------------------------------------------------------------------------


CONSTRUCTION AGENCY AGREEMENT


        Construction Agency Agreement dated as of December 17, 2001 (this
"Agreement") between Ross Statutory Trust 2001A, a Connecticut statutory trust
(the "Lessor"), and Ross Stores, Inc., a Delaware corporation (the "Construction
Agent"), as the Construction Agent.

W I T N E S S E T H:

        A. The Lessor and the Construction Agent are parties to the
Participation Agreement, dated as of December 17, 2001, (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
"Participation Agreement") among Ross Distribution, Inc., a California
corporation (the "Lessee"), as Lessee, the Construction Agent, the Lessor, Wells
Fargo Bank Northwest, N.A., solely as Trustee, BancBoston Leasing
Investments Inc. and First Union National Bank, as the Investors, Breeds Hill
Capital Company, LLC, as the Conduit Loan Lender, Fleet National Bank and First
Union National Bank, as Liquidity Providers, First Union National Bank, as B
Lender, and Fleet National Bank, as Administrative Agent, Collateral Agent and
Liquidity Agent.

        B. The Lessor is the owner of the fee simple interest in the Site. The
Lessor will lease the Site to the Lessee pursuant to the Lease. The Lessor will
finance the construction of certain Improvements on the Site (and various
related costs), which Improvements will become part of the Facility subject to
the Lease from the Lessor to the Lessee.

        C. Subject to the terms and conditions hereof, (i) the Lessor desires to
appoint the Construction Agent as its sole and exclusive agent for the
construction and acquisition of the Improvements on the Site in accordance with
the Approved Construction Budget, Approved Construction Schedule and Approved
Plans and Specifications (as each of the foregoing may be modified from time to
time in accordance with this Agreement, collectively, the "Construction
Materials"), and (ii) the Construction Agent desires, for the benefit of the
Lessor, to cause the Improvements to be constructed and installed in accordance
with the Construction Materials and in accordance with the terms set forth
herein and in the Participation Agreement.

        Accordingly, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
covenant and agree as follows:


A.
DEFINITIONS
B.
 
Definitions; Interpretation. Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings set forth in Appendix A to the
Participation Agreement, and the rules of interpretation set forth therein shall
apply to this Agreement.
C.
APPOINTMENT OF CONSTRUCTION AGENT
D.
 
Appointment and Acceptance.
        Pursuant to and subject to the terms and conditions set forth herein and
in the Operative Documents, the Lessor hereby irrevocably designates and
appoints the Construction Agent as its exclusive agent for the construction and
installation of the Improvements on the Site in accordance with the Construction
Materials, and the Construction Agent by entering into this Agreement accepts
such designation and appointment.
E.
 
Term. This Agreement shall commence on the Documentation Date and shall
terminate upon the first to occur of:
F.
 
Substantial Completion and the performance of all other material obligations of
the Construction Agent hereunder with respect thereto;
 
 
 

--------------------------------------------------------------------------------


G.
 
payment by the Lessee (or the Lessor's receipt through other provisions of the
Operative Documents) of the Lease Balance, and all other amounts owing under the
Operative Documents (including Article V of the Lease, incorporated herein by
reference), and termination of the Commitments and the Lease in accordance with
the Participation Agreement; and
H.
 
termination of this Agreement by the Lessor pursuant to Article V or
Section 3.2(c) hereof.
B.
 
Construction Materials; Construction Documents. C. The Construction Agent shall
develop, define, refine and detail proposed budgets, construction schedules and
plans and specifications for the Facility. The Construction Agent shall cause
each such proposal to provide for compliance and conformance with generally
accepted construction practices, Applicable Law, Insurance Requirements,
Environmental Requirements and Section 2.5(a) and shall cause each such proposal
to have a reasonable likelihood that it can be completed as intended on time and
within budget. In addition, the budget for the Facility shall not exceed One
Hundred Thirty Million Dollars, except as otherwise provided in this
Section 2.3.
D.
 
The Construction Agent shall cause each such proposed budget, construction
schedule or plans and specifications to be provided to the Construction
Consultant for review and approval. Upon the approval by the Construction
Consultant of such proposed construction budget, construction schedule or plans
and specifications, such proposed construction budget, construction schedule or
plans and specifications shall become, as applicable, the approved construction
budget (the "Approved Construction Budget"), the approved construction schedule
(the "Approved Construction Schedule") and the approved plans and specifications
(the "Approved Plans and Specifications"). Failure of the Construction
Consultant to respond within ten Business Days of receipt in writing of any such
proposal will be deemed rejection thereof, however, if the Construction
Consultant requests additional information or clarifications, such ten Business
Day period will commence from the date when all such requests have been
satisfied. If the Construction Consultant shall reject or not expressly approve
any such proposal, then the Construction Agent shall consult with the
Construction Consultant, revise such proposal and resubmit it, repeating such
process until all Construction Materials are approved or deemed to be approved.
E.
 
During the Construction Period, the Construction Agent may enter into any
Immaterial Change Orders. Prior to entering any Material Change Order, the
Construction Agent shall submit a proposal outlining such proposed Material
Change Order to the Construction Consultant for approval. The approval process
for such Material Change Orders shall allow the Construction Consultant ten
Business Days to review any submission and to accept or reject such submission
and to accept or reject such submission with a failure to respond after ten
Business Days being deemed acceptance thereof.
F.
 
Any Change Order for which the Construction Agent does not seek the approval of
the Construction Consultant shall be deemed a certification and representation
by the Construction Agent that such Change Order constitutes an Immaterial
Change Order.
G.
 
Subject to each of the terms and conditions in this Agreement, the Construction
Agent may execute any of its duties under this Agreement by or through agents,
developers, consultants, advisors, contractors, employees or attorneys-in-fact
(other than the Construction Consultant), and the Construction Agent may enter
into such agreements with architects and contractors as the Construction Agent
deems necessary or desirable for the completion of the Construction pursuant
hereto (as such documents may be amended, supplemented or otherwise modified
except as prohibited hereby, the "Construction Documents").
 
 
 

2

--------------------------------------------------------------------------------


H.
 
Assignment. The Construction Agent hereby collaterally assigns, and grants the
Lessor a security interest, in all of its right, title and interest in and to,
all Construction Documents and all the proceeds (including liquidated damages,
insurance proceeds and warranty payments), if any, payable to the Construction
Agent or its Affiliates under the Construction Documents to the Lessor to secure
the Construction Agent's obligation under this Agreement and the Operative
Documents. The Construction Agent hereby authorizes the Lessor to file
applicable UCC-1 financing statements (including without the signature of the
Construction Agent, but in such cases with prompt subsequent notice to the
Construction Agent of such filing) in respect of the foregoing.
I.
 
Scope of Authority.
J.
 
Subject to the terms, conditions, restrictions and limitations set forth in the
Operative Documents, the Lessor hereby expressly authorizes the Construction
Agent (or any agent, consultant, advisor, developer, employee, attorney-in-fact
or contractor of the Construction Agent to which the Construction Agent has made
a delegation of authority pursuant to the terms of this Agreement), and the
Construction Agent unconditionally agrees, for the benefit of the Lessor, to use
commercially reasonable efforts to take all action necessary or (as determined
by the Construction Agent) desirable for the performance and satisfaction of all
of the Construction Agent's obligations hereunder, including:
K.
 
performing or causing the performance of all design and supervisory functions
and all engineering work related to the Construction, and the retention and
supervision of the General Contractor;
L.
 
negotiating and entering into, or causing the negotiation and execution and
delivery of, all contracts or arrangements to procure the labor, materials,
supplies and equipment necessary or (as determined by the Construction Agent)
desirable to construct the Improvements on such terms and conditions as are
customary and reasonable in light of local and state practices;
M.
 
granting on behalf of Lessor such easements, licenses, rights-of-way or other
rights of ingress and egress as are necessary or appropriate to effect the
Construction or that otherwise would not have a material adverse effect on the
as-built value, utility, residual value at the end of the Lease Term Expiration
Date or remaining economic life of the Facility;
N.
 
obtaining or causing to be obtained all necessary permits, licenses, consents,
approvals and other authorizations, including those required under Applicable
Laws (including Environmental Laws), from all Governmental Authorities in
connection with the Construction;
O.
 
maintaining or causing to be maintained all books and records with respect to
the Construction and the operation and management of the Facility;
P.
 
performing or causing the performance of any other acts necessary or desirable
(as reasonably determined by the Construction Agent) in connection with the
construction and development of the Improvements in accordance in all material
respects with the Construction Materials, any Applicable Laws, Environmental
Laws and all Insurance Requirements;
 
 
 

3

--------------------------------------------------------------------------------


Q.
 
paying when due or causing to be paid when due (subject to reimbursement as
provided for under this Agreement) pursuant to and subject to the Approved
Construction Budget or the Participation Agreement, all Property Costs
(including costs associated with the Construction Agent's actions as provided in
Section 2.5(a)(viii) below), pursuant to and subject to the Approved
Construction Budget;
R.
 
enforcing or causing the enforcement in all material respects of performance by
each party to each Construction Document of its respective obligations,
warranties and other design, construction and other obligations with respect to
the design, engineering, construction and completion of the Improvements on the
Site or pursuing remedies with respect to the breach of those obligations, in
each case, as deemed appropriate by the Construction Agent in its reasonable
discretion;
S.
 
using the proceeds of any insurance maintained with respect to the Improvements
held by the Administrative Agent to complete construction and installation of or
rebuild any portion of such Improvements with respect to a Casualty or
Condemnation and to fund all Construction Period Accrued Interest and
Construction Period Accrued Yield accruing during such Construction or rebuild;
and
T.
 
contesting, where appropriate, by means of a Permitted Contest any mechanics' or
materialmen's Lien.
U.
 
Neither the Construction Agent nor any of its Affiliates or agents shall enter
into any contract which would impose any liability or obligation on the Lessor
(other than the Lessor's obligation to the Construction Agent to provide
Advances in accordance with and subject to the terms and conditions of the
Operative Documents). The Construction Agent acknowledges that any liability
resulting to the Administrative Agent, any Participant or any other Indemnitee
as a result of or arising from any Permitted Contest instituted by the
Construction Agent or act or omission of the Construction Agent or its designees
with respect to such Permitted Contest will be a Claim subject to
indemnification under Article IX of the Participation Agreement.
V.
 
Subject to the terms and conditions of this Agreement and the other Operative
Documents, the Construction Agent shall have sole management and control over
the construction means, methods, sequences and procedures and the hiring,
termination and contracting for and supervision of and payment for the labor,
personnel and services with respect to the Construction; provided, however, that
this subsection (c) shall not give rise to any rights in any Person other than
the Lessee, the Lessor, the Participants and the other Indemnitees.
W.
 
All fees and expenses of the Lessee and the Construction Agent under any
Operative Document which are included in and which may be paid in accordance
with the Approved Construction Budget shall be paid or reimbursed through
Advances.
X.
 
As between the Lessor, on the one hand, and the Construction Agent, on the other
hand, the Construction Agent shall be responsible for all acts and omissions of
its Construction Agency Persons except for the gross negligence or willful
misconduct of the Lessor, Administrative Agent, or any Participant.
Y.
 
Covenants of the Construction Agent. The Construction Agent shall:
Z.
 
commence Construction in a timely fashion such that Construction can be achieved
before the Outside Completion Date and cause the Construction to proceed
diligently and without material interruption (subject to Force Majeure Events)
in accordance in all material respects with the applicable Construction
Materials, Insurance Requirements and all Applicable Laws;
 
 
 

4

--------------------------------------------------------------------------------


AA.
 
take or cause to be taken commercially reasonable and practical steps to
minimize liabilities of the Lessor or any Agent or Participant, delays,
increased costs and the disruption of the construction process arising from
Force Majeure Events, Casualties and Condemnations;
BB.
 
cause Substantial Completion to occur on or prior to the Outside Completion
Date; or in accordance with Section 3.1(b) or (c), if applicable, the extended
Outside Completion Date;
CC.
 
cause all Liens (including Liens or claims for materials supplied or labor or
services performed in connection with the construction and installation of the
Improvements), other than Permitted Liens, to be removed or discharged;
DD.
 
at all times during Construction, cause title to all Improvements on or within
the Site (including any personal property which the Construction Agent acquires
with Advances whether or not such personal property so acquired has become a
permanent part of such Improvements) to be and remain vested in the Lessor free
of all Liens, other than Permitted Liens, and cause to be on file (including
financing statements and fixture filings) with the applicable filing office all
necessary documents under Article 9 of the UCC to perfect the Lessor's and the
Administrative Agent's interest in such personal property free of all Liens
other than Permitted Liens unless and only for such period of time as the
Construction Agent is prevented from doing the same as the result of the failure
of the Lessor to sign and return any reasonable documentation prepared by the
Construction Agent in performance of this Agreement;
EE.
 
at all times prior to the Lease Commencement Date, maintain, for the benefit of
the Lessor and the Participants, the insurance described in Schedule 2.6(f). In
addition, the Construction Agent shall from time to time, but in intervals of
not less than twelve months nor more than fifteen months, (i) determine whether
the insurance coverage required to be maintained hereunder is in compliance with
the requirements thereunder, including any increases in coverage required as a
result of any change in any Applicable Laws, and (ii) if the Construction Agent
determines that such insurance coverage does not meet such requirements,
promptly take all actions and steps necessary to cause such coverage to comply
with such requirements and shall notify the Lessor and the Administrative Agent
of the steps being taken by the Construction Agent or on its behalf;
FF.
 
the Construction Agent shall not incur nor allow the incurrence of any Property
Costs, individually or in the aggregate, (i) in excess of the sum of the
Aggregate Available Commitments and Other Available Amounts available to pay
such costs as of the date of determination thereof or (ii) that would or could
reasonably be expected to cause the Approved Construction Budget not to be In
Balance.
GG.
 
procure, maintain and comply with all licenses, permits, orders, approvals,
consents, and other authorizations required for the Construction of the Facility
and provide information to the Lessor within a reasonable time after the
Lessor's request for such information regarding the status of the foregoing;
HH.
 
maintain the Facility in safe condition so as to avoid, to the extent
practicable, injury or mishaps to third Persons; and
II.
 
ensure that on or prior to the Outside Completion Date, (x) all water, sewer,
electric, gas, telephone and storm drainage facilities and sanitary sewerage and
all other utilities required for Substantial Completion of the Facility and
motor vehicles will be available pursuant to adequate permits (including any
that may be required under applicable Environmental Laws) and (y) all utilities
serving the Facility, or proposed to serve the Facility substantially in
accordance with the Approved Plans and Specifications, are located in, and
vehicular access to the Facility will be provided by adequate Appurtenant
Rights;
 
 
 

5

--------------------------------------------------------------------------------


JJ.
 
Title to the Improvements. Title to the Improvements (including, all materials
or equipment incorporated therein or paid for out of Advances) shall
automatically, without further act of the Construction Agent, vest in the
Lessor.
KK.
 
Cooperation. The Lessor hereby agrees to execute any documents or instruments or
obtain any permits or waivers therefrom as may be necessary to complete
Construction or grant easements so long as such actions do not adversely affect
the as-built value, utility, residual value at the end of the Lease Term
Expiration Date or remaining economic life of the Facility; provided that this
Section does not include any permit, consent or waiver requested with respect to
any Operative Document.
LL.
THE IMPROVEMENTS
MM.
 
Casualty, Condemnation, Liquidated Damages and Force Majeure Events.
NN.
 
Subject to Section 3.1(b), if at any time prior to Substantial Completion there
occurs a Casualty, Condemnation or Force Majeure Event or liquidated damages are
paid under the Construction Documents, then, in accordance with the procedures
for making Advances in the Operative Documents, the Lessor shall make (x) so
long as no Construction Agency Event of Default other than under
Section 5.1.1(i) shall have occurred and be continuing, insurance proceeds
and/or condemnation awards and/or liquidated damages with respect thereto
available to the Construction Agent or the Lessee for Property Costs and
(y) Advances for Property Costs, and the Construction Agent shall (i) use
commercially reasonable efforts to complete Construction in accordance with the
Construction Materials and with the terms hereof and (ii) cause Substantial
Completion to occur on or prior to the Outside Completion Date.
OO.
 
If the Construction Agent reasonably determines that a Force Majeure Event,
Casualty or Condemnation will cause Substantial Completion to occur later than
the Outside Completion Date, the Lessor may extend the Outside Completion Date
for a period (not to exceed one hundred and twenty days following the original
Outside Completion Date) reasonably necessary to achieve Substantial Completion
in light of such Force Majeure Event. In connection with the Lessor's decision
to extend the Outside Completion Date, the Lessor may request in writing that
the Construction Agent deliver a certification to the Lessor and Administrative
Agent (1) describing the facts and circumstances giving rise to such Force
Majeure Event, Casualty or Condemnation, the expected duration of such Force
Majeure Event and the date the Construction Agent reasonably believes
Substantial Completion will be achieved, (2) stating that the remaining
Aggregate Available Commitments, together with Net Proceeds of such Casualty or
Condemnation or any other insurance proceeds paid and Other Available Amounts,
if any, are adequate to achieve Substantial Completion within such extension
period in accordance with the Construction Materials and (3) that the occurrence
of such Force Majeure Event, Casualty or Condemnation and the Construction to
occur following the date of such Force Majeure Event, Casualty or Condemnation
will not materially affect the appraised value specified in the As-Built
Appraisal delivered pursuant to Section 4.2(a) of the Participation Agreement;
provided that, if, in the reasonable determination of the Construction
Consultant, (a) the Facility can be completed within 120 days without exceeding
the Approved Construction Budget (as the same may be modified hereunder) and
(b) the delay is covered by Net Proceeds and the Approved Construction Budget,
the Construction Agent may direct the Lessor to extend the Outside Completion
Date for 120 days. The Construction Agent shall also supply to the Lessor and
the Administrative Agent such other information as each such Person may
reasonably request.
 
 
 

6

--------------------------------------------------------------------------------


PP.
 
If the Construction Agent fails to complete the Facility by the Outside
Completion Date, and the cause of such failure is due to a Force Majeure Event,
then the Lessor may, at its option, require the Construction Agent to return the
Facility and terminate this Agreement or extend the Outside Completion Date for
120 days (and make additional Advances in accordance with the requirements of
the Operative Documents with respect thereto) in which case the Construction
Agent is required to complete the Facility within such extended Construction
Period; provided that, if, in the reasonable determination of the Construction
Consultant, (a) the Facility can be completed within 120 days without exceeding
the Approved Construction Budget (as the same may be modified hereunder) and
(b) the delay is covered by insurance proceeds, the Construction Agent may
direct the Lessor to extend the Outside Completion Date for 120 days.
QQ.
PAYMENT OF FUNDS
RR.
 
Funding of Property Costs.
SS.
 
During the course of the Construction of Improvements, the Construction Agent
shall request that the Lessor advance funds for the payment or reimbursement of
Property Costs and the Lessor shall comply with such request to the extent
provided for under the Participation Agreement. The Construction Agent and the
Lessor acknowledge and agree that the Construction Agent's right to request
funds and the Lessor's obligation to advance funds for the payment or
reimbursement of Property Costs are subject in all respects to the terms of this
Agreement and each of the Operative Documents.
TT.
 
The proceeds of any funds made available to the Lessor under the Operative
Documents to pay or reimburse Property Costs shall be made available to the
Construction Agent in accordance with the Advance Request relating thereto.
UU.
 
The Construction Agent may disburse proceeds from an Advance Request only for
payment or its reimbursement of Property Costs as set forth on the Advance
Request or otherwise permitted by the Operative Documents.
VV.
 
The Construction Agent and the Lessor each acknowledges that the Administrative
Agent or the Investors may direct the Lessor to borrow funds from the Lenders
and obtain Contributions from the Investors for the payment or reimbursement of
Transaction Costs and other expenditures, all in accordance with the
Participation Agreement and the other Operative Documents.
WW.
CONSTRUCTION AGENCY EVENTS OF DEFAULT
XX.
 
Construction Agency Events of Default.
 
 
 

7

--------------------------------------------------------------------------------


YY.
 
Defined. Any one or more of the following events shall be a "Construction Agency
Event of Default":
ZZ.
 
(i) The Construction Agent applies any Advance for a purpose other than as set
forth in the related Advance Request or the Construction Agent otherwise applies
any funds paid by the Lessor to the Construction Agent for purposes not
permitted hereby or by any other Operative Document and such misapplication
remains uncorrected for five Business Days after notice to the Construction
Agent and Lessee, or (ii) there shall exist any other misapplication of funds
relating to the Facility, including fraud, illegal acts or willful misconduct by
the Construction Agent or its Affiliates or any Construction Agency Person or
any other Person under the direct or indirect supervision of the Construction
Agent related to or in respect of the transactions contemplated herein or the
Operative Documents or with respect to the Facility;
AAA.
 
the Construction Agent shall fail to comply with Section 2.6(c);
BBB.
 
(i) the Construction Budget shall not be In Balance, such failure to be In
Balance shall continue after the expiration of the thirty day period discussed
in Section 5.6(b) and the Lessor has not requested a Balancing Deposit within
five Business Days of the expiration of such thirty day period or, (ii) the
Construction Agent shall fail to make a Balancing Deposit required under
Section 5.6(c) within five Business Days of the making of such request;
CCC.
 
an Insolvency Event with respect to the Construction Agent or the Lessee shall
have occurred and be continuing;
DDD.
 
the Construction Agent or the Lessee shall default in the due performance and
observance of any of its obligations under Section 6.1(t) or (w) of the
Participation Agreement, Section 2.3(a) of this Agreement or Section 4.1 of the
Guaranty (to the extent such default under Section 4.1 of the Guaranty is a
default in the performance or observance of obligations incorporated by
reference therein from Sections 5.2 or Section VI of the Revolving Credit
Agreement) subject to the notice and cure periods in the Revolving Credit
Agreement;
EEE.
 
any representation, warranty or statement made or deemed made by the
Construction Agent or the Lessee in this Construction Agency Agreement or in any
other Operative Document, or in any statement or certificate delivered or
required to be delivered pursuant hereto or thereto, shall prove to be untrue in
any material respect on the date as of which made or deemed made, and (i) the
circumstances rendering such representation or warranty or statement incorrect
shall not be remediable or (ii) if such representation or warranty or statement
is remediable shall continue unremedied for thirty days after the earlier of:
(x) the date on which written notice is delivered by the Lessor or the
Administrative Agent to the Construction Agent and the Lessee specifying such
circumstances and demanding that they be remedied and (y) the date on which any
Authorized Officer of the Construction Agent and the Lessee has actual knowledge
of such incorrectness; provided, however, that if such default is capable of
cure but cannot be cured by payment of money or cannot be cured by diligent
efforts within such thirty day period but such diligent efforts shall be
properly commenced within the cure period and the Construction Agent or the
Lessee is diligently pursuing, and shall continue to pursue diligently, remedy
of such failure, the cure period shall be extended for an additional period of
time as may be necessary to cure, not to exceed an additional one hundred and
twenty days and not to extend beyond the Outside Completion Date;
 
 
 

8

--------------------------------------------------------------------------------


FFF.
 
except as otherwise permitted under the Operative Documents, any Lien granted
pursuant to any Operative Document affecting any portion of the Facility shall,
in whole or in material part, cease to be a perfected first priority security
interest (other than Permitted Liens), unless such cessation shall be the result
of the failure of the Lessor to sign and return any reasonable documentation
prepared by the Construction Agent in performance of Section 2.6(e) or willful
misconduct or gross negligence of the Administrative Agent or the Lessor;
GGG.
 
the Construction Agent or the Lessee shall default in the due performance or
observance by it of any term, covenant, condition or agreement on its part to be
performed or observed under any Operative Document to which it is a party (not
otherwise specified in this Section 5.1) and such default shall have continued
unremedied for a period of at least thirty days after receipt of notice by the
Construction Agent or the Lessee from either the Lessor or the Administrative
Agent; provided, however, that if such default is capable of cure but cannot be
cured by payment of money or cannot be cured by diligent efforts within such
thirty day period but such diligent efforts shall be properly commenced within
the cure period and the Construction Agent or the Lessee is diligently pursuing,
and shall continue to pursue diligently, remedy of such failure, the cure period
shall be extended for an additional period of time as may be necessary to cure,
not to exceed an additional one hundred and twenty days and not to extend beyond
the Outside Completion Date;
HHH.
 
an event described in Section 7.3 of the Participation Agreement shall have
occurred;
III.
 
the Construction Agent shall fail to maintain insurance required by
Section 2.6(f); the Construction Agent or the Lessee shall fail to deliver the
certification required by Section 6.1(b)(i)  of the Participation Agreement and
such failure shall continue for ten Business Days after notice to the
Construction Agent or the Lessee;
JJJ.
 
[Intentionally Omitted];
KKK.
 
one or more judgments or orders for the payment of money in the aggregate amount
in excess of $10,000,000 shall be rendered against the Construction Agent, the
Lessee or any of its Affiliates and such judgment or order shall continue
unsatisfied or unstayed for a period of sixty days;
LLL.
 
an "event of default" shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any
Indebtedness of the Construction Agent or any of its Subsidiaries having a
principal amount, individually or in the aggregate, in excess of $10,000,000, or
a default shall occur in the performance or observance of any obligation or
condition with respect to such Indebtedness;
MMM.
 
a Change of Control shall occur; or
NNN.
 
the Construction Agent or the Lessee shall fail to deliver the As-Built
Appraisal prior to April 1, 2002.

9

--------------------------------------------------------------------------------




OOO.
 
Consequences.  Upon the occurrence of a Construction Agency Event of Default,
the Lessor may, in addition to the other rights and remedies provided for in
this Article V, immediately terminate this Agreement, by giving the Construction
Agent written notice of such termination, and upon the giving of such notice,
this Agreement shall terminate and all rights of the Construction Agent and all
obligations of the Lessor under this Agreement shall cease; provided, however,
that this Agreement shall terminate immediately without notice upon the
occurrence of an Insolvency Event described in Section 5.1.1(d) or upon the
occurrence of the events described in Section 5.1.1(i), whether or not another
Construction Agency Event of Default described in one or more other clauses of
Section 5.1.1 shall have been or thereafter is declared. Upon any such
termination, all rights of the Construction Agent and all obligations of the
Lessor (after the date of termination and payment of the amounts referred to
below in this Section 5.1.2), shall cease and the Lessor may require the
Construction Agent and/or the Lessee to (or shall require the Construction Agent
to, if a Construction Agency Event of Default described in Section 5.1.1(d) or
5.1.1(i) has occurred), subject to Section 5.4 below, immediately pay in
immediately available funds to the Administrative Agent, on behalf of the
Lessor, for application in accordance with Article X of the Participation
Agreement as and for liquidated damages, an amount equal to:
PPP.
 
if a Full Recourse Event of Default has occurred, the Purchase Price; or
QQQ.
 
if a Full Recourse Event of Default has not occurred, the maximum amount payable
in accordance with Section 11.2 of the Participation Agreement.
RRR.
 
Survival.  The termination of this Agreement, in whole or in part, pursuant to
Section 5.1 shall in no event relieve the Construction Agent of its liability
hereunder which accrued prior to such termination, all of which shall survive
any such termination.
SSS.
 
Remedies Cumulative; Waivers.  Upon the occurrence and continuance of a
Construction Agency Event of Default, at the Lessor's option and without
limiting the Lessor in the exercise of any other right or remedy the Lessor may
have on account of a Construction Agency Event of Default (including any
remedies under any other Operative Document or as set forth in Section 5.1.2),
and without any further demand or notice, but subject to Section 5.4 below and
the proviso of the first sentence of Section 5.1.2 and the second sentence of
Section 5.1.2 above, the Lessor may cause the following to occur:
TTT.
 
The Lessor shall have all the rights and may pursue any of the remedies
hereunder with respect to Construction Period Maximum Guaranty Amount as are
provided to it in the Lease with respect to the payment of Residual Value
Guaranty Amount as if those provisions were incorporated herein including, the
Lessor acting as exclusive sales agent for the Facility. The Lessor and the
Administrative Agent may foreclose the Lien of the Lessee Mortgage on all or any
portion of the Facility and other Collateral. In addition, the Lessor may
exercise its remedies under the Security Documents.
UUU.
 
The Lessor may continue this Agreement in effect for so long as the Lessor shall
reasonably determine, and the Lessor may enforce all of the Lessor's rights and
remedies under this Agreement, and require the completion and installation of
the Improvements by the Construction Agent as herein described, so long as the
Lessor satisfies its obligations under Section 4.1 and provides or otherwise
obtains the funds therefor and advances such funds to the Construction Agent.
VVV.
 
The Lessor may terminate this Agreement at any time, notwithstanding a prior
election under Section 5.3(b) to cause the completion and installation of the
Improvements with respect thereto directly through the Lessor or one or more
successor construction agents.
 
 
 

10

--------------------------------------------------------------------------------


WWW.
 
The Lessor may exercise any other right or remedy that may be available to it
under Applicable Laws or in equity, or proceed by appropriate court action
(legal or equitable) to enforce the terms or to recover damages for the breach
hereof.
XXX.
 
Subject to the provisions hereof, as a matter of right and with notice to the
Construction Agent or anyone claiming under the Construction Agent, and without
regard to the then value of the Facility or any other Collateral or the interest
of the Lessee therein, the Lessor shall have the right to apply to any court
having jurisdiction to appoint a receiver or receivers of the Facility or any
other Collateral or any portion thereof at the Lessee and the Construction
Agent's sole cost and expense (subject to Section 5.4 hereof), and the
Construction Agent hereby irrevocably consents to such appointment and waives
notice of any application therefor. Any such receiver or receivers shall have
all the usual powers and duties of receivers in like or similar cases and all
the powers and duties of the Lessor in case of entry as provided in this
Agreement and shall continue as such and exercise all such powers until the
latest to occur of (i) the date of confirmation of sale of the Facility or any
other applicable Collateral; (ii) the disbursement of all proceeds thereof
collected by such receiver and the payment of all expenses incurred in
connection therewith; or (iii) the termination of such receivership with the
consent of the Lessor or pursuant to an order by a court of competent
jurisdiction.
YYY.
 
To the extent permitted by, and subject to the mandatory requirements of, any
Applicable Law, each and every right, power and remedy herein specifically given
to the Lessor or otherwise in this Agreement shall be cumulative and, subject to
Section 5.4, shall be in addition to every other right, power and remedy herein
specifically given or now or hereafter existing at law, in equity or by statute,
and each and every right, power and remedy whether specifically herein given or
otherwise existing may be exercised from time to time and as often and in such
order as may be deemed expedient by the Lessor, and the exercise or the
beginning of the exercise of any power or remedy shall not be construed to be a
waiver of the right to exercise at the same time or thereafter any other right,
power or remedy. The Lessor's consent to any request made by the Construction
Agent or the Lessee shall not be deemed to constitute or preclude the necessity
for obtaining the Lessor's consent, in the future, to all similar requests. No
express or implied waiver by the Lessor of any Construction Agency Event of
Default shall in any way be, or be construed to be, a waiver of any future or
subsequent Construction Agency Event of Default. To the extent permitted by any
Applicable Law, the Construction Agent hereby waives any rights now or hereafter
conferred by statute or otherwise that may require the Lessor to sell, lease or
otherwise use the Facility, the other Improvements, the other Collateral or any
part thereof in mitigation of the Lessor's damages upon the occurrence of a
Construction Agency Event of Default or that may otherwise limit or modify any
of the Lessor's rights or remedies under this Article V.
ZZZ.
 
No failure to exercise and no delay in exercising, on the part of the Lessor,
any right, remedy, power or privilege under this Agreement or under the other
Operative Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
provided in this Agreement are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
AAAA.
 
Limitation on Recourse Liability of the Construction Agent.
 
 
 

11

--------------------------------------------------------------------------------


BBBB.
 
Notwithstanding anything set forth herein to the contrary, the aggregate amount
payable by the Construction Agent on a recourse basis under this Article V as
the result of the occurrence of a Construction Agency Event of Default shall be
subject to the limitations on the recourse liability of the Construction Agent
set forth in Section 11.2 of the Participation Agreement.
CCCC.
 
The Lessor's exercise of any remedy provided hereunder or otherwise available at
law or equity, including any demand for reimbursements of amounts expended by or
on behalf of the Lessor to cure any Construction Agency Event of Default shall
not impair or otherwise reduce the Construction Agent's obligation to pay the
Construction Period Maximum Guaranty Amount and the timely application of such
amount to the outstanding principal amount and accrued interest thereon under
the Loan Agreements in accordance with the Participation Agreement.
DDDD.
 
The Lessor's Right to Cure Construction Agency Events of Default.  The Lessor,
without waiving or releasing any obligation or Construction Agency Event of
Default, may (but shall be under no obligation to) remedy any Construction
Agency Event of Default, and in furtherance of such right, the Lessor may make
Advance Requests, execute Construction Documents and otherwise exercise all
rights and perform all duties of the Construction Agent hereunder and the Lessee
under the Participation Agreement with respect to the Construction. All
reasonable out of pocket costs and expenses so incurred (including reasonable
fees and expenses of counsel), together with interest thereon at the Overdue
Rate from the date on which such sums or expenses are paid by the Lessor, shall
(subject to Section 5.4 above) be funded and paid by the Lessor through Advances
made in accordance with the terms and conditions set forth in the other
Operative Documents.
EEEE.
 
Determination of Whether Budget is "In Balance".
FFFF.
 
If the Administrative Agent determines that the Construction Budget may not be
In Balance, the Administrative Agent shall give notice to such effect to the
Construction Agent, together with a reasonably detailed explanation of the basis
for the Administrative Agent's determination and to the extent available
calculations upon which the Administrative Agent or the Construction Consultant
has based its determination. Within ten Business Days following the Construction
Agent's receipt of such notice, the Construction Agent shall deliver a
certification to the Administrative Agent that (i) the Construction Budget is
not In Balance and describing the steps the Construction Agent is taking to
remedy such condition, if any, or (ii) the Construction Budget is In Balance and
stating sufficient detail to describe why the Construction Agent believes the
Construction Budget is In Balance.
GGGG.
 
If after receipt by the Administrative Agent of a certification from the
Construction Agent pursuant to Section 5.6(a)(ii) above that the Construction
Budget is In Balance, the Administrative Agent still disagrees with such
certification, the Construction Agent and the Administrative Agent shall, for a
period of thirty days following the Administrative Agent's receipt of such
certification, consult with each other and use their reasonable efforts to
resolve such dispute as to whether the Construction Budget is In Balance.
 
 
 

12

--------------------------------------------------------------------------------


HHHH.
 
Upon the occurrence of either (i) the Construction Agent's delivery of
certification pursuant to Section 5.6(a)(i) above that the Construction Budget
is not In Balance, or (ii) the thirty day consultation period referred to in
Section 5.6(b) above shall expire and the Administrative Agent shall continue to
disagree with the Construction Agent's assertion that the Construction Budget is
In Balance, the Lessor shall have the option, exercisable in its sole discretion
upon notice to the Construction Agent, to require the Construction Agent to
deposit (a "Balancing Deposit") with the Lessor within five Business Days an
amount equal to the lesser of (x) the amount which if paid to the Construction
Agent would, together with any Available Commitments and Other Available
Proceeds, be sufficient to make the Construction Budget In Balance and (y) the
Construction Period Maximum Guaranty Amount and the Lessor will use any amounts
deposited by the Construction Agent to pay for Improvements or any other amounts
that would otherwise be paid by the Construction Agent.
IIII.
 
In the event that the Construction Agent is required to make a Balancing Deposit
pursuant to Section 5.6(c) above, such Balancing Deposit shall evidence a
portion of the Construction Period Maximum Guaranty Amount and any amounts
withdrawn from the Balancing Deposit to fund Property Costs shall reduce dollar
for dollar the Construction Period Maximum Guaranty Amount.
JJJJ.
 
Limitations on the Construction Agent's Liability.  In any action or proceeding
involving any state law, any federal bankruptcy, insolvency or reorganization
law, or any other law affecting the rights of creditors generally, if the
obligations of the Construction Agent under the Operative Documents would
otherwise be held or determined to be voidable, invalid or unenforceable as a
fraudulent transfer or otherwise as a result or on account of the amount of its
liability under the Operative Documents, then, notwithstanding any other
provision hereof to the contrary, the amount of such liability shall, without
any further action by the Construction Agent or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable.
KKKK.
NO CONSTRUCTION AGENCY FEE
        The Construction Agent shall not be entitled to, and the Lessor shall
have no obligation to pay, any agency fee or other fee or compensation, and no
such Person shall not be entitled to, and the Lessor shall have no obligation to
make or pay, any reimbursement therefor, it being understood that this Agreement
is being entered into as consideration for and as an inducement to the Lessor
and the Participants entering into the Lease and the other Operative Documents.
LLLL.
MISCELLANEOUS
MMMM.
 
Notices.  All notices, consents, directions, approvals, instructions, requests,
demands or other communications to or upon the respective parties hereto shall
be given in writing in the manner provided in, shall be sent to the respective
addresses set forth in, and the effectiveness thereof shall be governed by the
provisions of Section 12.3 of the Participation Agreement.
 
 
 

13

--------------------------------------------------------------------------------


NNNN.
 
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Lessor, the Construction Agent and, to the extent permitted by
the Operative Documents, their respective successors and assigns; provided,
however, that except as permitted by Sections 2.5 and 2.6 or to an entity owned
(directly or indirectly) by the Construction Agent (and in either case, the
Construction Agent shall remain primarily liable), the Construction Agent shall
not assign any of its rights nor delegate any of its duties or obligations under
this Agreement without the prior written consent of the Administrative Agent (at
the written directions of the Directing Party) and the Lessor.
OOOO.
 
GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW ALL OTHER CONFLICTS OF LAWS PRINCIPLES AND
CHOICE OF LAW RULES OF NEW YORK, EXCEPT AS TO MATTERS RELATING TO THE CREATION
OF INTERESTS IN REAL PROPERTY OR LIENS AND THE EXERCISE OF REMEDIES WITH RESPECT
TO THE PORTIONS OF THE PROPERTY CONSTITUTING REAL PROPERTY, WHICH SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.
PPPP.
 
Amendments, etc.  Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified except in accordance with
Section 12.5 of the Participation Agreement.
QQQQ.
 
Counterparts.  This Agreement may be executed on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
RRRR.
 
Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SSSS.
 
Headings, etc.  The table of contents and headings of the various Articles and
Sections herein are for convenience of reference only and shall not modify,
define, expand or limit any of the terms or provisions hereof.
TTTT.
 
Exercise of the Lessor's Rights.  Subject to the Excluded Amounts, the
Construction Agent hereby acknowledges and agrees that, subject to and in
accordance with the terms of the Security Agreement dated concurrently herewith
made by the Lessor in favor of the Administrative Agent, the rights and powers
of the Lessor under this Agreement have been assigned to and may be exercised by
the Administrative Agent in accordance with Section 12.5 of the Participation
Agreement.
UUUU.
 
Limited Liability.  The Construction Agent agrees that the Lessor's obligations
and liability under this Agreement are limited pursuant to Section 12.10 of the
Participation Agreement. Except for the rights of the Lessee to payment pursuant
to the express provisions of Article X of the Participation Agreement, any
rights of the Construction Agent against the Lessor shall be fully subordinated
to the claims of the Lessor against the Construction Agent until such claims are
indefeasibly paid in full.
 
 
 

14

--------------------------------------------------------------------------------


VVVV.
 
No Third Party Beneficiaries.  Except to the extent provided in other Operative
Documents, no provision in this Agreement shall give rise to any rights in any
Person (except any Person party to an Operative Document), and there shall be no
third party beneficiaries of, and no other Persons shall be entitled to rely on
this Agreement. Any attempt by any other such Person to so rely shall
immediately be void.
WWWW.
 
Survival of Agreements.  All covenants of the Construction Agent provided for in
Section 2.6(e) shall survive the termination of this Agreement.


[END OF PAGE]

[SIGNATURE PAGES FOLLOW]


        IN WITNESS WHEREOF, the parties hereto have caused this Construction
Agency Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.


 
 
ROSS STATUTORY TRUST 2001A,
    as the Lessor
 
 
By:
 
Wells Fargo Bank Northwest, N.A., not in
its individual capacity but solely as Trustee
 
 
By
 
/s/  JOSEPH P. O'DONNELL              

--------------------------------------------------------------------------------

        Name:  Joseph P. O'Donnell
Title:    Corporate Trust Officer
 
 
ROSS STORES, INC.,
    as the Construction Agent
 
 
By
 
/s/  J. CALL              

--------------------------------------------------------------------------------

        Name:  John G. Call
Title:    Senior Vice President, CFO

15

--------------------------------------------------------------------------------


Schedule 2.6(f)



INSURANCE


PART A

B.Insurance By the Lessee and Construction Agent: During the Construction Period
and Lease Term, the Lessee or Construction Agent, as applicable, shall maintain
insurance as follows:

III.General Liability Insurance or Third Party Personal Injury, Bodily Injury,
and Property Damage Liability written on an occurrence basis against claims
filed anywhere in the world and occurring in the United States and arising out
of the Lessee's, the Construction Agent's, General Contractor's,
sub-contractor's of any tier, and all vendors and agents of the Lessee. Such
insurance shall also provide coverage for products-completed operations (which
coverage shall remain in effect for a period of at least 3 years following the
Construction Period Termination Date). Coverage must also include Premises
Operations (including X/C/U coverage); Independent Contractors' coverage;
Contractual Liability coverage including provision for the Contractor's
obligation under the Construction Agreement. Limits shall be no less than the
following: General Aggregate, $1,000,000, per location; Products/Completed Ops,
$1,000,000; Personal/Advertising Aggregate, $1,000,000; Each Occurrence Limit
$1,000,000;

IV.Workers Compensation: Providing statutory coverage required by the Workers
Compensation laws of the state of California, with Employers Liability limits
per insured of $100,000 Bodily Injury each accident; $100,000 Bodily Injury by
disease, each employee; $500,000 Bodily Injury by Disease policy limit. Policies
shall include Stop Gap and Voluntary Coverage.

III.Automobile Liability Insurance: For the Lessee's, Construction Agent's,
General Contractors' and subcontractors' liability arising out of claims for
bodily injury and property damage covering all owned (if any), leased (if any),
non-owned and hired vehicles used in the performance of the Construction Agent's
obligations under Construction Agreement with a $1,000,000 combined single limit
per accident for bodily injury and property damage and containing appropriate
no-fault insurance provisions wherever applicable. A maximum deductible or
self-insured retention of $10,000 per occurrence shall be allowed.

V.Umbrella or Excess Liability Insurance: Umbrella or excess liability insurance
on an occurrence basis covering claims in excess of the underlying insurance
described in the foregoing subsections (1) and (2), with a $50,000,000 minimum
limit per occurrence, such insurance shall contain a provision that it will not
be more restrictive that the primary insurance.

        The amounts of insurance required in the foregoing sections may be
satisfied by the Construction Agent purchasing coverage in the amounts specified
or by any combination of primary and excess insurance, so long as the total
amount of insurance meets the requirements specified above.

PART B

        During the Construction Period the Construction Agent shall maintain
insurance as follows:

        Construction Agent will maintain and require all contractors and
subcontractors working on the project to maintain insurance as specified in PART
A, I, II, III, and IV, unless otherwise indicated below, which coverage may be
placed under an Owner or Contractor Controlled Insurance Policy (OCIP or CCIP),
or through policies carried by the individual contractors. The insurance
required by this Schedule 2.6(f) shall be written for not less than the limits
specified, or greater if required by law provided, however, that in no event
shall limits and terms of insurance be less than those listed without the
express consent of the Administrative Agent.

--------------------------------------------------------------------------------


        Coverage must be written on an occurrence basis and maintained without
interruption from date of commencement of the Construction until termination of
the Construction Agency Agreement except for completed operations coverage which
must be maintained for 3 years after Substantial Completion.

        The insurance required of contractors and subcontractors under this
section shall be maintained with an insurance company or companies with an A.M.
Best Rating of A- X or better and authorized to transact business in the State
of California. Each policy shall be endorsed to indicate that it is primary as
respects the Lessor, Owner Trustee, and Administrative Agent and Participants,
with no right of contribution with any other insurance available to them, and
shall not be subject to reduction of coverage as to the Lessor, Owner Trustee or
Administrative Agent or the Participants by reason of any claim asserted against
the Contractor or Subcontractor.

        Deductibles under such programs may not exceed $250,000 under an OCIP or
CCIP, or $10,000 for traditionally placed insurance per occurrence. In the event
that an OCIP is placed, the maximum deductible established under the program
shall be pre-funded by the Construction Agent through additional premium
payments.

Builder's Risk Property Insurance

        Builder's Risk Insurance on an "all risk" basis in the amount no less
than the higher of the full replacement value (exclusive of land) at completion
or Lease Balance, with endorsements for contingent liability from operation of
building laws, increased cost of construction and demolition due to the
operation of building laws, with no co-insurance provisions, and with no right
of contribution from any insurance policies carried by the Lessor or any of the
financing parties. Insured perils must include but are not limited to vandalism,
malicious mischief, sprinkler leakage, terrorism, earth movement (including but
not limited to earthquake, landslide, subsidence and volcanic eruption), wind,
flood, boiler and machinery accidents, and other perils normally included within
the definition of extended coverage.

        Property Covered:    The builder's risk insurance shall provide coverage
for (i) the buildings, all fixtures, materials, supplies, (ii) new underground
works, sidewalks, paving, site works and excavation works and landscaping,
(iii) the Improvements, (iv) property of others in the care, custody or control
of the Construction Agent or of General Contractor, (v) all preliminary works
and temporary works, (vi) foundations and other property below the surface of
the ground, and (vii) electronic equipment and media. Also, all materials and
supplies at other locations awaiting installation or in transit to the project
site;

        Prohibited Exclusions:    The builder's risk policy shall not contain
any (i) coinsurance provisions or (ii) exclusion for loss or damage resulting
from freezing or mechanical breakdown.

        Sum Insured: The builder's risk policy shall (i) be on a completed value
form, with no periodic reporting requirements, (ii) insure the higher of 100% of
the full replacement value of the Facility, (ii) Lease Balance, and, (iii) value
losses at replacement cost, without deduction for physical depreciation or
obsolescence including custom duties, taxes and fees (if rebuilt or repaired).

        Deductible:    The builder's risk insurance shall have no deductible
greater than $50,000 per occurrence for all coverage, so long as the maximum
deductible shall be pre-funded by the Construction Agent through additional
premium payments or $10,000 per occurrence in all other circumstances.

        Delayed Startup Insurance, other Costs:    Delayed startup coverage for
attorney's fees, engineering, architectural and other consulting costs, loss of
rental income, Construction Period Interest, Construction Period Yield,
Construction Period Fees and other fixed expenses of the Construction Agent
arising out of a delay in completion of the Outside Completion Date due to a
peril insured by the builder's risk policy required above, in an amount
acceptable to Lessor.

--------------------------------------------------------------------------------


PART C

        During the Lease Term, Lessee shall maintain insurance as follows:

Property Insurance:

        Lessee shall keep the Property insured on an all-risk basis against
physical loss or damage by fire and all other risks, including without
limitation, flood, earthquake and windstorm, in amounts no less than the
Termination Value for the property and on terms that (i) are no less favorable
than insurance covering other similar properties owned by the Lessee, (ii) with
no co-insurance provisions; (iii) with no exclusions for vandalism, malicious
mischief, sprinkler leakage, or acts of hostile groups. The Lessee shall further
procure and carry business interruption insurance in an amount sufficient to
provide for the payment of Rent as and when due upon the occurrence and during
the continuation of any interruption of the Lessee's business, whether relating
to the Facility or otherwise. Boiler and Machinery Coverage shall be procured
either by endorsement to the property policy or under a separate placement.

        Such insurance and Builder's Risk Insurance shall (a) have an indemnity
period not less than 12 months, (b) include an interim payments (or partial
payment) clause allowing for the monthly payment of a claim pending final
determination of the full claim amount, (c) cover loss sustained when access to
the Site is prevented due to an insured peril at premises in the vicinity of the
Site, (d) cover loss sustained due to the action of a public authority
preventing access to the Site due to imminent or actual loss or destruction
arising from an insured peril at premises in the vicinity of the Site,
(e) insure loss caused by damage to finished equipment or machinery while
awaiting shipment at a supplier's premises, (f) insure loss caused by damage or
mechanical breakdown to construction plant and equipment at the Site not already
insured, (g) not contain any form of a coinsurance provision or include a waiver
of such provision and (h) cover loss sustained due to the accidental
interruption or failure of supplies of electricity, gas, sewers, water or
telecommunication up to the terminal point of the utility supplier with the
Site.

PART D

CONDITIONS

        All policies of liability insurance required to be maintained by the
Lessee and Construction Agent under the Operative Documents shall be endorsed as
follows:

•All insurance policies shall be placed with responsible insurance companies
authorized to do business in Connecticut (if so required by law or regulation)
with (i) an A.M. Best Insurance Reports rating of "A" (X) or better, (ii) and a
Standard & Poor's financial strength rating of "BBB+" or higher (iii) or other
companies acceptable to the Lessor

•To name the Lessor, the Participants and the Agents as additional insureds;

•To provide a severability of interests and cross liability exclusion clause;

•That the insurance shall be primary and not excess to or contributing with any
insurance or self-insurance maintained by the Lessor, Participants, or Agents.

•To provide a waiver of subrogation in favor of the Lessor, Agent, Owner Trustee
and all Participants. The Construction Agent hereby waives any and every claim
for recovery from the Lessor for any and all loss or damage covered by any of
the insurance policies to be maintained under this Agreement to the extent that
such loss or damage is recovered under any such policy. Inasmuch as the
foregoing waiver will preclude the assignment of any such claim to the extent of
such recovery, by subrogation (or otherwise), to an insurance company (or other
person), the Construction Agent shall give written notice of the terms of such
waiver to each insurance company which has issued, or which may issue in the
future, any such policy of insurance (if such notice is required by the
insurance policy) and shall cause each such insurance policy to be

--------------------------------------------------------------------------------

properly endorsed by the issuer thereof to, or to otherwise contain one or more
provisions that, prevent the invalidation of the insurance coverage provided
thereby by reason of such waiver.

•Loss Notification: The Construction Agent shall promptly notify the Collateral
Agent of any single loss or event likely to give rise to a claim against an
insurer for an amount in excess of $5,000,000 covered by any insurance
maintained pursuant to this Agreement.

•Payment of Loss Proceeds: All policies of insurance required to be maintained
pursuant to Part B and Part C, shall provide that the proceeds of such policies
shall be payable solely to the Administrative Agent.

•Loss Adjustment and Settlement: A loss under any insurance required to be
carried under Part B and Part C, shall be adjusted with the insurance companies,
including the filing in a timely manner of appropriate proceedings, by the
Construction Agent, subject to the approval of the Lessor if such loss is in
excess of $5,000,000. In addition the Construction Agent may in its reasonable
judgment consent to the settlement of any loss, provided that in the event that
the amount of the loss exceeds $5,000,000 the terms of such settlement is
concurred with by the Administrative Agent.

•Policy Cancellation, Non-Renewal, or Material Reduction and Change: All
policies of insurance required to be maintained pursuant to this Schedule 2.6(f)
shall be endorsed so that if at any time should they be not renewed, canceled,
coverage be reduced (by any party including the insured) which affects the
interests of the Lessor or the Administrative Agent, such non-renewal
cancellation or reduction shall not be effective as to the Lessor for 30 days,
except for non-payment of premium which shall be for 10 days, after receipt by
the Administrative Agent of written notice from such insurer of such
cancellation or reduction.

        Miscellaneous Policy Provisions:    All policies of insurance required
to be maintained pursuant to Part B and Part C, shall (i) not include any annual
or term aggregate limits of liability except as regards the insurance applicable
to the perils of flood and earth movement and pollutant clean up of land and
water at the Site, (ii) shall include the Lessor and the Participants as
additional insureds and the Administrative Agent as sole loss payee, and
(iii) include a clause requiring the insurer to make final payment on any claim
within 30 days after the submission of proof of loss and its acceptance by the
insurer.

        Separation of Interests:    All policies (other than in respect to
liability or workers compensation insurance) shall insure the interests of the
Lessor and the Administrative Agent regardless of any breach or violation by the
Construction Agent or any other party of warranties, declarations or conditions
contained in such policies, any action or inaction of the Construction Agent or
others.

        Acceptable Policy Terms and Conditions:    All policies of insurance
required to be maintained pursuant to this Agreement shall contain terms and
conditions acceptable to the Lessor.

        Waiver of Subrogation:    All policies of insurance to be maintained by
the provisions of this Agreement shall provide for waivers of subrogation in
favor of the Lessor.

        Evidence of Insurance:    On the Initial Advancement Date and at least
10 days prior to each policy anniversary, the Construction Agent shall furnish
the Lessor with (1) certificates of insurance or binders, in a form reasonably
acceptable to the Administrative Agent, evidencing all of the insurance required
by the provisions of this Agreement and (2) a schedule of the insurance policies
held by or for the benefit of the Construction Agent and required to be in force
by the provisions of this Agreement. Such certificates of insurance/binders
shall be executed by each insurer or by an authorized representative of each
insurer where it is not practical for such insurer to execute the certificate
itself. Such certificates of insurance/binders shall identify underwriters, the
type of insurance, the insurance limits and the policy term and shall
specifically list the special provisions enumerated for such insurance required
by this Agreement. Upon request, the Construction Agent will promptly furnish
the Lessor with copies of all insurance policies, binders and cover notes or
other evidence of such insurance relating to the insurance required to be
maintained by the Construction Agent. The schedule

--------------------------------------------------------------------------------


of insurance shall include the name of the insurance company, policy number,
type of insurance, major limits of liability and expiration date of the
insurance policies.

        Reports:    Concurrently with the furnishing of the certification
referred to in the paragraph above, the Construction Agent shall furnish the
Lessor with a report of an independent broker, signed by an officer of the
broker, stating that in the opinion of such broker, the insurance then carried
or to be renewed is in accordance with the terms of this Schedule and attaching
an updated copy of the schedule of insurance required by part (2) of the
preceding paragraph. In addition the Construction Agent will advise the Lessor
in writing promptly of any default in the payment of any premium and of any
other act or omission on the part of the Construction Agent which may invalidate
or render unenforceable, in whole or in part, any insurance being maintained by
the Construction Agent pursuant to this Agreement.

        No Duty of Agent to Verify or Review:    No provision of this Agreement
shall impose on the Lessor or the Administrative Agent any duty or obligation to
verify the existence or adequacy of the insurance coverage maintained by the
Construction Agent, nor shall the Lessor or the Administrative Agent be
responsible for any representations or warranties made by or on behalf of the
Construction Agent to any insurance company or underwriter. Any failure on the
part of the Lessor or the Administrative Agent to pursue or obtain the evidence
of insurance required by this Agreement from the Construction Agent and/or
failure of the Lessor or the Administrative Agent to point out any
non-compliance of such evidence of insurance shall not constitute a waiver of
any of the insurance requirements in this Agreement.

PART E

        Notwithstanding the foregoing, prior to the commencement of Construction
on the Site, the Construction Agent will only be required to maintain insurance
that complies with Part A, I and II.

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.2



Lease (Ross)

[EXECUTION COPY]



LEASE AGREEMENT
ARTICLE I DEFINITIONS
ARTICLE II LEASE OF PROPERTY
ARTICLE III RENT
ARTICLE IV NET LEASE; THE LESSEE'S ACCEPTANCE OF PROPERTY
ARTICLE V THE LESSEE'S PURCHASE OPTION
ARTICLE VI EXTENSION OF LEASE
ARTICLE VII THE LESSEE'S DISPOSITION OF THE LESSOR'S INTERESTS AT LEASE
EXPIRATION
ARTICLE VIII LIENS
ARTICLE IX MAINTENANCE; ALTERATIONS; TAXES; LEGAL COMPLIANCE
ARTICLE X USE AND NAMING OF PROPERTY
ARTICLE XI INSURANCE
ARTICLE XII RETURN OF LEASED PROPERTY TO THE LESSOR
ARTICLE XIII RELEASE
ARTICLE XIV LOSS DESTRUCTION, CONDEMNATION OR DAMAGE
ARTICLE XV CONVEYANCE OF THE PROPERTY TO THE LESSEE
ARTICLE XVI SUBLEASE
ARTICLE XVII INSPECTION
ARTICLE XVIII LEASE EVENTS OF DEFAULT
ARTICLE XIX HOLDING OVER
ARTICLE XX GRANT OF SECURITY INTEREST
ARTICLE XXI COVENANTS OF THE LESSEE
ARTICLE XXII COVENANTS OF THE LESSOR
ARTICLE XXIII MISCELLANEOUS

Schedule 11.1



Insurance
TABLE OF CONTENTS
W I T N E S S E T H
ARTICLE I DEFINITIONS; INTERPRETATION
ARTICLE II CLOSING; FUNDING OF ADVANCES
ARTICLE III INTENTIONS OF THE PARTIES
ARTICLE IV CONDITIONS PRECEDENT
ARTICLE V REPRESENTATIONS AND WARRANTIES
ARTICLE VI COVENANTS AND AGREEMENTS
ARTICLE VII PAYMENT OF CERTAIN EXPENSES
ARTICLE VIII TRANSFERS OF PARTICIPANTS' INTERESTS
ARTICLE IX INDEMNIFICATION
ARTICLE X DISTRIBUTIONS OF PAYMENTS AND GROSS PROCEEDS
ARTICLE XI LESSEE, CONSTRUCTION AGENT DIRECTIONS; RECOURSE DURING CONSTRUCTION
PERIOD
ARTICLE XII MISCELLANEOUS
SCHEDULE III to Participation Agreement Filings and Recordings
SCHEDULE IV to Participation Agreement DESCRIPTION OF EQUIPMENT
SCHEDULE V [RESERVED]
SCHEDULE VI to Participation Agreement NON-CAPITALIZABLE TRANSACTION COSTS
APPENDIX A to Participation Agreement DEFINITIONS AND INTERPRETATION
Table of Contents
CONSTRUCTION AGENCY AGREEMENT
[END OF PAGE] [SIGNATURE PAGES FOLLOW]

Schedule 2.6(f)



INSURANCE
